Exhibit 10.10

 

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

originally dated as of July 17, 2006

as amended and restated as of April 24, 2015

by and among

WINDSTREAM SERVICES, LLC,

formerly known as WINDSTREAM CORPORATION,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

and

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

BNP PARIBAS

CITIBANK, N.A.

COBANK, ACB

CREDIT SUISSE SECURITIES (USA) LLC

DEUTSCHE BANK SECURITIES INC.

GOLDMAN SACHS BANK USA

MORGAN STANLEY SENIOR FUNDING, INC.

MUFG UNION BANK, N.A.

ROYAL BANK OF CANADA

SUNTRUST BANK

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC

as Bookrunner and Lead Arranger

BARCLAYS BANK PLC

BNP PARIBAS

CITIBANK, N.A.

COBANK, ACB

CREDIT SUISSE SECURITIES (USA) LLC

DEUTSCHE BANK SECURITIES INC.

GOLDMAN SACHS BANK USA

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

MORGAN STANLEY SENIOR FUNDING, INC.

MUFG UNION BANK, N.A.

ROYAL BANK OF CANADA

SUNTRUST ROBINSON HUMPHREY, INC.

WELLS FARGO SECURITIES LLC

as Joint Bookrunners and Joint Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE 1    DEFINITIONS   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     43   

SECTION 1.03.

 

Terms Generally

     43   

SECTION 1.04.

 

Accounting Terms; GAAP

     44   

SECTION 1.05.

 

Pro Forma Calculations

     44    ARTICLE 2    THE CREDITS   

SECTION 2.01.

 

Loans

     44   

SECTION 2.02.

 

Loans and Borrowings

     46   

SECTION 2.03.

 

Requests for Borrowings

     47   

SECTION 2.04.

 

Letters of Credit

     47   

SECTION 2.05.

 

Funding of Borrowings

     51   

SECTION 2.06.

 

Interest Elections

     51   

SECTION 2.07.

 

Termination, Reduction and Extension of Commitments and Term Loans

     53   

SECTION 2.08.

 

Repayment of Loans; Evidence of Debt

     56   

SECTION 2.09.

 

Scheduled Amortization of Term Loans

     56   

SECTION 2.10.

 

Optional and Mandatory Prepayment of Loans

     57   

SECTION 2.11.

 

Fees

     59   

SECTION 2.12.

 

Interest

     60   

SECTION 2.13.

 

Alternate Rate of Interest

     61   

SECTION 2.14.

 

Increased Costs

     61   

SECTION 2.15.

 

Break Funding Payments

     62   

SECTION 2.16.

 

Taxes

     63   

SECTION 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     66   

SECTION 2.18.

 

Mitigation Obligations; Replacement of Lenders

     67   

SECTION 2.19.

 

Refinancing Amendments

     68    ARTICLE 3    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01.

 

Organization; Powers

     69   

SECTION 3.02.

 

Authorization; Enforceability

     69   

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     70   

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     70   

SECTION 3.05.

 

Properties

     70   

SECTION 3.06.

 

Litigation and Environmental Matters

     70   

SECTION 3.07.

 

Compliance with Laws and Agreements

     71   

SECTION 3.08.

 

Investment Company Status

     71   

SECTION 3.09.

 

Taxes

     71   

SECTION 3.10.

 

ERISA

     71   



--------------------------------------------------------------------------------

SECTION 3.11.

Disclosure

  71   

SECTION 3.12.

Subsidiaries

  72   

SECTION 3.13.

Insurance

  72   

SECTION 3.14.

Labor Matters

  72   

SECTION 3.15.

Solvency

  72   

SECTION 3.16.

Licenses; Franchises

  72   

SECTION 3.17.

Anti-Corruption Laws and Sanctions

  73   

SECTION 3.18.

Master Lease; Recognition Agreement

  73    ARTICLE 4    CONDITIONS   

SECTION 4.01.

Sixth ARCA Effective Date

  73   

SECTION 4.02.

[Reserved]

  75   

SECTION 4.03.

Each Credit Event

  75    ARTICLE 5    AFFIRMATIVE COVENANTS   

SECTION 5.01.

Financial Statements; Ratings Change and Other Information

  76   

SECTION 5.02.

Notices of Material Events

  77   

SECTION 5.03.

Information Regarding Collateral

  78   

SECTION 5.04.

Existence; Conduct of Business

  78   

SECTION 5.05.

Payment of Obligations

  78   

SECTION 5.06.

Maintenance of Properties; Insurance; Casualty and Condemnation

  79   

SECTION 5.07.

Books and Records; Inspection Rights

  79   

SECTION 5.08.

Compliance with Laws

  80   

SECTION 5.09.

Use of Proceeds and Letters of Credit

  80   

SECTION 5.10.

Additional Subsidiaries

  80   

SECTION 5.11.

Further Assurances

  81   

SECTION 5.12.

Rated Credit Facilities

  81   

SECTION 5.13.

Windstream Communications

  81    ARTICLE 6    NEGATIVE COVENANTS   

SECTION 6.01.

Indebtedness; Certain Equity Securities

  81   

SECTION 6.02.

Liens

  85   

SECTION 6.03.

Fundamental Changes

  86   

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

  87   

SECTION 6.05.

Asset Sales

  89   

SECTION 6.06.

Sale and Leaseback Transactions

  90   

SECTION 6.07.

Swap Agreements

  91   

SECTION 6.08.

Restricted Payments; Certain Payments of Debt

  91   

SECTION 6.09.

Transactions with Affiliates

  93   

SECTION 6.10.

Restrictive Agreements

  94   

SECTION 6.11.

Amendment of Material Documents

  95   

SECTION 6.12.

Change in Fiscal Year

  95   

SECTION 6.13.

Interest Coverage Ratio

  95   

SECTION 6.14.

Leverage Ratio

  95   



--------------------------------------------------------------------------------

ARTICLE 7    EVENTS OF DEFAULT    ARTICLE 8    THE AGENTS    ARTICLE 9   
MISCELLANEOUS   

SECTION 9.01.

Notices

  100   

SECTION 9.02.

Waivers; Amendments

  101   

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

  103   

SECTION 9.04.

Successors and Assigns

  104   

SECTION 9.05.

Survival

  108   

SECTION 9.06.

Counterparts; Integration; Effectiveness

  109   

SECTION 9.07.

Severability

  109   

SECTION 9.08.

Right of Setoff

  109   

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service Of Process

  109   

SECTION 9.10.

WAIVER OF JURY TRIAL

  110   

SECTION 9.11.

Headings

  110   

SECTION 9.12.

Confidentiality

  110   

SECTION 9.13.

USA PATRIOT ACT

  111   

SECTION 9.14.

Interest Rate Limitation

  111   

SECTION 9.15.

Amendments to Security Documents

  112   

SECTION 9.16.

No Fiduciary Duty

  112   

 

SCHEDULES: Schedule 2.01 – Commitments Schedule 3.05 – Real Properties Schedule
3.06 – Disclosed Matters Schedule 3.12 – Subsidiaries Schedule 5.10 – Certain
Regulated Subsidiaries Schedule 6.01 – Existing Indebtedness Schedule 6.02 –
Existing Liens Schedule 6.04 – Existing Investments Schedule 6.09 – Transactions
with Affiliates Schedule 6.10 – Existing Restrictions

EXHIBITS: Exhibit A –     Form of Assignment and Assumption Exhibit B –     Form
of Amended and Restated Guarantee Agreement Exhibit C –     Form of Amended and
Restated Security Agreement Exhibit D –     Form of Pari Passu Intercreditor
Agreement Exhibit E –     Form of Recognition Agreement Exhibit F –     Form of
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT originally dated as of July 17,
2006, as amended and restated as of April 24, 2015, by and among WINDSTREAM
SERVICES, LLC, a Delaware limited liability company, formerly known as
WINDSTREAM CORPORATION, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent, and Bank of America, N.A., Barclays
Bank PLC, BNP Paribas, Citibank, N.A., CoBank, ACB, Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Morgan Stanley
Senior Funding, Inc., MUFG Union Bank, N.A., Royal Bank of Canada, SunTrust Bank
and Wells Fargo Bank, N.A., as Co-Documentation Agents.

PRELIMINARY STATEMENTS

The Original Credit Agreement has been amended and restated in the form of the
First ARCA, the Second ARCA, the Third ARCA, the Fourth ARCA and the Fifth ARCA
(such terms and other capitalized terms used in these preliminary statements
being defined in Section 1.01 hereof). Pursuant to the Sixth Amendment and
Restatement Agreement, and upon satisfaction of the conditions set forth
therein, the Fifth ARCA is being further amended and restated in the form of
this Amended Agreement.

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2007 Amendment Effective Date” means February 27, 2007.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“AC Holdings” means Windstream Holdings of the Midwest, a Nebraska corporation.

“AC Holdings Bonds” means the 6 3⁄4% Notes due 2028 issued by AC Holdings in an
aggregate principal amount not to exceed $100,000,000.

“AC Holdings Indenture” means the Indenture dated as of February 23, 1998 under
which the AC Holdings Bonds were issued.

“Acquisition” means any purchase or acquisition by any Wireline Company in a
single transaction or a series of transactions individually or, together with
its Affiliates, of (a) any Equity Interests in another Person which are
sufficient to permit such Wireline Company and its Affiliates to Control such
other Person or (b) all or substantially all of the assets of, or assets
comprising a division, unit or line of business of, another Person, whether or
not involving a merger or consolidation with such other Person. “Acquire” has a
meaning correlative thereto.

“Act” has the meaning specified in Section 9.13.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not at the relevant time of
determination an existing Lender and that agrees to provide any portion of any
(a) Incremental Loans in accordance with Section 2.01(i) or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.19.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its permitted successors in such capacity as provided in Article
8.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents, the Lead Arranger and the Joint Bookrunners and
Arrangers.

“Agreement”, when used with reference to this Agreement, means this Amended
Agreement, as it may be further amended from time to time.

“All-in Yield” means, as to any Indebtedness on any date of determination, the
yield thereon, based on the interest rate applicable to such Indebtedness on
such date, including margin, original issue discount, upfront fees (with
original issue discount and upfront fees being equated to interest margins for
purposes of determining the yield on any Indebtedness assuming a four-year
weighted average life), or otherwise; provided that “All-in Yield” shall not
include arrangement, underwriting, structuring or similar fees paid to arrangers
or fees that are not paid ratably to the market for such Indebtedness.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period in effect on such day plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, Federal Funds Effective
Rate or Adjusted LIBO Rate, respectively.

“Amended Agreement” means this Sixth Amended and Restated Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Asset Acquisition” has the meaning assigned to such term in the
definition of “Asset Disposition”.

“Applicable Asset Disposition” has the meaning assigned to such term in the
definition of “Asset Disposition”.

“Applicable Indebtedness” has the meaning assigned to such term in the
definition of “Asset Disposition”.

 

2



--------------------------------------------------------------------------------

“Applicable Leverage-Based Rate” means, with respect to Eurodollar Revolving
Loans and ABR Revolving Loans, in each case for any day, the percentage per
annum corresponding to the Leverage Ratio on such day as set forth in the table
below in the relevant column:

 

Leverage Ratio

   Eurodollar
Revolving Loans     ABR Revolving
Loans  

Category 1

³ 3.25 to 1.0

     2.00 %      1.00 % 

Category 2

< 3.25 to 1.0 but

³ 3.00 to 1.0

     1.75 %      0.75 % 

Category 3

< 3.00 to 1.0 but

³ 2.75 to 1.0

     1.50 %      0.50 % 

Category 4

< 2.75 to 1.0

     1.25 %      0.25 % 

The Applicable Leverage-Based Rate shall be determined as of the end of each
Fiscal Quarter based upon the Borrower’s annual or quarterly consolidated
financial statements delivered pursuant to Section 5.01(a) or (b). Each change
in the Applicable Leverage-Based Rate resulting from a change in the Leverage
Ratio shall be effective during the period commencing on and including the date
of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that, at the option of the
Administrative Agent (or at the request of the Required Revolving Lenders for
any Revolving Loans), the Leverage Ratio shall be deemed to be in Category 1 if
the Borrower fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) and (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered.

“Applicable Merger” has the meaning specified in Section 6.02(d).

“Applicable Net Proceeds” has the meaning assigned to such term in
Section 2.10(c)(ii).

“Applicable Rate” means, for any day and for any Loan, the following percentages
per annum set forth opposite such Loans:

 

Class

  Eurodollar Loans   ABR Loans

Revolving Loans

  Applicable Leverage-Based
Rate for Eurodollar
Revolving Loans   Applicable Leverage-Based
Rate for ABR Revolving
Loans

Tranche B-5 Term Loan

  2.75%   1.75%

Incremental Loan

  Rate specified in the Incremental Facility Amendment

“Applicable Transaction” has the meaning specified in the definition of “Pro
Forma Basis”.

 

3



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Asset Disposition” means (a) any sale, lease, transfer or other disposition
(including pursuant to a Sale and Leaseback Transaction) of any assets of any
Wireline Company pursuant to Section 6.05 (h), (k), (n) (but, in the case of
clause (n), only to the extent (i) such assets were acquired after the Sixth
ARCA Effective Date (including via the acquisition by a Wireline Company of any
Person owning such assets) (any such acquisition of assets, an “Applicable Asset
Acquisition”) with the proceeds of Indebtedness (the “Applicable Indebtedness”)
or (ii) the proceeds of the sale of such assets would be required to be applied
to prepay, repay or repurchase (or to offer to prepay, repay or repurchase) any
Restricted Indebtedness (other than the Applicable Indebtedness) (such
disposition under clause (i) or clause (ii), an “Applicable Asset Disposition”))
or (o), (b) the issuance by any Subsidiary of any Equity Interest, or (c) the
receipt by any Subsidiary of any capital contribution, other than (x) any such
issuance of an Equity Interest to, or the receipt of any such capital
contribution from, another Wireline Company and (y) directors’ qualifying shares
and shares issued to foreign nationals to the extent required by applicable law;
provided that, for purposes of Section 2.10(c), any single transaction or series
of related transactions that involves assets or Equity Interests having a Fair
Market Value of less than $25,000,000 shall not be deemed to be an Asset
Disposition.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, in respect of a Sale and Leaseback Transaction, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such Sale
and Leaseback Transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
will be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

“Available Cash” means, on any date of determination, an amount (which may be a
negative amount) equal to the sum of the following in respect of the Wireline
Companies on a consolidated basis for the period commencing on the first day of
the Fiscal Quarter during which the Sixth ARCA Effective Date occurs and ending
on the last day of the most recent Fiscal Quarter for which a certificate shall
have been delivered to the Administrative Agent pursuant to Section 5.01(c) (and
which the Administrative Agent shall have had an opportunity to review for not
less than five Business Days):

(a) $750,000,000; plus

(b) Consolidated Adjusted EBITDA for such period; plus

(c) to the extent not included in calculating such Consolidated Adjusted EBITDA,
any extraordinary or non-recurring cash gain during such period, other than any
such gain resulting from any sale, transfer or other disposition of assets;
minus

(d) without duplication and to the extent included in determining such
Consolidated Adjusted EBITDA, the sum of (i) Consolidated Cash Interest Expense
for such period, except to the extent constituting Restricted Payments; (ii) all
taxes of the Wireline Companies paid in cash during such period; and (iii) any
extraordinary or non-recurring loss, expense or charge paid in cash during such
period; provided that amounts shall be included in this clause (d) for any
period only to the extent not duplicative of any cost or expense which was
(x) included in determining Consolidated Adjusted Net Income for such period and
(y) not been added back to such Consolidated Adjusted Net Income in determining
Consolidated Adjusted EBITDA for such period.

 

4



--------------------------------------------------------------------------------

“Available Distributable Cash” means, on any date of determination, an amount
(which may be a negative amount) equal to the sum of:

(a) Available Cash as of such date of determination; minus

(b) without duplication, the sum of the following amounts, in each case for the
period commencing on the day immediately following the Sixth ARCA Effective Date
and ending on such date of determination:

(i) the aggregate amount of Restricted Payments made by the Wireline Companies
during such period, other than any such Restricted Payments (A) made to another
Wireline Company, (B) paid from Available Equity Proceeds, or (C) permitted
under clause (ii), (v) or (xv) of Section 6.08(a);

(ii) the aggregate amount of Investments, determined net (without duplication of
any other netting) of the aggregate amount of cash proceeds received by the
Wireline Companies from any subsequent sale or repayment thereof, made by the
Wireline Companies during such period, other than any such Investments (A) in
connection with a Permitted Acquisition, but only to the extent made or funded
with (i) Equity Interests of the Borrower; (ii) the proceeds of Permitted
Additional Debt; (iii) the proceeds of Permitted Pari Passu Indebtedness;
(iv) the proceeds of Revolving Loans but only to the extent such Revolving Loans
have been refinanced within 120 days with Permitted Additional Debt, Incremental
Loans consisting of term loans, Permitted Pari Passu Indebtedness or Available
Equity Proceeds; or (v) Incremental Loans consisting of term loans, (B) in
connection with a Permitted Asset Exchange, but only to the extent the
consideration paid by the Wireline Companies consists of assets or properties
(other than cash) or cash consideration funded with the proceeds of Permitted
Additional Debt, (C) in any Collateral Support Party (except, in the case of any
Investment by a Loan Party in a Collateral Support Party that is not a Loan
Party, to the extent that the distribution or repayment to such Loan Party of
such Investment is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or directly or indirectly, by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Collateral Support Party or its equity holders), (D) funded from Available
Equity Proceeds or (E) permitted under clause (a), (b), (g), (h), (j), (k), (l),
(m), (n) (but only to the extent such Investment is reflected in and duplicative
of all or a portion of a Permitted Acquisition), (o), (p), (q), (t) or (u) of
Section 6.04);

(iii) the aggregate amount of payments made by the Wireline Companies to repay,
prepay, redeem, defease or acquire for value at or prior to stated maturity, or
to refund, refinance or exchange, any Indebtedness (other than (A) Revolving
Loans hereunder, (B) [reserved] or (C) any Indebtedness incurred pursuant to
Section 6.01(a)(v) unless such Indebtedness is a Distribution Advance) or make
any other scheduled, mandatory or voluntary payment of any such Indebtedness,
other than (x) any such payments funded from or made with (1) Available Equity
Proceeds or Equity Interests of the Borrower (other than Disqualified Stock),
Holdco or Propco, (2) the proceeds of Permitted Additional Debt, (3) the
proceeds of Credit Agreement Refinancing Indebtedness, (4) the proceeds of
Permitted Pari Passu Indebtedness, (5) the proceeds of Incremental Loans,
(6) the proceeds of Permitted Refinancing Indebtedness, (7) the proceeds of
Revolving Loans but only to the extent such Revolving Loans have been refinanced
within 120 days with Permitted Additional Debt, Incremental Loans consisting of
term loans, Permitted Pari

 

5



--------------------------------------------------------------------------------

Passu Indebtedness or Available Equity Proceeds or (8) the cash proceeds
received by the Borrower from Propco on the Sixth ARCA Effective Date in
consideration for the assets transferred to Propco on the Sixth ARCA Effective
Date, (y) so long as (A) no Event of Default has occurred and is continuing or
shall result therefrom, (B) the Borrower shall be in compliance with Sections
6.13 and 6.14, determined on a Pro Forma Basis and (C) the Secured Leverage
Ratio on a Pro Forma Basis computed as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) shall not exceed 2.0 to 1.0, any other payments in
respect of Indebtedness and (z) payments made in the form of Equity Interests of
the Borrower (other than Disqualified Stock) or Indebtedness constituting
Permitted Refinancing Indebtedness or Permitted Additional Debt; and

(iv) the aggregate amount of Capital Expenditures made during such period, other
than Capital Expenditures financed with (1) Available Equity Proceeds,
(2) Reinvestment Funds or (3) the proceeds of a Debt Issuance (other than
proceeds of Revolving Loans); provided that for purposes of determining the
aggregate amount of Capital Expenditures to be deducted from Available
Distributable Cash for any period under this clause (iv), the Borrower shall not
be permitted to reduce the amount of such Capital Expenditures as a result of
any Connect America Phase II support or transitional support received pursuant
to 47 C.F.R. sec. 54.310.

“Available Equity Proceeds” means, on any date of determination, an amount equal
to the sum of the following amounts, in each case for the period commencing on
the day immediately following the Sixth ARCA Effective Date and ending on such
date of determination:

(a) the aggregate amount of Net Proceeds of any Equity Issuances (excluding
Equity Issuances of Disqualified Stock and any Equity Issuances in connection
with the Propco Transactions but including Equity Issuances pursuant to the
conversion or exchange of Indebtedness or Disqualified Stock) during such
period; minus

(b) the aggregate amount of such Net Proceeds of Equity Issuances which have
been applied prior to such date of determination to fund any of the following
payments, without duplication:

(i) all or a portion of the consideration payable by the Wireline Companies in
connection with a Permitted Acquisition;

(ii) Capital Expenditures;

(iii) any other Investments, determined net (without duplication of any other
netting) of the aggregate amount of cash proceeds received by the Wireline
Companies from any subsequent sale or repayment thereof, made by the Wireline
Companies (other than (A) Investments in any Collateral Support Party (except,
in the case of any Investment by a Loan Party in a Collateral Support Party that
is not a Loan Party, to the extent that the distribution or repayment to such
Loan Party of such Investment is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or directly
or indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Collateral Support Party or its equity holders); and
(B) Investments permitted under clause (b), (h), (j), (k), (o), (n) (but only to
the extent such Investment is reflected in and duplicative of all or a portion
of a Permitted Acquisition), (q), (t) or (u) of Section 6.04);

(iv) Restricted Payments made by the Wireline Companies (other than Restricted
Payments to any Wireline Company); provided that any such Restricted Payment by
a Wireline

 

6



--------------------------------------------------------------------------------

Company to any other Person (other than another Wireline Company) which is made
with the proceeds of a substantially contemporaneous Restricted Payment from
another Wireline Company shall be deemed to be a single Restricted Payment for
these purposes; and

(v) any payments made by the Wireline Companies to repay, prepay, redeem,
defease or acquire for value at or prior to stated maturity, or to refund,
refinance or exchange any Indebtedness (other than (i) Revolving Loans hereunder
or (ii) any Indebtedness incurred pursuant to Section 6.01(a)(v), unless such
Indebtedness is a Distribution Advance) or make any other scheduled, mandatory
or voluntary payment of any such Indebtedness.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets appointed for it, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” will have a corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Windstream Services, LLC, a Delaware limited liability company,
formerly known as Windstream Corporation, together with its successors.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Wireline Companies
that are (or should be) set forth in a

 

7



--------------------------------------------------------------------------------

consolidated statement of cash flows of the Wireline Companies for such period
prepared in accordance with GAAP and (b) any Capital Lease Obligations incurred
by the Wireline Companies during such period in connection with any such capital
expenditures, but excluding (i) Permitted Acquisitions, (ii) the purchase price
of equipment that is purchased substantially contemporaneously with the trade-in
of existing equipment but only to the extent such purchase price does not exceed
the credit granted by the seller of such equipment for the equipment being
traded in at such time or (iii) any capital expenditure paid for (or that will
be paid for) with RUS Grant Funds.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that if at any time the obligations of such Person in respect of an
operating lease are required to be recharacterized as Capital Lease Obligations
as a result of a change in GAAP after the Sixth ARCA Effective Date, then for
purposes hereof such Person’s obligations under such operating lease shall not,
following the date of such recharacterization, be deemed Capital Lease
Obligations.

“Cash Collateral Account” has the meaning specified in Section 8 of the Security
Agreement.

“Cash Consideration” means the consideration received by the Wireline Companies
for any Asset Disposition that is in the form of cash, Cash Equivalents or
Replacement Assets or a combination of the foregoing. For purposes of this
provision, each of the following will be deemed to be cash:

(a) any liabilities (as shown on the Borrower’s most recent balance sheet) of
the Wireline Companies (other than contingent liabilities, Restricted
Indebtedness and liabilities to the extent owed to any Wireline Company) that
are assumed by the transferee of any such assets or Equity Interests pursuant to
a written assignment and assumption agreement that releases the applicable
Wireline Companies from further liability therefor;

(b) any securities, notes or other obligations received by the Wireline
Companies from such transferee that are converted by the Wireline Companies into
Cash Equivalents or Replacement Assets within 180 days of the receipt thereof
(to the extent of the Cash Equivalents or Replacement Assets received in that
conversion); and

(c) any Designated Non-Cash Consideration received by the Wireline Companies in
such Asset Disposition having an aggregate Fair Market Value, taken together
with all other Designated Non-Cash Consideration received pursuant to this
clause (c) that is at that time outstanding, not to exceed the greater of
(x) 1.5% of Total Assets at such time and (y) $100,000,000 (with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value).

“Cash Equivalents” means:

(a) dollars and foreign currency received in the ordinary course of business or
exchanged into dollars within 180 days;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof),
maturing, unless such securities are deposited to defease any Indebtedness, not
more than one year from the date of acquisition;

 

8



--------------------------------------------------------------------------------

(c) certificates of deposit and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
Lender Party or any domestic commercial bank having capital and surplus in
excess of $500,000,000 and a rating at the time of acquisition thereof of P-1 or
better from Moody’s or A-1 or better from S&P;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;

(e) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-2” or higher from Moody’s or S&P and in each case
maturing within one year after the date of acquisition;

(f) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A” by Moody’s or S&P and having maturities of
not more than one year from the date of acquisition; and

(g) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition.

“Cash Management Agreements” means all agreements between the Borrower and any
Lender or any Affiliate of a Lender (determined at the time such agreement is
designated as a Cash Management Agreement pursuant to Section 20 of the Security
Agreement) in respect of any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds.

“Casualty Event” means any casualty or other insured damage to any property of
any Wireline Company with a fair market value immediately prior to such event of
at least $10,000,000, or any taking of any such property under power of eminent
domain or by condemnation or similar proceeding, or any transfer of any such
property in lieu of a condemnation or similar taking thereof.

“Change in Law” means the occurrence after the Sixth ARCA Effective Date or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement of (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Sixth ARCA Effective Date, (b) any change in any
law, rule, regulation or treaty or in the interpretation or application thereof
by any Governmental Authority after the Sixth ARCA Effective Date or
(c) compliance by any Lender, Issuing Bank or Participant (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Sixth ARCA Effective Date; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

9



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than Holdco, becomes the Beneficial Owner, directly
or indirectly, of 50% or more of the voting power of the Voting Stock of the
Borrower;

(b) the first day on which a majority of the members of the board of directors
of Holdco or the Borrower are not Continuing Directors; or

(c) Holdco ceases to be the Beneficial Owner, directly or indirectly, of 100% of
the outstanding Equity Interests of the Borrower.

“Charges” has the meaning specified in Section 9.14.

“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
B-5 Term Loans, Incremental Loans, Other Revolving Loans or Other Term Loans,
(b) when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment, commitments in respect of any Incremental Facility,
Other Revolving Commitments or Other Term Commitments and (c) when used in
reference to any Lender, refers to whether such Lender is a Revolving Lender,
Tranche B-5 Lender or Additional Lender.

“CLO” has the meaning specified in Section 9.04(b).

“Co-Documentation Agents” means Bank of America, N.A., Barclays Bank PLC, BNP
Paribas, Citibank, N.A., CoBank, ACB, Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Morgan Stanley Senior
Funding, Inc., MUFG Union Bank, N.A., Royal Bank of Canada, SunTrust Bank and
Wells Fargo Bank, N.A..

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

“Collateral Agent” means JPMorgan Chase Bank, N.A, in its capacity as collateral
agent for the Secured Parties hereunder and under the other Loan Documents, and
its permitted successors in such capacity as provided in Article 8.

“Collateral and Guarantee Requirement” means at any time the requirement that:

(a) the Collateral Agent shall have received from each Loan Party either
(i) counterparts of the Guarantee Agreement and the Security Agreement, duly
executed and delivered on behalf of such Loan Party, or (ii) in the case of any
Person that becomes a Loan Party after the Sixth ARCA Effective Date,
supplements to the Guarantee Agreement and the Security Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person (within
the time frames required thereby);

(b) all outstanding Equity Interests in and all outstanding promissory notes
issued by any Wireline Company owned by or on behalf of any Loan Party shall
have been pledged pursuant to the Security Agreement (except that (i) the Loan
Parties shall not be required to pledge more than 66% of the outstanding voting
Equity Interests in any Foreign Subsidiary or any Domestic Subsidiary
substantially all of whose assets consist of Equity Interests in Foreign
Subsidiaries, and (ii) no Equity Interests in any Person held by a Foreign
Subsidiary shall be required to be pledged) and the Collateral Agent shall have
received all certificates or other instruments representing such Equity
Interests (except to the extent such Equity Interests are not represented by
certificates or other instruments) and Indebtedness, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

 

10



--------------------------------------------------------------------------------

(c) no (x) Foreign Subsidiary or (y) Domestic Subsidiary substantially all of
whose assets consist of Equity Interests in Foreign Subsidiaries shall be
required to guarantee or support any obligation of any Loan Party;

(d) no Lien or similar interest shall be granted, directly or indirectly, in the
assets of any Foreign Subsidiary;

(e) except as otherwise provided in the Security Agreement, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
and perfect or record such Liens to the extent, and with the priority, required
by this Agreement and the Security Agreement, shall have been (or shall have
made arrangements to provide for) filed, registered or recorded or delivered to
the Collateral Agent for filing, registration or recording;

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting of the Liens granted by it thereunder, in each case to the
extent required by this Agreement and the Security Documents; and

(g) each Loan Party shall have taken all other action required to perfect,
register and/or record the Liens granted by it thereunder, in each case to the
extent required by this Agreement and the Security Documents.

“Collateral Support Parties” means (a) the Loan Parties and (b) each other
Subsidiary (i) that is not required to Guarantee the Facility Obligations
pursuant to the Loan Documents (other than any Insignificant Subsidiary) and
(ii) all Equity Interests in which, and all Indebtedness owing to any Loan Party
of which, shall have been pledged and delivered to the Collateral Agent in
accordance with the Collateral and Guarantee Requirement.

“Commitment” means a Revolving Commitment, Other Revolving Commitment, Other
Term Commitment or a commitment to make Incremental Loans (as the context may
require). As of the Sixth ARCA Effective Date, no Commitments other than
Revolving Commitments are in effect.

“Commitment Fee Rate” means, for any day, a rate per annum equal to (a) if the
Leverage Ratio on the most recent determination date is 3.00 to 1.0 or higher,
0.50% and (b) otherwise, 0.40%. For purposes of this definition, (x) the
Leverage Ratio shall be determined as of the end of each Fiscal Quarter based on
the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) and (y) each change in the Commitment Fee Rate
resulting from a change in the Leverage Ratio shall be effective during the
period from and including the day when the Administrative Agent receives the
financial statements indicating such change to but excluding the effective date
of the next such change; provided that, at the option of the Administrative
Agent (or at the request of the Required Lenders), if the Borrower fails to
deliver consolidated financial statements to the Administrative Agent as and
when required by Section 5.01(a) or 5.01(b), the Commitment Fee Rate will be
that set forth in clause (a) above during the period from the expiration of the
time specified for such delivery until such financial statements are so
delivered.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

11



--------------------------------------------------------------------------------

“Communications Act” means, collectively, the Communications Act of 1934, as
amended, the rules and regulations of the FCC, and written orders, policies, and
decisions of the FCC and the courts’ interpretation of the foregoing.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Adjusted Net
Income for such period plus, without duplication:

(a) provision for taxes based on income or profits of the Wireline Companies for
such period, to the extent that such provision for taxes was deducted in
computing such Consolidated Adjusted Net Income; plus

(b) Interest Expense of the Wireline Companies for such period, to the extent
that such Interest Expense was deducted in computing such Consolidated Adjusted
Net Income; plus

(c) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period), goodwill impairment charges and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Wireline Companies for such period to
the extent that such depreciation, amortization and other non-cash charges or
expenses were deducted in computing such Consolidated Adjusted Net Income; plus

(d) the amount of any minority interest expense deducted in computing such
Consolidated Adjusted Net Income; plus

(e) any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards, to the extent deducted in computing such
Consolidated Adjusted Net Income; plus

(f) the amount of loss on any direct or indirect sale, conveyance or other
transfer of Receivables Assets to a Special Purpose Receivables Subsidiary
pursuant to a Permitted Receivables Financing that is not shown as a liability
on a consolidated balance sheet prepared in accordance with GAAP; plus

(g) any non-cash Statement of Financial Accounting Standards No. 133 income (or
loss) related to hedging activities, to the extent deducted in computing such
Consolidated Adjusted Net Income; minus

(h) non-cash items increasing such Consolidated Adjusted Net Income for such
period, other than (i) the accrual of revenue consistent with past practice and
(ii) the reversal in such period of an accrual of, or cash reserve for, cash
expenses in a prior period, to the extent such accrual or reserve did not
increase Consolidated Adjusted EBITDA in a prior period;

in each case determined on a consolidated basis in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Interest Expense of, and the depreciation and amortization and
other non-cash expenses of, a Subsidiary will be added to Consolidated Adjusted
Net Income to compute Consolidated Adjusted EBITDA (A) in the same proportion
that the Net Income of such Subsidiary was added to compute such Consolidated
Adjusted Net Income and (B) only to the extent that a corresponding amount would
be permitted, as of such determination date, to be dividended or distributed to
the Borrower by such Subsidiary (x) without direct or indirect restriction
pursuant to the terms of its charter and all agreements and instruments

 

12



--------------------------------------------------------------------------------

applicable to such Subsidiary or its stockholders and (y) solely for purposes of
any determination of Available Distributable Cash, without prior governmental
approval (that has not been obtained) (unless and to the extent that such amount
constitutes a Distribution Advance) and without direct or indirect restriction
pursuant to the terms of any judgments, decrees, orders, statutes, rules and/or
governmental regulations applicable to such Subsidiary and/or its stockholders.

“Consolidated Adjusted Net Income” means, for any period, the aggregate of the
Net Income of the Wireline Companies for such period, determined on a
consolidated basis in accordance with GAAP; provided that:

(a) the Net Income of any Person that is not a Subsidiary or that is accounted
for by the equity method of accounting will be included only to the extent of
the amount of dividends or distributions paid in cash to a Wireline Company
during such period (and the net loss of any such Person will be included only to
the extent that such loss is funded in cash by a Wireline Company during such
period);

(b) the Net Income of any Subsidiary will be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such Net Income is not, as of such date of determination, permitted
(x) directly or indirectly, by operation of the terms of its charter or any
agreement or instrument applicable to such Subsidiary or its equityholders, or
(y) solely for purposes of any determination of Available Distributable Cash,
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of any judgment, decree,
order, statute, rule or governmental regulation applicable to such Subsidiary or
its equityholders, in each case except to the extent that such amount was
advanced prior to such date in cash by such Subsidiary (directly or indirectly)
to the Borrower in accordance with Section 6.01(a)(v) (any such advance, except
to the extent it has been repaid, prepaid, redeemed, acquired or otherwise
returned (directly or indirectly) to such Subsidiary, a “Distribution Advance”);

(c) the Net Income of any Person acquired during the specified period for any
period prior to the date of such acquisition will be excluded; and

(d) the cumulative effect of a change in accounting principles will be excluded.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) Interest Expense of the Borrower and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, and
(ii) any cash payments made by or on behalf of the Borrower or any Subsidiary
during such period in respect of Interest Expense that were or will be
amortized, accrued or otherwise recognized in a previous or future period, minus
(b) the sum of (i) to the extent included in such consolidated Interest Expense
for such period, any non-cash amounts amortized, accrued or otherwise recognized
in such period, and (ii) cash interest income actually received by the Borrower
or any Subsidiary (determined on a consolidated basis) in such period.

“Consolidated Debt” means, as of any date, the principal amount of Indebtedness
of the Wireline Companies outstanding as of such date, determined on a
consolidated basis; provided that, for purposes of this definition, the term
“Indebtedness” will not include (i) contingent obligations of any Wireline
Company as an account party or applicant in respect of any letter of credit or
letter of guaranty, unless such letter of credit or letter of guaranty supports
an obligation that constitutes Indebtedness of a Person other than a Wireline
Company, (ii) any obligation constituting Indebtedness pursuant to clause (j) of
the definition thereof, (iii) any Earn-out Obligation or obligation in respect
of purchase price adjustment permitted pursuant to Section 6.01(a)(xvi) and
(iv) any bonds or similar instruments in the nature of surety, performance,
appeal or similar bonds.

 

13



--------------------------------------------------------------------------------

“Consolidated Secured Debt” means, as of any date, the principal amount of
Indebtedness of the Wireline Companies outstanding as of such date, determined
on a consolidated basis, that is secured by a Lien on the assets of any such
Wireline Company; provided that, for purposes of this definition, the term
“Indebtedness” will not include (i) contingent obligations of any Wireline
Company as an account party or applicant in respect of any letter of credit or
letter of guaranty, unless such letter of credit or letter of guaranty supports
an obligation that constitutes Indebtedness of a Person other than a Wireline
Company, (ii) any obligation constituting Indebtedness pursuant to clause (j) of
the definition thereof, (iii) any Earn-out Obligation or obligation in respect
of purchase price adjustment permitted pursuant to Section 6.01(a)(xvi) and
(iv) any bonds or similar instruments in the nature of surety, performance,
appeal or similar bonds.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Borrower who:

(a) was a member of such board or directors on the Sixth ARCA Effective Date; or

(b) was nominated for election or elected to such board of directors with the
approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by agreement or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness constituting
Other Revolving Commitments or Other Term Commitments incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, refund, renew, replace or refinance, in whole or
part, existing Term Loans, existing Revolving Loans or existing Revolving
Commitments, (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such exchanging, extending,
renewing, replacing or refinancing Indebtedness (including, if such Indebtedness
includes any Other Revolving Commitments, the unused portion of such Other
Revolving Commitments) is in an original aggregate principal amount (or accreted
value, if applicable) not greater than the aggregate principal amount (or
accreted value, if applicable) of the Refinanced Debt (and, in the case of
Refinanced Debt consisting in whole or in part of unused Revolving Commitments
(including unused Other Revolving Commitments), the amount thereof) except by an
amount equal to unpaid accrued interest and premium (including tender premium)
thereon and fees and expenses (including upfront fees and original issue
discount (“OID”)) in connection with such exchange, modification, refinancing,
refunding, renewal, extension or replacement, and (ii) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, with 100% of
the net proceeds of the applicable Credit Agreement Refinancing Indebtedness, on
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained; provided that to the extent that such Refinanced Debt consists, in
whole or in part, of Revolving Commitments (including Other Revolving
Commitments) or Revolving Loans incurred pursuant to any Revolving Commitments
(including Other Revolving Commitments), such Revolving Commitments being
refinanced by the applicable Credit Agreement Refinancing Indebtedness shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

“Credit Contact” has the meaning specified in Section 9.04(b)(ii)(D).

 

14



--------------------------------------------------------------------------------

“CSL Capital” means CSL Capital, LLC, a Delaware limited liability company.

“CSL National” means CSL National, LP, a Delaware limited partnership.

“Debt Exchange” means the exchange by the Borrower of the Propco Notes and the
Propco Term Loans held by it for certain of its outstanding Term Loans (as
defined in the Fifth ARCA) and Revolving Loans (but not Revolving Commitments)
on the Sixth ARCA Effective Date, pursuant to an exchange agreement among the
Borrower and the lenders exchanging such Term Loans and Revolving Loans in form
and substance reasonably satisfactory to the Administrative Agent.

“Debt Issuance” means the issuance or other incurrence by any Wireline Company
of any Indebtedness for borrowed money.

“Default” means any event or condition which constitutes an Event of Default or
which, upon notice, lapse of time or both, would, unless cured or waived, become
an Event of Default under Article 7.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Loan Party any other amount required to be paid by it
hereunder, unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Administrative Agent or
the Borrower in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent or
the Borrower, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default or Event of Default, shall be specifically
identified in such writing) has not been satisfied; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such Loan
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become, or is a direct or indirect
Subsidiary of any person that is, the subject of a Bankruptcy Event. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of the foregoing clauses shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting
Lender.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Wireline Companies in connection with an Asset
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Financial Officer, setting forth the basis of such
valuation, less the amount of Cash Equivalents received in connection with a
subsequent sale of such Designated Non-Cash Consideration.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

15



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 123 days
after the Latest Maturity Date applicable to Term Loans or, if such Equity
Interests are issued after the Borrower has obtained any Incremental Loans
constituting term loans or while any Commitments from Additional Lenders to make
Incremental Loans constituting term loans remain in effect, 123 days after the
maturity date for such Incremental Loans, unless all such Incremental Loans have
been repaid in full and all Commitments in respect thereof have been terminated;
provided, however, that only the portion of such Equity Interests which so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such dates shall be
deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interests that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Wireline Company to repurchase such
Equity Interests upon the occurrence of a change of control or an asset sale
will not constitute Disqualified Stock if the terms of such Equity Interest
provide that the Wireline Companies may not repurchase or redeem any such Equity
Interest pursuant to such provisions unless such repurchase or redemption
complies with Section 6.08. The term “Disqualified Stock” will also include any
options, warrants or other rights that are convertible into Disqualified Stock
or that are redeemable at the option of the holder, or required to be redeemed,
prior to the date that is 123 days after the Latest Maturity Date applicable to
Term Loans or, if such Equity Interests are issued after the Borrower has
obtained any Incremental Loans constituting term loans or while any Commitments
from lenders to make Incremental Loans constituting term loans remain in effect,
123 days after the maturity date for such Incremental Loans, unless all such
Incremental Loans have been repaid in full and all Commitments in respect
thereof have been terminated.

“Distribution Advance” has the meaning set forth in clause (b) of the definition
of “Consolidated Adjusted Net Income”.

“Dividend Suspension Period” means any period (a) commencing on any day on which
consolidated financial statements are delivered pursuant to Section 5.01(a) or
5.01(b) (or, if applicable, the last day of the most recently completed Dividend
Suspension Period) if the Leverage Ratio as of the last day of the then most
recently completed Fiscal Quarter covered thereby is greater than 4.50 to 1.0
and (b) ending on the first day thereafter on which a Financial Officer delivers
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) and a
certificate pursuant to Section 5.01(c), all demonstrating that the Leverage
Ratio was equal to or less than 4.50 to 1.0 as of the last day of the then most
recently completed Fiscal Quarter covered thereby.

“dollars” or “$” refers to lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Earn-out Obligation” means any contingent consideration based on the future
operating performance of an acquired entity or assets, or other purchase price
adjustment or indemnification obligation, payable following the consummation of
an acquisition (including pursuant to a merger or consolidation) based on
criteria set forth in the documentation governing or relating to such
acquisition.

“Employee Matters Agreement” means the Employee Matters Agreement dated as of
April 24, 2015, the form of which is an exhibit to the Form 10.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any

 

16



--------------------------------------------------------------------------------

Governmental Authority, having the force or effect of law and relating in any
way to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of, or exposure to, any pollutant,
toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material or to occupational health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Wireline Company directly or indirectly
resulting from or based upon (a) actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest but excluding any debt security that is convertible into, or
exchangeable for, any of the foregoing.

“Equity Issuance” means any issuance by the Borrower of any of its Equity
Interests to any Person (other than another Wireline Company) or receipt by any
Wireline Company of a capital contribution from any Person (other than another
Wireline Company), including the issuance of Equity Interests pursuant to the
exercise of options or warrants and the conversion of any Indebtedness to
equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standards of Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) a determination that any Plan is or is
reasonably expected to be in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (g) the cessation of operations at a
facility of the Borrower or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (h) conditions contained in Section 303(k)(1)(A) of
ERISA for imposition of a lien shall have been met with respect to any Plan;
(i) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (j) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; or (k) the
occurrence of a non-exempt “prohibited transaction” with respect to which the

 

17



--------------------------------------------------------------------------------

Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 406 of ERISA) or with respect to which the Borrower or any
such Subsidiary could otherwise be liable.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning assigned to such term in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules of the SEC thereunder.

“Excluded RUS Grant Assets” means any RUS Grant Funds, any RUS Pledged Deposit
Account (as defined in the Security Agreement), any assets purchased with RUS
Grant Funds and any proceeds of the foregoing.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient’s being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any U.S.
federal withholding Tax that is imposed on amounts payable to such Lender
pursuant to a law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.16, or
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.16(f) and (d) any U.S. federal withholding taxes imposed pursuant to
FATCA.

“Existing Incremental Loan Maturity Date” has the meaning specified in Section
2.07(d)(i).

“Existing Revolving Maturity Date” has the meaning specified in Section
2.07(d)(i).

“Existing Term Loan Maturity Date” has the meaning specified in Section
2.07(d)(i).

“Extended Incremental Loan Maturity Date” has the meaning specified in Section
2.07(d)(ii).

 

18



--------------------------------------------------------------------------------

“Extended Revolving Maturity Date” has the meaning specified in Section
2.07(d)(ii).

“Extended Term Loan Maturity Date” has the meaning specified in Section
2.07(d)(ii).

“Extending Revolving Lenders” has the meaning specified in Section 2.07(d)(ii).

“Extending Term Lenders” has the meaning specified in Section 2.07(d)(ii).

“Facilities” means the credit facilities provided to the Loan Parties under the
Loan Documents.

“Facility Guarantee” has the meaning specified in Section 1(b) of the Guarantee
Agreement.

“Facility Obligations” means (i) all principal of all Loans and LC Reimbursement
Obligations outstanding from time to time under this Agreement, all interest
(including Post-Petition Interest) on such Loans and LC Reimbursement
Obligations and all other amounts now or hereafter payable by the Borrower to
the Lenders pursuant to the Loan Documents, (ii) all obligations of the Borrower
under (x) the Cash Management Agreements and (y) Swap Agreements entered into
with a Lender or an Affiliate of a Lender (determined at the time such agreement
is designated as a Cash Management Agreement or a Swap Agreement, as the case
may be, pursuant to Section 20 of the Security Agreement) and all interest
(including Post-Petition Interest) thereon and (iii) all obligations (if any)
designated by the Borrower as additional Facility Obligations pursuant to
Section 20 of the Security Agreement; provided that clauses (ii) and (iii) above
shall not include Excluded Swap Obligations.

“Fair Market Value” means a price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by a Financial Officer of the Borrower, whose determination, unless
otherwise specified below, will be conclusive if evidenced by an officer’s
certificate. Notwithstanding the foregoing, a Financial Officer’s determination
of Fair Market Value must be evidenced by a certificate of a Financial Officer
delivered to the Administrative Agent if the Fair Market Value exceeds
$25,000,000.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“FCC” means the Federal Communications Commission or any successor Governmental
Authority exercising similar functions.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fifth ARCA” means the Fifth Amended and Restated Credit Agreement, dated as of
January 23, 2013, by and among Windstream Corporation, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent, and the other agents party thereto, as amended on August 23, 2013 and
December 6, 2013 and in effect immediately prior to the Sixth ARCA Effective
Date.

 

19



--------------------------------------------------------------------------------

“Fifth ARCA Effective Date” means January 23, 2013.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financing Percentage” has the meaning assigned to such term in
Section 2.10(c)(ii).

“First ARCA” means the Amended and Restated Credit Agreement dated as of
February 27, 2007 among Windstream Corporation, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, and
Bank of America, N.A., Citibank, N.A., and Wachovia Bank, National Association,
as co-documentation agents.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Year” means a fiscal year of the Borrower.

“Foreign Lender” has the meaning assigned to such term in
Section 2.16(f)(ii)(A).

“Foreign Lender Complete Exemption Certificate” has the meaning specified in
Section 2.16(f)(ii)(A)(2).

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, other than any such entity that is
(whether as a matter of law, pursuant to an election by such entity or
otherwise) treated as a partnership in which any Loan Party is a partner or as a
branch of any Loan Party for United States income tax purposes.

“Form 10” means the registration statement on Form 10 (General Form for
Registration of Securities) for Propco as declared effective by the SEC on
March 26, 2015 (with such amendments, supplements or modifications thereto filed
with the SEC).

“Fourth Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of August 8, 2012 among the Borrower and certain Agents and
Lenders party thereto.

“Fourth ARCA” means the Fourth Amended and Restated Credit Agreement dated as of
August 8, 2012 in the form attached as Exhibit A to the Fourth Amendment and
Restatement Agreement, as amended and as in effect from time to time before the
Fifth ARCA Effective Date.

“Fourth ARCA Effective Date” has the meaning assigned thereto in Section 5 of
the Fourth Amendment and Restatement Agreement.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body (including the FCC and any
PUC, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government).

 

20



--------------------------------------------------------------------------------

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with any Governmental Authority.

“Granting Lender” has the meaning specified in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business; and provided
further that the amount of any Guarantee shall be deemed to be the lower of
(i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guarantor may be liable pursuant to the terms of the
instrument embodying such Guarantee or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guarantor’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.

“Guarantee Agreement” means the Guarantee Agreement between the Subsidiaries
party thereto and the Collateral Agent, substantially in the form of Exhibit B.

“Guarantors” means each Person listed on the signature pages of the Guarantee
Agreement under the caption “Guarantors” and each Subsidiary that shall, at any
time after the Original Closing Date, become a Guarantor pursuant to
Section 5.10, until such time as released from their obligations under the
Guarantee Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
because of their harmful, dangerous or deleterious properties or
characteristics.

“Holdco” means Windstream Holdings, Inc., a Delaware corporation.

“Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate”.

“Incremental Facility” has the meaning specified in Section 2.01(i)(i).

“Incremental Facility Amendment” has the meaning specified in
Section 2.01(i)(iii).

“Incremental Facility Closing Date” has the meaning specified in Section
2.01(i)(iii).

“Incremental Loan Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).

 

21



--------------------------------------------------------------------------------

“Incremental Loans” has the meaning specified in Section 2.01(i)(i).

“Incremental Term Loans” has the meaning specified in Section 2.01(i)(ii).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accrued
obligations or trade payables, in each case incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing unconditional right to be secured by) any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations and Attributable Debt
of such Person, (h) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty,
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (j) all net obligations of such Person under any Swap
Agreements, and (k) all obligations of such Person to redeem, repay or otherwise
repurchase any Disqualified Stock, valued at the greater of its voluntary or
involuntary maximum fixed repurchase price plus accrued dividends; provided
that, for purposes of clarity, the Master Lease and the Pension Fund Leases
shall be treated as operating leases, and the obligations thereunder shall not
constitute Indebtedness for purposes of this Agreement.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

The amount of Indebtedness of any Person pursuant to clause (e) of this
definition shall (unless such Indebtedness has been assumed by such Person) be
deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the Fair Market Value of the property encumbered thereby at
the date of determination of the amount of such Indebtedness.

The amount of any Indebtedness outstanding as of any date will be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and will be:
(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and (2) the principal amount thereof, together with any
interest thereon that is more than 30 days past due, in the case of any other
Indebtedness.

The amount of any Permitted Receivables Financing shall not constitute
“Indebtedness” for purposes of the financial covenants and determinations made
under Section 6.13 or Section 6.14 of this Agreement or for purposes of
determining the Interest Coverage Ratio, Leverage Ratio or Secured Leverage
Ratio as used elsewhere in this Agreement.

“Indemnified Taxes” means (a) Taxes imposed by any Governmental Authority of or
in the United States or any other jurisdiction from which or through which
payments are made under the Loan Documents, other than Excluded Taxes and (b) to
the extent not otherwise described in clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning specified in Section 9.03(b).

 

22



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 9.12(a).

“Insignificant Subsidiary” means any Subsidiary of the Borrower that has total
assets of not more than $10,000,000 and that is designated by the Borrower as an
“Insignificant Subsidiary”, provided that the total assets of all Subsidiaries
that are so designated, as reflected on the Borrower’s most recent consolidating
balance sheet prepared in accordance with GAAP, may not in the aggregate at any
time exceed $35,000,000.

“Intellectual Property Matters Agreement” means the Intellectual Property
Matters Agreement dated as of April 24, 2015, the form of which is an exhibit to
the Form 10.

“Interest Coverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Adjusted EBITDA to (b) Consolidated Cash Interest Expense for
the period of four consecutive Fiscal Quarters ended on such day (or, in the
case of any calculation to be made on Pro Forma Basis, if such day is not the
last day of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered or were
required to be delivered pursuant to Section 5.01(a) or (b) before such day).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Expense” means, with respect to any specified Person for any period,
the sum, without duplication, of:

(a) the consolidated interest expense of such Person and its subsidiaries for
such period, whether paid or accrued, including, without limitation, original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Swap Agreements, but excluding the
amortization or write-off of debt issuance costs; plus

(b) the consolidated interest of such Person and its subsidiaries that was
capitalized during such period; plus

(c) any interest expense on Indebtedness of another Person that is Guaranteed by
such Person or one of its subsidiaries or secured by a Lien on assets of such
Person or one of its subsidiaries, whether or not such Guarantee or Lien is
called upon; plus

(d) all dividends, whether paid or accrued and whether or not in cash, on any
series of Disqualified Stock of such Person, other than dividends on Equity
Interests payable solely in Equity Interests (other than Disqualified Stock) of
such Person or to such Person or to a subsidiary of such Person,

in each case determined on a consolidated basis in accordance with GAAP;
provided, however, that any interest expense, commissions, discounts or fees
incurred by a Special Purpose Receivables Subsidiary under a Permitted
Receivables Financing shall not constitute Interest Expense for purposes of this
Agreement.

 

23



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
borrowing or conversion or continuation thereof, all Lenders participating
therein agree to make an interest period of such duration available), as the
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) the initial Interest Period with respect to any
Incremental Term Loans made following the Sixth ARCA Effective Date shall end on
such date as agreed between the Borrower and the Administrative Agent. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, as of approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period.

“Investment” has the meaning set forth in Section 6.04.

“Issuing Bank” means, as the context may require, JPMorgan Chase Bank, N.A., or,
at any time and from time to time, up to three other Revolving Lenders that are
designated in writing by the Borrower, are reasonably acceptable to the
Administrative Agent, and that agree to issue one or more Letters of Credit
hereunder and to report in writing to the Administrative Agent all activity with
respect to such Letters of Credit in a manner reasonably satisfactory to the
Administrative Agent, in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Bookrunners and Arrangers” means Barclays Bank PLC, BNP Paribas,
Citibank, N.A., CoBank, ACB, Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., MUFG Union Bank, N.A., Royal
Bank of Canada, SunTrust Robinson Humphrey, Inc. and Wells Fargo Securities LLC.

 

24



--------------------------------------------------------------------------------

“Knowledge” means the actual knowledge of a Responsible Officer.

“Landlord” has the meaning given such term in the Master Lease.

“Latest Maturity Date” means, at any date of determination, the last to occur of
(i) the latest stated final maturity date of any Term Loans, (ii) the stated
final maturity date for any Other Term Loan or Other Revolving Commitment and
(iii) the Revolving Maturity Date, in each case of clauses (i), (ii) and (iii),
as extended for any Lender in accordance with this Agreement from time to time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Reimbursement Obligations at such time. The LC Exposure of any Revolving
Lender at any time shall be its Revolving Percentage of the total LC Exposure at
such time.

“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse the Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to the Issuing Bank
pursuant to Section 2.04(e).

“Lead Arranger” means J.P. Morgan Securities LLC.

“Lender Group” has the meaning specified in Section 9.16.

“Lender Group Member” has the meaning specified in Section 9.16.

“Lender Parties” means the Lenders, the Issuing Banks and the Agents.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party to this Agreement pursuant to an Assignment and
Assumption and the terms and provisions in Section 9.04, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
and the terms and provisions in Section 9.04.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Debt as of such day to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters ended on such day (or, in the case of
any calculation to be made on a Pro Forma Basis, if such day is not the last day
of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently
ended for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01(a) or (b) before such day).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days

 

25



--------------------------------------------------------------------------------

prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement; provided further that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate; provided
that if any Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. Notwithstanding the foregoing, the
LIBO Rate with respect to the Tranche B-5 Term Loans shall not be less than
0.75% per annum.

“LIBO Screen Rate” has the meaning specified in the definition of “LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Sixth Amendment and Restatement
Agreement, any Incremental Facility Amendment, any Refinancing Amendment and the
Security Documents.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Mandatory Prepayment Provision” has the meaning specified in the definition of
“Permitted Additional Debt”.

“Master Lease” means that certain Master Lease, dated as of April 24, 2015,
between CSL National and the other entities set forth on Schedule 1 thereto, as
Landlord, and Holdco, as Tenant, substantially in the form of such lease
attached to the Form 10 as amended, supplemented or otherwise modified to the
extent permitted by this Agreement.

“Master Services Agreement” means the Master Services Agreement dated as of
April 24, 2015, the form of which is an exhibit to the Form 10.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties or liabilities or financial condition of the Wireline
Companies taken as a whole, (b) the ability of any Loan Party to perform any of
its payment obligations under any Loan Document or (c) the rights of or remedies
available to any Lender Party under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Wireline Companies in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, (i) the “principal amount” of the obligations of any Wireline
Company in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Wireline
Company would be required to pay if such Swap Agreement were terminated at such
time and (ii) Material Indebtedness shall not include the Indebtedness under any
Permitted Receivables Financing.

“Maximum Rate” has the meaning specified in Section 9.14.

“Merged Person” has the meaning assigned thereto in Section 6.01(a)(ix).

 

26



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP (except as set forth below)
and before any reduction in respect of Preferred Stock dividends, excluding,
however:

(a) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with: (i) any sale of assets outside the
ordinary course of business of such Person or any of its subsidiaries; or
(ii) the disposition of any securities by such Person or any of its subsidiaries
or the extinguishment of any Indebtedness of such Person or any of its
subsidiaries; and

(b) any extraordinary or non-recurring gain, loss, expense or charge (including
any one-time expenses related to the Propco Transactions), together with any
related provision for taxes; provided that non-recurring cash charges other than
related to the Propco Transactions shall not exceed $200,000,000 in any period
of four consecutive Fiscal Quarters.

Notwithstanding the treatment of such payments under GAAP, any Connect America
Phase II support and transitional support received pursuant to 47 C.F.R. sec.
54.310 by a Person will be included in the Net Income of such Person for
purposes of this Agreement.

“Net Proceeds” means the aggregate cash proceeds (including (x) payments in
respect of deferred payment obligations (to the extent corresponding to the
principal, but not the interest component, thereof) and (y) any cash received
upon the sale or other disposition of any non-cash consideration received in any
Asset Disposition or Casualty Event) received by the Borrower or any of its
Subsidiaries in respect of any Asset Disposition or Casualty Event, net of
(1) the direct costs relating to such Asset Disposition or Casualty Event and
the sale or other disposition of any such non-cash consideration, including,
without limitation, legal, accounting, investment banking and brokerage fees,
and sales commissions, and any relocation expenses incurred as a result thereof,
(2) Taxes paid or payable as a result thereof, in each case, after taking into
account any available Tax credits or deductions and any Tax sharing
arrangements, (3) amounts required to be applied to the repayment of
Indebtedness or other liabilities secured by a Lien on the asset or assets that
were the subject of such Asset Disposition or Casualty Event or required to be
paid as a result of such Asset Disposition or Casualty Event, (4) any reserve
for adjustment in respect of the sale price of such asset or assets established
in accordance with GAAP, (5) in the case of any Asset Disposition by a
Subsidiary of the Borrower, payments to holders of Equity Interests in such
Subsidiary in such capacity (other than such Equity Interests held by the
Borrower or any Subsidiary) to the extent that such payment is required to
permit the distribution of such proceeds in respect of the Equity Interests in
such Subsidiary held by the Borrower or such Subsidiary and (6) appropriate
amounts to be provided by the Borrower or its Subsidiaries as a reserve against
liabilities associated with such Asset Disposition or Casualty Event, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Disposition or Casualty
Event, all as determined in accordance with GAAP; provided that (a) any excess
amounts set aside for payment of Taxes pursuant to clause (2) above that are
remaining after such Taxes have been paid in full or the statute of limitations
therefor has expired and (b) any amounts held in reserve pursuant to clause (6),
will, in each case when no longer so held, become Net Proceeds.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Extending Revolving Lenders” has the meaning specified in Section
2.07(d)(ii).

 

27



--------------------------------------------------------------------------------

“Non-Extending Term Lenders” has the meaning specified in Section 2.07(d)(ii).

“Notes Escrow Account” has the meaning set forth in the definition of “Permitted
Escrow Notes”.

“Notes Escrow Arrangements” has the meaning set forth in the definition of
“Permitted Escrow Notes”.

“Notes Escrowed Proceeds” has the meaning set forth in the definition of
“Permitted Escrow Notes”.

“Notes SPV” means a wholly-owned Domestic Subsidiary of the Borrower that is
formed for the sole purpose of issuing Permitted Escrow Notes, has no material
assets or liabilities other than Notes Escrowed Proceeds and Permitted Escrow
Notes and engages in no business activities.

“OID” has the meaning specified in the definition of “Credit Agreement
Refinancing Indebtedness”.

“Original Closing Date” means July 17, 2006.

“Original Credit Agreement” means the Credit Agreement dated as of July 17, 2006
among the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as syndication agent, and Bank of America, N.A., Citibank, N.A.,
and Wachovia Bank, National Association, as co-documentation agents, as in
effect from time to time before the 2007 Amendment Effective Date.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Revolving Commitments” means each Class of revolving commitments
hereunder that results from a Refinancing Amendment.

“Other Revolving Loans” means the Revolving Loans made pursuant to the Other
Revolving Commitments.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Other Term Commitments” means each Class of term loan commitments hereunder
that results from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans made pursuant to
Other Term Commitments.

 

28



--------------------------------------------------------------------------------

“PAETEC” means PAETEC Holding Corp., a Delaware corporation.

“PAETEC 2010 Indenture” means that certain Indenture, dated as of December 2,
2010, by and among PAETEC, the Subsidiaries of PAETEC party thereto and The Bank
of New York Mellon Trust Company, N.A., as trustee, as amended, modified or
supplemented from time to time.

“PAETEC Group Members” means PAETEC and each Subsidiary of PAETEC, and “PAETEC
Group Member” means any of them.

“PAETEC Notes” means PAETEC’s 9  7⁄8% Senior Notes due 2018 issued pursuant to
the PAETEC 2010 Indenture in an aggregate principal amount not to exceed
$450,000,000 at any time outstanding.

“PAETEC Notes Redemption Date” means the date on which all Indebtedness in
respect of the PAETEC Notes shall have been repaid in full, redeemed, satisfied,
defeased or otherwise discharged.

“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement substantially in the form of Exhibit D among the Administrative Agent,
the Collateral Agent and one or more Senior Representatives for holders of
Permitted Pari Passu Indebtedness, with such modifications thereto as the
Administrative Agent may reasonably agree.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Fund Leases” means the leases entered into between a Wireline Company,
as lessee, and the respective lessor, the sole member of which is The Windstream
Master Trust that holds the assets of the Windstream Pension Plan, a defined
benefit pension plan sponsored by the Borrower, for those properties separately
identified to the Administrative Agent in writing prior to the Sixth ARCA
Effective Date.

“Perfection Certificate” means a certificate in the form of Exhibit E to the
Security Agreement or any other form approved by the Collateral Agent and the
Borrower.

“Permitted Acquisition” means any Acquisition by a Collateral Support Party;
provided that:

(a) the property acquired (or the property of the Person acquired) in such
Acquisition shall be used or useful in a Permitted Business;

(b) the Borrower shall be in compliance with Sections 6.13 and 6.14, determined
on a Pro Forma Basis;

(c) no Event of Default shall have occurred and be continuing or would result
from such Acquisition; and

(d) if the aggregate consideration paid by the Wireline Companies for any
Acquisition (including the principal amount of Indebtedness assumed by the
Wireline Companies in connection therewith) exceeds $100,000,000, the
Administrative Agent shall have received a certificate from a Financial Officer
describing such Acquisition and certifying as to the foregoing matters and
demonstrating such compliance in reasonable detail.

 

29



--------------------------------------------------------------------------------

“Permitted Additional Debt” means (I) unsecured Indebtedness of any Loan Party
that (a) does not require any scheduled payment of principal (including pursuant
to a sinking fund obligation) or mandatory redemption or redemption at the
option of the holders thereof (except for redemptions in respect of asset sales
and changes in control on terms that are market terms on the date of issuance)
prior to the date that is 123 days after the Latest Maturity Date applicable to
any then-outstanding Term Loans or, if such Indebtedness is incurred after the
Borrower has obtained any Incremental Loans constituting term loans or while any
Commitments from Additional Lenders to make Incremental Loans constituting term
loans remain in effect, 123 days after the maturity date for such Incremental
Loans, unless all such Incremental Loans have been repaid in full and all
Commitments in respect thereof have been terminated, (b) contains other terms
(including covenants, events of default, remedies, redemption provisions and
change of control provisions) that are market terms on the date of issuance as
determined by a Financial Officer in good faith, provided that such covenants
and events of default are not materially more restrictive than the covenants and
events of default contained in this Agreement as determined by a Financial
Officer in good faith and do not require the maintenance or achievement of any
financial performance standards other than as a condition to the taking of
specified actions, and (c) bears interest at a market rate of interest on the
date of issuance of such Indebtedness as determined by a Financial Officer in
good faith; provided that unsecured Indebtedness in the form of a bridge loan
financing that would constitute “Permitted Additional Debt” but for the
existence of a provision in the documentation governing such Indebtedness
(i) requiring the mandatory prepayment thereof with the proceeds of the issuance
or incurrence of equity or indebtedness or (ii) providing that the maturity date
thereof shall be the one year anniversary of the date on which such Indebtedness
is issued or incurred if on such date a bankruptcy event of default exists under
the documentation governing such Indebtedness or any Loan Party has failed to
pay fees owing to any provider of such Indebtedness (each of the provisions
described in the preceding clauses (i) and (ii), a “Mandatory Prepayment
Provision”) shall constitute “Permitted Additional Debt” so long as such
Mandatory Prepayment Provision is a customary provision for bridge financings,
as determined by a Financial Officer in good faith (it being agreed that any
such Mandatory Prepayment Provision shall be deemed not to be materially more
restrictive than the covenants contained in this Agreement) and (II) Permitted
Escrow Notes. It is understood and agreed that upon the termination of the Notes
Escrow Arrangements with respect to any series of Permitted Escrow Notes, such
Indebtedness (to the extent not required to be repaid or redeemed upon such
termination) shall continue to constitute Permitted Additional Debt if the
conditions set forth in clause (I) of this definition are satisfied at the time
of such termination.

“Permitted Asset Exchange” means a disposition of assets and property of any of
the Wireline Companies in consideration for the Acquisition of assets and
property of a Person engaged in the Permitted Business (other than an Affiliate
of any Wireline Company); provided that:

(a) the aggregate assets and properties of the Wireline Companies which may be
disposed of in all Permitted Asset Exchanges shall not relate to more than 35%
of the access lines of the Wireline Companies determined at the time of any
disposition;

(b) the assets and properties disposed of in any Permitted Asset Exchange,
together with any cash consideration paid by the Wireline Companies, shall have
a Fair Market Value substantially equivalent to the Fair Market Value of the
assets and properties Acquired by the Wireline Companies in such Permitted Asset
Exchange, together with any cash consideration received by the Wireline
Companies;

 

30



--------------------------------------------------------------------------------

(c) the Borrower shall comply with Section 2.10(c) with respect to any Net
Proceeds received by the Wireline Companies in respect of any Permitted Asset
Exchange;

(d) any cash consideration paid by the Wireline Companies in respect of any
Permitted Asset Exchange (but not any other property or assets disposed of in
any such transaction) shall be treated hereunder as consideration paid by the
Wireline Companies for a Permitted Acquisition for purposes of determining
whether a certificate is required to be delivered by the Borrower pursuant to
clause (d) of the definition of such term; and

(e) if the Net Proceeds thereof exceed $100,000,000, (i) the Borrower shall be
in compliance with Sections 6.13 and 6.14, determined on a Pro Forma Basis; and
(ii) no Default shall have occurred and be continuing or would result therefrom.

“Permitted Business” means any business conducted by the Wireline Companies as
of the Sixth ARCA Effective Date (after giving effect to the completion of the
Propco Transactions) and other businesses reasonably related thereto, including
any reasonable extension or expansion thereof.

“Permitted Encumbrances” means:

(a) Liens for Taxes, assessments and governmental charges not yet delinquent or
which are being contested in compliance with Section 5.05;

(b) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security obligations;

(c) Liens, deposits or pledges to secure the performance of bids, tenders, trade
contracts, leases, or other similar obligations, in each case in the ordinary
course of business;

(d) Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and deposits or pledges in lieu of such bonds or obligations, or to
secure such bonds or obligations, or to secure letters of credit in lieu of or
supporting the payment of such bonds or obligations;

(e) judgment and attachment liens that do not constitute an Event of Default
under clause (l) of Article 7 and notices of lis pendens and associated rights
related to litigation being contested in good faith by appropriate proceedings
and for which reserves have been made in accordance with GAAP;

(f) survey exceptions, encumbrances, easements or reservations of, or rights of
other for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
any Wireline Company;

(g) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;

(h) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense permitted by this
Agreement (other than any property that is the subject of a Sale and Leaseback
Transaction); and

(i) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases;

 

31



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Escrow Notes” means Indebtedness of the Borrower or any Notes SPV in
the form of senior or subordinated notes (a) 100% of the net proceeds of the
issuance of which (together with the amounts described in subclauses (x) and
(y) of the following clause (i), the “Notes Escrowed Proceeds”) is and remains
deposited to an account (a “Notes Escrow Account”) of the issuer of such
Indebtedness (i) into which no other funds (other than (x) such additional
amounts as are necessary to satisfy the issuer’s obligations under any Permitted
Mandatory Redemption Provision and (y) interest earned on the Notes Escrowed
Proceeds) are deposited and (ii) that is subject to escrow arrangements (the
“Notes Escrow Arrangements”) reasonably satisfactory to the Administrative Agent
providing for the prepayment or redemption of such Indebtedness with the Notes
Escrowed Proceeds in certain circumstances (a “Permitted Mandatory Redemption
Provision”) (and otherwise providing for the release of the Notes Escrowed
Proceeds to the issuer of such Indebtedness or any Loan Party), (b) that is
secured, if at all, solely by Liens on such Notes Escrow Account and the Notes
Escrowed Proceeds held therein permitted under Section 6.02(q), (c) that does
not require any scheduled payment of principal (including pursuant to a sinking
fund obligation) or mandatory redemption or redemption at the option of the
holders thereof (except for mandatory redemptions with the Notes Escrowed
Proceeds on terms customary for Indebtedness of such type) prior to the date
that is 123 days after the Latest Maturity Date applicable to any
then-outstanding Term Loans or, if such Indebtedness is incurred after the
Borrower has obtained any Incremental Loans constituting term loans or while any
Commitments from Additional Lenders to make Incremental Loans constituting term
loans remain in effect, 123 days after the maturity date for such Incremental
Loans, unless all such Incremental Loans have been repaid in full and all
Commitments in respect thereof have been terminated, (d) that contains other
terms (including covenants, events of default, remedies, redemption provisions
and change of control provisions) that are market terms on the date of issuance
as determined by a Financial Officer in good faith, provided that such covenants
and events of default are not materially more restrictive than the covenants and
events of default contained in this Agreement as determined by a Financial
Officer in good faith and do not require the maintenance or achievement of any
financial performance standards other than as a condition to the taking of
specified actions, and (e) that bears interest at a market rate of interest on
the date of issuance of such Indebtedness as determined by a Financial Officer
in good faith.

“Permitted Holdco Payments” means, without duplication as to amounts:

(a) payments or other distributions (whether in cash, securities or other
property) to Holdco or any successor thereof to permit Holdco or such successor
to pay (i) franchise taxes or other costs of maintaining its corporate existence
and (ii) reasonable and customary accounting, legal and administrative expenses
and other operating expenses of Holdco attributable to ownership of the Wireline
Companies;

(b) for so long as any of the Wireline Companies is a member of a group or
subgroup filing a consolidated or combined tax return with Holdco or any
successor thereof, payments or other distributions (whether in cash, securities
or other property), directly or indirectly, to Holdco or any successor thereof
in respect of the tax liabilities of such group or subgroup that are
attributable to the income of the Wireline Companies and are required to be paid
by Holdco or any successor thereof by reason of it being the parent of such
group or subgroup (net of any such payments paid directly by the Wireline
Companies); and

(c) payments or other distributions (whether in cash, securities or other
property) to Holdco or any successor thereof to permit Holdco or such successor
to make payments in respect of “Rent” and “Additional Charges” pursuant to the
Master Lease.

 

32



--------------------------------------------------------------------------------

“Permitted Mandatory Redemption Provision” has the meaning set forth in the
definition of “Permitted Escrow Notes”.

“Permitted Pari Passu Indebtedness” means secured Indebtedness in the form of
one or more series of senior secured notes issued by the Borrower or any
Guarantor; provided that, in each case:

(a) at the time of the incurrence of any such Indebtedness, (i) no Event of
Default shall have occurred and be continuing or shall result therefrom,
(ii) the Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.13 and 6.14 recomputed as of the last day of the
most-recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), and (iii) the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in
clauses (i) and (ii) above, together with reasonably detailed calculations
demonstrating compliance with clause (ii) above;

(b) such Indebtedness contains terms (including covenants, events of default,
remedies, redemption provisions and change of control provisions) that are
market terms on the date of issuance as determined by a Financial Officer in
good faith, provided that such covenants and events of default are not
materially more restrictive than the covenants and events of default contained
in this Agreement as determined by a Financial Officer in good faith and do not
require the maintenance or achievement of any financial performance standards
other than as a condition to the taking of specified actions;

(c) such Indebtedness does not require any scheduled payment of principal
(including pursuant to a sinking fund obligation) or mandatory redemption or
redemption at the option of the holders thereof (except for redemptions in
respect of asset sales and changes in control on terms that are market terms on
the date of issuance) prior to the date that is 123 days after the Latest
Maturity Date applicable to any then-outstanding Term Loans or, if such
Indebtedness is incurred after the Borrower has obtained any Incremental Loans
constituting term loans or while any Commitments from Additional Lenders to make
Incremental Loans constituting term loans remain in effect, 123 days after the
maturity date for such Incremental Loans, unless all such Incremental Loans have
been repaid in full and all Commitments in respect thereof have been terminated;

(d) the security agreements relating to such Indebtedness are substantially the
same as the Security Agreement (with such differences as are reasonably
satisfactory to the Administrative Agent);

(e) such Indebtedness is not guaranteed by any Subsidiaries other than the
Guarantors and is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral; and

(f) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Pari Passu Intercreditor Agreement, provided that
if such Indebtedness is the initial Permitted Pari Passu Indebtedness incurred
by the Borrower or any Guarantor, then the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the Senior Representative for
such Indebtedness shall have executed and delivered the Pari Passu Intercreditor
Agreement.

“Permitted Receivables Documents” means all documents and agreements evidencing,
relating to or otherwise governing a Permitted Receivables Financing.

 

33



--------------------------------------------------------------------------------

“Permitted Receivables Financing” means one or more transactions by the Borrower
or a Subsidiary pursuant to which the Borrower or such Subsidiary may directly
or indirectly sell, convey or otherwise transfer to one or more Special Purpose
Receivables Subsidiaries or to any other person, or the Borrower, a Subsidiary
or a Special Purpose Receivables Subsidiary may grant a security interest in,
any Receivables Assets (whether now existing or arising in the future) of the
Borrower or such Subsidiary, and any assets related thereto including all
contracts and all guarantees and other obligations in respect of such
Receivables Assets, the proceeds of such Receivables Assets and such other
assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with sales, factoring or
securitizations involving Receivables Assets; provided that recourse to the
Borrower or any Subsidiary (other than the Special Purpose Receivables
Subsidiaries) in connection with such transactions shall be limited to the
extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by the
Borrower or any Subsidiary (other than a Special Purpose Receivables
Subsidiary)).

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries incurred in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Subsidiaries (other than Indebtedness
of the Borrower to any Subsidiary or of any Subsidiary to the Borrower or any
other Subsidiary); provided that:

(a) the amount of such Permitted Refinancing Indebtedness does not exceed the
amount of the Indebtedness so extended, refinanced, renewed, replaced, defeased
or refunded (plus all accrued and unpaid interest thereon and the amount of any
reasonably determined premium necessary to accomplish such refinancing and such
reasonable expenses incurred in connection therewith);

(b) such Permitted Refinancing Indebtedness has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the then Weighted Average Life to Maturity of,
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(c) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Secured Obligations, such
Permitted Refinancing Indebtedness has a final maturity date later than 123 days
after the Latest Maturity Date applicable to Term Loans or, if such Equity
Interests are issued after the Borrower has obtained any Incremental Loans
constituting term loans or while any Commitments from Additional Lenders to make
Incremental Loans constituting term loans remain in effect, 123 days after the
maturity date for such Incremental Loans, unless all such Incremental Loans have
been repaid in full and all Commitments in respect thereof have been terminated
and is subordinated to the Secured Obligations on terms at least as favorable,
taken as a whole, to the Secured Parties as those contained in the documentation
governing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded;

(d) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is unsecured, such Permitted Refinancing Indebtedness is unsecured;

(e) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is Indebtedness under the Loan Documents or the AC Holdings Bonds,
such Permitted Refinancing Indebtedness is unsecured; and

(f) such Indebtedness is incurred by either (i) by the Borrower or any Loan
Party or (ii) by the Subsidiary that is the obligor on the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded.

 

34



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Post-Petition Interest” has the meaning specified in Section 1(c) of the
Security Agreement.

“Preferred Stock” means, with respect to any Person, any Equity Interests in
such Person that have preferential rights to any other Equity Interests in such
Person with respect to dividends or redemptions upon liquidation.

“primary obligor” has the meaning specified in the definition of “Guarantee”.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Private Letter Ruling” means the Internal Revenue Service Private Letter
Ruling, dated July 16, 2014, issued to the Borrower.

“Pro Forma Basis” means, with respect to the calculation of the Leverage Ratio
or the Interest Coverage Ratio at any time, that such calculation shall give pro
forma effect to all Permitted Acquisitions, all Permitted Asset Exchanges, all
issuances, incurrences or assumptions or repayments of Indebtedness (and the
application of proceeds thereof) and all sales, transfers or other dispositions
of any Subsidiary, line of business or division (any of the foregoing, an
“Applicable Transaction”) and to the Propco Transactions (with any such
Indebtedness being deemed to be amortized over the applicable measurement period
in accordance with its terms and, if any such Indebtedness bears interest at a
floating rate, assuming that such Indebtedness bears interest during any portion
of such measurement period prior to the consummation of the Applicable
Transaction or the Propco Transactions at the interest rate applicable to such
Indebtedness at such time), in each case that have occurred during (or, if such
calculation is being made for the purpose of determining whether any proposed
transaction will constitute a Permitted Acquisition or Permitted Asset Exchange
or an incurrence of Indebtedness pursuant to Section 6.01(a)(viii),
Section 6.01(a)(ix) or Section 6.01(a)(xx), Permitted Pari Passu Indebtedness,
Permitted Additional Debt or Incremental Loans, since the beginning of) the four
consecutive Fiscal Quarter period of the Borrower most recently ended for which
financial statements have been delivered or were required to be delivered
pursuant to Section 5.01(a) or (b) on or prior to such date as if they had
occurred on the first day of such four consecutive Fiscal Quarter period
(including cost savings (i) to the extent such cost savings would be permitted
to be reflected in pro forma financial information complying with the
requirements of GAAP and Article 11 of Regulation S-X under the Securities Act,
as interpreted by the staff of the SEC, and as certified by a Financial Officer
and (ii) which, in the case of the Propco Transactions or any other Applicable
Transaction, may include additional cost savings which have otherwise been
realized or for which steps necessary for realization have been taken or are
reasonably expected to be taken following the Propco Transactions or such other
Applicable Transaction as determined in good faith by a Financial Officer,
provided that the net cost savings in connection with the Propco Transactions or
any other Applicable Transaction pursuant to clause (ii) above that may be given
such effect shall not exceed $25,000,000 in any Fiscal Quarter).

 

35



--------------------------------------------------------------------------------

“Propco” means Communications Sales & Leasing, Inc., a Maryland corporation.

“Propco Distribution Agreement” means the Separation and Distribution Agreement,
dated of March 26, 2015, by and among the Borrower, Holdco and Propco,
substantially in the form of such agreement attached to the Form 10.

“Propco Loan Agreement” means the Credit Agreement, dated as of April 24, 2015,
among Propco and CSL Capital, as borrowers, the guarantors party thereto, each
lender from time to time party thereto, and Bank of America, N.A., as
administrative agent and collateral agent.

“Propco Notes” means the Propco Secured Notes and the Propco Unsecured Notes.

“Propco Notes Indentures” means the Propco Secured Notes Indenture and the
Propco Unsecured Notes Indenture.

“Propco Secured Notes” means $400,000,000 in an aggregate principal amount of
6.00% senior secured notes due 2023, issued pursuant to the Propco Secured Notes
Indenture.

“Propco Secured Notes Indenture” means the Indenture for the Propco Secured
Notes, dated as of April 24, 2015, among Propco and CSL Capital, as issuers, the
guarantors party thereto and Wells Fargo Bank, National Association, as trustee
and as collateral agent.

“Propco Term Loans” means the term loans issued pursuant to the Propco Loan
Agreement.

“Propco Transaction Documents” means the Propco Distribution Agreement, the
Master Lease, the Recognition Agreement, the Tax Matters Agreement, the
Transition Services Agreement, the Intellectual Property Matters Agreement, the
Wholesale Master Services Agreement, the Stockholder’s and Registration Rights
Agreement, the Employee Matters Agreement, the Master Services Agreement, the
Reverse Transition Services Agreement, the Propco Notes Indentures, the Propco
Notes and the Propco Loan Agreement.

“Propco Transactions” means the (v) the amendment and restatement of the Fifth
ARCA in the form of this Amended Agreement, (w) the Spinoff, (x) the entry into
the Master Lease by the parties thereto, (y) the Debt Exchange and (z) such
other transactions contemplated by the Propco Transaction Documents.

“Propco Unsecured Notes” means $1,110,000,000 in an aggregate principal amount
of 8.25% senior unsecured notes due 2023, issued pursuant to the Propco
Unsecured Notes Indenture.

“Propco Unsecured Notes Indenture” the Indenture for the Propco Unsecured Notes,
dated as of April 24, 2015, among Propco and CSL Capital, as issuers, the
guarantors party thereto and Wells Fargo Bank, National Association, as trustee.

“Proposed Change” has the meaning set forth in Section 9.02(c).

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

 

36



--------------------------------------------------------------------------------

“PUC” means any state public service or public utility commission or other state
Governmental Authority that exercises jurisdiction over the rates or services or
the acquisition, construction or operation of any telecommunications system of
any Person who owns, constructs or operates any telecommunications system, in
each case by reason of the nature or type of the business subject to regulation
and not pursuant to laws and regulations of general applicability to Persons
conducting business in such state.

“Qualified PAETEC Group Member” means each PAETEC Group Member other than any
PAETEC Group Member that has Guaranteed any Indebtedness of any Wireline Company
(other than a PAETEC Group Member) having an aggregate principal amount,
individually or in the aggregate, in excess of $1,000,000.

“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by the Borrower or any Subsidiary.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recognition Agreement” means the Recognition Agreement, dated as of
April 24, 2015, by and among CSL National, the subsidiaries of CSL National
party thereto, Holdco and the Administrative Agent, substantially in the form of
Exhibit E.

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.19.

“Refinancing Amendment No. 1” means Refinancing Amendment No. 1 to the Fifth
ARCA, dated as of December 6, 2013.

“Refinancing Amendment No. 1 Effective Date” has the meaning ascribed to
“Amendment Effective Date” in Refinancing Amendment No. 1.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulatory Authorization” means any Governmental Authorization of the FCC or
any PUC.

“Reinvestment Funds” means any Net Proceeds of an asset disposition of, or
casualty event with respect to, non-current assets that are not otherwise
required to be applied to prepay Loans pursuant to Section 2.10(c) or (c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

37



--------------------------------------------------------------------------------

“Replacement Assets” means (a) non-current assets (including any such assets
acquired by capital expenditures) that will be used or useful in a Permitted
Business or (b) substantially all the assets of a Permitted Business or the
voting stock of any Person engaged in a Permitted Business that will become on
the date of Acquisition thereof a Collateral Support Party.

“Repurchase Right” means, with respect to any Indebtedness, the right to require
the prepayment, repurchase, redemption or defeasance of such Indebtedness
(including any obligation to prepay, repurchase, redeem or defease such
Indebtedness).

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Credit Exposures, outstanding Term Loans and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures,
outstanding Term Loans and unused Commitments at such time (excluding any
Revolving Credit Exposures, outstanding Term Loans and unused Commitments of
Defaulting Lenders).

“Required Revolving Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Credit Exposures and unused Revolving Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Revolving Commitments at such time (excluding any Revolving Credit
Exposures and unused Revolving Commitments of Defaulting Lenders).

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or any vice president of the Borrower or any other Financial
Officer.

“Restricted Indebtedness” means the AC Holdings Bonds, any Permitted Additional
Debt, any Indebtedness incurred pursuant to clause (2) of Section 6.01(a)(xxii),
any Permitted Pari Passu Indebtedness and the PAETEC Notes.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Wireline Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Wireline Company, or any other payment
(including, without limitation, any payment under a Swap Agreement) that has a
substantially similar effect to any of the foregoing.

“Reverse Transition Services Agreement” means the Reverse Transition Services
Agreement dated as of April 24, 2015, the form of which is an exhibit to the
Form 10.

“Revolver Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).

“Revolving Availability Period” means the period from and including the Original
Closing Date to but excluding the earlier of the Revolving Maturity Date and the
date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit

 

38



--------------------------------------------------------------------------------

hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. As of the Sixth ARCA Effective Date, the initial
amount of each Revolving Lender’s Revolving Commitment is set forth on Schedule
2.01 under the caption “Revolving Commitment” or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with a Revolving
Credit Exposure.

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to a Revolving
Commitment.

“Revolving Maturity Date” means April 24, 2020.

“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitments. If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments that occur
after such termination or expiration.

“RUS” means the United States of America, acting through the Administrator of
the Rural Utilities Service, and its successors.

“RUS Grant and Security Agreements” means the Broadband Initiatives Program
Grant and Security Agreements, dated as of October 21, 2010, by and among the
Borrower, certain Subsidiaries of the Borrower and the RUS, as modified by the
RUS Approval Letter dated September 14, 2010, with such changes as (i) shall be
consented to by the Required Lenders or (ii) taken as a whole, shall not be
materially adverse to the Lenders or the Borrower or its Subsidiaries, taken as
a whole.

“RUS Grant Funds” means any funds disbursed by the RUS to any RUS Grantee
pursuant to a RUS Grant and Security Agreement.

“RUS Grantee” means the Borrower and any Subsidiary which is party to a RUS
Grant and Security Agreement.

“S&P” means Standard & Poor’s Ratings Group, Inc.

“Sale and Leaseback Transaction” has the meaning set forth in Section 6.06.

“Sale Percentage” has the meaning assigned to such term in Section 2.10(c)(ii).

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive economic Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

39



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned 50% or more by any such Person or Persons, directly or
indirectly.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of October 8, 2009 among the Borrower and certain Agents and
Lenders party thereto.

“Second ARCA” means the Second Amended and Restated Credit Agreement dated as of
October 19, 2009 in the form attached as Exhibit A to the Second Amendment and
Restatement Agreement, as amended and as in effect from time to time before the
Third ARCA Effective Date.

“Secured Leverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Secured Debt as of such day to (b) Consolidated Adjusted EBITDA
for the period of four consecutive Fiscal Quarters ended on such day (or, if
such day is not the last day of a Fiscal Quarter, ended on the last day of the
Fiscal Quarter most recently ended before such day).

“Secured Obligations” has the meaning specified in Section 1(c) of the Security
Agreement.

“Secured Parties” has the meaning specified in Section 1(c) of the Security
Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Amended and Restated Security Agreement among the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit C.

“Security Documents” means the Guarantee Agreement, the Security Agreement, the
Pari Passu Intercreditor Agreement (if any) and each other agreement, instrument
or other document executed and delivered pursuant to Section 5.10 or 5.11 to
guarantee or secure any of the Secured Obligations.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Indebtedness, the trustee, administrative agent, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities.

“Sixth Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement and Consent dated as of April 24, 2015 among the Borrower, each
Guarantor, each Lender party thereto (which Lenders include all of the Revolving
Lenders as of the Sixth ARCA Effective Date immediately after giving effect to
the amendment and restatement of the Fifth ARCA in the form of this Amended
Agreement), the Administrative Agent and the Collateral Agent.

“Sixth ARCA Effective Date” has the meaning assigned to such term in
Section 4.01. For the avoidance of doubt, the Sixth ARCA Effective Date is
April 24, 2015.

 

40



--------------------------------------------------------------------------------

“Special Purpose Receivables Subsidiary” means a Subsidiary of the Borrower
established in connection with a Permitted Receivables Financing for the
acquisition of Receivables Assets or interests therein, and which is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with the Borrower or any of its other Subsidiaries (other than
Special Purpose Receivables Subsidiaries) in the event the Borrower or any such
other Subsidiary becomes subject to a proceeding under chapter 11 of the U.S.
Bankruptcy Code (11 U.S.C. §§ 101 et seq.) (or other insolvency law).

“Spinoff” means the “REIT Spinoff” as defined in the Sixth Amendment and
Restatement Agreement.

“SPV” has the meaning set forth in Section 9.04(e).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Stockholder’s and Registration Rights Agreement” means the Stockholder’s and
Registration Rights Agreement dated as of April 24, 2015, the form of which is
an exhibit to the Form 10.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

41



--------------------------------------------------------------------------------

“Tax Matters Agreement” means the “Tax Matters Agreement” as defined in the
Propco Distribution Agreement.

“Tax Sharing Agreement” means the “Tax Sharing Agreement” as defined in the
Agreement and Plan of Merger dated as of December 8, 2005 (as amended on May 18,
2006), among Alltel Corporation, the Borrower and Valor Communications Group,
Inc., as filed with the SEC as Annex A to Valor Communications Group, Inc.’s
Registration Statement on Form S-4 on February 28, 2006, as amended up to
July 17, 2006.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Tenant” has the meaning given such term in the Master Lease.

“Term Lender” means a Tranche B-5 Lender.

“Term Loan Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).

“Term Loans” means a Tranche B-5 Term Loan.

“Third Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of February 23, 2012 among the Borrower and certain Agents
and Lenders party thereto.

“Third ARCA” means the Third Amended and Restated Credit Agreement dated as of
February 23, 2012 in the form attached as Exhibit A to the Third Amendment and
Restatement Agreement, as amended and as in effect from time to time before the
Fourth ARCA Effective Date.

“Third ARCA Effective Date” has the meaning assigned thereto in Section 5 of the
Third Amendment and Restatement Agreement.

“Total Assets” means the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
prepared in conformity with GAAP but excluding the value of any outstanding
Investments made pursuant to Section 6.04(w).

“Tranche B-5 Lender” means a Lender with an outstanding Tranche B-5 Term Loan.

“Tranche B-5 Maturity Date” means August 8, 2019.

“Tranche B-5 Term Loan” means a Loan made pursuant to Section 2.01(g)(iii) of
the Fifth ARCA.

“Transaction Liens” means the Liens on Collateral granted by the Loan Parties
under the Security Documents.

“Transition Services Agreement” means the Transition Services Agreement dated as
of April 24, 2015, the form of which is an exhibit to the Form 10.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

42



--------------------------------------------------------------------------------

“United States” means the United States of America.

“Voting Stock” of any Person as of any date means the Equity Interests in such
Person that are ordinarily entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by

(b) the then outstanding principal amount of such Indebtedness.

“Wholesale Master Services Agreement” means the Wholesale Master Services
Agreement dated as of April 24, 2015, the form of which is an exhibit to the
Form 10.

“wholly-owned” means, with respect to any subsidiary of any Person (the
“parent”) at any date, that securities or other ownership interests representing
100% of the Equity Interests in such subsidiary (other than directors’
qualifying shares) are, as of such date, owned, controlled or held by the parent
or one or more wholly-owned subsidiaries of the parent or by the parent and one
or more wholly-owned subsidiaries of the parent.

“Wireline Companies” means the Borrower and the Subsidiaries.

“Wireline Licenses” has the meaning specified in Section 3.16(a).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and

 

43



--------------------------------------------------------------------------------

“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and whether real, personal or mixed,
and (f) any reference to any Requirement of Law shall, unless otherwise
specified, refer to such Requirement of Law as amended, modified or supplemented
from time to time.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Sixth ARCA Effective Date in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Upon any such request for an amendment, the Borrower, the
Required Lenders and the Administrative Agent agree to consider in good faith
any such amendment in order to amend the provisions of this Agreement so as to
reflect equitably such accounting changes so that the criteria for evaluating
Borrower’s financial condition shall be the same after such accounting changes
as if such accounting changes had not occurred. Notwithstanding the foregoing,
for purposes of this Agreement, the Master Lease and the Pension Fund Leases
shall be treated as operating leases.

SECTION 1.05. Pro Forma Calculations. With respect to any period (i) during
which any incurrence, redemption, retirement or extinguishment of any
Indebtedness, any Permitted Acquisition, Permitted Asset Exchange or sale,
transfer or other disposition of any Subsidiary, line of business or division
occurs (including the Propco Transactions), calculations of the Leverage Ratio
and the Interest Coverage Ratio with respect to such period shall be made on a
Pro Forma Basis.

ARTICLE 2

THE CREDITS

SECTION 2.01. Loans. (a) Revolving Commitments; Revolving Loans. Subject to the
terms and conditions set forth herein, each Revolving Lender agrees to make
Revolving Loans to the Borrower from time to time during the Revolving
Availability Period applicable to such Revolving Lender’s Revolving Commitment
in an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Revolving Lender’s Revolving Commitment. All
Revolving Loans will be made by all Revolving Lenders in accordance with their
Revolving Percentages until the Revolving Maturity Date.

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) [Reserved].

(g) Tranche B-5 Term Loans. All Tranche B-5 Term Loans outstanding under the
Fifth ARCA on the Sixth ARCA Effective Date shall remain outstanding hereunder
on the terms set forth herein.

 

44



--------------------------------------------------------------------------------

(h) Outstanding Letters of Credit. All Letters of Credit outstanding under the
Fifth ARCA on the Sixth ARCA Effective Date shall remain outstanding hereunder
on the terms set forth herein.

(i) Incremental Loan Facility. (i) At any time and from time to time, subject to
the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request to add one or more additional tranches
of loans (“Incremental Loans” and each such tranche, an “Incremental Facility”),
provided that at the time of each such request and upon the effectiveness of
each Incremental Facility Amendment, (A) no Event of Default has occurred and is
continuing or shall result therefrom, (B) the Borrower shall be in compliance on
a Pro Forma Basis with the covenants contained in Sections 6.13 and 6.14
recomputed as of the last day of the most-recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), (C) the Secured Leverage Ratio on a Pro Forma Basis computed as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) shall not exceed 2.25 to
1.0, and (D) the Borrower shall have delivered a certificate of a Financial
Officer to the effect set forth in clauses (A), (B) and, if applicable, (C),
above, together with reasonably detailed calculations demonstrating compliance
with clauses (B) and, if applicable, (C), above. Each Incremental Facility shall
be in an amount that is an integral multiple of $5,000,000 and not less than
$50,000,000, provided that an Incremental Facility may be in any amount less
than $50,000,000 if such amount represents all the remaining availability under
the Incremental Facilities pursuant to the immediately preceding sentence.

(ii) The Incremental Loans shall rank pari passu (or at the Borrower’s option,
junior) in right of payment in respect of the Collateral and with the
obligations in respect of the Revolving Commitments, the Tranche B-5 Term Loans,
Incremental Loans, Other Term Loans and Other Revolving Loans. In addition,
(A) any Incremental Facility providing for term loans (“Incremental Term Loans”)
shall (1) not have a final maturity date earlier than the Latest Maturity Date
then in effect or a Weighted Average Life to Maturity that is shorter than the
longest remaining Weighted Average Life to Maturity of any Term Loans then
outstanding; provided that any Incremental Term Loans in the form of a “Term
Loan A” shall not be subject to the restrictions set forth in this clause (1);
provided further that, notwithstanding the preceding proviso, no Incremental
Term Loans shall have (x) a final maturity date earlier the Revolving Maturity
Date then in effect or the stated final maturity date of the Tranche B-5 Term
Loans or (y) a Weighted Average Life to Maturity that is shorter than the
remaining Weighted Average Life to Maturity of the Tranche B-5 Term Loans and
(2) for purposes of prepayments, be treated substantially the same as (and in
any event no more favorably than) the Tranche B-5 Term Loans, (B) except with
respect to pricing (subject to the following proviso) and scheduled amortization
(subject to the preceding clause (A)(1)) or to the extent such term is effective
only after the Tranche B-5 Maturity Date, such Incremental Term Loans shall have
terms that are no more favorable to the lenders providing such Incremental Term
Loans than the terms applicable to the Tranche B-5 Term Loans, provided, that if
the All-in Yield of any Incremental Term Loans made on or prior to the date that
is 18 months following the Refinancing Amendment No. 1 Effective Date exceeds
the All-in Yield of any Tranche B-5 Term Loans by more than 0.50%, the
Applicable Rate relating to the Tranche B-5 Term Loans shall be adjusted so that
the All-in Yield of such Incremental Term Loans shall not exceed the All-in
Yield of the Tranche B-5 Term Loans by more than 0.50% and (C) any Incremental
Facility providing for revolving loans (1) shall not have a final maturity date,
or a commitment availability period that ends, earlier than the latest Revolving
Maturity Date then applicable, (2) may be effected by increasing the Revolving
Commitments then having a commitment availability period ending on the latest
Revolving Maturity Date and (3) shall be subject to other terms that are similar
to the terms then available in the bank financing market to companies having a
credit quality similar to the Borrower as determined by a Financial Officer in
good faith.

 

45



--------------------------------------------------------------------------------

(iii) Each notice from the Borrower pursuant to this Section 2.01(i) shall set
forth the requested amount and proposed terms of the relevant Incremental
Facility. Such Incremental Facility may be provided by any existing Lender or
Additional Lender which shall be reasonably satisfactory to the Borrower and
(other than in the case of existing Lenders providing only term loans under such
Incremental Facility) and the Administrative Agent; provided that no existing
Lender shall be obligated to provide any Incremental Loans, unless it so agrees.
Any Incremental Facility will be effected pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, the Additional Lenders providing
such Incremental Facility (and no other Lenders) and the Administrative Agent.
Upon the effectiveness of any Incremental Facility Amendment, each Additional
Lender shall become a “Lender” under this Agreement with respect to its
obligations under such Incremental Facility, and the commitments of the
Additional Lenders in respect of such Incremental Facility shall become
“Commitments” hereunder; and any Incremental Loans under such Incremental
Facility shall, when made, constitute “Loans” under this Agreement. In addition,
any Incremental Facility Amendment may, without the consent of any Lenders other
than the Additional Lenders, effect such amendments to any Loan Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.01(i) (including to provide for voting
provisions applicable to the Additional Lenders comparable to the provisions of
clause (B) of the second proviso of Section 9.02(b)). The effectiveness of an
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the date thereof (an “Incremental Facility Closing Date”) of each of the
conditions set forth in Section 4.03 (it being understood that all references to
“the date of such Borrowing” in Section 4.03 shall be deemed to refer to the
Incremental Facility Closing Date). The proceeds of Incremental Loans will be
used only for working capital and other general corporate purposes (including to
finance Permitted Acquisitions or Capital Expenditures, in each case to the
extent otherwise permitted hereunder).

This Section 2.01(i) shall supersede any provisions in Section 2.17 or 9.02 to
the contrary. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan and Term Loan shall
be made as part of a Borrowing consisting of Loans of the same Class and Type
made by the Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the

 

46



--------------------------------------------------------------------------------

total Revolving Commitments or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.04(e). Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 20 Eurodollar Borrowings
outstanding (or, if any Incremental Loans are outstanding, 30).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect to the applicable Loan would end
after the Revolving Maturity Date or the Tranche B-5 Maturity Date, as
applicable.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e) may be given not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
e-mail of a pdf copy or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05; and

(vi) as of such date Sections 4.03(a) and (b) are satisfied.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any Wireline Company so long
as the Borrower and such Wireline Company are co-applicants), in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank requested
to issue such Letter of Credit, at any time and from time to time during the
Revolving Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

47



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver,
e-mail or telecopy (or transmit by electronic communication, if arrangements for
doing so have been approved by the Issuing Bank requested to issue such Letter
of Credit) to such Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank requested to issue such Letter of Credit, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $30,000,000 and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the total
Revolving Commitments. Promptly upon the issuance of a Letter of Credit (or
amendment, renewal, extension or termination of an outstanding Letter of
Credit), the Issuing Bank shall provide notice of such issuance, amendment,
renewal, extension or termination to the Administrative Agent (if different from
the Issuing Bank), who shall in turn promptly provide notice of same to the
Revolving Lenders.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided that (x) any
Letter of Credit may provide for the automatic extension or renewal thereof and
may be automatically renewed or extended upon notice delivered by the Borrower
in accordance with the terms thereof for additional periods of a duration
requested by the Borrower (which shall in no event extend beyond the date
referred to in clause (ii) above) and (y) with the consent of the applicable
Issuing Bank and the Administrative Agent, Letters of Credit with a term longer
than one year shall be permitted (which shall in no event extend beyond the date
referred to in clause (ii) above); provided further that, notwithstanding the
foregoing, any Letter of Credit may expire after the date referred to in clause
(ii) above if, at the time of issuance, renewal or extension thereof (as
applicable), the Borrower cash collateralizes the LC Exposure in respect of such
Letter of Credit in the manner set forth in the first sentence of Section
2.04(j).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank thereof or any of the Lenders, such Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Revolving Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance

 

48



--------------------------------------------------------------------------------

whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 3:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the Borrower fails to make such payment when due (or if
any such reimbursement payment is required to be refunded to the Borrower for
any reason), the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Revolving Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Revolving Percentage of the payment then due from the Borrower, in the
same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. Except as provided below, the Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any

 

49



--------------------------------------------------------------------------------

consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that (i) are caused by such Issuing Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit issued by it comply with the terms thereof, or (ii) result from
such Issuing Bank’s willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
thereof may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement in accordance with paragraph (e) of this Section.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

50



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in its Cash Collateral Account an amount
in cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (i) or
(j) of Article 7. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Secured Obligations. Moneys in
such account (including any earnings on amounts therein) shall be applied by the
Collateral Agent to pay LC Reimbursement Obligations as they become due or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy the Secured Obligations as provided in
Section 13 of the Security Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
(together with any earnings thereon) to the Borrower within three Business Days
after all Events of Default have been cured or waived.

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.04(e) to reimburse
such Issuing Bank, then to such Lenders and the applicable Issuing Bank as their
interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing,

 

51



--------------------------------------------------------------------------------

may elect Interest Periods therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, e-mail of a pdf
copy or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower (or, in the case of an Event of
Default of the type described in paragraph (i) or (j) of Article 7 with respect
to the Borrower, automatically), then, so long as an Event of Default has
occurred and is continuing, no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing having an Interest Period longer than one
month; provided that, if (x) an Event of Default of the type described in
paragraph (a), (b), (i) or (j) of Article 7 has occurred and is continuing and
(y) other than in the case of an Event of Default of the type described in
paragraph (i) or (j) of Article 7 with respect to the Borrower, the Required
Lenders have so requested, then (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid prior to or at the
end of the Interest Period then applicable thereto, each Eurodollar Borrowing
shall be converted to an ABR Borrowing at the end of such Interest Period.

 

52



--------------------------------------------------------------------------------

SECTION 2.07. Termination, Reduction and Extension of Commitments and Term
Loans. (a) Unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Maturity Date.

(b) The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments to the extent,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed the total Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the consummation of an acquisition, sale or other similar
transaction, or the receipt of proceeds from the incurrence or issuance of
Indebtedness or Equity Interests or the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

(d) Extension of Maturity Date. (i) The Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the applicable Class of
Lenders or Additional Lenders, as applicable), request one or more extensions of
the maturity date applicable to the Revolving Commitments or Other Revolving
Commitments, the maturity date applicable to any Class of Term Loans or Other
Term Loans, or the maturity date applicable to any Incremental Loans, as
applicable, then in effect (such existing maturity date applicable to any
Revolving Commitments or Other Revolving Commitments being the “Existing
Revolving Maturity Date”, such existing maturity date applicable to any Class of
Term Loans or Other Term Loans being the “Existing Term Loan Maturity Date” and
such existing maturity date applicable to any Incremental Loans being the
“Existing Incremental Loan Maturity Date”) to a date specified in such notice.
Within 15 Business Days of delivery of such notice (or such other period as the
Borrower and the Administrative Agent shall mutually agree upon), each
applicable Revolving Lender, Term Lender or Additional Lender, as the case may
be, shall notify the Administrative Agent whether it consents to such extension
(which consent may be given or withheld in such Revolving Lender’s, Term
Lender’s or Additional Lender’s, as applicable, sole and absolute discretion).
Any Revolving Lender, Term Lender or Additional Lender, as applicable, not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Borrower and
the applicable Revolving Lenders, Term Lenders and/or the Additional Lenders of
such Revolving Lenders’, Term Lenders’ or the Additional Lenders’ responses, as
applicable.

(ii) The maturity date applicable to any Revolving Commitments or Other
Revolving Commitments, the maturity date applicable to any Class of Term Loans
or Other Term Loans or the maturity date applicable to any Incremental Loans, as
applicable, shall be extended only with respect to such Revolving Commitments,
Other Revolving Commitments, such Class of Term

 

53



--------------------------------------------------------------------------------

Loans, Other Term Loans or Incremental Loans, as applicable, held by such
Revolving Lenders, Term Lenders or Additional Lenders, as applicable, that have
consented thereto (the Revolving Lenders or Additional Lenders providing
revolving loans, as applicable, that so consent, the “Extending Revolving
Lenders” and the Revolving Lenders or Additional Lenders providing revolving
loans, as applicable, that decline, the “Non-Extending Revolving Lenders” and
the Term Lenders or Additional Lenders providing term loans, as applicable, that
so consent being the “Extending Term Lenders” and the Term Lenders or Additional
Lenders providing term loans, as applicable, that decline being the
“Non-Extending Term Lenders”) (it being understood and agreed that, except for
the consents of the Extending Revolving Lenders or Extending Term Lenders, as
applicable, no other consents shall be required hereunder for such extensions).
If so extended, (i) the scheduled maturity date with respect to the Revolving
Commitments or Other Revolving Commitments held by the Extending Revolving
Lenders shall be extended to the date specified in the notice referred to in
Section 2.07(d)(i) above, which shall become the new maturity date of the
Revolving Commitments or Other Revolving Commitments (such maturity date for the
Revolving Commitments or Other Revolving Commitments, so affected, the “Extended
Revolving Maturity Date”), (ii) the scheduled maturity date with respect to the
Term Loans or Other Term Loans of the relevant Class held by the Extending Term
Lenders shall be extended to the date specified in the notice referred to in
Section 2.07(d)(i) above, which shall become the new maturity date of the
applicable Class of Term Loans or Other Term Loans (such maturity date for the
Term Loans or Other Term Loans, as applicable, so affected, the “Extended Term
Loan Maturity Date”), and (iii) the scheduled maturity date with respect to any
Incremental Loans held by the Extending Term Lenders or Extending Revolving
Lenders, as applicable, shall be extended to the date specified in the notice
referred to in Section 2.07(d)(i) above, which shall become the new maturity
date applicable to such Incremental Loans (such date, the “Extended Incremental
Loan Maturity Date”). The Administrative Agent shall promptly confirm to (x) the
applicable Extending Revolving Lenders and Non-Extending Revolving Lenders such
extension, specifying the effective date of such extension (the “Revolver
Extension Effective Date”), the Existing Revolving Maturity Date applicable to
the Non-Extending Revolving Lenders, and the Extended Revolving Maturity Date
(after giving effect to such extension) applicable to the Extending Revolving
Lenders, (y) the applicable Extending Term Lenders and Non-Extending Term
Lenders such extension, specifying the effective date of such extension (the
“Term Loan Extension Effective Date”), the Existing Term Loan Maturity Date
applicable to the Non-Extending Term Lenders, and the Extended Term Loan
Maturity Date (after giving effect to such extension) applicable to the
Extending Term Lenders and (z) the applicable Extending Term Lenders and/or the
Extending Revolving Lenders and Non-Extending Term Lenders and/or the
Non-Extending Revolving Lenders such extension, specifying the effective date of
such extension (the “Incremental Loan Extension Effective Date”), the Existing
Incremental Loan Maturity Date applicable to such Non-Extending Revolving
Lenders and/or Non-Extending Term Lenders, as applicable, and the Extended
Incremental Loan Maturity Date (after giving effect to such extension)
applicable to the Extending Term Lenders and/or the Extending Revolving Lenders,
as applicable. The interest margins and/or “floors” with respect to any
Revolving Commitments, Other Revolving Commitments, Term Loans, Other Term Loans
or Incremental Loans, as applicable, extended pursuant to this Section 2.07 may
be different than the interest margins and/or “floors” for the existing
Revolving Commitments, Other Revolving Commitments, existing Class of Term
Loans, Other Term Loans or Incremental Loans, as applicable, and upfront fees
may be paid to the Extending Revolving Lenders or Extending Term Lenders, as
applicable, in each case to the extent provided in the Borrower’s notice or as
otherwise agreed between the Borrower and the Extending Revolving Lenders or
Extending Term Lenders, as applicable. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Revolver Extension Effective Date, the Term Loan
Extension Effective Date or the Incremental Loan Extension

 

54



--------------------------------------------------------------------------------

Effective Date, as applicable, signed by a Responsible Officer of the Borrower
certifying that, before and after giving effect to such extension, the
representations and warranties contained in Article 3 made by it that are
qualified by materiality shall be true and correct, and the representations that
are not so qualified shall be true and correct in all material respects, in each
case on and as of the Revolver Extension Effective Date, the Term Loan Extension
Effective Date or the Incremental Loan Extension Effective Date, as applicable,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case such representation and warranty shall be true
and correct in all material respects as of such earlier date, and no Default or
Event of Default exists or will exist as of the Revolver Extension Effective
Date, Term Loan Extension Effective Date or the Incremental Loan Extension
Effective Date, as applicable.

(iii) Notwithstanding anything to the contrary herein, (A) the Borrowers, the
Extending Revolving Lenders and/or the Extending Term Lenders shall have the
right to appoint successor syndication agents or co-documentation agents, in
each case, to replace any such person that does not consent to continue its
respective obligations and duties under the Loan Documents in connection with an
extension under this Section 2.07(d) and (B) the Borrower shall have the right,
at any time prior to the Existing Revolving Maturity Date, the Existing Term
Loan Maturity Date or the Existing Incremental Loan Maturity Date, as
applicable, at the Borrower’s sole expense and effort, upon notice to such
Non-Extending Revolving Lender or Non-Extending Term Lender, as applicable and
the Administrative Agent, to require each such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (I) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment or Other Revolving Commitment is being assigned, the
Issuing Bank), which consent(s) shall not unreasonably be withheld or delayed,
(II) each Non-Extending Revolving Lender or Non-Extending Term Lender, as
applicable, shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (III) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii)(C) and (IV) in no event shall
the Borrower be entitled to exercise its replacement right under this subclause
(iii) with respect to a Non-Extending Revolving Lender or Non-Extending Term
Lender, in either case that is also acting as the Administrative Agent or
Issuing Bank. Any such replacement Lender shall for all purposes constitute an
Extending Revolving Lender or Extending Term Lender, as applicable.

(iv) Notwithstanding the terms of Section 9.02, the Borrower and the
Administrative Agent shall be entitled (without the consent of any other Lenders
except to the extent required under subsection (ii) above) to enter into any
amendments to this Agreement that the Administrative Agent believes are
necessary to appropriately reflect, or provide for the integration of, any
extension of a maturity date applicable to the Revolving Commitments, Other
Revolving Commitments, the maturity date applicable to any Class of Term Loans
or Other Term Loans or maturity date applicable to any Incremental Loans, as
applicable, pursuant to this Section 2.07(d). In addition, with the consent of
each Issuing Bank, participations in Letters of Credit expiring on or after the
Existing Revolving Maturity Date shall be reallocated from Non-Extending
Revolving Lenders to Extending Revolving Lenders in accordance with the terms of
such amendment; provided, however, that such participation interests shall, upon
receipt thereof by the Extending Revolving Lenders, be deemed to be
participation interests in respect of such extended revolving commitments and
the terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

 

55



--------------------------------------------------------------------------------

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent (i) for the account
of each Revolving Lender the then unpaid principal amount of such Lender’s
Revolving Loans on the Revolving Maturity Date and (ii) for the account of each
Term Lender the then unpaid principal amount of such Lender’s Term Loans as
provided in Section 2.09.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be, absent manifest error, prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent; provided that, in order for any such promissory
note to be delivered on the Sixth ARCA Effective Date, the request therefor
shall be delivered no later than two Business Days prior to the Sixth ARCA
Effective Date. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.09. Scheduled Amortization of Term Loans. (a) Subject to adjustment
pursuant to Section 2.09(c), the Borrower shall repay Tranche B-5 Term Loans
(i) on the last day of each Fiscal Quarter ending on or after March 31, 2014 and
prior to the Tranche B-5 Maturity Date in an aggregate principal amount equal to
0.25% of the initial principal amount of Tranche B-5 Term Loans and (ii) on the
Tranche B-5 Maturity Date in an aggregate principal amount equal to the
principal amount of Tranche B-5 Term Loans then outstanding.

(b) To the extent not previously paid, all Tranche B-5 Term Loans shall be due
and payable on the Tranche B-5 Maturity Date.

(c) Any prepayment of Term Loans of any Class will be applied to reduce the
subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to this Section, in the case of mandatory prepayments, in direct order
of maturity, and in the case of voluntary prepayments, ratably.

 

56



--------------------------------------------------------------------------------

(d) Before repaying any Term Loans of any Class pursuant to this Section, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment. Each such repayment
of a Borrowing shall be applied ratably to the Loans included in such Borrowing
and shall be accompanied by accrued interest on the amount repaid.

SECTION 2.10. Optional and Mandatory Prepayment of Loans. (a) Optional
Prepayments. The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part without premium or penalty but
subject to Section 2.15 and the requirements of this Section.

(b) [Reserved].

(c) Asset Dispositions.

(i) Subject to Section 2.10(c)(iii) and Section 2.10(j), within five Business
Days after any Net Proceeds are received by or on behalf of any Wireline Company
in respect of any Asset Disposition other than an Applicable Asset Disposition,
the Borrower shall prepay Term Borrowings in an aggregate amount equal to such
Net Proceeds.

(ii) Subject to Section 2.10(c)(iii) and Section 2.10(j), within five Business
Days after any Net Proceeds of an Applicable Asset Disposition (any such Net
Proceeds, “Applicable Net Proceeds”) are received by or on behalf of any
Wireline Company, the Borrower shall prepay Term Borrowings in an aggregate
amount equal to (A) if and to the extent such Applicable Net Proceeds are
otherwise required to be applied to prepay, repay or repurchase (or to offer to
prepay, repay or repurchase) any Restricted Indebtedness (other than the
Applicable Indebtedness), the amount of such Applicable Net Proceeds required to
be so applied; and (B) without duplication of any amounts described in clause
(A), an amount equal to the Financing Percentage times such Applicable Net
Proceeds; provided that solely with respect to this Section 2.10(c)(ii)(B), the
Wireline Companies may, not later than five Business Days following the receipt
of such Applicable Net Proceeds, apply up to the Financing Percentage times such
Applicable Net Proceeds to repay the Applicable Indebtedness incurred with
respect to such Applicable Asset Disposition, and any amount of such Applicable
Net Proceeds so applied shall not be required to be applied to the prepayment of
Term Borrowings.

For purposes of this Section 2.10(c)(ii), the term “Financing Percentage” means,
with respect to any Applicable Asset Acquisition, the percentage obtained by
dividing (x) the amount of Applicable Indebtedness incurred with respect to such
Applicable Asset Acquisition by (y) the total consideration paid by the Wireline
Companies in such Applicable Asset Acquisition.

(iii) With respect to any Net Proceeds received by or on behalf of any Wireline
Company in respect of any Asset Disposition, if (A) the Wireline Companies
intend to apply all or a portion of the Net Proceeds from such Asset Disposition
within 12 months after receipt of such Net Proceeds (or, if the applicable
Wireline Company enters into a legally binding commitment to apply all or a
portion of such Net Proceeds within such 12-month period, within 18 months
following the receipt of such Net Proceeds), to acquire Replacement Assets,
(B) the property acquired in connection therewith will be included in the
Collateral at least to the extent that the property disposed of was included
therein or shall be property of a Collateral Support Party and (C) no Event of
Default has occurred and is continuing, then no prepayment will be required
pursuant to this Section 2.10(c) in respect of such Net Proceeds (or the portion
of such Net Proceeds, if applicable); provided that if all or such portion of
such Net Proceeds have not

 

57



--------------------------------------------------------------------------------

been so applied within such 12-month period (or, if the applicable Wireline
Company has entered into a legally binding commitment to apply such Net Proceeds
within such 12-month period, but has not applied such Net Proceeds within 18
months following such receipt) a prepayment will be required at that time (as
applicable under Section 2.10(c)(i) or Section 2.10(c)(ii)) with respect to
(A) the amount of such Net Proceeds that have not been so applied by the end of
such 12-month period or (B) if such Net Proceeds were committed during such
12-month period to be applied but not so applied within 18 months following the
receipt of such Net Proceeds, the amount of such Net Proceeds not so applied.

(d) Casualty Events. Within five Business Days after any Net Proceeds are
received by or on behalf of any Wireline Company in respect of any Casualty
Event, the Borrower shall (subject to Section 2.10(j)) prepay Term Borrowings in
an aggregate amount equal to such Net Proceeds; provided that, if (i) the
Wireline Companies intend to apply all or a portion of the Net Proceeds from
such event, within 12 months after receipt of such Net Proceeds (or, if the
applicable Wireline Company enters into a legally binding commitment to apply
all or a portion of such Net Proceeds within such 12-month period, within 18
months following the receipt of such Net Proceeds), to repair, restore or
replace the property with respect to which such Net Proceeds were received or to
acquire Replacement Assets, and (ii) any property acquired in connection with
such application (whether as replacement property or Replacement Assets) will be
included in the Collateral at least to the extent that the property to be
replaced was included therein or shall be property of a Collateral Support
Party, then no prepayment will be required pursuant to this subsection in
respect of such Net Proceeds (or the portion of such Net Proceeds, if
applicable); provided, that if all or a portion of such Net Proceeds have not
been so applied within such 12-month period (or, if the applicable Wireline
Company has entered into a legally binding commitment to apply such Net Proceeds
within such 12-month period, but has not applied such Net Proceeds within 18
months following such receipt), a prepayment will be required at that time in an
amount equal to (A) the amount of such Net Proceeds that have not been so
applied by the end of such 12-month period or (B) if such Net Proceeds were
committed during such 12-month period to be applied but not so applied within 18
months following the receipt of such Net Proceeds, the amount of such Net
Proceeds not so applied.

(e) Allocation of Prepayments, Right to Decline Tranche B-5 Mandatory
Prepayments. Before any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (h) of this Section. Optional prepayments shall be applied to such
Classes of Term Loans as directed by the Borrower in the notice of prepayment,
provided that such prepayments of any Class of Term Loan shall be applied in
accordance with the second sentence of Section 2.10(i). In the event of any
mandatory prepayment of Term Borrowings made at a time when Term Borrowings of
more than one Class remain outstanding, the aggregate amount of such prepayment
shall be allocated among the Term Borrowings of each Class pro rata based on the
aggregate principal amount of outstanding Borrowings of each such Class,
provided however that any Tranche B-5 Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by telecopy) at least one Business
Day prior to the prepayment date, to decline all or any portion of any
prepayment of its Tranche B-5 Term Loans pursuant to this Section (other than an
optional prepayment pursuant to paragraph (a) of this Section which may not be
declined), in which case the aggregate amount of the prepayment that would have
been applied to prepay Tranche B-5 Term Loans of any such Class but was so
declined shall be applied to prepay Term Borrowings of the other Classes on a
ratable basis (subject to the rights of the Tranche B-5 Lenders to decline such
payments as set forth in this proviso) until no Term Borrowings of any other
Class remain outstanding. All optional or mandatory prepayments of Revolving
Borrowings made at a time when Revolving Borrowings of more than one Class
remain outstanding shall be allocated among the Revolving Borrowings of each
Class pro rata based on the aggregate principal amount of outstanding Borrowings
of each such Class. All optional or mandatory prepayments of a Revolving
Borrowing shall be applied in accordance with the second sentence of
Section 2.10(i).

 

58



--------------------------------------------------------------------------------

(f) Accrued Interest. Each prepayment of a Borrowing shall be accompanied by
accrued interest to the extent required by Section 2.12.

(g) [Reserved].

(h) Notice of Prepayments. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07; provided further that,
the Borrower may deliver a conditional prepayment notice subject to the proviso
in Section 2.07(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.

(i) Partial Prepayments. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as needed to apply fully the
required amount of a mandatory prepayment or to allocate an optional prepayment
of Term Loans or Revolving Loans as required by paragraph (e) of this Section.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12.

(j) Deferral of Prepayments. The Borrower may defer any mandatory prepayment
otherwise required under paragraph (c) or (d) above until the aggregate amount
of Net Proceeds otherwise required to be applied to prepay Borrowings pursuant
to paragraphs (c) and (d) above (whether resulting from one or more Asset
Dispositions or Casualty Events, but after giving effect to any applications of
proceeds permitted under such paragraphs) equals or exceeds $30,000,000, at
which time the entire unutilized amount of such Net Proceeds (not only the
amount in excess of $30,000,000) will be applied as provided in paragraphs
(c) and (d) above, as applicable.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender) a
commitment fee, which shall accrue at the applicable Commitment Fee Rate on the
average daily unused amount of the applicable Revolving Commitment of such
Revolving Lender and the during the period from and including the Sixth ARCA
Effective Date to but excluding the date on which such Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments of the relevant Class terminate, commencing on the first such date
to occur after the Sixth ARCA Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender (other than a Defaulting Lender) a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans of such Revolving Lender on the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Sixth
ARCA Effective Date to but excluding the later of the date

 

59



--------------------------------------------------------------------------------

on which such Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate of 0.25% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) with respect to each Letter of Credit issued by
such Issuing Bank during the period from and including the Sixth ARCA Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure with
respect to Letters of Credit issued by such Issuing Bank, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Sixth ARCA Effective Date; provided that all such fees shall be
payable to the applicable Revolving Lenders on the date on which the Revolving
Commitments of such Revolving Lenders terminate and any such fees accruing after
the date on which the Revolving Commitments of such Revolving Lenders terminate
shall be payable on demand. Any other fees payable to any Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account
and the account of the Collateral Agent, fees payable in the amounts and at the
times separately agreed upon between the Borrower and such Agents.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing of each
Class shall bear interest at the Alternate Base Rate plus the Applicable Rate
for such Class.

(b) The Loans comprising each Eurodollar Borrowing of each Class shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate for such Class.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder or under any other
Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of any
principal of any Loan or any LC Disbursements, 2% plus the rate otherwise
applicable to such Loan or LC Disbursement as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

60



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered; provided that
such amounts shall be proportionate to the amounts that such Lender or Issuing
Bank charges other borrowers or account parties for such additional costs
incurred or reductions suffered on loans or letters of credit, as the case may
be, similarly situated to the Borrower in connection with substantially similar
facilities.

 

61



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered; provided that such amounts shall be proportionate
to the amounts that such Lender or Issuing Bank charges other borrowers or
account parties for such reductions suffered on loans or letters of credit, as
the case may be, similarly situated to the Borrower in connection with
substantially similar facilities.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment by or on
behalf of the Borrower of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto (including as a result of an
Event of Default), (c) the failure by the Borrower to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(h) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18 or Section 9.02(c), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

62



--------------------------------------------------------------------------------

SECTION 2.16. Taxes. (a) Except as required by applicable law, any and all
payments by or with respect to any obligation of the Borrower under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes; provided that if any applicable law (as determined in the good
faith discretion of the applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent and such Tax
is an Indemnified Tax, then (i) the sum payable by the Borrower shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.16) any Recipient receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable withholding agent shall make such deductions and
withholdings and (iii) the applicable withholding agent shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Sixth ARCA Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(b) In addition, the Borrower shall pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) The Borrower shall indemnify each Recipient, within 10 Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A copy of a receipt or any other document evidencing payment delivered to the
Borrower by a Recipient, or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.16, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

 

63



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A) and Section 2.16(f)(ii)(C)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) Each Lender that is a U.S. person as defined in Section 7701(a)(30) of the
Code shall deliver to the Borrower and the Administrative Agent, and if
applicable, the assigning Lender (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) on or
before the date on which it becomes a party to this Agreement (or, in the case
of (x) a Participant, on or before the date on which such Participant purchases
the related participation and (y) an assignee, on or before the effective date
of such assignment), an executed original of Internal Revenue Service Form W-9
certifying that such Lender is exempt from the U.S. Federal backup withholding
tax. Each Lender that is not a U.S. person as defined in Section 7701(a)(30) of
the Code (a “Foreign Lender”) shall, to the extent it is legally able to do so,
deliver to the Borrower and the Administrative Agent, and if applicable, the
assigning Lender (or, in the case of a Participant, to the Lender from which the
related participation shall have been purchased) on or before the date on which
it becomes a party to this Agreement (or, in the case of (x) a Participant, on
or before the date on which such Participant purchases the related participation
and (y) an assignee, on or before the effective date of such assignment) (and
from time to time thereafter upon the reasonable request of the Borrower or
Administrative Agent) either:

(1) an executed original of Internal Revenue Service Form W-8ECI, Form W-8BEN,
W-8BEN-E, as applicable (with respect to eligibility for benefits under any
income tax treaty), or Form W-8IMY or successor and related applicable forms, as
the case may be, certifying to such Foreign Lender’s entitlement as of such date
to an exemption from or reduction of United States withholding tax with respect
to payments to be made under this Agreement, or

(2) in the case of a Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and that does not comply with the requirements
of clause (A) hereof, (x) a statement in form and content reasonably acceptable
to the Administrative Agent and the Borrower,

 

64



--------------------------------------------------------------------------------

substantially in the form of Exhibits F-1 through F-4, to the effect that such
Foreign Lender is eligible for a complete exemption from withholding of U.S.
Taxes under Code section 871(h) or 881(c) (a “Foreign Lender Complete Exemption
Certificate”), and (y) an executed original of Internal Revenue Service Form
W-8BEN or any successor and related applicable form.

Further, each Foreign Lender agrees, (i) to the extent it is not precluded from
doing so by a Change in Law and otherwise legally able to do so, to deliver to
the Borrower and the Administrative Agent, and if applicable, the assigning
Lender (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased), from time to time, an executed
original of the applicable Form W-8 or successor and related applicable forms or
certificates, on or before the date that any such form or certificate, as the
case may be, expires or becomes obsolete or invalid in accordance with
applicable U.S. laws and regulations, (ii) in the case of a Foreign Lender that
delivers a Foreign Lender Complete Exemption Certificate, to deliver to the
Borrower and the Administrative Agent, and if applicable, the assigning Lender
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased), such statement on an annual basis
reasonably promptly after the anniversary of the date on which such Foreign
Lender became a party to this Agreement (or, in the case of a Participant, the
date on which the Participant purchased the related participation), and (iii) to
notify promptly the Borrower and the Administrative Agent (or, in the case of a
Participant, the Lender from which the related participation shall have been
purchased) if it is no longer able to deliver, or if it is required to withdraw
or cancel, any form or certificate previously delivered by it pursuant to this
Section 2.16(f).

(B) In addition, but without duplication of the covenant as to United States
withholding tax contained in Section 2.16(f)(i) and (ii), any Lender that is
entitled to an exemption from or reduction of withholding Tax under the law of
the jurisdiction(s) in which the Borrower is organized, or any treaty to which
any such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
original documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate.

(C) If a payment made to any Lender under any Loan Document would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

65



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any Agent, Lender or Issuing Bank determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified or with respect to which an indemnifying party has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to such indemnifying party (but only to the extent of indemnity payments made,
or additional amounts paid, under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Agent,
Lender or Issuing Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
indemnifying party, upon the request of such Agent, Lender or Issuing Bank,
agrees to repay the amount paid over to such indemnifying party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent, Lender or Issuing Bank in the event such Agent, Lender
or Issuing Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require any Agent,
Lender or Issuing Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) no later than
2:00 pm, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.14, 2.15 or 2.16 and Section 9.03 shall be made
directly to the Persons entitled thereto and payments made pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder (after giving effect to all
applicable grace periods and/or cure periods, if any), such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii)

 

66



--------------------------------------------------------------------------------

second, towards payment of principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
any Wireline Company or Affiliate thereof (as to which the provisions of this
paragraph shall apply except as provided in clause (ii) of this
Section 2.17(c)). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to such Lenders or Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(a) or (b), 2.17(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the

 

67



--------------------------------------------------------------------------------

future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and out-of-pocket expenses incurred by
any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.14, or the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or (ii) any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.14 or 2.16) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Banks), which consents
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the Borrower, the Defaulting Lender (if
any) or such assignee shall have paid to the Administrative Agent the processing
and recordation fee specified in Section 9.04(b)(ii)(C) and (iv) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 2.19. Refinancing Amendments. (a) The Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
the form of (x) Other Term Loans or Other Term Commitments or (y) Other
Revolving Loans or Other Revolving Commitments, in each case, to refinance all
or any portion of the Loans and Commitments hereunder (which for this purpose
will be deemed to include any then outstanding Other Revolving Commitments,
Other Revolving Loans and/or Other Term Loans), pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
rank pari passu in right of payment and of security with the other Loans and
Commitments hereunder, (ii) will have such pricing, fees (including upfront fees
and OID), optional prepayment terms, redemption premiums and subordination terms
as may be agreed by the Borrower and the Lenders thereof, (iii) (x) with respect
to any Other Term Loans or Other Term Commitments, will have a maturity date
that is not prior to the maturity date of the Class of Term Loans or Revolving
Commitments being refinanced, and will have a Weighted Average Life to Maturity
that is not shorter than the remaining Weighted Average Life to Maturity of the
Class of Term Loans being refinanced (if applicable) and (y) with respect to any
Other Revolving Loans or Other Revolving Commitments, will have a maturity date
that is not prior to the maturity date with respect to the Class of Revolving
Commitments or Class of Term Loans being refinanced and (iv) except as otherwise
permitted herein, will have terms and conditions taken as a whole that are
substantially identical to, or no more favorable to the Lenders providing such
Credit Agreement Refinancing Indebtedness than, the Refinanced Debt; provided
further that (x) the terms and conditions applicable to such Credit Agreement
Refinancing Indebtedness may provide for any additional or different financial
or other covenants or other provisions that are agreed between the Borrower and
the Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is incurred or obtained and (y) the effectiveness of any
Refinancing Amendment, together with the effectiveness of any increase in
Revolving Commitments, shall not result in there being more than four

 

68



--------------------------------------------------------------------------------

separate maturity dates in effect for all Revolving Commitments. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.03(a) and
(b). Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.19 shall be in an aggregate principal amount that is not less than
$50,000,000 and an integral multiple of $1,000,000 in excess thereof. Any
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the Borrower, pursuant to any Other Revolving Commitments established
thereby, on terms substantially equivalent to the terms applicable to Letters of
Credit under the Revolving Commitments hereunder. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Revolving Loans, Other Revolving Commitments
and/or Other Term Commitments). Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.19. In addition, if so provided in the relevant Refinancing
Amendment and with the consent of each Issuing Bank, participations in Letters
of Credit expiring on or after the Revolving Maturity Date shall be reallocated
from Lenders holding Revolving Commitments hereunder to Lenders holding extended
revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding such extended revolving
commitments, be deemed to be participation interests in respect of such extended
revolving commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly.

(b) This Section 2.19 shall supersede any provisions in Section 2.17 or 9.02 to
the contrary.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties that:

SECTION 3.01. Organization; Powers. Each of the Wireline Companies is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required by
applicable law.

SECTION 3.02. Authorization; Enforceability. The execution, delivery and
performance of the Loan Documents by each Wireline Company are within its
corporate (or other organizational) powers and have been duly authorized by all
necessary corporate (or other organizational) action with respect to such
Wireline Company. This Amended Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, in each case enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

69



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Wireline Company of the Loan Documents to which they are a
party and the consummation of the financing contemplated by the Loan Documents
(a) do not require any material Governmental Authorization, except (i) such as
have been or, prior to or concurrently with the Sixth ARCA Effective Date, will
be obtained or made and are or, prior to or concurrently with the Sixth ARCA
Effective Date, will be in full force and effect, (ii) notices required to be
filed with the FCC or any applicable PUC after the Sixth ARCA Effective Date,
and (iii) filings necessary to perfect the Transaction Liens, (b) will not
violate (1) any applicable law or regulation applicable to any Wireline Company,
(2) the charter, by-laws or other organizational documents of any Wireline
Company or (3) any material Governmental Authorization in any material respect,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Wireline Company or any of its assets, or give
rise to a right thereunder to require any payment to be made by any Wireline
Company or give rise to a right of, or result in, termination, cancellation or
acceleration of any obligation thereunder, and (d) will not result in the
creation or imposition of any Lien (other than the Transaction Liens) on any
asset of any Wireline Company, except, with respect to clauses (b)(1), (c) and
(d), to the extent any of the foregoing could not reasonably be expected to have
a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the Fiscal Year ended December 31, 2014, reported on by PricewaterhouseCoopers
LLP, independent public accountants, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

(b) Since December 31, 2014, there has been no state of facts, change,
development, event, effect, condition or occurrence that, individually or in the
aggregate, has had a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Wireline Companies has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for Liens permitted under Section 6.02, and minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted and except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(b) Each of the Wireline Companies owns, or has the right to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Wireline Companies does not
infringe upon the rights of any other Person, except for any such failure to own
or have license or such infringements that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(c) Schedule 3.05 sets forth the correct address of each material real property
having a Fair Market Value (as reasonably determined by a Financial Officer in
good faith) exceeding $10,000,000 that is owned by any Wireline Company as of
the Sixth ARCA Effective Date after giving effect to the Propco Transactions.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Wireline Company that (i) could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) involve any of the Loan Documents.

 

70



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any other
Wireline Company (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the Sixth ARCA Effective Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Wireline
Companies is in compliance with (a) all laws, regulations and Governmental
Authorizations, in each case applicable to it or its property and (b) all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. No Wireline Company is required to be
regulated as an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Wireline Companies has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the applicable Wireline Company has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. As of the Sixth ARCA Effective
Date, the Tax Sharing Agreement and the Tax Matters Agreements are the only
agreements among the Loan Parties regarding tax sharing, tax reimbursement or
tax indemnification.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. As of the Sixth ARCA Effective Date, the Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which any Wireline Company is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information concerning any of the Wireline
Companies (other than the projections, budgets or other estimates, or
information of a general economic or industry nature concerning the Wireline
Companies) furnished by or on behalf of any Loan Party to any Lender Party in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), when taken as a whole, contains as of the date
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time they were made; it being understood that
projections by their nature are uncertain and no assurance is being given that
the results reflected in such projected financial information will be achieved.

 

71



--------------------------------------------------------------------------------

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each of its Subsidiaries and identifies
each Subsidiary that is a Guarantor, in each case as of the Sixth ARCA Effective
Date. All the Subsidiaries are, and will at all times be, fully consolidated in
the Borrower’s consolidated financial statements to the extent required by GAAP.

SECTION 3.13. Insurance. A description of all material insurance maintained by
or on behalf of the Wireline Companies as of the Sixth ARCA Effective Date has
been provided to the Administrative Agent. As of the Sixth ARCA Effective Date,
all premiums in respect of such insurance have been paid to the extent then due.

SECTION 3.14. Labor Matters. Except those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Sixth ARCA
Effective Date, (i) there are no strikes, lockouts or other labor disputes
against any Wireline Company pending or, to the knowledge of the Borrower,
threatened and (ii) the hours worked by and payments made to employees of the
Wireline Companies have not violated the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. The
execution, delivery and performance by each Wireline Company of the Loan
Documents to which they are a party and the consummation of the financing
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement by which any Wireline Company is bound.

SECTION 3.15. Solvency. On the Sixth ARCA Effective Date both immediately prior
to and immediately after giving effect to the Propco Transactions, (a) the fair
value of the assets of each Loan Party, at a fair valuation, exceeds its debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party exceeds the amount that will
be required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and proposed to be conducted after the
Sixth ARCA Effective Date.

SECTION 3.16. Licenses; Franchises. (a) Each of the Wireline Companies holds all
Regulatory Authorizations and all other material Governmental Authorizations
(including but not limited to franchises, ordinances and other agreements
granting access to public rights of way, issued or granted to any Wireline
Company by a state or federal agency or commission or other federal, state or
local or foreign regulatory bodies regulating competition and telecommunications
businesses) (collectively, the “Wireline Licenses”) that are required for the
conduct of its business as presently conducted and as proposed to be conducted,
except to the extent the failure to hold any Wireline Licenses would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) Each Wireline License is valid and in full force and effect and has not
been, or will not have been, suspended, revoked, cancelled or adversely
modified, except to the extent any failure to be in full force and effect or any
suspension, revocation, cancellation or modification has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No Wireline License is subject to (i) any conditions or
requirements that have not been imposed generally upon licenses in the same
service, unless such conditions or requirements would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or
(ii) any pending regulatory proceeding (other than those affecting the wireline
industry generally) or judicial review before a Governmental Authority, unless
such pending regulatory proceedings or judicial review would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The

 

72



--------------------------------------------------------------------------------

Borrower does not have knowledge of any event, condition or circumstance that
would preclude any Wireline License from being renewed in the ordinary course
(to the extent that such Wireline License is renewable by its terms), except
where the failure to be renewed has not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

(c) The licensee of each Wireline License is in compliance with each Wireline
License and has fulfilled and performed, or will fulfill or perform, all of its
material obligations with respect thereto, including with respect to the filing
of all reports, notifications and applications required by the Communications
Act or the rules, regulations, policies, instructions and orders of the FCC or
any PUC, and the payment of all regulatory fees and contributions, except
(i) for exemptions, waivers or similar concessions or allowances and (ii) where
such failure to be in compliance or to fulfill or perform its obligations or pay
such fees or contributions has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(d) A Wireline Company owns all of the Equity Interests in, and Controls, all of
the voting power and decision-making authority of, each licensee of the Wireline
Licenses, except where the failure to own such Equity Interests or Control such
voting power and decision-making authority of such licensees would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.17. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower, its directors and agents, are in
compliance in all material respects with Anti-Corruption Laws and applicable
Sanctions. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees, is a Sanctioned Person, and no Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

SECTION 3.18. Master Lease; Recognition Agreement. To the best knowledge of the
Borrower, each of the Master Lease and the Recognition Agreement is in full
force and effect and is the legal, valid and binding obligation of Holdco and,
to the knowledge of the Borrower, each other party thereto enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

ARTICLE 4

CONDITIONS

SECTION 4.01. Sixth ARCA Effective Date. The effectiveness of the amendment and
restatement of the Fifth ARCA in the form of this Amended Agreement is subject
to the satisfaction of the following conditions precedent (the date on which all
of such conditions shall first be satisfied or waived in accordance with
Section 9.02, the “Sixth ARCA Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received counterparts
of (i) the Sixth Amendment and Restatement Agreement, that bears the signature
of the Borrower, each Guarantor, each Revolving Lender (which Revolving Lenders
in aggregate constitute the Required Lenders as of the Sixth ARCA Effective Date
immediately after the consummation of the Propco Transactions), the Term Lenders
party thereto (if any), the Administrative Agent and the Collateral Agent and
(ii) the Recognition Agreement, that bears the signature of Holdco and the
Landlord.

 

73



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received the favorable legal opinions of
(i) Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel to the Loan
Parties and (ii) John P. Fletcher, Esq., general counsel of the Borrower, in
each case addressed to the Lenders, the Administrative Agent, the Collateral
Agent and each Issuing Bank, dated the Sixth ARCA Effective Date, which opinions
shall cover such matters as the Administrative Agent shall reasonably request
(provided that no opinions as to tax matters will be requested) and shall be
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the execution, delivery and performance of the Loan Documents
to which such Loan Party is party and any other legal matters relating to the
Wireline Companies or the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the Sixth
ARCA Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.03 (after giving effect to the Propco
Transactions), and demonstrating compliance, on a Pro Forma Basis after giving
effect to the Propco Transactions, with Section 6.13 and Section 6.14 for the
four fiscal quarter period ending December 31, 2014.

(e) The Administrative Agent shall have received, in each case for the account
of the applicable Persons (x) all fees and other amounts due and payable by any
Loan Party to any of the Lender Parties on or prior to the Sixth ARCA Effective
Date, including, to the extent invoiced (each such invoice to be accompanied by
customary backup documentation) 3 Business Days prior to the Sixth ARCA
Effective Date, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by any Loan Party under the Loan
Documents or any fee, engagement or similar letter and (y) all accrued interest
on outstanding Revolving Loans, accrued commitment fees in respect of the
Revolving Commitments and accrued participation fees in respect of outstanding
Letters of Credit.

(f) The Collateral and Guarantee Requirement shall have been satisfied.

(g) The Administrative Agent shall have received copies of the Propco
Transaction Documents, certified by the President, a Vice President or a
Financial Officer of the Borrower as complete and correct, and shall be
reasonably satisfied with the terms and conditions thereof; it being understood
that the Propco Distribution Agreement executed on March 26, 2015, the forms of
the Master Lease and the Recognition Agreement delivered to the Administrative
Agent on April 20, 2015 and March 12, 2015, respectively, and the forms of each
other agreement attached to the Form 10 are acceptable to the Administrative
Agent. The Spinoff and the Debt Exchange shall have been consummated (or shall
be consummated substantially simultaneously with the effectiveness of the
amendment and restatement of the Fifth ARCA in the form of this Amended
Agreement), substantially in accordance with the terms of the applicable Propco
Transaction Documents and applicable material law and regulatory approvals
(including all material Regulatory Authorizations).

(h) Each of the Master Lease and the Recognition Agreement shall be in full
force and effect in accordance with its terms, and the Administrative Agent
shall have received a certificate, dated the Sixth ARCA Effective Date, signed
by the President, a Vice President or the General Counsel of Holdco to such
effect.

 

74



--------------------------------------------------------------------------------

(i) The outstanding principal amount of all Revolving Loans, Tranche A-3 Term
Loans, Tranche A-4 Term Loans and Tranche B-4 Term Loans (each as defined in the
Fifth ARCA), including all accrued interest thereon and any other amounts due
and payable with respect thereto, shall have been paid in full or otherwise
satisfied and discharged (whether in cash or pursuant to the Debt Exchange).

(j) The Administrative Agent shall have received a copy of the solvency opinion
from Duff & Phelps rendered in connection with the Spinoff.

(k) The Lenders shall have received, no later than three Business Days prior to
the Sixth ARCA Effective Date, all documentation and other information about the
Borrower and the Guarantors as has been reasonably requested by the
Administrative Agent or Lenders that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Act, that has
been reasonably requested at least five Business Days in advance of the Sixth
ARCA Effective Date.

(l) The Private Letter Ruling shall not have been revoked or modified in any
material respect.

SECTION 4.02. [Reserved].

SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents that are qualified by materiality shall be true and correct, and the
representations that are not so qualified shall be true and correct in all
material respects, in each case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

Each Borrowing and each issuance, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

 

75



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent on behalf of each Lender (and
the Administrative Agent will make available to each Lender):

(a) as soon as available and in no event later than 90 days after the end of
each Fiscal Year, its audited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) as soon as available and in no event later than 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b), a certificate of a Financial Officer (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Sections
6.13 and 6.14, (iii) to the extent that any such change in GAAP has an impact on
such financial statements, stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04, and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) certifying as to the amounts of Available Cash,
Available Distributable Cash and Available Equity Proceeds as of the date of
such certificate and setting forth reasonably detailed calculations thereof;

(d) within 60 days after the beginning of each Fiscal Year, a detailed
consolidated budget for such Fiscal Year (including a projected consolidated
balance sheet and related statements of projected operations and cash flows as
of the end of and for such Fiscal Year and setting forth the assumptions used in
preparing such budget) and, promptly when available, any significant revisions
of such budget approved by the board of directors of the Borrower;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Wireline
Company with the SEC or with any national securities exchange, or distributed by
the Borrower to its shareholders generally, as the case may be; and

(f) promptly following any reasonable written request by the Administrative
Agent therefor, (i) copies of all material reports and written information to
and from (A) the FCC or any PUC with jurisdiction over the property or business
of any Wireline Company or (B) the United States Environmental Protection
Agency, or any state or local agency responsible for environmental matters, the
United States Occupational Health and Safety Administration, or any state or
local agency responsible for health and safety matters, or any successor or
other agencies or authorities concerning environmental,

 

76



--------------------------------------------------------------------------------

health or safety matters, (ii) copies of any statement or report furnished to
RUS in connection with the RUS Grant and Security Agreement or (iii) such other
information regarding the operations, business affairs and financial condition
of any Wireline Company, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

(g) [Reserved].

(h) any financial statement or other materials required to be delivered pursuant
to this Section 5.01 shall be deemed to have been delivered on the date on which
such information is posted on the Borrower’s website on the Internet or by the
Administrative Agent on an IntraLinks or similar site to which Lenders have been
granted access or shall be available on the SEC’s website on the Internet at
www.sec.gov; provided that (i) the Borrower shall give notice of any such
posting to the Administrative Agent (who shall then give notice of any such
posting to the Lenders), and (ii) the Borrower shall deliver paper copies of any
such documents to the Administrative Agent if the Administrative Agent requests
the Borrower to deliver such paper copies. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of any certificate required by Section 5.01(c) to the Administrative Agent.
Except for such certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. Furthermore, if any financial statement or other materials required
to be delivered under this Agreement shall be required to be delivered on any
date that is not a Business Day, such information may be delivered to the
Administrative Agent on the next succeeding Business Day after such date.

The Borrower represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
144A securities, and, accordingly, the Borrower hereby (x) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a) and (b) above, along with the Loan Documents, available to
Public-Siders and (y) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Borrower has no outstanding publicly traded securities, including 144A
securities.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will make available to each
Lender) prompt written notice of a Responsible Officer obtaining Knowledge of
any of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Wireline
Company or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

77



--------------------------------------------------------------------------------

(d) (i) the occurrence of, or receipt of a written notice of any claim with
respect to, any Environmental Liability that could reasonably be expected to
result in a Material Adverse Effect, or (ii) receipt of a written notice of
non-compliance with any Environmental Law or permit, license or other approval
required under any Environmental Law to the extent such non-compliance could
reasonably be expected to result in a Material Adverse Effect; and

(e) (i) non-compliance with any Regulatory Authorization, to the extent such
non-compliance could reasonably be expected to have a Material Adverse Effect,
or (ii) receipt of any written notice from any Governmental Authority in
relation to the continuation, validity, renewal or conditions attaching to any
Regulatory Authorization which could reasonably be expected to have a Material
Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. (a) The Borrower will furnish to
the Collateral Agent prompt written notice of any change in (i) any Loan Party’s
legal name, jurisdiction of organization, chief executive office or principal
place of business, (ii) any Loan Party’s identity or form of organization or
(iii) any Loan Party’s federal Taxpayer Identification Number. No later than 10
Business Days after any change referred to in the preceding sentence, the
Borrower shall confirm to the Collateral Agent (and, as and when available,
provide any information reasonably requested by the Collateral Agent) that all
filings have been made under the Uniform Commercial Code (or that the Borrower
has provided to the Collateral Agent all information required or reasonably
requested by the Collateral Agent in order for it to make such filings), and all
other actions have been taken, that are required so that such change will not at
any time adversely affect the validity, perfection or priority of any
Transaction Lien on any of the Collateral.

(b) Each year, at the time annual financial statements with respect to the
preceding Fiscal Year are delivered pursuant to Section 5.01(a), the Borrower
will deliver to the Administrative Agent a certificate of a Financial Officer
and its chief legal officer (i) setting forth, with respect to each Loan Party,
the information required pursuant to Parts A-1 and A-2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Sixth ARCA
Effective Date (or the effective date of such Loan Party’s Security Agreement
supplement) or the date of the most recent certificate delivered pursuant to
this subsection and (ii) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each appropriate office in each jurisdiction identified pursuant to
clause (i) above to the extent necessary to protect and perfect the Transaction
Liens for a period of at least 18 months after the date of such certificate
(except as noted therein with respect to any continuation statements to be filed
within such period).

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except, in the case of clause (ii), where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any disposition of assets permitted
under Section 6.05.

SECTION 5.05. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations other than Indebtedness, including Tax
liabilities, that, if not paid,

 

78



--------------------------------------------------------------------------------

could reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the applicable Wireline Company has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and (c) such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation.

SECTION 5.06. Maintenance of Properties; Insurance; Casualty and Condemnation.
(a) Except as otherwise permitted in Section 6.05, the Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all property used in the
conduct of its business in good working order and condition, ordinary wear and
tear (and damage caused by casualty) excepted, except where the failure to take
such actions could not reasonably be expected to result in a Material Adverse
Effect.

(b) The Borrower will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurance companies insurance in such
amounts and against such risks as may be required by law or as the Borrower
reasonably and in its good faith business judgment believes are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. Fire and extended
coverage policies maintained with respect to any Collateral shall be endorsed or
otherwise amended to include a lenders’ loss payable clause in favor of the
Collateral Agent and providing for losses thereunder to be payable to the
Collateral Agent or its designee as additional loss payee as its interests may
appear. Commercial general liability policies shall be endorsed to name the
Collateral Agent as an additional insured. Each such policy referred to in this
paragraph (b) also shall provide that it shall not be canceled, modified with
respect to endorsements or loss payable provisions or not renewed (x) by reason
of nonpayment of premium except upon at least 10 days’ prior written notice
thereof by the insurer to the Collateral Agent (giving the Collateral Agent the
right to cure defaults in the payment of premiums) or (y) for any other reason
except upon at least 30 days’ prior written notice thereof by the insurer to the
Collateral Agent. The Borrower shall deliver to the Collateral Agent, prior to
the cancellation or nonrenewal, or modification of any endorsement or loss
payable provisions of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent) together with evidence reasonably
satisfactory to the Collateral Agent of payment of the premium therefor to the
extent then due.

(c) The Borrower will furnish to the Administrative Agent and the Collateral
Agent prompt written notice of any Casualty Event.

SECTION 5.07. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities in accordance with GAAP.
The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and, with the opportunity for the Borrower to be
present, its independent accountants, all at such reasonable times and as often
as reasonably requested; provided that (x), unless an Event of Default has
occurred and is continuing, the Borrower shall not be required by this Agreement
to pay for more than one visit per year by the Administrative Agent and (y) the
Lenders shall coordinate any visits through the Administrative Agent; provided
further that (x) no Wireline Company shall be required to disclose or permit the
discussion of, the examination of or the making of extracts from any matter,
document or other information (i) if disclosure thereof to the Administrative
Agent or to a Lender would be prohibited by applicable law or by any contractual
obligation binding on such Wireline Company (and not entered into with the
intent of avoiding such disclosure), (ii) if the relevant information is subject
to attorney-client or similar privilege or constitutes attorney work product or
(iii) if such disclosure or examination would constitute the disclosure or
examination of non-financial trade secrets or non-financial proprietary
information and (y) for the avoidance of doubt, any information disclosed
pursuant to this Section 5.07 shall be subject to Section 9.12.

 

79



--------------------------------------------------------------------------------

SECTION 5.08. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain policies and procedures reasonably
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.09. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans will be used only for Permitted Acquisitions and for working
capital and other general corporate purposes of the Wireline Companies. The
proceeds of any Incremental Facility will be used only as provided in
Section 2.01(i)(iii) and in the Incremental Facility Amendment. No part of the
proceeds of any Loan or Letters of Credit will be used, whether directly or
indirectly, to purchase or carry margin stock or to extend credit to others for
the purpose of purchasing or carrying margin stock or for any other purpose, in
each case that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support general corporate obligations of the Wireline Companies.

SECTION 5.10. Additional Subsidiaries. If any additional Subsidiary, other than
an Insignificant Subsidiary, a Notes SPV or a Special Purpose Receivables
Subsidiary, is formed or acquired after the Sixth ARCA Effective Date, the
Borrower will, within ten Business Days after such Subsidiary is formed or
acquired, notify the Administrative Agent and the Collateral Agent thereof and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Subsidiary held by a Loan Party and any Indebtedness
of such Subsidiary owed to a Loan Party. If at any time any Subsidiary that is
not then a Loan Party, other than (A) an Insignificant Subsidiary, (B) prior to
the PAETEC Notes Redemption Date, a Qualified PAETEC Group Member, (C) a Notes
SPV, (D) any Subsidiary listed on Schedule 5.10 or (E) a Special Purpose
Receivables Subsidiary, (x) is a wholly-owned Domestic Subsidiary and is
permitted by applicable law or regulation (without the need to obtain any
Governmental Authorization) to Guarantee the Facility Obligations or
(y) Guarantees any Loan Party’s obligations in respect of any AC Holdings Bonds
or any other Indebtedness (other than Indebtedness created under the Loan
Documents), the Borrower shall promptly cause (A) such Subsidiary to Guarantee
the Facility Obligations pursuant to the Guarantee Agreement (in the case of any
Subsidiary described in clause (y), on terms no less favorable to the Lenders
than those applicable under such Guarantee of other Indebtedness) and (B) the
other provisions of the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary, whereupon such Subsidiary will become a
“Guarantor” and “Lien Grantor” for purposes of the Loan Documents. The Borrower
will not, and will not permit any of its Subsidiaries to, form or acquire any
Subsidiary (other than Insignificant Subsidiaries and other than (i) any Notes
SPV, (ii) prior to the PAETEC Notes Redemption Date, any Qualified PAETEC Group
Member and (iii) any Special Purpose Receivables Subsidiary) after the Sixth
ARCA Effective Date unless either (x) all of the Equity Interests in such
Subsidiary shall be directly held by a Loan Party or (y) such Subsidiary shall
have Guaranteed the Facility Obligations pursuant to the Guarantee Agreement and
shall have satisfied the other provisions of the Collateral and Guarantee
Requirement with respect to such Subsidiary. Prior to the PAETEC Notes
Redemption Date, the Borrower will not permit any PAETEC Group Member to form or
acquire any Subsidiary except for the purpose of reorganizing the organizational
structure or form of organization of any of the PAETEC Group Members. For the
avoidance of doubt, from and after the PAETEC Notes Redemption Date, any
Qualified PAETEC Group Member not previously subject to the requirements set
forth in this Section 5.10 shall be subject to the requirements set forth in
this Section 5.10 as if such Qualified PAETEC Group Member became a Subsidiary
on such date.

 

80



--------------------------------------------------------------------------------

SECTION 5.11. Further Assurances. (a) Each Loan Party will execute and deliver
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings and other documents), that may be required
under any applicable law, or that the Collateral Agent or the Required Lenders
may reasonably request, to cause the Collateral and Guarantee Requirement to be
and remain satisfied, all at the Borrower’s expense. The Borrower will provide
to the Collateral Agent, from time to time upon any reasonable request from the
Collateral Agent, evidence reasonably satisfactory to the Collateral Agent as to
the perfection and priority of the Liens intended to be created by the Security
Documents.

(b) If any material assets (other than (i) any real property or improvements
thereto or any interest therein, (ii) any RUS Grant Funds, (iii) any asset
purchased with RUS Grant Funds and any proceeds thereof or (iv) Notes Escrowed
Proceeds) are acquired by any Loan Party after the Sixth ARCA Effective Date
(other than assets constituting Collateral that become subject to Transaction
Liens upon acquisition thereof), the Borrower will notify the Collateral Agent
thereof, and, if requested by the Collateral Agent or the Required Lenders, will
cause such assets to be subjected to a Transaction Lien securing the Secured
Obligations and will take, or cause the relevant Guarantor to take, such actions
as shall be necessary or reasonably requested by the Collateral Agent to grant
and perfect or record such Transaction Lien, in each case to the extent
contemplated by the Security Documents, including actions described in
Section 5.11(a), all at the Borrower’s expense.

SECTION 5.12. Rated Credit Facilities. The Borrower will use commercially
reasonable efforts to cause the Facilities to be continuously rated by S&P and
Moody’s.

SECTION 5.13. Windstream Communications. The Borrower will cause, and will cause
its Subsidiaries to cause, Windstream Communications, Inc. not to (a) engage to
any material extent in any business or activity, other than (i) the ownership of
Wireline Licenses and other assets owned (or similar to those owned), and the
business or other activities engaged in, by it on the Sixth ARCA Effective Date
(after giving effect to the Propco Transactions), (ii) the maintenance of its
corporate existence, (iii) the making of Restricted Payments to the extent
permitted by Section 6.08, and (iv) activities incidental to (including with
respect to legal, tax and accounting matters), or otherwise required to comply
with applicable law in connection with, any of the foregoing activities; and
(b) create, incur, assume or permit to exist (i) any Indebtedness of the type
described in clause (a) of the definition thereof, unless owed to a Loan Party,
regardless of whether such Indebtedness would otherwise be permitted under
Section 6.01, (ii) any other Indebtedness unless consistent with past practice,
regardless of whether such Indebtedness would otherwise be permitted under
Section 6.01, or (iii) any other liabilities, other than liabilities (but not
any Indebtedness) (A) existing (or similar to those existing) on the Sixth ARCA
Effective Date or (B) associated with the activities permitted under subclauses
(i) through (iv) of clause (a) above.

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents or any Credit Agreement
Refinancing Indebtedness (including pursuant to any Refinancing Amendment);

 

81



--------------------------------------------------------------------------------

(ii) [Reserved];

(iii) Indebtedness of AC Holdings and any of its subsidiaries that are Loan
Parties in respect of the AC Holdings Bonds;

(iv) Indebtedness (other than Indebtedness permitted under clause (ii) or
(iii) of this paragraph (a)) existing on the Sixth ARCA Effective Date and set
forth in Schedule 6.01;

(v) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (A) any such Indebtedness of any
Subsidiary that is not a Collateral Support Party to any Collateral Support
Party shall be subject to Section 6.04, (B) except to the extent any Regulatory
Authorization would be required therefor and has not been obtained, any such
Indebtedness of any Loan Party to any Subsidiary that is not a Guarantor shall
be subordinated to the Facility Obligations on terms reasonably satisfactory to
the Administrative Agent, and (C) any such Indebtedness owed to any Loan Party
and evidenced by a promissory note shall be pledged pursuant to clause (b) of
the definition of “Collateral and Guarantee Requirement”;

(vi) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary (other than
Indebtedness permitted solely pursuant to clauses (a)(iii) (except for
Guarantees of the AC Holdings Bonds by any of its subsidiaries that is a Loan
Party to the extent required under the AC Holdings Indenture as in effect on the
Sixth ARCA Effective Date), (a)(iv), (a)(viii) (except for unsecured Guarantees
of the PAETEC Notes by the Borrower) or (a)(xx) or any combination thereof);
provided that (A) Guarantees by any Collateral Support Party of Indebtedness of
any Subsidiary that is not a Collateral Support Party shall be subject to
Section 6.04, (B) Guarantees permitted under this clause (vi) shall be
subordinated to the Secured Obligations of the applicable Subsidiary if and to
the same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations and (C) no Indebtedness shall be
Guaranteed by any Subsidiary unless such Subsidiary is a Loan Party that has
Guaranteed the Secured Obligations pursuant to the Guarantee Agreement;

(vii) Indebtedness of any Wireline Company incurred to finance the acquisition,
construction, restoration or improvement of any fixed or capital assets,
including Capital Lease Obligations (whether through the direct acquisition of
such assets or the acquisition of Equity Interests in a Person holding only such
fixed or capital assets) and any Indebtedness assumed by any Wireline Company in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that (A) such
Indebtedness is incurred (or if assumed, was incurred) prior to or within 150
days after such acquisition or the completion of such construction, restoration
or improvement and (B) the aggregate principal amount of Indebtedness permitted
by this clause (vii) shall not exceed $250,000,000 at any time outstanding;

(viii) Indebtedness of any Person that becomes a Subsidiary after the Sixth ARCA
Effective Date; provided that (A) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (B) the Borrower is in
compliance on a Pro Forma Basis after giving effect to such Indebtedness with
the covenants contained in Sections 6.13 and 6.14 recomputed as of the

 

82



--------------------------------------------------------------------------------

last day of the most-recently ended Fiscal Quarter for which financial
statements have been delivered or were required to be delivered pursuant to
Section 5.01(a) or (b) prior to the time at which such Person becomes a
Subsidiary;

(ix) Indebtedness of the Borrower assumed by operation of law or otherwise as a
direct result of the merger of any Person (a “Merged Person”) with and into the
Borrower (with the Borrower being the surviving entity) in a transaction
otherwise permitted under this Agreement; provided that (A) such Indebtedness
was Indebtedness of the Merged Person as of the effectiveness of such merger and
is not created in contemplation of or in connection with such merger and (B) the
Borrower is in compliance on a Pro Forma Basis after giving effect to such
Indebtedness with the covenants contained in Sections 6.13 and 6.14 recomputed
as of the last day of the most-recently ended Fiscal Quarter for which financial
statements have been delivered or were required to be delivered pursuant to
Section 5.01(a) or (b) prior to the time of such merger;

(x) Indebtedness of any Wireline Company constituting reimbursement obligations
with respect to letters of credit in respect of workers’ compensation claims or
self-insurance obligations;

(xi) Indebtedness of any Wireline Company constituting reimbursement obligations
with respect to letters of credit issued in the ordinary course of business;
provided that, upon the drawing of such letters of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

(xii) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations (other than in respect of Indebtedness for
borrowed money);

(xiii) Indebtedness in respect of Swap Agreements permitted by Section 6.07;

(xiv) Indebtedness of any Wireline Company arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, provided,
however, that such Indebtedness is extinguished within five Business Days of its
incurrence;

(xv) Indebtedness of any Wireline Company arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, or
Guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of any Wireline Company pursuant to any such agreements, in any case
incurred in connection with the disposition of any business, assets or any
Subsidiary (other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition), so long as the principal amount of such
Indebtedness does not exceed the gross proceeds actually received by the
Wireline Companies in connection with such disposition;

(xvi) any Earn-out Obligation or obligation in respect of any purchase price
adjustment, except to the extent that the contingent consideration relating
thereto is not paid within 15 Business Days after the contingency relating
thereto is resolved;

(xvii) Permitted Refinancing Indebtedness of any Wireline Company incurred in
exchange for, or the net proceeds of which are used to refund, refinance or
replace Indebtedness (other than Indebtedness of the Borrower to any Subsidiary
or of any Subsidiary to the Borrower or any other Subsidiary) that was permitted
to be incurred under clause (i), (ii), (iii), (iv), (vii), (viii) or (ix) or
this clause (xvii) of this paragraph;

 

83



--------------------------------------------------------------------------------

(xviii) Permitted Pari Passu Indebtedness; provided that at the time of
incurrence of any Permitted Pari Passu Indebtedness, (1) the Secured Leverage
Ratio on a Pro Forma Basis computed as of the last day of the most
recently-ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) shall not exceed 2.25 to 1.0 and (2) the
Borrower shall have delivered a certificate of a Financial Officer to the effect
set forth in the preceding clause (1), together with reasonably detailed
calculations demonstrating compliance with the preceding clause (1);

(xix) Indebtedness incurred in connection with the financing of insurance
premiums in the ordinary course of business;

(xx) other Indebtedness of any Wireline Company in an aggregate principal amount
not exceeding $150,000,000 at any time outstanding; provided that (A) no Event
of Default has occurred and is continuing or would result therefrom and (B) the
Borrower is in compliance on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness with the covenants contained in Sections 6.13
and 6.14 recomputed as of the last day of the most-recently ended Fiscal Quarter
for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01(a) or (b) prior to the issuance of such
Indebtedness;

(xxi) Indebtedness in connection with Permitted Receivables Financings; provided
that the aggregate principal amount of Indebtedness at any time outstanding
under this Section 6.01(a)(xxi) shall not exceed $500,000,000; and

(xxii) (1) Permitted Additional Debt; provided that (A) no Event of Default has
occurred and is continuing or would result therefrom and (B) the Borrower is in
compliance on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness with the covenants contained in Sections 6.13 and 6.14 recomputed
as of the last day of the most-recently ended Fiscal Quarter for which financial
statements have been delivered or were required to be delivered pursuant to
Section 5.01(a) or (b) prior to the issuance of such Indebtedness and

(2) Permitted Refinancing Indebtedness in respect of Permitted Additional Debt
previously incurred under clause (1) (including, without limitation, the
Permitted Additional Debt listed on Schedule 6.01) or Indebtedness previously
incurred under this clause (2); provided that unsecured Indebtedness in the form
of a bridge loan financing (or any “exchange notes” to be issued therefor) that
(A) would constitute Permitted Additional Debt (other than with respect to final
maturity date and as set forth below) and (B) would constitute Permitted
Refinancing Indebtedness in respect of Indebtedness previously incurred under
clause (1) or under this clause (2), in the case of either (A) or (B) above but
for the inclusion in the documentation governing such Indebtedness of
(x) certain negative covenants that are more restrictive than those included in
this Agreement and/or (y) a Mandatory Prepayment Provision (it being agreed that
any such mandatory prepayment provision shall be deemed not materially more
restrictive that the covenants contained in this Agreement), in each case to the
extent such provisions are customary for bridge financings (as determined by a
Financial Officer in good faith) shall also be permitted under this clause
(2) (and any such Indebtedness shall be deemed to constitute Permitted
Refinancing Indebtedness for all purposes of this Agreement).

 

84



--------------------------------------------------------------------------------

(b) If any Indebtedness is incurred pursuant to clause (viii), (ix), (xx), or
(xxii)(1) of paragraph (a) of this Section in an aggregate principal amount
exceeding $250,000,000, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to such effect, together with all relevant
financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with such
covenants (which calculations shall, if made as of the last day of any Fiscal
Quarter for which the Borrower has not delivered to the Administrative Agent the
financial statements and certificate of a Financial Officer required to be
delivered by Section 5.01(a) or (b) and Section 5.01(c), respectively, be
accompanied by a reasonably detailed calculation of Consolidated Adjusted EBITDA
and Consolidated Cash Interest Expense for the relevant period).

(c) No Subsidiary will issue any Preferred Stock.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Transaction Liens;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Wireline Company existing on the
Sixth ARCA Effective Date and set forth in Schedule 6.02; provided that (i) such
Lien shall not apply to any other property or asset of any Wireline Company and
(ii) such Lien shall secure only those obligations which it secures on the Sixth
ARCA Effective Date, and extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof (plus the amount of any
capitalized interest thereon and any premiums and fees and expenses);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by any Wireline Company or existing on any property or asset of any Person that
(i) becomes a Subsidiary after the Sixth ARCA Effective Date prior to the time
such Person becomes a Subsidiary or (ii) is a Merged Person prior to the
applicable merger (the “Applicable Merger”); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, such Person
becoming a Subsidiary or the Applicable Merger, as the case may be, (ii) such
Lien shall not apply to any other property or assets of any Wireline Company and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition, the date such Person becomes a Subsidiary or the date of
the Applicable Merger, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (plus the amount of any capitalized interest thereon and any premiums
and fees and expenses);

(e) Liens on fixed or capital assets acquired, constructed, restored or improved
by any Wireline Company (including any such assets made the subject of a Capital
Lease Obligation); provided that (i) such Liens secure Indebtedness permitted by
clause (vii) of Section 6.01(a), (ii) such Liens and the Indebtedness secured
thereby are incurred prior to or within 150 days after such acquisition or the
completion of such construction, restoration or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of any Wireline Company;

 

85



--------------------------------------------------------------------------------

(f) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of any
Wireline Company on deposit with or in possession of such bank arising in the
ordinary course of business;

(g) Liens in favor of the Borrower or any Guarantor;

(h) Liens on cash or Cash Equivalents securing (a) obligations of any Wireline
Company under Swap Agreements permitted under Section 6.07, or (b) letters of
credit that support such obligations under such Swap Agreements; provided that
the aggregate principal amount secured by all such Liens shall not at any time
exceed $35,000,000;

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods, in each case entered into in the
ordinary course of business;

(j) Liens securing Permitted Refinancing Indebtedness (except as provided in
clause (d) or (e) of the definition thereof); provided that such Liens do not
extend to any property or assets other than the property or assets that secure
the Indebtedness being refinanced;

(k) Liens (i) attaching to advances to a seller of any property to be acquired,
(ii) consisting of an agreement to dispose of property and (iii) on cash earnest
money deposits in connection with Investments permitted under Section 6.04;

(l) Liens on insurance policies and the proceeds thereof granted in the ordinary
course to secure the financing of insurance premiums with respect thereto;

(m) Liens in favor of any Lender in respect of the Investment of the Loan
Parties in participation certificates or Equity Interests of such Lender
permitted pursuant to clause (s) of Section 6.04;

(n) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby
(determined as of the date such Lien is incurred) does not exceed $100,000,000
at any time outstanding;

(o) Liens on the Collateral securing Permitted Pari Passu Indebtedness permitted
under Section 6.01(a)(xviii);

(p) Liens on Excluded RUS Grant Assets in favor of RUS granted pursuant to a RUS
Grant and Security Agreement; provided that the aggregate amount of RUS Grant
Funds shall not exceed $275,000,000;

(q) Liens on any Notes Escrow Account (and the Notes Escrowed Proceeds held
therein) securing the related Permitted Escrow Notes, but only so long as the
related Notes Escrow Arrangements are in effect; and

(r) Liens in respect of Permitted Receivables Financings that extend only to the
Receivables Assets subject thereto and the proceeds thereof.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (A) any Person may
merge into

 

86



--------------------------------------------------------------------------------

the Borrower in a transaction in which the Borrower is the surviving
corporation, (B) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and (if any party to such merger is a
Guarantor) is (or upon consummation of such merger becomes in accordance with
the terms of this Agreement) a Guarantor and (C) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly-owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04; provided further that any
Special Purpose Receivables Subsidiary may wind-up, liquidate or dissolve at any
time in accordance with the related Permitted Receivables Documents.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than Permitted Businesses.

(c) The Borrower will not change its jurisdiction of organization to any
jurisdiction outside the United States.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any Equity Interest in or
evidences of Indebtedness or other securities (including any option, warrant or
other similar right to acquire any of the foregoing) of, make or permit to exist
any loans or advances to, guarantee any obligations of, or make or permit to
exist any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of, or assets constituting a division, unit or
line of business of, any other Person (each of the foregoing, an “Investment”),
except:

(a) Investments in connection with the Propco Transactions;

(b) Cash Equivalents;

(c) Investments existing on the Sixth ARCA Effective Date and listed on Schedule
6.04;

(d) Investments by the Borrower and its subsidiaries in Equity Interests in
their respective subsidiaries; provided that (i) any such Equity Interest held
by a Loan Party shall be pledged pursuant to the Security Agreement as required
to satisfy clause (b) of the definition of “Collateral and Guarantee
Requirement”, and (ii) the aggregate amount of such Investments by Collateral
Support Parties in Equity Interests in Subsidiaries that are not Collateral
Support Parties made after the Sixth ARCA Effective Date in reliance on this
clause (d) shall not exceed (together with (x) any loans and advances by
Collateral Support Parties to Subsidiaries that are not Collateral Support
Parties made in reliance on clause (e) below and (y) any Guarantees by
Collateral Support Parties of Indebtedness or other obligations of Subsidiaries
that are not Collateral Support Parties made in reliance on clause (f) below)
$75,000,000 at any time (in each case determined at the time made and without
regard to any subsequent write-downs or write-offs);

(e) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that the amount of
such loans and advances made in reliance on this clause (e) after the Sixth ARCA
Effective Date by Collateral Support Parties to Subsidiaries that are not
Collateral Support Parties shall be subject to the limitation set forth in
clause (ii) of the proviso in clause (d) above;

(f) (x) Guarantees constituting Indebtedness permitted by Section 6.01 and
(y) guarantees provided in the ordinary course of business of obligations of any
Wireline Company (other than

 

87



--------------------------------------------------------------------------------

Indebtedness); provided that (i) any Person providing any such Guarantee of
Indebtedness shall have complied with Section 5.10 with respect thereto, and
(ii) the aggregate principal amount of Indebtedness and other obligations of
Subsidiaries that are not Collateral Support Parties that is Guaranteed by
Collateral Support Parties shall be subject to the limitation set forth in
clause (ii) of the proviso in clause (d) above;

(g) any Investment acquired by any Wireline Company (i) in exchange for any
other Investment or accounts receivable held by such Wireline Company in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (ii) as a result of a foreclosure by any Wireline Company with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

(h) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business;

(i) Investments that constitute Permitted Asset Exchanges and Permitted
Acquisitions (including any cash earnest money deposits required in connection
with any Permitted Acquisition);

(j) loans or advances to employees of any Wireline Company not exceeding
$5,000,000 in the aggregate outstanding at any time;

(k) commission, payroll, travel and similar advances to officers and employees
to cover matters that are expected at the time of such advances ultimately to be
treated as expenses of the Wireline Companies in accordance with GAAP;

(l) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(m) Investments in the form of Swap Agreements permitted by Section 6.07;

(n) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;

(o) Investments resulting from pledges or deposits described in clause (b) or
(c) of the definition of “Permitted Encumbrance”;

(p) Investments received in connection with the disposition of any asset
permitted by Section 6.05;

(q) advances to customers or suppliers in the ordinary course of business that
are, in conformity with GAAP, recorded as accounts receivable, prepaid expenses
or deposits on the balance sheet of the Borrower or any of its Subsidiaries and
endorsements for collection or deposit arising in the ordinary course of
business;

(r) Investments arising from any transaction permitted by Section 6.08;

(s) Investments existing on the Sixth ARCA Effective Date in participation
certificates or Equity Interests of any Lender and additional Investments made
after the Sixth ARCA Effective Date in any such participation certificates or
Equity Interests (including accruals on such certificates or Equity Interests
made by such Lender in accordance with such Lender’s bylaws and capital plan);

 

88



--------------------------------------------------------------------------------

(t) Investments arising as a result of Permitted Receivables Financings;

(u) Equity Interests of Propco held by the Borrower on the Sixth ARCA Effective
Date;

(v) Investments in Equity Interests of Propco acquired from officers, directors,
and employees of a Wireline Company in connection with the fulfilment of a
Wireline Company’s tax withholding obligations arising from the issuance of such
Equity Interests in connection with the Spinoff; and

(w) so long as no Event of Default of the type described in paragraph (a), (b),
(i) or (j) of Article 7 has occurred and is continuing or would result
therefrom, additional Investments in any Person (provided that any such Person
is either (i) not an Affiliate of the Borrower or (ii) is an Affiliate of the
Borrower (A) solely because the Borrower, directly or indirectly, owns Equity
Interests in, or controls, such Person or (B) engaged in bona fide business
operations and is an Affiliate solely because it is under common control with
the Borrower) having an aggregate Fair Market Value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (w) since the Sixth ARCA Effective Date and then outstanding not to
exceed the sum (calculated as of the date of such Investment was made after
giving effect to all other applications of Available Distributable Cash or
Available Equity Proceeds on such date) of (i) Available Distributable Cash plus
(ii) Available Equity Proceeds plus (iii) the greater of (x) $150,000,000 and
(y) 2% of Total Assets plus (iv) the aggregate amount of cash equal to the net
reduction in Investments made pursuant to this clause (w) in any Person since
the Sixth ARCA Effective Date resulting from repayments of loans or advances, or
other transfers of assets, in each case to the Borrower or any Subsidiary or
from the net proceeds received in cash, from the sale of any such Investment
(except, in each case, to the extent any such payment or proceeds are included
in the calculation of Consolidated Adjusted Net Income); provided that any
Investment made pursuant to this clause (w) in any Person that is not a Wireline
Company at the time such Investment is made may, if such Person thereafter
becomes a Wireline Company, from and after such date be deemed to have been made
pursuant to clause (d), (e) or (f)(ii), as applicable, and not pursuant to this
clause (w).

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any property, including any Equity
Interest owned by it (in each case, whether now owned or hereafter acquired),
nor will any Subsidiary issue any additional Equity Interest in such Subsidiary
(other than issuing directors’ qualifying shares and other than issuing Equity
Interests to the Borrower or another Subsidiary in compliance with
Section 6.04(d)), except:

(a) the transfer of Propco Equity Interests held by the Borrower or any of its
Subsidiaries in exchange for Indebtedness of the Borrower;

(b) sales, transfers, leases or other dispositions of (i) inventory,
(ii) obsolete, worn-out, used, no longer useful or surplus property or equipment
and (iii) Cash Equivalents, in the case of each of clauses (i), (ii) and (iii),
in the ordinary course of business;

(c) sales, transfers, leases and other dispositions (including issuance of
Equity Interests) to a Wireline Company; provided that any such sale, transfer,
lease or other disposition involving a Subsidiary that is not a Collateral
Support Party shall comply with Section 6.09;

 

89



--------------------------------------------------------------------------------

(d) (x) leases or subleases of property, and licenses or sublicenses of
intellectual property, in each case entered into in the ordinary course of
business; (y) licenses and sublicenses of intellectual property granted to
Propco and its Subsidiaries, in the case of each of (x) and (y), to the extent
that any such lease, sublease, license or sublicense does not materially
interfere with the business of any Wireline Company and (z) capital improvements
that are made to property that is leased pursuant to the terms of that lease,
including the Master Lease;

(e) dispositions or write-downs of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or bankruptcy or similar proceedings;

(f) any Restricted Payment permitted under Section 6.08;

(g) Permitted Asset Exchanges;

(h) sales of assets in connection with any Sale and Leaseback Transaction
permitted under Section 6.06;

(i) dispositions of property constituting Investments permitted under
Section 6.04(g) and Section 6.04(u);

(j) dispositions of assets consisting of transactions permitted under
Section 6.03;

(k) sales, transfers, leases and other dispositions of property to the extent
that such property consists of an Investment permitted by Section 6.04(p);

(l) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

(m) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(n) sales, transfers or other dispositions of property to Propco or its
Subsidiaries so long as such property is leased by Propco and/or its
Subsidiaries to Holdco under the Master Lease substantially simultaneously with
such sale, transfer or other disposition; and

(o) sales, transfers, leases and other dispositions of assets (except Equity
Interests in a Subsidiary, unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section; provided that
the aggregate Fair Market Value of all assets sold, transferred or otherwise
disposed of in reliance on this clause (o) shall not at any time exceed the
greater of $750,000,000 and 10% of Total Assets (with the Fair Market Value of
each item of non-cash consideration being measured at the time received and
without giving effect to any subsequent changes in value);

provided that any sales, transfers, leases and other dispositions permitted by
clauses (g), (h), (k), (n) or (o) of this Section shall be (x) made for Fair
Market Value and (y) in the case of sales, transfers, leases and other
dispositions permitted by clauses (h), (n) or (o) of this Section shall be made
for at least 75% Cash Consideration.

SECTION 6.06. Sale and Leaseback Transactions. Except for the Pension Fund
Leases, the Borrower will not, and will not permit any of its Subsidiaries to,
enter into any arrangement whereby it

 

90



--------------------------------------------------------------------------------

shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred (any such
transaction, a “Sale and Leaseback Transaction”), unless:

(a) the applicable Wireline Company could have (a) incurred Indebtedness in an
amount equal to the Attributable Debt relating to such Sale and Leaseback
Transaction pursuant to Section 6.01 and (b) incurred a Lien to secure such
Indebtedness pursuant to Section 6.02 in which case such Indebtedness and Liens
shall be deemed to have been so incurred;

(b) the gross cash proceeds of that Sale and Leaseback Transaction are at least
equal to the Fair Market Value of the property that is the subject of that Sale
and Leaseback Transaction; and

(c) the transfer of assets in that Sale and Leaseback Transaction is permitted
by, and the Borrower applies the proceeds of such transaction in compliance
with, Section 2.10.

SECTION 6.07. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Wireline Company has actual
exposure in the conduct of its business or the management of its liabilities
(other than those in respect of Equity Interests or Restricted Indebtedness of a
Wireline Company), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or Investment of any Wireline Company.

SECTION 6.08. Restricted Payments; Certain Payments of Debt. (a) The Borrower
will not, and will not permit any of its Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:

(i) [reserved];

(ii) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;

(iii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;

(iv) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of any Wireline Company held by any current or former
employee, consultant or director of any Wireline Company pursuant to the terms
of any employee equity subscription agreement, stock option agreement or similar
agreement; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests in any fiscal year will not
exceed the sum of:

(A) $20,000,000, with unused amounts pursuant to this subclause (A) being
carried over to succeeding fiscal years; plus

(B) the aggregate net cash proceeds received by the Borrower since the Sixth
ARCA Effective Date as a contribution to its common equity capital or from the
issue or sale of Equity Interests (other than Disqualified Stock) of the
Borrower to any current or former employee, consultant or director of any
Wireline Company; provided that the amount of any such net cash proceeds that
are used to permit a repurchase, redemption or other acquisition under this
subclause (B) will be excluded from clause (a) of the definition of “Available
Equity Proceeds”;

 

91



--------------------------------------------------------------------------------

(v) the making of any payment in exchange for, or out of the net cash proceeds
of a contribution to the common equity of the Borrower or a substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Equity
Interests (other than Disqualified Stock) of the Borrower; provided that the
amount of any such net cash proceeds that are utilized for any such payment will
be excluded for the purposes of calculating Available Equity Proceeds;

(vi) so long as no Dividend Suspension Period or Event of Default has occurred
and is continuing or would result therefrom, the declaration and payment of
dividends or distributions to holders of any class or series of Disqualified
Stock of the Borrower issued or incurred in accordance with this Agreement;

(vii) the repurchase of Equity Interests deemed to occur upon the exercise of
options or warrants the issuance of which is not prohibited by this Agreement to
the extent that such Equity Interests represent all or a portion of the exercise
price thereof;

(viii) so long as no Dividend Suspension Period or Event of Default has occurred
and is continuing or would result therefrom, the declaration and payment of
dividends to Holdco to allow Holdco to repurchase its Equity Interests
constituting fractional shares in an aggregate amount since the Sixth ARCA
Effective Date not to exceed $100,000;

(ix) [reserved];

(x) [reserved];

(xi) so long as no Dividend Suspension Period or Event of Default has occurred
and is continuing or would result therefrom, the Borrower may repurchase,
acquire or redeem, and may declare and pay dividends on, its common stock in an
aggregate amount which does not exceed the sum (calculated as of the date of
such dividend payment after giving effect to all other applications of Available
Distributable Cash or Available Equity Proceeds on such date) of (A) Available
Distributable Cash plus (B) Available Equity Proceeds;

(xii) [reserved];

(xiii) other Restricted Payments following the Sixth ARCA Effective Date in an
aggregate amount not exceeding $75,000,000;

(xiv) the Borrower may pay any dividend within 90 days after the date of
declaration thereof, if the Borrower would have been permitted to make such
payment under this Section 6.08(a) on the date of such declaration; and

(xv) Permitted Holdco Payments; provided, however, that no Permitted Holdco
Payments of the type described in clause (c) of the definition thereof shall be
permitted to be made at any time under this clause (xv) unless such Restricted
Payment is permitted to be made under each indenture, credit agreement or other
agreement or instrument governing Material Indebtedness in effect at such time.

(b) The Borrower will not, and will not permit any of its Subsidiaries to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other

 

92



--------------------------------------------------------------------------------

property) of or in respect of principal of or interest on any Restricted
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, defeasance or termination of any such Indebtedness, or
any payment (including, without limitation, any payment under a Swap Agreement)
that has a substantially similar effect to any of the foregoing, except:

(i) the payment of regularly scheduled payments of principal (including payments
at maturity and any mandatory sinking fund or similar deposit), interest and
fees and the payment of expenses, in each case as and when due in respect of any
Restricted Indebtedness;

(ii) payments in respect of Restricted Indebtedness with Available Equity
Proceeds or in the form of Equity Interests of the Borrower (other than
Disqualified Stock), Holdco or Propco;

(iii) refinancings of Restricted Indebtedness (including by way of an exchange
therefor of Permitted Refinancing Indebtedness or Permitted Additional Debt) to
the extent not prohibited by Section 6.01;

(iv) [reserved];

(v) payments or distributions in respect of Restricted Indebtedness; provided
that (A) no Event of Default has occurred and is continuing or shall result
therefrom, (B) the Borrower shall be in compliance with Sections 6.13 and 6.14,
determined on a Pro Forma Basis and (C) the Secured Leverage Ratio on a Pro
Forma Basis computed as of the last day of the most recently-ended Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) shall not exceed 2.0 to 1.0; and

(vi) the prepayment or redemption of Permitted Escrow Notes with the related
Notes Escrowed Proceeds pursuant to a Permitted Mandatory Redemption Provision.

SECTION 6.09. Transactions with Affiliates. Except as set forth on Schedule
6.09, the Borrower will not, and will not permit any of its Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) at prices and on
terms and conditions not less favorable to such Wireline Company than could
reasonably be expected to be obtained in an arm’s-length transaction with a
Person that is not an Affiliate of the Wireline Companies, (b) the Propco
Transactions, (c) transactions between or among (i) the Collateral Support
Parties or any Person that will become a Collateral Support Party in connection
therewith or (ii) Subsidiaries that are not Collateral Support Parties, except
in each case to the extent that any payments thereunder made by any Wireline
Company to such Person are substantially concurrently paid by such Person to any
other Affiliate of any Wireline Company and are not otherwise permitted under
this Section 6.09, (d) any Restricted Payment permitted by Section 6.08,
(e) mergers or consolidations between Subsidiaries or between the Borrower and
any Subsidiary permitted under Section 6.03, (f) intercompany Investments,
loans, advances and Guarantees permitted under Section 6.04, (g) the provision
by Loan Parties of administrative, legal, accounting and similar services in the
ordinary course of business to Subsidiaries that are not Collateral Support
Parties, (h) the entry into customary tax sharing agreements between or among
the Wireline Companies; (i) payments by Wireline Companies on behalf of Holdco;
provided that such payments could have been made as a Permitted Holdco Payment;
and (j) transactions pursuant to any Permitted Receivables Financing.

 

93



--------------------------------------------------------------------------------

SECTION 6.10. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any consensual agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of any Wireline Company to create,
incur or permit to exist any Lien upon any of its property or assets in favor of
the Secured Parties (or an agent or trustee on their behalf) or to transfer any
of its properties or assets to any other Wireline Company, or (b) the ability of
any Subsidiary to pay dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to any other Wireline
Company or to Guarantee Indebtedness of any other Wireline Company; provided
that:

(i) the foregoing shall not apply to restrictions and conditions imposed by law
or regulation or by any Loan Document or any Propco Transaction Document (other
than the Propco Notes Indentures) or related documents,

(ii) the foregoing shall not apply to restrictions and conditions existing on
the Sixth ARCA Effective Date identified on Schedule 6.10 (but shall apply to
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition),

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary or assets that is or are to be sold and such sale is permitted
hereunder,

(iv) clause (a) of this Section 6.10 shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness,

(v) clause (a) of this Section 6.10 shall not apply to restrictions imposed by
customary provisions in leases and other contracts restricting the assignment
thereof,

(vi) the foregoing shall not apply to restrictions or conditions applicable to
any Person or the property or assets of a Person acquired by the Borrower or any
of its Subsidiaries existing at the time of such acquisition and not incurred in
connection with or in contemplation of such acquisition, which restriction or
condition is not applicable to any Person or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired and any amendments, modifications, restatements, renewals, extensions,
supplements, refundings, replacements or refinancings thereof, provided that the
restrictions and conditions in any such amendments, modifications, restatements,
renewals, extensions, supplements, refundings, replacements or refinancings are
no more restrictive, taken as a whole, than those in effect on the date of the
acquisition;

(vii) the foregoing restrictions shall not apply to restrictions or conditions
(A) on cash or other deposits or net worth imposed by customers or required by
insurance, surety or bonding companies, in each case, under contracts entered
into in the ordinary course of business, (B) existing under, by reason of or
with respect to provisions with respect to the disposition or distribution of
assets or property, in each case contained in joint venture agreements, limited
liability company agreements and other similar agreements and which the
Borrower’s board of directors determines will not adversely affect the
Borrower’s ability to make payments of principal or interest payments on the
Loans, or (C) existing under, by reason of or with respect to Indebtedness
incurred to refinance any Indebtedness, in each case as permitted under
Section 6.01; provided that the restrictions contained in the agreements
governing the Indebtedness incurred to refinance Indebtedness are no more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced;

 

94



--------------------------------------------------------------------------------

(viii) [reserved];

(ix) clause (a) of this Section 6.10 shall not apply to restrictions or
conditions imposed by the RUS Grant and Security Agreements if such restrictions
or conditions apply only to Excluded RUS Grant Assets; and

(x) the foregoing shall not apply to any such restrictions included in the
documentation governing Investments made pursuant to Section 6.04(s) to the
extent such restrictions relate solely to such Investments.

SECTION 6.11. Amendment of Material Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) its certificate of incorporation, by-laws or other organizational
documents or (b) any instruments, agreements or other documents in respect of
Permitted Additional Debt, in each case in a manner materially adverse to the
Lenders.

SECTION 6.12. Change in Fiscal Year. The Borrower will not, and will not permit
any of its Subsidiaries to, change its fiscal year or change its method of
determining fiscal quarters.

SECTION 6.13. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio to be less than 2.75 to 1.0 on the last day of any Fiscal
Quarter.

SECTION 6.14. Leverage Ratio. The Borrower will not permit the Leverage Ratio to
exceed 4.50 to 1.0 on the last day of any Fiscal Quarter.

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any LC
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) [reserved];

(d) any representation or warranty made or deemed made by or on behalf of any
Wireline Company in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

95



--------------------------------------------------------------------------------

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.04 (with respect to the Borrower’s
existence) or 5.09 or in Article 6;

(f) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (e) of this Article), and such failure shall continue unremedied for
a period of 30 days after receipt of notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(g) any Wireline Company shall fail to make any payment of principal, interest
or premium in respect of any Material Indebtedness, when and as the same shall
become due and payable (with all applicable grace periods having expired);

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired and all applicable notices having
been given) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (except to the extent (i) [reserved],
(ii) [reserved] or (iii) the holders of any Permitted Escrow Notes may require
the prepayment or redemption thereof pursuant to a Permitted Mandatory
Redemption Provision (but only so long as the related Notes Escrowed Proceeds
(and no other amounts) are applied to satisfy such Permitted Mandatory
Redemption Provision within the time specified in the documentation governing
such Permitted Escrow Notes); provided that without limiting the foregoing
clauses (i), (ii) and (iii), this clause (h) shall not apply (x) to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer or
other disposition of the property or assets securing such Indebtedness or (y) to
a Repurchase Right that arises in connection with any “Change of Control” or
“Change of Control Triggering Event” (or similar event, however denominated)
under (A) any indenture or other agreement in respect of Material Indebtedness
permitted under Section 6.01(a)(viii) or 6.01(a)(ix) or (B) any other indenture
or other agreement in respect of Material Indebtedness (other than the Loans) to
the extent directly resulting from the Borrower becoming a wholly-owned
subsidiary of Holdco, so long as, within 91 days following the date on which
such Repurchase Right arises, the holders of such Indebtedness no longer have a
Repurchase Right with respect to such Indebtedness (including as a result of the
repayment, repurchase, redemption or defeasance of such Indebtedness or the
satisfaction by the obligor in respect of such Indebtedness of its obligation to
offer to prepay, repurchase, redeem or defease such Indebtedness (and, if
applicable, to actually prepay, repurchase, redeem or defease such Indebtedness)
in accordance with the terms thereof;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than an Insignificant
Subsidiary) or their respective debts, or of a substantial part of their
respective assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary (other than an Insignificant Subsidiary) or
for a substantial part of their respective assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(j) the Borrower or any Subsidiary (other than an Insignificant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other

 

96



--------------------------------------------------------------------------------

than an Insignificant Subsidiary) or for a substantial part of their respective
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(k) the Borrower or any Subsidiary (other than an Insignificant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (except to the extent any applicable third party insurer
has acknowledged liability therefor) shall be rendered against any Wireline
Company or any combination thereof and the same shall remain undischarged for a
period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Wireline Company to enforce any such judgment;

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(n) a Change of Control shall occur;

(o) any Regulatory Authorization shall expire or terminate or be revoked or
otherwise lost, if such expiration, termination, revocation or loss could
reasonably be expected to have a Material Adverse Effect;

(p) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and, except to the
extent otherwise permitted by the Security Agreement, perfected Lien on any
Collateral, with the priority required by the applicable Security Document,
except (i) Collateral having a Fair Market Value not exceeding $10,000,000 in
the aggregate, (ii) as a result of a sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents, (iii) as a
result of such Loan Party’s being released from its obligations under and
pursuant to the Security Agreement or (iv) as a result of the Collateral Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other documents delivered to it under the Security Agreement;

(q) (i) any Guarantor’s Facility Guarantee shall at any time fail to constitute
a valid and binding agreement of such Guarantor (other than in accordance with
its terms) or any Wireline Company shall so assert in writing or (ii) at any
time during which Permitted Pari Passu Indebtedness is outstanding, the Pari
Passu Intercreditor Agreement shall fail to constitute a valid and binding
agreement of any Loan Party (other than in accordance with its terms) or any
Wireline Company shall so assert in writing;

(r) the Guarantees of the Facility Obligations by any Loan Party, other than an
Insignificant Subsidiary, pursuant to the Guarantee Agreement shall cease to be
in full force and effect (in each case, other than in accordance with the terms
of the Loan Documents);

(s) any Lien (other than a Permitted Encumbrance of the type described in clause
(a), (h) (but only to the extent granted in favor of a Wireline Company) or
(i) of the definition thereof) shall exist on the interest of Holdco in the
Master Lease;

(t) Holdco shall create, incur, become obligated with respect to or otherwise
suffer to exist any Indebtedness other than (i) Indebtedness owed by Holdco to
any Wireline Company and (ii)

 

97



--------------------------------------------------------------------------------

guarantees made by Holdco of any obligations (other than Indebtedness) of any
Wireline Company incurred in the ordinary course of business, including with
respect to contingent obligations under purchase agreements or sale agreements
by its subsidiaries;

(u) the Master Lease or the Recognition Agreement shall cease to be in full
force and effect in accordance with its terms, other than, in the case of the
Master Lease, (i) upon the expiration or termination thereof with respect to any
particular property or properties pursuant to Section 1.4 (Renewal Terms), 8.2
(Compliance with Legal and Insurance Requirements, etc.), 14.5 (Insurance
Proceeds Paid to Facility Mortgagee) or 15.5 (Termination of Master Lease;
Abatement of Rent) of the Master Lease or (ii) pursuant to an amendment, waiver
or modification thereto that does not constitute an Event of Default under
clause (v) of this Article 7;

(v) the Master Lease shall be amended, waived or otherwise modified:

(i) if such amendment, waiver or modification (A) shortens the remaining term of
the Master Lease to less than 10 years including extension or renewal options
from the date of such amendment, waiver or modification, or (B) amends, waives
or modifies Article XIV (Insurance Proceeds), Article XV (Condemnation), Article
XVI (Events of Default), Article XVII (Leasehold Mortgagees), Article XXII
(Assignments) or Article XXXVI (Organized Sale Process), in each case of this
clause (B) in a manner adverse in any material respect to the interests of the
Lenders,

(ii) if, after giving effect to such amendment, waiver or other modification,
the Borrower would not be in compliance with Sections 6.13 and 6.14, determined
on a Pro Forma Basis, or

(iii) in a manner that could reasonably be expected to have a Material Adverse
Effect; or

(w) (A) any “Event of Default” (as defined in the Master Lease) shall occur and
be continuing under Section 16.1(a)(i) (but without giving effect to clause
(C) of the definition of “Rent” in the Master Lease), 16.1(a)(ii) (but only if
arising from nonpayment of an “Additional Charge” (as defined in the Master
Lease) in an aggregate amount in excess of $10,000,000) or 16.1(n) of the Master
Lease, (B) the Landlord shall give Tenant notice of termination of the Master
Lease following an “Event of Default” (as defined in the Master Lease) pursuant
to Section 16.2 of the Master Lease or (C) the Landlord shall issue a
“Termination Notice” pursuant to Section 17.1(d) of the Master Lease;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (i) or
(j) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

98



--------------------------------------------------------------------------------

ARTICLE 8

THE AGENTS

Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent and the Collateral Agent as its agent and authorizes
(i) the Collateral Agent to sign and deliver the Security Documents and
(ii) each such Agent to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Wireline
Company or Affiliate thereof as if it were not an Agent.

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that such
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, no Agent shall have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any
Wireline Company that is communicated to or obtained by the bank serving as an
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent of or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. No Agent shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
to such Agent by the Borrower or a Lender, and no Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth any Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for any Wireline Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Any Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Any Agent and
any such sub-agent may perform

 

99



--------------------------------------------------------------------------------

any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of any
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as an
Agent.

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as the case may be, as provided in this paragraph, each of the
Administrative Agent and/or the Collateral Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which may not be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent or Collateral Agent,
as the case may be, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as the case may be, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed in
writing between the Borrower and such successor. After any Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as an Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon any Agent or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Notwithstanding any other provision of this Agreement or any provision in any
other Loan Document, each of the Co-Documentation Agents, the Lead Arranger and
the Joint Bookrunners and Arrangers are named as such for recognition purposes
only, and in their respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document.

ARTICLE 9

MISCELLANEOUS

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 4001 Rodney Parham Road, Mail Stop
1170-B1-F3-24A, Little Rock, Arkansas 72212-2442, Attention of Treasurer
(Telecopy No. 501-748-6392);

(ii) if to the Administrative Agent or the Collateral Agent, to JPMorgan Chase
Bank, N.A., Floor 3, 500 Stanton Christiana Road, Ops 2, Newark, DE 19713,
Attention of George D.

 

100



--------------------------------------------------------------------------------

Ionas (Telecopy No. 302-634-3301) (email: george.d.ionas@jpmorgan.com), with
copies to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York,
New York 10179, Attention of Timothy D. Lee (Telecopy No. 212-270-5100) (email:
timothy.d.lee@jpmorgan.com);

(iii) if to an Issuing Bank, to it at the address provided to the Borrower for
notices to such Issuing Bank in such capacity; and

(iv) if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may also be delivered or furnished by electronic communications
(including e-mail and Internet or intranet website) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article 2 if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Lender Party may have had notice or knowledge of such Default at the time.
No notice or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

(b) Except as provided in Section 2.01(i) with respect to any Incremental
Facility Amendment, no Loan Document or any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent (or, in the case of any Security Document, the Collateral
Agent) with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than any waiver of
default interest payable pursuant to Section 2.12(c)), or reduce or forgive any
fees payable hereunder, without the written consent of each Lender Party
directly affected thereby, (iii) postpone the scheduled date of repayment of the
principal amount of any Loan pursuant to Section 2.08 or 2.09 or the

 

101



--------------------------------------------------------------------------------

applicable Incremental Facility Amendment or the required date of reimbursement
of any LC Disbursement, or any interest (other than any waiver of default
interest) or any fees payable hereunder, or reduce (other than any waiver of
default interest) the amount of, waive or excuse any such repayment, or postpone
the scheduled date of expiration of any Commitment, without the written consent
of each Lender directly affected thereby, (iv) [reserved], (v) change
Section 2.17(b) or (c), the penultimate sentence of Section 2.10(i), or the last
sentence of Section 2.07(c), in each case in a manner that would alter the pro
rata sharing of payments or reduction of Commitments required thereby, without
the written consent of each Lender adversely affected thereby (it being
understood that an amendment shall not be deemed to change such provisions in
such manner to the extent it effects an increase in the commitment of any
Lender(s) or in the aggregate amount of the commitments of any class),
(vi) change any of the provisions of this Section or reduce the percentage set
forth in the definition of “Required Lenders” (or the definition of “Required
Revolving Lenders”) or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, or each Lender
of such Class, as the case may be (it being understood that an amendment shall
not be deemed to change such provisions to the extent it effects an increase in
the commitment of any Lender(s) or in the aggregate amount of the commitments of
any class), (vii) release any material Guarantor from its Facility Guarantee
(except as expressly provided in the Guarantee Agreement), or limit its
liability in respect of its Facility Guarantee, without the written consent of
each Lender, (viii) release all or substantially all of the Collateral from the
Transaction Liens, without the written consent of each Lender, (ix) waive any
condition set forth in Section 4.03 (including by amending or waiving any
provision of Article 3, 5, 6 or 7 if the effect of such amendment or waiver
would be to waive any such condition) for purposes of any Revolving Borrowing
without the written consent of the Required Revolving Lenders, (x) change any
provision of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class, (xi) modify the protections
afforded to an SPV pursuant to the provisions of Section 9.04(e) without the
prior written consent of such SPV, (xii) amend the definition of “Interest
Period” so as to permit any Interest Period of greater than 6 months without the
consent of all Lenders participating in the applicable Borrowing, without the
written consent of each such Lender or (xiii) [reserved]; provided further that
(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Collateral Agent or any Issuing Bank
under the Loan Documents without the prior written consent of such Agent or such
Issuing Bank, as the case may be, (B) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of one Class of Lenders (but not of any other Class of Lenders) may be
effected by an agreement or agreements in writing entered into by the Borrower
and the requisite percentage in interest of the affected Class of Lenders that
would be required to consent thereto under this Section if such Class of Lenders
were the only Class of Lenders hereunder at the time and (C) [reserved].
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(as provided in the definitions of “Required Lenders” and “Required Revolving
Lenders”), except that the Commitment of such Lender may not be increased or
extended without its consent.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and/or, to the extent
so required, the consent of the Required Revolving Lenders) to such Proposed
Change is obtained, but the consent to such Proposed Change of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent,

 

102



--------------------------------------------------------------------------------

require each of the Non-Consenting Lenders to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, the Issuing Bank), which consent(s)
shall not unreasonably be withheld or delayed, (ii) each Non-Consenting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iii) the Borrower or such assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b)(ii)(C), (iv) [reserved] and (v) if the consent,
amendment or waiver in question contemplates a “repricing transaction” in
respect of any Term Loans held by such Non-Consenting Lender, the Borrower shall
pay the prepayment fee (if any) that would otherwise be payable hereunder as if
such outstanding Term Loans of such Non-Consenting Lender were prepaid or
repriced in their entirety in connection with such repricing transaction on the
date of the consummation of such assignment. For the avoidance of doubt, any
replacement of Lenders in connection with the extension of the maturity date of
any Class of Loans shall be governed by Section 2.07(d).

(d) Further, notwithstanding anything to the contrary contained in this Section,
if following the Sixth ARCA Effective Date, the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the Loan
Documents then the Administrative Agent (acting in its sole discretion) and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent, the Lead Arrangers and their Affiliates, including the
reasonable fees, charges and disbursements of Davis Polk & Wardwell, special New
York counsel, respectively, for the Administrative Agent, the Collateral Agent
and the Lead Arrangers, in connection with the syndication of the Facilities and
the preparation of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Lead Arrangers and their Affiliates, including the reasonable fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent and the Lead Arrangers in connection with the administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Banks in connection with the issuance, amendment, renewal or extension
of any Letter of Credit by it or any demand for payment thereunder and (iv) all
out-of-pocket expenses incurred by any Lender Party, including the fees, charges
and disbursements of any counsel for any Lender Party, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify each of the Lender Parties, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, but excluding
Taxes, which are governed by Section 2.16, incurred by or asserted against any
Indemnitee arising out of, in connection

 

103



--------------------------------------------------------------------------------

with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Propco Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Wireline Company, or any
Environmental Liability related in any way to any of the Wireline Companies, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the bad faith, gross negligence or willful
misconduct of such Indemnitee, (B) any claims of such Indemnitee against any
other Indemnitee and/or (C) the breach by such Indemnitee of its obligations
hereunder or under any other Loan Document.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent or any Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent or Issuing Bank, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on the
aggregate amount of (x) in the case of a payment owed to an Agent, the Revolving
Commitments and outstanding Term Loans and (y) in the case of a payment owed to
an Issuing Bank, the Revolving Commitments) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
applicable Agent or Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the other Agents and the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

104



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of:

(A) the Borrower, provided that (x) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee and
(y) such consent may not be unreasonably withheld or delayed;

(B) the Administrative Agent, provided that, in the case of an assignment of any
Term Loan or Other Term Commitment, (x) no consent of the Administrative Agent
shall be required for such assignment to a Lender, an Affiliate of a Lender or
an Approved Fund and (y) such consent may not be unreasonably withheld or
delayed; and

(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that assignments made pursuant to
Section 2.18(b) shall not require the signature of the assigning Lender to
become effective;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more individuals (each such individual, a “Credit Contact”) to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the other Loan Parties and their Related Parties
or their respective subsidiaries) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;

 

105



--------------------------------------------------------------------------------

(E) in the case of an assignment of Loans to the Borrower, the Borrower shall be
deemed to be excluded from the definition of “Lender” for the purposes of
Section 9.02; and

(F) no assignment shall be made to any natural person.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03 and to any fees payable hereunder that have accrued
for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this (a) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Absent manifest error, the entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant

 

106



--------------------------------------------------------------------------------

to Section 2.04(d) or (e), 2.05(b), 2.17(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Section 2.18
as if it were an assignee under paragraph (b) of this Section and (B) shall not
be entitled to receive any greater payment under Section 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person

 

107



--------------------------------------------------------------------------------

whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle organized and
administered by such Granting Lender (an “SPV”), identified as such in writing
from time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement, provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) the SPV shall provide the documentation described in
Section 2.16(f) and shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the Granting Lender would be entitled to receive
thereunder. The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof; provided that each Lender
designating any SPV hereby agrees to indemnify and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such SPV during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 9.04(a), any SPV may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Administrative Agent) providing liquidity or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
the Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of

 

108



--------------------------------------------------------------------------------

Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article 8
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Sixth ARCA Effective Date.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, any Issuing Bank and each of their respective
Affiliates is hereby authorized (but only with the consent of the Required
Lenders, unless an Event of Default of the type described in paragraph (a), (b),
(i) or (j) of Article 7 shall have occurred and be continuing or the maturity of
the Loans shall have been accelerated pursuant to Article 7) at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding (i) trust accounts for the benefit of third parties that have been
certified as such by a Financial Officer to the Administrative Agent and the
Lender or Issuing Bank that is the depositary bank and (ii) unless the maturity
of the Loans shall have been accelerated pursuant to Article 7, up to an
aggregate amount of $60,000,000 held in payroll accounts of the Loan Parties
that have been certified as such by a Financial Officer to the Administrative
Agent and the Lender or Issuing Bank that is the depositary bank) at any time
held and other obligations at any time owing by such Lender, such Issuing Bank
or such Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement
and although such obligations may be unmatured or are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such obligation. The rights of each Lender and Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender or
Issuing Bank and their respective Affiliates may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service Of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the

 

109



--------------------------------------------------------------------------------

parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that any Lender Party may otherwise have to bring any
action or proceeding relating to any Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority or self-regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee or pledgee under Section 9.04(d) of or Participant in, or any
prospective assignee or pledgee under Section 9.04(d) of or Participant in, any
of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower (viii) to any rating agency when required by it, provided that, prior
to such disclosure, such rating agency shall undertake to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from the Administrative Agent, Issuing Bank or

 

110



--------------------------------------------------------------------------------

Lender, as applicable, (ix) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans or (x) to the extent such Information (A) becomes publicly available other
than as a result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower (other than a source actually known by
such disclosing Person to be bound by confidentiality provisions comparable to
those set forth in this Section 9.12(a)). For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than (x) any such information that is available
to any Agent, Issuing Bank or Lender on a non-confidential basis prior to
disclosure by the Borrower (other than from a source actually known by such
party to be bound by confidentiality obligations) and (y) information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13. USA PATRIOT ACT. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect

 

111



--------------------------------------------------------------------------------

thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or LC
Disbursement or participation therein but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or LC Disbursement or
participation therein or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.

SECTION 9.15. Amendments to Security Documents. The Required Lenders irrevocably
authorize and instruct the Collateral Agent, to enter into (x) such amendments
to Sections 3(d) and 7(c) of the Security Agreement and (y) such other
amendments to the Security Documents (or any other agreements delivered in
connection therewith (including, without limitation, any Deposit Account Control
Agreements (as defined in the Security Agreement))), in each case as are
required to create and/or permit the existence of Liens on the Collateral
permitted under Section 6.02(o) and the establishment of the collateral agency
arrangements with respect thereto, as contemplated by (and to the extent not
inconsistent with) the Pari Passu Intercreditor Agreement.

SECTION 9.16. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, the “Lender Group” and each, a “Lender Group Member”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender Group
Member, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Group, on the one hand, and the Loan Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Group Member has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender Group Member has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender Group Member is acting solely as
principal and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender Group Member has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto.

[Remainder of page intentionally blank]

 

112



--------------------------------------------------------------------------------

Schedule 2.01

Revolving Commitments

 

Lender

   Revolving Commitment  

Bank of America, N.A.

   $ 90,500,000   

Barclays Bank PLC

   $ 90,500,000   

BNP Paribas

   $ 90,500,000   

Citibank, N.A.

   $ 90,500,000   

CoBank, ACB

   $ 60,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 90,500,000   

Deutsche Bank AG New York Branch

   $ 90,500,000   

Goldman Sachs Bank USA

   $ 90,500,000   

JPMorgan Chase Bank, N.A.

   $ 104,000,000   

Morgan Stanley Bank, N.A.

   $ 90,500,000   

MUFG Union Bank, N.A.

   $ 90,500,000   

Royal Bank of Canada

   $ 90,500,000   

SunTrust Bank

   $ 90,500,000   

Wells Fargo Bank, N.A.

   $ 90,500,000      

 

 

 

Total

$ 1,250,000,000.00      

 

 

 

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 3.05

Real Properties

Owned Real Property with Estimated Value Exceeding $10,000,000

None.

 

Schedule 3.05



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None.

 

Schedule 3.06



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries1

 

Direct Wholly-Owned Subsidiaries of Windstream Services, LLC (100% ownership)

 

Subsidiary

  

Jurisdiction of

Incorporation

Windstream Holding of the Midwest, Inc. (f/k/a ALLTEL Communication Holdings of
the Midwest, Inc.)*    Nebraska Windstream Accucomm Telecommunications, LLC
(f/k/a Windstream Accucomm Telecommunications, Inc., f/k/a Accucomm
Telecommunications, Inc.)    Georgia Windstream Accucomm Networks, LLC (f/k/a
Windstream Accucomm Networks, Inc., f/k/a Accucomm Networks, Inc.)    Georgia
Windstream Kentucky East, LLC (f/k/a Windstream Kentucky East, Inc., f/k/a
Kentucky ALLTEL, Inc.)    Delaware Windstream Communications, LLC (f/k/a
Windstream Communications, Inc., f/k/a Alltel Holding Corporate Services, Inc.)
   Delaware Windstream Supply, LLC (f/k/a Windstream Supply, Inc., f/k/a ALLTEL
Communications Products, Inc.)*    Ohio Teleview, LLC (f/k/a Teleview, Inc.)*   
Georgia TriNet, LLC (f/k/a TriNet, Inc.)    Georgia Windstream Alabama, LLC
(f/k/a Windstream Alabama, Inc., f/k/a ALLTEL Alabama, Inc.) *    Alabama
Windstream Arkansas, LLC (f/k/a Windstream Arkansas, Inc., f/k/a ALLTEL
Arkansas, Inc.)*    Delaware Windstream North Carolina, LLC (f/k/a Windstream
North Carolina, Inc., f/k/a ALLTEL Carolina, Inc.)    North Carolina Windstream
Florida, LLC (f/k/a Windstream Florida, Inc., f/k/a ALLTEL Florida, Inc.)   
Florida Windstream Kentucky West, LLC (f/k/a Windstream Kentucky West, Inc.,
f/k/a ALLTEL Kentucky, Inc.)    Kentucky Windstream Mississippi, LLC (f/k/a
Windstream Mississippi, Inc., f/k/a ALLTEL Mississippi, Inc.)    Mississippi
Windstream Missouri, LLC    Delaware Oklahoma Windstream, LLC (f/k/a Oklahoma
Windstream, Inc., f/k/a Oklahoma ALLTEL, Inc.)*    Oklahoma Windstream New York,
Inc. (f/k/a ALLTEL New York, Inc.)    New York

 

1 * Denotes Guarantor

 

Schedule 3.12



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Incorporation

Windstream Ohio, LLC (f/k/a Windstream Ohio, Inc., f/k/a ALLTEL Ohio, Inc.)   
Ohio Windstream Oklahoma, LLC (f/k/a Windstream Oklahoma, Inc., f/k/a ALLTEL
Oklahoma, Inc.)*    Delaware Windstream Pennsylvania, LLC (f/k/a Windstream
Pennsylvania, Inc., f/k/a ALLTEL Pennsylvania, Inc.)    Pennsylvania Windstream
South Carolina, LLC (f/k/a Windstream South Carolina, Inc., f/k/a ALLTEL South
Carolina, Inc.)*    South Carolina Windstream Western Reserve, LLC (f/k/a
Windstream Western Reserve, Inc., f/k/a The Western Reserve Telephone Company)
   Ohio Windstream Standard, LLC (f/k/a Windstream Standard, Inc., f/k/a
Standard Telephone Company)    Georgia Windstream Georgia Telephone, LLC (f/k/a
Windstream Georgia Telephone Inc., f/k/a Georgia Telephone Corporation)   
Georgia Windstream Georgia Communications, LLC (f/k/a Windstream Georgia
Communications Corp., f/k/a ALLTEL Georgia Communications Corp.)    Georgia
Georgia Windstream, LLC (f/k/a Georgia Windstream, Inc., f/k/a Georgia ALLTEL
Telecom, Inc.)    Michigan Windstream Georgia, LLC (f/k/a Windstream Georgia,
Inc., f/k/a ALLTEL Georgia, Inc.)    Georgia Texas Windstream, LLC (f/k/a Texas
Windstream, Inc., f/k/a Texas ALLTEL, Inc.)*    Texas Windstream Sugar Land, LLC
(f/k/a Windstream Sugar Land, Inc., f/k/a Sugar Land Telephone Company)*   
Texas Windstream Iowa Communications, LLC*    Delaware Valor Telecommunications
of Texas, LLC*    Delaware Windstream Southwest Long Distance, LLC*    Delaware
Southwest Enhanced Network Services, LLC*    Delaware Windstream Lexcom
Communications, LLC    North Carolina Windstream Kerrville Long Distance, LLC*
   Texas Windstream Communications Kerrville, LLC*    Texas Windstream
Communications Telecom, LLC*    Texas BOB, LLC    Illinois D&E Communications,
LLC*    Delaware Equity Leasing, Inc.*    Nevada PAETEC Holding, LLC    Delaware
Progress Place Realty Holding Company, LLC*    North Carolina WaveTel NC License
Corporation    Delaware Windstream CTC Internet Services, Inc.*    North
Carolina

 

Schedule 3.12



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of Incorporation

Windstream Intellectual Property Services, Inc.*    Delaware Windstream KDL, LLC
   Kentucky Windstream Leasing, LLC*    Delaware Windstream NuVox, LLC   
Delaware Windstream NuVox Arkansas, LLC*    Delaware Windstream NuVox Illinois,
LLC*    Delaware Windstream NuVox Indiana, LLC*    Delaware Windstream NuVox
Kansas, LLC*    Delaware Windstream Missouri, LLC    Delaware Windstream NuVox
Ohio, LLC    Delaware Windstream NuVox Oklahoma, LLC*    Delaware Windstream
NTI, LLC    Wisconsin Windstream Norlight, LLC    Kentucky Windstream Hosted
Solutions, LLC*    Delaware Windstream Finance Corp.*    Delaware

 

Indirect Wholly-Owned Subsidiaries of Windstream Services, LLC

Subsidiary

  

Direct Parent Company

(100% ownership)

  

Subsidiary Jurisdiction of

Incorporation

Windstream Systems of the Midwest, Inc. (f/k/a ALLTEL Systems of the
Midwest, Inc.)    Windstream Holding of the Midwest, Inc.    Nebraska Windstream
of the Midwest, Inc. (f/k/a ALLTEL Communications of the Midwest, Inc.)   
Windstream Holding of the Midwest, Inc.    Nebraska Windstream Network Services
of the Midwest, Inc. (f/k/a ALLTEL Network Services of the Midwest, Inc.)*   
Windstream Holding of the Midwest, Inc.    Nebraska Windstream Nebraska, Inc.
(f/k/a Alltel Nebraska, Inc.)    Windstream Holding of the Midwest, Inc.   
Delaware Windstream Lexcom Entertainment, LLC*    Windstream Lexcom
Communications, LLC    North Carolina Windstream Lexcom Long Distance, LLC*   
Windstream Lexcom Communications, LLC    North Carolina Windstream Lexcom
Wireless, LLC*    Windstream Lexcom Communications, LLC    North Carolina

 

Schedule 3.12



--------------------------------------------------------------------------------

Indirect Wholly-Owned Subsidiaries of Windstream Services, LLC

Subsidiary

  

Direct Parent Company

(100% ownership)

  

Subsidiary Jurisdiction of

Incorporation

Norlight Telecommunications of Virginia, LLC*    Windstream NTI, LLC    Virginia
Cinergy Communications Company of Virginia, LLC*    Windstream Norlight, LLC   
Virginia Hosted Solutions Charlotte, LLC*    Windstream Hosted Solutions, LLC   
Delaware Hosted Solutions Raleigh, LLC*    Windstream Hosted Solutions, LLC   
Delaware Windstream D&E, Inc.    D&E Communications, LLC    Pennsylvania D&E
Wireless, Inc.    D&E Communications, LLC    Pennsylvania D&E Networks, Inc.*   
D&E Communications, LLC    Pennsylvania Windstream D&E Systems, LLC    D&E
Communications, LLC    Delaware Conestoga Enterprises, Inc.*    D&E
Communications, LLC    Pennsylvania D&E Management Services, Inc.*    Windstream
D&E, Inc.    Nevada PCS Licenses, Inc.*    D&E Wireless, Inc.    Nevada
Infocore, Inc.    Conestoga Enterprises, Inc.    Pennsylvania Windstream
Conestoga, Inc.    Conestoga Enterprises, Inc.    Pennsylvania Conestoga
Wireless Company    Conestoga Enterprises, Inc.    Pennsylvania Windstream
Buffalo Valley, Inc.    Conestoga Enterprises, Inc.    Pennsylvania Conestoga
Management Services, Inc.*    Windstream Conestoga, Inc.    Delaware Buffalo
Valley Management Services, Inc.*    Windstream Buffalo Valley, Inc.    Delaware
Heart of the Lakes Cable Systems, Inc.*    Windstream Iowa Communications, LLC
   Minnesota IWA Services, LLC*    Windstream Iowa Communications, LLC    Iowa
Windstream Baker Solutions, Inc.*    Windstream Iowa Communications, LLC    Iowa
Iowa Telecom Technologies, LLC*    Windstream Iowa Communications, LLC    Iowa
Iowa Telecom Data Services, L.C.*    Windstream Iowa Communications, LLC    Iowa
Windstream Lakedale, Inc.*    Windstream Iowa Communications, LLC    Minnesota
Windstream Montezuma, LLC*    Windstream Iowa Communications, LLC    Iowa WIN
Sales & Leasing, Inc.*    Windstream Iowa Communications, LLC    Minnesota

 

Schedule 3.12



--------------------------------------------------------------------------------

Indirect Wholly-Owned Subsidiaries of Windstream Services, LLC

Subsidiary

  

Direct Parent Company

(100% ownership)

  

Subsidiary Jurisdiction of

Incorporation

Windstream Iowa-Comm, LLC*    Windstream Iowa Communications, LLC    Iowa
Windstream Lakedale Link, Inc.*    Windstream Iowa Communications, LLC   
Minnesota Windstream NorthStar, LLC*    Windstream Iowa Communications, LLC   
Minnesota Windstream EN-TEL, LLC*    Windstream Iowa Communications, LLC   
Minnesota Windstream SHAL Networks, Inc.*    Windstream Iowa Communications, LLC
   Minnesota Windstream SHAL, LLC*    Windstream Iowa Communications, LLC   
Minnesota Windstream Direct, LLC*    Windstream Iowa Communications, LLC   
Minnesota Windstream IT-Comm, LLC    Windstream Iowa-Comm, LLC    Iowa
Birmingham Data Link, LLC    Windstream KDL, LLC    Alabama Windstream KDL-VA,
LLC*    Windstream KDL, LLC    Virginia KDL Holdings, LLC*    Windstream KDL,
LLC    Delaware Nashville Data Link, LLC    Windstream KDL, LLC    Tennessee
MPX, Inc.    PAETEC Holding, LLC    Delaware PAETEC, LLC    PAETEC Holding, LLC
   Delaware Allworx Corp.    PAETEC Holding, LLC    Delaware PaeTec
Communications of Virginia, LLC    PAETEC, LLC    Virginia PaeTec
Communications, LLC    PAETEC, LLC    Delaware PAETEC Realty, LLC    PAETEC, LLC
   New York Windstream Cavalier, LLC    PAETEC, LLC    Delaware XETA
Technologies, Inc.    PAETEC, LLC    Oklahoma RevChain Solutions, LLC (this
entity has a foreign presence as RevChain Solutions, LLC Sucursal Columbia)   
PAETEC, LLC    Delaware US LEC Communications, LLC    PAETEC, LLC    North
Carolina McLeodUSA Telecommunications Services, L.L.C.    PAETEC, LLC    Iowa

 

Schedule 3.12



--------------------------------------------------------------------------------

Indirect Wholly-Owned Subsidiaries of Windstream Services, LLC

Subsidiary

  

Direct Parent Company

(100% ownership)

  

Subsidiary Jurisdiction of

Incorporation

McLeodUSA Information Services, LLC    PAETEC, LLC    Delaware US LEC of
Florida, LLC    PAETEC, LLC    North Carolina US LEC of Georgia, LLC    PAETEC,
LLC    Delaware US LEC of South Carolina, LLC    PAETEC, LLC    Delaware US LEC
of Tennessee, LLC    PAETEC, LLC    Delaware US LEC of Alabama, LLC    PAETEC,
LLC    North Carolina US LEC of Maryland, LLC    PAETEC, LLC    North Carolina
US LEC of North Carolina, LLC    PAETEC, LLC    North Carolina US LEC of
Pennsylvania, LLC    PAETEC, LLC    North Carolina US LEC of Virginia, LLC   
PAETEC, LLC    Delaware PAETEC iTel, L.L.C.    US LEC Communications, LLC   
North Carolina McLeodUSA Purchasing, L.L.C.    McLeodUSA Telecommunications
Services, L.L.C.    Iowa Cavalier Telephone, L.L.C.    Windstream Cavalier, LLC
   Virginia Talk America of Virginia, LLC    Windstream Cavalier, LLC   
Virginia Talk America, LLC    Windstream Cavalier, LLC    Delaware The Other
Phone Company, LLC    Windstream Cavalier, LLC    Florida Cavalier Services, LLC
   Windstream Cavalier, LLC    Delaware Cavalier IP TV, LLC    Windstream
Cavalier, LLC    Delaware SM Holdings, LLC (this entity has a foreign presence
as RPK (B.V.A.) Limited in the British Virgin Islands    Windstream Cavalier,
LLC    Delaware Intellifiber Networks, LLC    Windstream Cavalier, LLC   
Virginia Cavalier Telephone Mid-Atlantic, L.L.C.    Cavalier Telephone, L.L.C.
   Delaware LDMI Telecommunications, LLC    Talk America, LLC    Michigan
Network Telephone, LLC    Talk America, LLC    Florida

 

Schedule 3.12



--------------------------------------------------------------------------------

Schedule 5.10

Certain Subsidiaries

Each subsidiary listed in Schedule 3.12 that is not denoted as a Guarantor is
incorporated by reference into this Schedule 5.10. Each such subsidiary
constitutes a regulated subsidiary, a Qualified PAETEC Group Member and/or an
Insignificant Subsidiary.

 

Schedule 5.10



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

1. Windstream Services, LLC (previously known as Windstream Corporation) –
7.875% Senior Notes due 2017

 

2. Windstream Services, LLC (previously known as Windstream Corporation) –
8.125% Senior Notes due 2018

 

3. Windstream Services, LLC (previously known as Windstream Corporation) – 7.75%
Senior Notes due 2020

 

4. Windstream Services, LLC (previously known as Windstream Corporation) – 7.75%
Senior Notes due 2021

 

5. Windstream Services, LLC (previously known as Windstream Corporation) – 7.50%
Senior Notes due 2022

 

6. Windstream Services, LLC (previously known as Windstream Corporation) – 7.50%
Senior Notes due 2023

 

7. Windstream Services, LLC (previously known as Windstream Corporation) –
6.375% Senior Notes due 2023

 

8. Paetec 2018 – 9.875% Notes due 2018

 

9. Cinergy Communications Company – 6.58% Notes due 2022

 

Schedule 6.02



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.

 

Schedule 6.02



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

None.

 

Schedule 6.04



--------------------------------------------------------------------------------

Schedule 6.09

Transactions with Affiliates

None.

 

Schedule 6.09



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictions

Propco Notes Indentures1

 

1  Before giving effect to the Spinoff.

 

Schedule 6.10



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein but not otherwise defined shall have
the meaning set forth in the Credit Agreement), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective Facilities
identified below (including any Letters of Credit, guarantees and Collateral
included in such Facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement or any other
Loan Document or the loan transactions governed thereby or in any way based on
or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:

 

2. Assignee:

 

[and is an Affiliate/Approved Fund of [identify Lender]4] 3. Borrower:
Windstream Services, LLC 4. Administrative Agent: JPMorgan Chase Bank, N.A., as
the administrative agent under the Credit Agreement 5. Credit Agreement: The
Sixth Amended and Restated Credit Agreement originally dated as of July 17,
2006, as amended and restated as of April 24, 2015, among Windstream Services,
LLC (formerly known as Windstream Corporation), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, and
[the other agents parties thereto]

 

4  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

6.   Assigned Interest:

 

Facility Assigned5

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans6      $                    $                           %     $
                   $                           %     $                    $
                          % 

Effective Date:                  , 20     (the “Effective Date”) [TO BE INSERTED
BY ADMINISTRATIVE AGENT UPON ENTRY OF THIS EXECUTED ASSIGNMENT INTO THE REGISTER
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Wireline Companies and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

5  Fill in the appropriate terminology for the types of Facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Loan,” “Tranche B-5 Term Loan”, etc.)

6  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders under the applicable Facility.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Title:

 

A-3



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:

 

Title:

 

A-4



--------------------------------------------------------------------------------

[Consented to and]7 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By

 

Title:

 

7  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

A-5



--------------------------------------------------------------------------------

[Consented to:]8 WINDSTREAM SERVICES, LLC By

 

Title:

 

8  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-6



--------------------------------------------------------------------------------

[Consented to:]9

JPMORGAN CHASE BANK, N.A., as Issuing Bank

By

 

Title: [ADD OTHER ISSUING BANKS]

 

9  To be added only if the consent(s) of the Issuing Bank(s) is/are required by
the terms of the Credit Agreement.

 

A-7



--------------------------------------------------------------------------------

ANNEX 1

WINDSTREAM SERVICES, LLC

Sixth Amended and Restated Credit Agreement originally dated as of July 17,
2006, as

amended and restated as of April 24, 2015

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements referred to in Section 3.04 or delivered
pursuant to Section 5.01(a) or 5.01(b) thereof, as applicable, and such other
documents and information as it has in its sole discretion deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on any Agent
or any other Lender, and (v) if it is a Foreign Recipient, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on any Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

A-1-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent and the
Collateral Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective permitted
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AMENDED AND RESTATED GUARANTEE AGREEMENT

[See attached]



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED GUARANTEE AGREEMENT

originally dated as of

July 17, 2006

as amended and restated as of April 24, 2015

among

WINDSTREAM SERVICES, LLC

(formerly known as Windstream Corporation,

and successor to ALLTEL Holding Corp.),

as Borrower

THE GUARANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         PAGE  

Section 1.

 

Definitions

     1   

Section 2.

 

Guarantees by Guarantors

     3   

Section 3.

 

Representations and Warranties

     6   

Section 4.

 

Fees and Expenses; Indemnification; Taxes

     7   

Section 5.

 

Rights and Duties of Collateral Agent

     7   

Section 6.

 

Release of Guarantor

     8   

Section 7.

 

Additional Guarantors

     8   

Section 8.

 

Additional Facility Obligations

     8   

Section 9.

 

Notices

     8   

Section 10.

 

No Implied Waivers; Remedies not Exclusive

     9   

Section 11.

 

Successors and Assigns

     9   

Section 12.

 

Amendments and Waivers

     9   

Section 13.

 

Choice of Law

     9   

Section 14.

 

Waiver of Jury Trial

     9   

Section 15.

 

Severability

     9   

Section 16.

 

Keepwell

     10   

Section 17.

 

Definitions

     2   

Section 18.

 

Grant of Transaction Liens

     10   

Section 19.

 

General Representations and Warranties

     11   

Section 20.

 

Further Assurances; General Covenants

     13   

Section 21.

 

Recordable Intellectual Property

     14   

Section 22.

 

Investment Property

     15   

Section 23.

 

Controlled Deposit Accounts

     17   

Section 24.

 

Cash Collateral Accounts

     17   

Section 25.

 

Operation of Collateral Accounts

     18   

Section 26.

 

Transfer of Record Ownership

     19   

Section 27.

 

Right to Vote Securities

     19   

Section 28.

 

Remedies

     20   

Section 29.

 

Application of Proceeds

     22   

Section 30.

 

Fees and Expenses; Indemnification

     24   

Section 31.

 

Authority to Administer Collateral

     24   

Section 32.

 

Limitation on Duty in Respect of Collateral

     25   

Section 33.

 

General Provisions Concerning the Collateral Agent

     25   

Section 34.

 

Termination of Transaction Liens; Release of Collateral

     26   

Section 35.

 

Additional Guarantors and Lien Grantors

     27   

Section 36.

 

Additional Secured Obligations

     27   

Section 37.

 

Notices

     27   

Section 38.

 

No Implied Waivers; Remedies Not Exclusive

     27   

Section 39.

 

Successors and Assigns

     27   

Section 40.

 

Amendments and Waivers

     28   

Section 41.

 

Choice of Law

     28   

Section 42.

 

Waiver of Jury Trial

     28   

Section 43.

 

Severability

     28   

 

A-i



--------------------------------------------------------------------------------

ARTICLE 1    DEFINITIONS   

Section 1.01.

Certain Defined Terms

  2   

Section 1.02.

Terms Generally

  8   

Section 1.03.

Impairments

  8    ARTICLE 2    PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL
  

Section 2.01.

Priority of Claims

  9   

Section 2.02.

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

  10   

Section 2.03.

No Interference; Payment Over

  11   

Section 2.04.

Automatic Release of Liens; Amendments to Pari Passu Security Documents

  12   

Section 2.05.

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

  12   

Section 2.06.

Reinstatement

  13   

Section 2.07.

Insurance

  14   

Section 2.08.

Refinancings

  14   

Section 2.09.

Collateral Agent as Gratuitous Bailee for Perfection

  14    ARTICLE 3    EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS   

Section 3.01.

Determinations with Respect to Amounts of Liens and Obligations

  14    ARTICLE 4    THE COLLATERAL AGENT   

Section 4.01.

Appointment and Authority

  15   

Section 4.02.

Rights as a Pari Passu Secured Party

  16   

Section 4.03.

Exculpatory Provisions

  16   

Section 4.04.

Reliance by Collateral Agent

  17   

Section 4.05.

Delegation of Duties

  17   

Section 4.06.

Resignation of Collateral Agent

  18   

Section 4.07.

Non-Reliance on Collateral Agent and Other Pari Passu Secured Parties

  18   

Section 4.08.

Collateral and Guaranty Matters

  19    ARTICLE 5    MISCELLANEOUS   

Section 5.01.

Notices

  19   

Section 5.02.

Waivers; Amendment; Joinder Agreements

  20   

Section 5.03.

Parties in Interest

  20   

Section 5.04.

Survival of Agreement

  20   

Section 5.05.

Counterparts

  20   

Section 5.06.

Severability

  21   

 

ii



--------------------------------------------------------------------------------

Section 5.07.

Governing Law; Jurisdiction

  21   

Section 5.08.

Submission to Jurisdiction Waivers; Consent to Service of Process

  21   

Section 5.09.

Waiver of Jury Trial

  21   

Section 5.10.

Headings

  22   

Section 5.11.

Conflicts

  22   

Section 5.12.

Provisions Solely to Define Relative Rights

  22   

Section 5.13.

Additional Senior Debt

  22   

Section 5.14.

Integration

  23   

Section 5.15.

Further Assurances

  23   

Exhibit A – Guarantee Agreement Supplement

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AGREEMENT

AMENDED AND RESTATED GUARANTEE AGREEMENT originally dated as of July 17, 2006,
as amended and restated as of April 24, 2015, by and among the GUARANTORS listed
on the signature pages hereof and JPMORGAN CHASE BANK, N.A., as Collateral
Agent.

WHEREAS, Windstream Services, LLC (formerly known as Windstream Corporation, and
successor to ALLTEL Holding Corp.) (the “Borrower”) is entering into the Credit
Agreement described in Section 1 hereof, pursuant to which, subject to the terms
set forth therein, the Lenders have agreed to make Loans to, and issue and
participate in Letters of Credit for the account of, the Borrower for the
purposes set forth therein;

WHEREAS, each of the Guarantors entered into that certain Guarantee Agreement
dated as of July 17, 2006 in favor of the Beneficiaries described therein (as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Original Guarantee”) and the parties thereto have agreed to
amend and restate, without novation, the Original Guarantee;

WHEREAS, each of the Guarantors is willing to guarantee the Facility
Obligations, as provided and subject to the terms set forth herein; and

WHEREAS, the obligations of the Lenders to make Loans and participate in Letters
of Credit, and the obligations of the Issuing Bank to issue Letters of Credit,
under the Credit Agreement are conditioned upon, among other things, the
execution and delivery of this Agreement;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions.

(a) Terms Defined in the Credit Agreement. Terms defined in the Credit Agreement
and not otherwise defined in Section 1(b) have, as used herein, the respective
meanings provided for therein.

(b) Additional Definitions. The following additional terms, as used herein, have
the following meanings:

“Agreement” means this Amended and Restated Guarantee Agreement, as it may be
further amended from time to time.

“Beneficiaries” means the holders from time to time of the Facility Obligations.

“Borrower” means Windstream Services, LLC, a Delaware limited liability company
(formerly known as Windstream Corporation, and successor to ALLTEL Holding
Corp.), together with its successors.

 

A-1



--------------------------------------------------------------------------------

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent under the Loan Documents.

“Contingent Facility Obligation” means, at any time, any Facility Obligation (or
portion thereof) that is contingent in nature at such time, including any
Facility Obligation that is:

(i) an obligation to reimburse an Issuing Bank for drawings not yet made under a
Letter of Credit issued by it;

(ii) an obligation under a Swap Agreement to make payments that cannot be
quantified at such time;

(iii) any other obligation (including any guarantee) that is contingent in
nature at such time; or

(iv) an obligation to provide collateral to secure any of the foregoing types of
obligations.

“Credit Agreement” means the Sixth Amended and Restated Credit Agreement
originally dated as of July 17, 2006, as amended and restated as of April 24,
2015, by and among the Borrower, the lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent, and the other agents party
thereto, as amended, supplemented or otherwise modified from time to time.

“Facility Agreement”, when used with respect to any Facility Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a guarantor and/or rights of the
holder with respect to such Facility Obligation.

“Facility Guarantee” means, with respect to each Guarantor, its guarantee of the
Facility Obligations hereunder or under Section 1 of a Guarantee Agreement
Supplement.

“Guarantee Agreement Supplement” means a Guarantee Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary as a party hereto pursuant to
Section 7.

“Guarantors” means each Subsidiary listed on the signature pages hereof under
the caption “Guarantors” and each Subsidiary that shall, at any time after the
date hereof, become a “Guarantor” pursuant to Section 5.10 of the Credit
Agreement or Section 7 hereof.

“Non-Contingent Facility Obligation” means at any time any Facility Obligation
(or portion thereof) then outstanding that is not a Contingent Facility
Obligation at such time.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the

 

2



--------------------------------------------------------------------------------

Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Release Conditions” means the following conditions for releasing all the
Facility Guarantees:

(i) all Commitments under the Credit Agreement shall have expired or been
terminated;

(ii) all Non-Contingent Facility Obligations under the Loan Documents shall have
been paid in full; and

(iii) no Contingent Facility Obligation under the Loan Documents (other than
contingent indemnification and expense reimbursement obligations as to which no
claim shall have been asserted) shall remain outstanding.

(c) Terms Generally. The definitions of terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in the Loan Documents), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Sections and Exhibits shall be
construed to refer to Sections of, and Exhibits to, this Agreement and (v) the
word “property” shall be construed to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 2. Guarantees by Guarantors.

(a) Facility Guarantees. Subject to this Section 2, each of the Guarantors
hereby, jointly and severally, and fully and unconditionally, guarantees to each
of the Beneficiaries and each of their successors and permitted assigns,
irrespective of the validity and enforceability of the Credit Agreement, the
Notes, the other Loan Documents or the other Facility Agreements, that: (i) the
Facility Obligations will be promptly paid in full when due, whether at
maturity, by acceleration, redemption or otherwise, all in accordance with the
terms hereof and thereof; and (ii) in case of any extension of time of payment
or renewal of any of the Facility Obligations, the same will be promptly paid in
full when due in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise. Failing payment when due of
any Facility Obligation for whatever reason, each of the Guarantors agrees that
it will forthwith on demand pay the amount not so paid at the place and in the
manner specified in the relevant Facility Agreement. Each Guarantor agrees that
this is a guarantee of payment and not a guarantee of collection.

 

3



--------------------------------------------------------------------------------

(b) Guarantees Unconditional. The Guarantors hereby agree that, to the maximum
extent permitted under applicable law, their obligations hereunder shall be
unconditional and absolute, irrespective of the validity, regularity or
enforceability of the Facility Obligations, the absence of any action to enforce
the same, any waiver or consent by any Beneficiary with respect to any
provisions hereof or thereof, the recovery of any judgment against the Borrower,
any action to enforce the same or any other circumstance which might otherwise
constitute a legal or equitable discharge or defense (other than defense of
payment or performance) of a Guarantor. Without limiting the generality of the
foregoing, the obligations of each Guarantor under its Facility Guarantee shall
not be released, discharged or otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower, any other Guarantor or any other Person under
any Facility Agreement, by operation of law or otherwise;

(ii) any modification or amendment of or supplement to any Facility Agreement;

(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower, any other Guarantor or any
other Person under any Facility Agreement;

(iv) any change in the corporate existence, structure or ownership of the
Borrower, any other Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Guarantor or any other Person or
any of their assets or any resulting release or discharge of any obligation of
the Borrower, any other Guarantor or any other Person under any Facility
Agreement;

(v) the existence of any claim, set-off or other right that such Guarantor may
have at any time against the Borrower, any other Guarantor, any Beneficiary or
any other Person, whether in connection with the Loan Documents or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against the Borrower, any
other Guarantor or any other Person for any reason of any Facility Agreement, or
any provision of applicable law or regulation purporting to prohibit the payment
of any Facility Obligation by the Borrower, any other Guarantor or any other
Person; or

(vii) any other act or omission to act or delay of any kind by the Borrower, any
other Guarantor, any other party to any Facility Agreement, any Beneficiary or
any other Person, or any other circumstance whatsoever that might, but for the
provisions of this clause (vii), constitute a legal or equitable discharge of or
defense (other than defense of payment or performance) to any obligation of any
Guarantor hereunder.

 

4



--------------------------------------------------------------------------------

(c) Waivers by Guarantors. Each Guarantor hereby irrevocably waives acceptance
hereof, diligence, presentment, demand, filing of claims with a court in the
event of insolvency or bankruptcy of the Borrower, any right to require a
proceeding first against the Borrower, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against the Borrower, any other Guarantor or any other Person, and
covenants that its Facility Guarantee shall not be discharged except by complete
performance of the obligations contained in the Loan Documents and the other
documents evidencing the Facility Obligations.

(d) Reinstatement of Guarantees. If at any time any payment of a Facility
Obligation is rescinded or must be otherwise restored or returned (whether to
the Borrower, a Guarantor or any custodian, trustee, liquidator or other similar
official acting in relation to the Borrower or any of the Guarantors or any
other Person) upon the insolvency or receivership of the Borrower or otherwise,
each Facility Guarantee, to the extent theretofore discharged, shall be
reinstated with respect thereto as though such payment had been due but not made
at such time.

(e) Subrogation. Each Guarantor agrees that it shall not (i) be entitled to any
right of subrogation in relation to the Beneficiaries in respect of any Facility
Obligations, or (ii) enforce any payment by way of subrogation against the
Borrower, or by reason of contribution against any other Guarantor of any
Facility Obligation, in each case until all the Release Conditions have been
satisfied. Each Guarantor further agrees that, as between the Guarantors, on the
one hand, and the Beneficiaries, on the other hand, (x) the maturity of the
Facility Obligations may be accelerated as provided in Article 7 of the Credit
Agreement for the purposes of such Guarantor’s Facility Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (y) in the
event of any declaration of acceleration of such obligations as provided in
Article 7 of the Credit Agreement, such obligations (whether or not due and
payable) shall forthwith become due and payable by each of the Guarantors for
the purpose of the Facility Guarantees. The Guarantors shall have the right to
seek contribution from any non-paying Guarantor so long as the exercise of such
right does not impair the rights of the Beneficiaries under the Facility
Guarantees.

(f) Stay of Acceleration. If acceleration of the time for payment of any
Facility Obligation by the Borrower is stayed by reason of the insolvency or
receivership of the Borrower or otherwise, all Facility Obligations otherwise
subject to acceleration under the terms of any Facility Agreement shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Collateral Agent.

(g) Right of Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, any Issuing Bank and each of their respective
Affiliates is hereby authorized (but only with the consent of the Required
Lenders, unless an Event of Default of the type described in paragraph (a), (b),
(h) or (i) of Article 7 shall have occurred and be continuing or the maturity of
the Loans shall have been accelerated pursuant to Article 7 of the Credit
Agreement) at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding (i) trust accounts for the

 

5



--------------------------------------------------------------------------------

benefit of third parties that have been certified as such by a Financial Officer
to the Administrative Agent and the Lender or Issuing Bank that is the
depositary bank and (ii) unless the maturity of the Loans shall have been
accelerated pursuant to Article 7 of the Credit Agreement, up to an aggregate
amount of $60,000,000 held in payroll accounts of the Loan Parties that have
been certified as such by a Financial Officer to the Administrative Agent and
the Lender or Issuing Bank that is the depositary bank) at any time held and
other obligations at any time owing by such Lender, such Issuing Bank or such
Affiliate to or for the credit or the account of any Guarantor against any of
and all the obligations of such Guarantor now or hereafter existing under its
Facility Guarantee held by such Lender or Issuing Bank, irrespective of whether
or not such Lender or Issuing Bank shall have made any demand under the Facility
Agreement and although such obligations may be unmatured or are owed to a branch
or office of such Lender or Issuing Bank different from the branch or office
holding such deposit or obligated on such obligation. The rights of each Lender
and Issuing Bank and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or Issuing Bank and their respective Affiliates may have.

(h) Limitation on Guarantor Liability. Each Guarantor and each Beneficiary
hereby confirms that it is the intention of all such parties that none of the
Facility Guarantees constitute (i) a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act, Section 548 of the United States Bankruptcy Code or any
comparable provisions of applicable law or (ii) an unlawful distribution under
any applicable state law prohibiting shareholder distributions by an insolvent
subsidiary. To effectuate the foregoing intention, the Beneficiaries and the
Guarantors hereby irrevocably agree that the Facility Guarantee of each
Guarantor will be limited to the maximum amount as will, after giving effect to
all other contingent and fixed liabilities of such Guarantor that are relevant
under such laws, and after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other
Guarantor in respect of its obligations under this Section 2, result in the
obligations of such Guarantor under its Facility Guarantee not constituting a
fraudulent transfer or conveyance or an unlawful distribution or otherwise
render such Facility Guarantee subject to avoidance.

(i) Continuing Guarantee. Each Facility Guarantee is a continuing guarantee,
shall be binding on the relevant Guarantor and its successors and assigns with
the same effect as if it had been named herein as a Guarantor, and shall be
enforceable by the Collateral Agent or the Beneficiaries. Without limiting the
generality of the foregoing, any Facility Guarantee issued pursuant to Section 7
shall in all respects have the same legal rank and benefit hereunder as the
Facility Guarantees theretofore and thereafter issued in accordance with the
terms hereof as though all of such Facility Guarantees had been issued at the
date of the execution hereof. If all or part of any Beneficiary’s interest in
any Facility Obligation is validly and effectively assigned or otherwise
transferred, the transferor’s rights under each Facility Guarantee, to the
extent applicable to the obligation so transferred, shall automatically be
transferred with such obligation.

Section 3. Representations and Warranties. Each Guarantor represents and
warrants that:

(a) Such Guarantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.

 

6



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement by such Guarantor and the
performance by it of its obligations hereunder are (i) within its corporate (or
other organizational) powers and have been duly authorized by all necessary
corporate (or other organizational) action; (ii) do not require any material
Governmental Authorization, except (A) such as have been or prior to or
concurrently with the Sixth ARCA Effective Date will be obtained or made and are
or prior to or concurrently with the Sixth ARCA Effective Date will be in full
force and effect and (B) notices required to be filed with the FCC or any
applicable PUC after the Sixth ARCA Effective Date; (iii) will not violate
(A) any applicable law or regulation applicable to any Wireline Company, (B) the
charter, by-laws or other organizational documents of any Wireline Company or
(C) any material Governmental Authorization in any material respect; (iv) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Wireline Company or any of its assets, or give rise
to a right thereunder to require any payment to be made by any Wireline Company
or give rise to a right of, or result in, termination, cancellation or
acceleration of any obligation thereunder; and (v) will not result in the
creation or imposition of any Lien (other than the Transaction Liens) on any
asset of any Wireline Company, except, with respect to clauses (iii)(A),
(iv) and (v), to the extent any of the foregoing could not reasonably be
expected to have a Material Adverse Effect.

(c) This Agreement constitutes a valid and binding agreement of such Guarantor,
enforceable in accordance with its terms, except as limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting creditors’ rights generally and (ii) general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 4. Fees and Expenses; Indemnification; Taxes. Each of the Guarantors
agrees that Sections 2.16 and 9.03 of the Credit Agreement will apply, mutatis
mutandis, with respect to the execution, delivery and performance of this
Agreement, the Original Guarantee and the other Loan Documents by the Guarantors
(including in connection with any payments hereunder or in respect of the
Facility Guarantees).

Section 5. Rights and Duties of Collateral Agent. The provisions of Section 17
of the Security Agreement shall inure to the benefit of the Collateral Agent,
and shall be binding upon all Guarantors and all Beneficiaries, in connection
with this Agreement and the Original Guarantee. Without limiting the generality
of the foregoing, (a) the Collateral Agent shall not be subject to any fiduciary
or other implied duties, regardless of whether an Event of Default has occurred
and is continuing, (b) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Security
Documents that the Collateral Agent is required in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02 of the Credit

 

7



--------------------------------------------------------------------------------

Agreement), and (c) except as expressly set forth in the Loan Documents, the
Collateral Agent shall not have any duty to disclose, and shall not be liable
for any failure to disclose, any information relating to the Borrower that is
communicated to or obtained by the bank serving as Collateral Agent or any of
its Affiliates in any capacity. The Collateral Agent shall not be responsible
for the validity or enforceability of any Facility Guarantee, whether impaired
by operation of law or by reason of any action or omission to act on its part
hereunder. The Collateral Agent shall be deemed not to have knowledge of any
Event of Default unless and until notice thereof is given to the Collateral
Agent by the Borrower or a Lender Party with respect thereto.

Section 6. Release of Guarantor. (a) A Guarantor shall be automatically released
from its Facility Guarantee (i) upon the sale of all of the capital stock or all
the assets of such Guarantor to a Person other than the Borrower or one of its
Subsidiaries in a transaction permitted by the Credit Agreement (a “Sale of a
Guarantor”), provided that such release shall not require the consent of any
Beneficiary, and the Collateral Agent shall be fully protected in relying on a
certificate of the Borrower as to whether any particular sale constitutes a Sale
of Guarantor or (ii) with the prior written consent of the Required Lenders in
accordance with Section 9.02 of the Credit Agreement, provided that any release
of any material Guarantor from its Facility Guarantee pursuant to this clause
(ii), or limitation of its liability in respect of its Facility Guarantee, shall
require the consent of all the Lenders.

(b) Subject to Section 2(d), the Facility Guarantees shall be automatically
released upon the satisfaction of all of the Release Conditions.

(c) Any Guarantor not released from its obligations under its Facility Guarantee
shall remain liable for the full amount of its Facility Obligations as provided
in Section 2.

Section 7. Additional Guarantors. Any Subsidiary may become a party hereto by
signing and delivering to the Collateral Agent a Guarantee Agreement Supplement,
whereupon such Subsidiary shall become a “Guarantor” as defined herein.

Section 8. Additional Facility Obligations. The Borrower may from time to time
designate certain of its obligations as additional Facility Obligations for
purposes of the Loan Documents as provided in Section 20 of the Security
Agreement.

Section 9. Notices. Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 9.01 of the Credit
Agreement, and in the case of any such notice, request or other communication to
a Guarantor other than the Borrower, shall be given to it in care of the
Borrower.

 

8



--------------------------------------------------------------------------------

Section 10. No Implied Waivers; Remedies not Exclusive. No failure by the
Collateral Agent or any Beneficiary to exercise, and no delay in exercising and
no course of dealing with respect to, any right or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise by the
Collateral Agent or any Beneficiary of any right or remedy under any Facility
Agreement preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies specified in the Loan Documents
are cumulative and are not exclusive of any other rights or remedies provided by
law.

Section 11. Successors and Assigns. This Agreement is for the benefit of the
Collateral Agent and the Beneficiaries. If all or any part of any Beneficiary’s
interest in any Facility Obligation is assigned or otherwise transferred to a
permitted transferee, the transferor’s rights hereunder, to the extent
applicable to the obligation so transferred, shall be automatically transferred
with such obligation. This Agreement shall be binding on the Guarantors and the
Collateral Agent and their respective successors and permitted assigns.

Section 12. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the parties hereto, with the
consent of such Lenders as are required to consent thereto under Section 9.02 of
the Credit Agreement and any applicable Guarantor.

Section 13. Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

Section 14. Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 15. Severability. If any provision of this Agreement is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i)

 

9



--------------------------------------------------------------------------------

the other provisions of this Agreement shall remain in full force and effect in
such jurisdiction and shall be liberally construed in favor of the Collateral
Agent and the Beneficiaries in order to carry out the intentions of the parties
thereto as nearly as may be possible and (ii) the invalidity or unenforceability
of such provision in such jurisdiction shall not affect the validity or
enforceability thereof in any other jurisdiction.

Section 16. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap
Obligations; provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 16 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 16, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
The obligations of each Qualified ECP Guarantor under this Section 16 shall
remain in full force and effect until a discharge of the Facility Obligations.
Each Qualified ECP Guarantor intends that this Section 16 constitute, and this
Section 16 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Remainder of page intentionally blank]

 

10



--------------------------------------------------------------------------------

EXHIBIT A

to Amended and Restated Guarantee Agreement

GUARANTEE AGREEMENT SUPPLEMENT

GUARANTEE AGREEMENT SUPPLEMENT dated as of             ,         , between [NAME
OF GUARANTOR] (the “Guarantor”) and JPMORGAN CHASE BANK, N.A., as Collateral
Agent.

WHEREAS, Windstream Services, LLC (formerly known as Windstream Corporation, and
successor to ALLTEL Holding Corp.), the Guarantors party thereto and JPMorgan
Chase Bank, N.A., as Collateral Agent, are parties to an Amended and Restated
Guarantee Agreement originally dated as of July 17, 2006 and amended and
restated as of April 24, 2015 (as heretofore amended and/or supplemented, the
“Guarantee Agreement”) under which and the Guarantors guarantee the Facility
Obligations;

WHEREAS, [NAME OF GUARANTOR] desires to become a party to the Guarantee
Agreement as a Guarantor a thereunder; and

WHEREAS, terms defined in the Guarantee Agreement (or whose definitions are
incorporated by reference in Section 1(a) of the Guarantee Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Guarantee. The Guarantor hereby, jointly and severally, and fully and
unconditionally, guarantees to each of the Beneficiaries and each of their
successors and permitted assigns, irrespective of the validity and
enforceability of the Credit Agreement, the Notes, the other Loan Documents or
the other Facility Agreements, that: (a) the Facility Obligations will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, all in accordance with the terms hereof and thereof; and (b) in
case of any extension of time of payment or renewal of any of the Facility
Obligations, the same will be promptly paid in full when due in accordance with
the terms of the extension or renewal, whether at stated maturity, by
acceleration or otherwise. Failing payment when due of any Facility Obligation
for whatever reason, the Guarantor agrees that it will forthwith on demand pay
the amount not so paid at the place and in the manner specified in the relevant
Facility Agreement. The Guarantor agrees that this is a guarantee of payment and
not a guarantee of collection

The Guarantor acknowledges that, by signing this Guarantee Agreement Supplement
and delivering it to the Collateral Agent, the Guarantor becomes a “Guarantor”
for all purposes of the Guarantee Agreement and that its obligations under the
Facility Guarantee are subject to all the provisions of the Guarantee Agreement
(including those set forth in Section 2 thereof) applicable to the obligations
of a Guarantor thereunder.

2. Party to Guarantee Agreement. Upon executing and delivering this Guarantee
Agreement Supplement to the Collateral Agent, the Guarantor will become a party
to the Guarantee Agreement and will thereafter have all the rights and
obligations of a Guarantor thereunder and be bound by all the provisions thereof
as fully as if the Guarantor were one of the original parties thereto.



--------------------------------------------------------------------------------

3. Representations and Warranties. The Guarantor represents and warrants that:

(a) The Guarantor is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization.

(b) The execution and delivery of this Guarantee Agreement Supplement by the
Guarantor and the performance by it of its obligations hereunder are (i) within
its corporate (or other organizational) powers and have been duly authorized by
all necessary corporate (or other organizational) action; (ii) do not require
any material Governmental Authorization, except (A) such as have been or prior
to or concurrently with the execution and delivery of this Guarantee Agreement
Supplement by the Guarantor will be obtained or made and are or prior to or
concurrently with execution and delivery of this Guarantee Agreement Supplement
by the Guarantor will be in full force and effect and (B) notices required to be
filed with the FCC or any applicable PUC after the execution and delivery of
this Guarantee Agreement Supplement by the Guarantor; (iii) will not violate
(A) any applicable law or regulation applicable to any Wireline Company, (B) the
charter, by-laws or other organizational documents of any Wireline Company or
(C) any material Governmental Authorization in any material respect; (iv) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Wireline Company or any of its assets, or give rise
to a right thereunder to require any payment to be made by any Wireline Company
or give rise to a right of, or result in, termination, cancellation or
acceleration of any obligation thereunder; and (v) will not result in the
creation or imposition of any Lien (other than the Transaction Liens) on any
asset of any Wireline Company, except, with respect to clauses (iii)(A),
(iv) and (v), to the extent any of the foregoing could not reasonably be
expected to have a Material Adverse Effect.

(c) The Guarantee Agreement as supplemented hereby constitutes a valid and
binding agreement of the Guarantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting creditors’
rights generally and (ii) general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4. Governing Law. This Guarantee Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

[NAME OF GUARANTOR] By:

 

Name: Title:

JPMORGAN CHASE BANK, N.A., as Collateral Agent

By:

 

Name: Title:

 

13



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AMENDED AND RESTATED SECURITY AGREEMENT

[See attached]

 

14



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

originally dated as of

July 17, 2006

and amended and restated as of April 24, 2015

among

WINDSTREAM SERVICES, LLC

(formerly known as Windstream Corporation,

and successor to ALLTEL Holding Corp.),

THE GUARANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

        

PAGE

Section 1.

 

Definitions.

   1

Section 2.

 

Guarantees by Guarantors

   3

Section 3.

 

Representations and Warranties

   6

Section 4.

 

Fees and Expenses; Indemnification; Taxes

   7

Section 5.

 

Rights and Duties of Collateral Agent

   7

Section 6.

 

Release of Guarantor

   8

Section 7.

 

Additional Guarantors

   8

Section 8.

 

Additional Facility Obligations

   8

Section 9.

 

Notices

   8

Section 10.

 

No Implied Waivers; Remedies not Exclusive

   9

Section 11.

 

Successors and Assigns

   9

Section 12.

 

Amendments and Waivers

   9

Section 13.

 

Choice of Law

   9

Section 14.

 

Waiver of Jury Trial

   9

Section 15.

 

Severability

   9

Section 16.

 

Keepwell

   10

Section 17.

 

Definitions

   2

Section 18.

 

Grant of Transaction Liens

   10

Section 19.

 

General Representations and Warranties

   11

Section 20.

 

Further Assurances; General Covenants

   13

Section 21.

 

Recordable Intellectual Property

   14

Section 22.

 

Investment Property

   15

Section 23.

 

Controlled Deposit Accounts

   17

Section 24.

 

Cash Collateral Accounts

   17

Section 25.

 

Operation of Collateral Accounts

   18

Section 26.

 

Transfer of Record Ownership

   19

Section 27.

 

Right to Vote Securities

   19

Section 28.

 

Remedies

   20

Section 29.

 

Application of Proceeds

   22

Section 30.

 

Fees and Expenses; Indemnification

   24

Section 31.

 

Authority to Administer Collateral

   24

Section 32.

 

Limitation on Duty in Respect of Collateral

   25

Section 33.

 

General Provisions Concerning the Collateral Agent

   25

Section 34.

 

Termination of Transaction Liens; Release of Collateral

   26

Section 35.

 

Additional Guarantors and Lien Grantors

   27

Section 36.

 

Additional Secured Obligations

   27

Section 37.

 

Notices

   27

Section 38.

 

No Implied Waivers; Remedies Not Exclusive

   27

Section 39.

 

Successors and Assigns

   27

Section 40.

 

Amendments and Waivers

   28

Section 41.

 

Choice of Law

   28

Section 42.

 

Waiver of Jury Trial

   28

Section 43.

 

Severability

   28



--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

Section 1.01.

Certain Defined Terms

2

Section 1.02.

Terms Generally

8

Section 1.03.

Impairments

8 ARTICLE 2 PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

Section 2.01.

Priority of Claims

9

Section 2.02.

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

10

Section 2.03.

No Interference; Payment Over

11

Section 2.04.

Automatic Release of Liens; Amendments to Pari Passu Security Documents

12

Section 2.05.

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

12

Section 2.06.

Reinstatement

13

Section 2.07.

Insurance

14

Section 2.08.

Refinancings

14

Section 2.09.

Collateral Agent as Gratuitous Bailee for Perfection

14 ARTICLE 3 EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Section 3.01.

Determinations with Respect to Amounts of Liens and Obligations

14 ARTICLE 4 THE COLLATERAL AGENT

Section 4.01.

Appointment and Authority

15

Section 4.02.

Rights as a Pari Passu Secured Party

16

Section 4.03.

Exculpatory Provisions

16

Section 4.04.

Reliance by Collateral Agent

17

Section 4.05.

Delegation of Duties

17

Section 4.06.

Resignation of Collateral Agent

18

Section 4.07.

Non-Reliance on Collateral Agent and Other Pari Passu Secured Parties

18

Section 4.08.

Collateral and Guaranty Matters

19 ARTICLE 5 MISCELLANEOUS

Section 5.01.

Notices

19

Section 5.02.

Waivers; Amendment; Joinder Agreements

20

Section 5.03.

Parties in Interest

20

Section 5.04.

Survival of Agreement

20

Section 5.05.

Counterparts

20

Section 5.06.

Severability

21

Section 5.07.

Governing Law; Jurisdiction

21

Section 5.08.

Submission to Jurisdiction Waivers; Consent to Service of Process

21

 

ii



--------------------------------------------------------------------------------

Section 5.09.

Waiver of Jury Trial

  21   

Section 5.10.

Headings

  22   

Section 5.11.

Conflicts

  22   

Section 5.12.

Provisions Solely to Define Relative Rights

  22   

Section 5.13.

Additional Senior Debt

  22   

Section 5.14.

Integration

  23   

Section 5.15.

Further Assurances

  23   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1 Equity Interests in Subsidiaries and Affiliates Owned by Original
Lien Grantors Schedule 2 Other Investment Property Owned by Original Lien
Grantors Schedule 3 Regulated Subsidiaries Schedule 4 Description of Aircraft

EXHIBITS:

 

Exhibit A Security Agreement Supplement Exhibit B Copyright Security Agreement
Exhibit C Patent Security Agreement Exhibit D Trademark Security Agreement
Exhibit E Perfection Certificate Exhibit F Issuer Control Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT originally dated as of July 17, 2006 and
amended as of September 17, 2010 and August 11, 2011, as amended and restated as
of April 24, 2015 as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), among Windstream Services, LLC
(formerly known as Windstream Corporation, and successor to ALLTEL Holding
Corp.), as Borrower, the GUARANTORS party hereto and JPMORGAN CHASE BANK, N.A.,
as Collateral Agent.

WHEREAS, substantially simultaneously with but sequentially after the Spinoff,
the Borrower is entering into the Credit Agreement defined in Section 17 hereof
on the date hereof, pursuant to which, subject to the terms set forth therein,
the Lenders have agreed to make Loans to, and issue and participate in Letters
of Credit for the account of, the Borrower for the purposes set forth therein;

WHEREAS, the Borrower and each of the Guarantors entered into that certain
Security Agreement dated as of July 17, 2006 in favor of the Collateral Agent
(as amended as of September 17, 2010 and August 11, 2011 and as further amended,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Original Security Agreement”) and the parties thereto have agreed
to amend and restate, without novation, the Original Security Agreement in the
form of this Agreement in connection with its entry into the Credit Agreement;

WHEREAS, the Borrower is willing to secure the Facility Obligations by granting
Liens on the collateral owned by it to the Collateral Agent as provided in the
Security Documents;

WHEREAS, the Borrower is willing to cause certain of its Subsidiaries to
guarantee the Facility Obligations as provided in the Guarantee Agreement and to
secure such guarantees by granting Liens on the Collateral owned by such
Subsidiaries to the Collateral Agent as provided in the Security Documents;

WHEREAS, the obligations of the Lenders to make Loans and participate in Letters
of Credit, and the obligations of the Issuing Bank to issue Letters of Credit,
under the Credit Agreement are conditioned upon, among other things, the
execution and delivery of this Agreement and the Guarantee Agreement;

WHEREAS, the AC Holdings Indenture requires the AC Holdings Bonds to be secured
on an equal and ratable basis with the obligations of AC Holdings and its
“Restricted Subsidiaries” (as defined in the AC Holdings Indenture) in respect
of the Credit Agreement; and

WHEREAS, upon any foreclosure or other enforcement of the Security Documents,
the net proceeds of the relevant Collateral are to be received by or paid over
to the Collateral Agent and applied as provided herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 17. Definitions.

(a) Terms Defined in Credit Agreement. Terms defined in the Credit Agreement and
not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein.

(b) Terms Defined in the UCC. As used herein, each of the following terms has
the meaning specified in the UCC (and if defined in more than one Article of the
UCC, shall have the meaning given in Article 9 thereof): Account, Authenticate,
Certificated Security, Chattel Paper, Commodity Account, Commodity Customer,
Deposit Account, Document, Entitlement Holder, Entitlement Order, Equipment,
Financial Asset, General Intangibles, Goods, Instrument, Inventory, Investment
Property, Proceeds, Record, Securities Account, Securities Intermediary,
Security, Security Entitlement, Supporting Obligations and Uncertificated
Security.

(c) Additional Definitions. The following additional terms, as used herein, have
the following meanings:

“AC Holdings Trustee” means U.S. Bank National Association, in its capacity as
the trustee under the AC Holdings Bonds, and its successors in such capacity.

“Borrower” means Windstream Services, LLC, a Delaware limited liability company
(formerly known as Windstream Corporation, and successor to ALLTEL Holding
Corp.), together with its successors.

“Cash Collateral Account” has the meaning specified in Section 24.

“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Collateral Agent
pursuant to the Security Documents. When used with respect to a specific Lien
Grantor, the term “Collateral” means all its property on which such a Lien is
granted or purports to be granted.

“Collateral Accounts” means the Cash Collateral Accounts, the Controlled Deposit
Accounts and the Controlled Securities Accounts.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under the Loan Documents.

“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:

(i) an obligation to reimburse an Issuing Bank for drawings not yet made under a
Letter of Credit issued by it;

(ii) an obligation under a Swap Agreement to make payments that cannot be
quantified at such time;

 

2



--------------------------------------------------------------------------------

(iii) any other obligation (including any guarantee) that is contingent in
nature at such time; or

(iv) an obligation to provide collateral to secure any of the foregoing types of
obligations.

“Contributed Assets” means the assets contributed or otherwise transferred on
the Sixth ARCA Effective Date by certain of the Wireline Companies to one or
more subsidiaries of Propco immediately prior to the effectiveness of this
Agreement pursuant to certain assignment and assumption agreements dated the
date hereof.

“Control” has the following meanings:

(a) when used with respect to any Security or Security Entitlement, the meaning
specified in UCC Section 8-106; and

(b) when used with respect to any Deposit Account, the meaning specified in UCC
Section 9-104.

“Controlled Deposit Account” means any Deposit Account that is subject to a
Deposit Account Control Agreement.

“Controlled Securities Account” means any Securities Account that (i) is
maintained in the name of a Lien Grantor at an office of a Securities
Intermediary located in the United States and (ii) together with all Financial
Assets credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Lien Grantor, the Collateral
Agent and such Securities Intermediary.

“Copyright License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use, copy, reproduce, distribute, prepare derivative works,
display or publish any records or other materials on which a Copyright is in
existence or may come into existence, including any agreement identified in
Schedule 1 to any Copyright Security Agreement.

“Copyrights” means all of the following: (i) all copyrights under the laws of
the United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Copyright Security Agreement,
(ii) all renewals of any of the foregoing, (iii) all claims for, and rights to
sue for, past or future infringements of any of the foregoing, and (iv) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

 

3



--------------------------------------------------------------------------------

“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B, executed and delivered by a Lien Grantor
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Credit Agreement” means the Sixth Amended and Restated Credit Agreement
originally dated as of July 17, 2006, as amended and restated as of April 24,
2015, by and among the Borrower, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent, and the other agents party
thereto, as amended, supplemented or otherwise modified from time to time.

“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Lien Grantor, a Deposit Account Control Agreement in form and substance
reasonably acceptable to the Collateral Agent, among such Lien Grantor, the
Collateral Agent and the relevant Depository Bank, (i) providing that, after
receipt of a Notice of Exclusive Control by the Depository Bank, and so long as
the Collateral Agent has not delivered an Exclusive Control Termination Notice
to the Depository Bank, such Depository Bank will comply with instructions
originated by the Collateral Agent directing disposition of the funds in such
Deposit Account without further consent by the Borrower or other applicable Lien
Grantor and (ii) subordinating to the relevant Transaction Lien all claims of
the Depository Bank to such Deposit Account (except its right to deduct its
normal operating charges and any uncollected funds previously credited thereto).

“Depository Bank” means a bank at which a Controlled Deposit Account is
maintained.

“Enforcement Notice” means a notice delivered to the Collateral Agent (which the
Collateral Agent agrees to promptly forward to the Borrower) (i) by the Required
Lenders or the Administrative Agent at any time after the maturity of the Loans
has been accelerated pursuant to Article 7 of the Credit Agreement and/or the
principal of the Loans shall not have been paid at maturity or (ii) by the AC
Holdings Trustee at any time after the maturity of the AC Holdings Bonds has
been accelerated pursuant to Section 5.1 of the AC Holdings Indenture and/or the
principal of the AC Holdings Bonds shall not have been paid at maturity, in each
case directing the Collateral Agent to exercise one or more specific rights or
remedies under the Security Documents.

“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity thereof, (v) any
warrant, option or other right to acquire any Equity Interest described in this
definition or (vi) any Security Entitlement in respect of any Equity Interest
described in this definition.

“Exclusive Control Termination Notice” means, with respect to any Notice of
Exclusive Control delivered in respect of a Collateral Account or the securities
subject to an Issuer Control Agreement, a written notice from the Collateral
Agent to the Depository Bank, the Securities Intermediary or the Issuer, as the
case may be, stating that the Event of Default described in such Notice of
Exclusive Control shall have been cured or waived or otherwise ceased to exist.

 

4



--------------------------------------------------------------------------------

“Facility Guarantee” means, with respect to each Guarantor, its guarantee of the
Facility Obligations under the Guarantee Agreement or Section 1 of a Guarantee
Agreement Supplement.

“Guarantors” means each Subsidiary party to the Guarantee Agreement and each
Subsidiary that shall, at any time after the date hereof, become a “Guarantor”
pursuant to Section 5.10 of the Credit Agreement or Section 7 of the Guarantee
Agreement.

“Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark (excluding any “intent to use” trademark application to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such “intent to
use” trademark application, or is prohibited, under applicable law) or Trademark
License, in each case constituting Recordable Intellectual Property, the filing
of the applicable Patent Security Agreement or Trademark Security Agreement with
the United States Patent and Trademark Office, together with an appropriately
completed recordation form, and (ii) with respect to any Copyright or Copyright
License, in each case constituting Recordable Intellectual Property, the filing
of the applicable Copyright Security Agreement with the United States Copyright
Office, together with an appropriately completed recordation form, in each case
sufficient to record the Transaction Lien granted to the Collateral Agent in
such Recordable Intellectual Property.

“Intellectual Property Security Agreement” means a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement.

“International Registry” means the registry established pursuant to the
Convention on International Interests in Mobile Equipment and its Protocol on
Matters Specific to Aircraft Equipment, concluded in Cape Town on November 16,
2001.

“Issuer” means any issuer of Uncertificated Securities party to an Issuer
Control Agreement.

“Issuer Control Agreement” means an Issuer Control Agreement substantially in
the form of Exhibit F (with any changes that the Collateral Agent shall have
reasonably approved).

“Lien Grantors” means the Borrower and the Guarantors.

“LLC Interest” means a membership interest or similar interest in a limited
liability company.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System.

“Non-Contingent Secured Obligation” means at any time any Secured Obligation (or
portion thereof) that is not a Contingent Secured Obligation at such time.

“Notice of Exclusive Control” means, with respect to any Collateral Account or
the securities subject to an Issuer Control Agreement of any Lien Grantor, a
written

 

5



--------------------------------------------------------------------------------

notice from the Collateral Agent to the Depository Bank, the Securities
Intermediary or the Issuer, as the case may be, stating that an Event of Default
has occurred and is continuing, and instructing such Depository Bank, Securities
Intermediary or Issuer, as the case may be, to comply with instructions
originated by the Collateral Agent with respect to such Collateral Account or
Issuer, as applicable, without further consent by such Lien Grantor.

“Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to a Lien Grantor or other counsel) reasonably acceptable to the
Collateral Agent) addressed and delivered to the Collateral Agent.

“Original Lien Grantor” means any Lien Grantor that has granted a Lien on any of
its assets hereunder as of the Sixth ARCA Effective Date.

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

“Partnership Interest” means a partnership interest, whether general or limited.

“Patent License” means any agreement now or hereafter in existence granting to
any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right under any patent or patent application.

“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications for letters patent or design
letters patent of the United States or any other country, including applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof, including those described in Schedule 1 to any
Patent Security Agreement, (ii) all reissues, divisions, continuations,
continuations in part, revisions and extensions of any of the foregoing,
(iii) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (iv) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past or future infringements thereof.

“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C, executed and delivered by a Lien Grantor in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Perfection Certificate” means, with respect to any Lien Grantor, a certificate
substantially in the form of Exhibit E, completed and supplemented with the
schedules contemplated thereby to the reasonable satisfaction of the Collateral
Agent, and signed by an officer of such Lien Grantor.

“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 6.02 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time. For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time.

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Lien Grantors (or would accrue but
for the operation of applicable bankruptcy or insolvency laws), whether or not
such interest is allowed or allowable as a claim in any such proceeding.

“Recordable Intellectual Property” means (i) any Patent filed with the United
States Patent and Trademark Office, and any material Patent License with respect
to a Patent so filed (but only in cases where such Patent License consists of a
material exclusive license by a third party to a Lien Grantor of all or
substantially all rights in such Patent so filed), (ii) any Trademark filed with
the United States Patent and Trademark Office (excluding any “intent to use”
trademark application to the extent that, and solely during the period in which,
the grant of a security interest therein would impair the validity or
enforceability of such “intent to use” trademark application, or is prohibited,
under applicable law), and any material Trademark License with respect to a
Trademark so filed (but only in cases where such Trademark License consists of a
material exclusive license by a third party to a Lien Grantor of all or
substantially all rights in such Trademark so filed), (iii) any Copyright filed
with the United States Copyright Office and any material Copyright License with
respect to a Copyright so filed (but only in cases where such Copyright License
consists of a material exclusive license by a third party to a Lien Grantor of
all or substantially all rights in such Copyright so filed), and (iv) all rights
in or under any of the foregoing.

“Regulated Subsidiary” means a Subsidiary as to which the consent of a
Governmental Authority is required for any acquisition of control or change of
control thereof.

“Release Conditions” means the following conditions for terminating all the
Transaction Liens:

(i) all Commitments under the Credit Agreement shall have expired or been
terminated;

(ii) all Non-Contingent Secured Obligations under the Loan Documents shall have
been paid in full; and

(iii) no Contingent Secured Obligation under the Loan Documents (other than
contingent indemnification and expense reimbursement obligations as to which no
claim shall have been asserted) shall remain outstanding; and

(iv) either (x) all Secured Bond Obligations have been paid or (y) the
Collateral Agent has received an Opinion of Counsel to the Lien Grantors in form
and substance reasonably satisfactory to the Collateral Agent that the Secured
Bond Obligations are no longer required to be secured under the Security
Documents by any of the Collateral.

 

7



--------------------------------------------------------------------------------

“Restricted Collateral” means any Collateral consisting of any property or
assets of AC Holdings or any of its “Restricted Subsidiaries” (as defined in the
AC Holdings Indenture).

“RUS Pledged Deposit Account” means any deposit account of a RUS Grantee that is
required to be pledged to the RUS under a RUS Grant and Security Agreement, but
only if such deposit account holds only (i) RUS Grant Funds and (ii) additional
funds required to be contributed by the Grantees under the RUS Grant and
Security Agreement, such amount not to exceed 25% of the average aggregate
amount of funds under clauses (i) and (ii) of this definition.

“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a guarantor and/or rights of the
holder with respect to such Secured Obligation.

“Secured Bond Obligations” means the obligations described in clause (b)(ii) of
the definition of “Secured Obligations”.

“Secured Obligations” means (a) in the case of the Borrower, the Facility
Obligations and (b) in the case of each other Lien Grantor, (i) its Facility
Guarantee and (ii) only in the case of a Lien Grantor that is the issuer of the
AC Holdings Bonds or one of its “Restricted Subsidiaries” (as defined in the AC
Holdings Bonds), the obligations of AC Holdings with respect to the AC Holdings
Bonds (including, in each case under the foregoing clauses (a) and (b),
Post-Petition Interest).

“Secured Parties” means the holders from time to time of the Secured
Obligations.

“Secured Party Requesting Notice” means, at any time, a Secured Party that has,
at least five Business Days prior thereto, delivered to the Collateral Agent
(with a copy to the Borrower) a written notice (i) stating that it holds one or
more Secured Obligations and wishes to receive copies of the notices referred to
in Section 33(e) and (ii) setting forth its address, facsimile number and e-mail
address to which copies of such notices should be sent.

“Securities Account Control Agreement” means, when used with respect to a
Securities Account required to subject to a Securities Account Control Agreement
hereunder, a Securities Account Control Agreement in form and substance
reasonably acceptable to the Collateral Agent, among the relevant Securities
Intermediary, the relevant Lien Grantor and the Collateral Agent to the effect
that, after receipt of a Notice of Exclusive Control by the Securities
Intermediary and so long as no Exclusive Control Termination Notice has been
delivered by the Collateral Agent to the Securities Intermediary, such
Securities Intermediary will comply with Entitlement Orders originated by the
Collateral Agent with respect to such Securities Account without further consent
by the relevant Lien Grantor.

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary as a party hereto pursuant to
Section 35 and/or adding additional property to the Collateral.

 

8



--------------------------------------------------------------------------------

“Security Documents” means this Agreement, the Security Agreement Supplements,
the Deposit Account Control Agreements, the Issuer Control Agreements, the
Securities Account Control Agreements, the Intellectual Property Security
Agreements and all other agreements or instruments delivered pursuant this
Agreement or Section 5.10 or 5.11 of the Credit Agreement.

“Trademark License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use any trademark, including any agreement identified in
Schedule 1 to any Trademark Security Agreement.

“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, prints and labels on which any of the foregoing
have appeared or appear, and all other source or business identifiers, and all
general intangibles of like nature, and the rights in any of the foregoing which
arise under applicable law, (ii) the goodwill of the business symbolized thereby
or associated with each of them, (iii) all registrations and applications in
connection therewith, including registrations and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including those described in Schedule 1 to any Trademark
Security Agreement, (iv) all renewals of any of the foregoing, (v) all claims
for, and rights to sue for, past or future infringements of any of the foregoing
and (vi) all income, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including damages and payments for
past or future infringements thereof.

“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Lien Grantor
in favor of the Collateral Agent for the benefit of the Secured Parties.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

“Unrestricted Collateral” means all Collateral other than Restricted Collateral.

(d) Terms Generally. The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and

 

9



--------------------------------------------------------------------------------

effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this Agreement
and (v) the word “property” shall be construed to refer to any and all tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 18. Grant of Transaction Liens.

(a) The Borrower and each Guarantor listed on the signature pages hereof, in
order to secure its Secured Obligations, (i) reaffirms the security interest
granted pursuant to the Original Security Agreement (but, for the avoidance of
doubt, excluding any security interest granted in the Contributed Assets) and
(ii) hereby grants to the Collateral Agent for the benefit of the Secured
Parties a continuing security interest in all of its right, title and interest
in the following property of the Borrower or such Guarantor, as the case may be,
whether now owned or existing or hereafter acquired or arising and regardless of
where located:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles (including any Equity Interests in other Persons
that do not constitute Investment Property);

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) pertaining to any
Collateral;

(xi) ownership interests in (1) Collateral Accounts, (2) all Financial Assets
credited to Collateral Accounts from time to time and all Security Entitlements
in respect thereof, (3) all cash held in Collateral Accounts from time to time
and (4) all other money in the possession of the Collateral Agent; and

(xii) all Proceeds of the Collateral described in the foregoing clauses
(i) through (xi);

 

10



--------------------------------------------------------------------------------

provided that the following property is excluded from the Collateral (and no
Lien Grantor shall be deemed to have granted a security interest in): (A) motor
vehicles the perfection of a security interest in which is excluded from the
Uniform Commercial Code in the relevant jurisdiction; (B) voting Equity
Interests in any Foreign Subsidiary in excess of 66% of all voting Equity
Interests in such Foreign Subsidiary; (C) Equipment or Goods leased by any Lien
Grantor under a lease that prohibits the granting of a Lien on such Equipment or
Goods and any general intangibles or other rights arising under any contract,
lease, health care insurance receivable, General Intangible, instrument, license
or other document, in each such case if (but only to the extent that) the grant
of a security interest therein would constitute or result in (x) the
abandonment, invalidation or unenforceability of any right, title or interest of
such Lien Grantor therein, (y) a violation of a valid and effective restriction
in favor of a third party or under any law, regulation, permit, order or decree
of any Governmental Authority, unless and until all required consents shall have
been obtained or (z) the termination of (or any party thereto having a right to
terminate) such contract, lease, health care insurance receivable, General
Intangible, instrument, license or other document; (D) any “intent to use”
trademark application to the extent that, and solely during the period in which,
the grant of a security interest therein would impair the validity or
enforceability of such “intent to use” trademark application, or is prohibited,
under applicable law; (E) any assets encumbered by liens permitted by
Section 6.02(e), 6.02(m), 6.02(p) or 6.02(q) of the Credit Agreement; (F) Margin
Stock; (G) Contributed Assets; (H) RUS Pledged Deposit Accounts; and (I) Notes
Escrow Accounts.

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c) The Transaction Liens are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or transfer or in any way affect
or modify, any obligation or liability of any Lien Grantor with respect to any
of the Collateral or any transaction in connection therewith or constitute a
“change of control” with respect to any Person for purposes of the
Communications Act or any similar state law.

Section 19. General Representations and Warranties. Each Original Lien Grantor
represents and warrants that:

(a) Such Lien Grantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction identified as its jurisdiction of
organization in its Perfection Certificate (as supplemented by written notice to
the Collateral Agent from time to time).

 

11



--------------------------------------------------------------------------------

(b) Schedule 1 lists all Equity Interests in Subsidiaries and Affiliates owned
by such Lien Grantor as of the Sixth ARCA Effective Date. Except as set forth on
Schedule 1, such Lien Grantor holds all such Equity Interests directly (i.e.,
not through a Subsidiary, a Securities Intermediary or any other Person).

(c) Schedule 2 lists, as of the Sixth ARCA Effective Date, (i) all Securities
owned by such Lien Grantor (except Securities evidencing Equity Interests in
Subsidiaries and Affiliates) and (ii) all Securities Accounts to which Financial
Assets are credited in respect of which such Lien Grantor owns Security
Entitlements having an individual average daily balance in excess of
$15,000,000. Such Lien Grantor owns no Commodity Account in respect of which
such Lien Grantor is the Commodity Customer.

(d) All Pledged Equity Interests owned by such Lien Grantor are owned by it free
and clear of any Lien other than (i) the Transaction Liens, (ii) Liens permitted
pursuant to clauses (c) and (d) of Section 6.02 and (iii) any inchoate tax
liens. All shares of capital stock included in such Pledged Equity Interests
(including shares of capital stock in respect of which such Lien Grantor owns a
Security Entitlement) have been duly authorized and validly issued and are fully
paid and (if applicable) non-assessable. None of such Pledged Equity Interests
is subject to any option to purchase or similar right of any Person.

(e) The Transaction Liens on all Collateral owned by such Lien Grantor (i) have
been validly created, (ii) will have attached to each item of such Collateral as
of the Sixth ARCA Effective Date (or, if such Lien Grantor first obtains rights
thereto on a later date, will attach on such later date) and (iii) when so
attached, will secure all such Lien Grantor’s Secured Obligations.

(f) Such Lien Grantor has delivered a Perfection Certificate to the Collateral
Agent. The information set forth therein is correct and complete as of the
Original Closing Date (or on the effective date of such Lien Grantor’s Security
Agreement Supplement, if applicable).

(g) When UCC financing statements describing the Collateral as “all personal
property” or “all assets” have been filed in the offices specified for such Lien
Grantor in the applicable Perfection Certificate (as supplemented by written
notice to the Collateral Agent from time to time), the Transaction Liens will
constitute perfected security interests in the Collateral owned by such Lien
Grantor to the extent that a security interest therein may be perfected by
filing pursuant to the UCC, prior to all Liens and rights of others therein
except Permitted Liens. When, in addition to the filing of such UCC financing
statements and except for any filings required under the laws of a jurisdiction
outside the United States with respect to intellectual property, the applicable
Intellectual Property Filings have been made with respect to such Lien Grantor’s
Recordable Intellectual Property (including any future filings required pursuant
to Section 20(a) and Section 21(a)), the Transaction Liens will constitute
perfected security interests in all right, title and interest of such Lien
Grantor in its Recordable Intellectual Property to the extent that security
interests therein may be perfected by such filings, prior to all Liens and
rights of others therein except Permitted Liens. Except for (i) the filing of
such UCC financing statements and (ii) such Intellectual Property Filings, no
registration, recordation or filing with any governmental body, agency or
official is required in connection with the execution or delivery of the
Security Documents or is necessary for

 

12



--------------------------------------------------------------------------------

the validity or enforceability thereof or for the perfection or due recordation
of the Transaction Liens or (except with respect to the capital stock of any
Regulated Subsidiary) for the enforcement of the Transaction Liens.

Section 20. Further Assurances; General Covenants. Each Lien Grantor covenants
as follows:

(a) Subject to the other terms and conditions hereof, such Lien Grantor will,
from time to time, at the Borrower’s expense, execute, deliver, file and record
any statement, assignment, instrument, document, agreement or other paper and
take any other action (including any Intellectual Property Filing and any filing
of financing or continuation statements under the UCC) that from time to time
may be necessary, or that the Collateral Agent may reasonably request, in order
to:

(i) create, preserve, perfect, confirm or validate the Transaction Liens on such
Lien Grantor’s Collateral;

(ii) in the case of Pledged Deposit Accounts and Pledged Investment Property,
cause the Collateral Agent to have Control thereof;

(iii) enable the Collateral Agent and the other Secured Parties to obtain the
full benefits of the Security Documents; or

(iv) enable the Collateral Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Lien Grantor’s Collateral.

To the extent permitted by applicable law, such Lien Grantor authorizes the
Collateral Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Lien Grantor in such form and in such offices as the
Collateral Agent determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement. Such Lien Grantor authorizes the
Collateral Agent to use collateral descriptions such as “all personal property”
or “all assets”, in each case “whether now owned or hereafter acquired”, words
of similar import or any other description the Collateral Agent, in its sole
discretion, so chooses in any such financing statements. Such Lien Grantor
agrees that a carbon, photographic, photostatic or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement for
filing or recording purposes. Such Lien Grantor appoints the Collateral Agent
its attorney-in-fact to execute and file all Intellectual Property Filings and
other filings required or so requested for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed; and such power, being coupled
with an interest, shall be irrevocable until all the Transaction Liens granted
by such Lien Grantor terminate pursuant to Section 34. The Borrower will pay the
costs of, or incidental to, any Intellectual Property Filings and any recording
or filing of any financing or continuation statements or other documents
recorded or filed pursuant hereto.

(b) Such Lien Grantor will comply with Section 5.03 of the Credit Agreement with
respect to any change in (i) its legal name, (ii) its jurisdiction of
organization or other location (determined as provided in UCC Section 9-307) or
the location of its chief executive office or principal place of business,
(iii) its identity or form of organization or (iv) its federal Taxpayer
Identification Number.

 

13



--------------------------------------------------------------------------------

(c) Such Lien Grantor will, promptly upon request, provide to the Collateral
Agent all information and evidence concerning such Lien Grantor’s Collateral
that the Collateral Agent may reasonably request from time to time to enable it
to enforce the provisions of the Security Documents.

(d) From time to time upon any reasonable request by the Collateral Agent after
the occurrence and during the continuance of an Event of Default or in
connection with any event described in Section 20(b), such Lien Grantor will, at
the Borrower’s expense, cause to be delivered to the Secured Parties an Opinion
of Counsel reasonably satisfactory to the Collateral Agent as to such matters
relating to the transactions contemplated hereby as the Collateral Agent may
reasonably request.

(e) As of the Sixth ARCA Effective Date, the Borrower will, at its expense, have
caused aircraft mortgages in form and substance reasonably satisfactory to the
Collateral Agent and otherwise in appropriate form for filing with the Federal
Aviation Administration to be filed with the Federal Aviation Administration and
cause the security interest created pursuant to such aircraft mortgages to be
registered with the International Registry, and have taken all such other
actions as may be necessary or reasonably requested by the Collateral Agent in
order to create, perfect and record the Transaction Lien in the aircraft
described on Schedule 4.

Section 21. Recordable Intellectual Property. Each Lien Grantor covenants as
follows:

(a) As of the Sixth ARCA Effective Date (in the case of an Original Lien
Grantor) or on the date on which it signs and delivers its first Security
Agreement Supplement (in the case of any other Lien Grantor), such Lien Grantor
will have signed and delivered (in the case of an Original Lien Grantor) or will
sign and deliver (in the case of any other Lien Grantor) to the Collateral Agent
Intellectual Property Security Agreements with respect to all Recordable
Intellectual Property then owned by it. Within 30 days after the end of each
Fiscal Year thereafter, it will sign and deliver to the Collateral Agent an
appropriate Intellectual Property Security Agreement covering any Recordable
Intellectual Property owned by it on such date that is not covered by any
previous Intellectual Property Security Agreement so signed and delivered by it.
In each case, it will promptly make (or provide to the Collateral Agent all
information required or reasonably requested by the Collateral Agent for it to
make) all Intellectual Property Filings necessary to record the Transaction
Liens on such Recordable Intellectual Property.

(b) Such Lien Grantor will notify the Collateral Agent promptly if it knows that
any application or registration relating to any Recordable Intellectual Property
owned or licensed by it may become abandoned or dedicated to the public, or of
any adverse determination or development (including the institution of, or any
adverse determination or development in, any proceeding in the United States
Copyright Office, the United States Patent and Trademark Office or any court)
regarding such Lien Grantor’s ownership of such Recordable Intellectual
Property, its right to register or patent the

 

14



--------------------------------------------------------------------------------

same, or its right to keep and maintain the same, in each case that would
reasonably be expected to have a material impact on the overall value of all of
the Collateral. If any of such Lien Grantor’s rights to any Recordable
Intellectual Property are infringed, misappropriated or diluted by a third party
and such infringement, misappropriation or dilution would reasonably be expected
to have a material impact on the overall value of all of the Collateral, such
Lien Grantor will notify the Collateral Agent within 30 days after it learns
thereof and will, unless such Lien Grantor shall elect not to do so in its
reasonable business judgment (including because it reasonably determines that
such action would not be of sufficient value, economic or otherwise), promptly
sue for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and/or take such
other actions as such Lien Grantor shall reasonably deem appropriate under the
circumstances to protect such Recordable Intellectual Property.

Section 22. Investment Property. Each Lien Grantor represents, warrants and
covenants as follows:

(a) Certificated Securities. As of the Sixth ARCA Effective Date (in the case of
an Original Lien Grantor) or on the date on which it signs and delivers its
first Security Agreement Supplement (in the case of any other Lien Grantor),
such Lien Grantor will have delivered (in the case of an Original Lien Grantor)
or will deliver (in the case of any other Lien Grantor) to the Collateral Agent
as Collateral hereunder all certificates representing Pledged Certificated
Securities then owned by such Lien Grantor. Thereafter, whenever such Lien
Grantor acquires any other certificate representing a Pledged Certificated
Security, such Lien Grantor will immediately deliver such certificate to the
Collateral Agent as Collateral hereunder. The provisions of this subsection are
subject to the limitation in Section 6(j) in the case of voting Equity Interests
in a Foreign Subsidiary.

(b) Uncertificated Securities. As of the Sixth ARCA Effective Date (in the case
of an Original Lien Grantor) or on the date on which it signs and delivers its
first Security Agreement Supplement (in the case of any other Lien Grantor),
such Lien Grantor will have entered into (and will have caused the relevant
issuer to enter into) (in the case of an Original Lien Grantor) or will enter
into (and will cause the relevant issuer to enter into) (in the case of any
other Lien Grantor) an Issuer Control Agreement in respect of each Pledged
Uncertificated Security then owned by such Lien Grantor and deliver such Issuer
Control Agreement to the Collateral Agent (which shall enter into the same).
Thereafter, whenever such Lien Grantor acquires any other Pledged Uncertificated
Security, such Lien Grantor will enter into (and cause the relevant issuer to
enter into) an Issuer Control Agreement in respect of such Pledged
Uncertificated Security and deliver such Issuer Control Agreement to the
Collateral Agent (which shall enter into the same). The provisions of this
subsection are subject to the limitation in Section 6(j) in the case of voting
Equity Interests in a Foreign Subsidiary.

(c) Security Entitlements. As of the Sixth ARCA Effective Date, such Lien
Grantor will, with respect to each Securities Account in respect of which it
owns Securities Entitlements in excess of $15,000,000, have entered into (and
will have caused the relevant Securities Intermediary to enter into) a
Securities Account Control Agreement in respect of such Security Entitlement and
the Securities Account to which

 

15



--------------------------------------------------------------------------------

the underlying Financial Asset is credited and will have delivered such
Securities Account Control Agreement to the Collateral Agent (which shall have
entered into the same); provided the aggregate amount of Securities Entitlements
in respect of Securities Accounts that are not Controlled Securities Accounts
shall not at any time exceed $25,000,000 for all Lien Grantors.

(d) Perfection as to Certificated Securities. When such Lien Grantor delivers
the certificate representing any Pledged Certificated Security owned by it to
the Collateral Agent, together with an effective endorsement (as defined in UCC
Sections 8-102(a)(ii) and 8-107), including an appropriate stock power, (i) the
Transaction Lien on such Pledged Certificated Security will be perfected,
subject to no Liens, other than Permitted Liens, and (ii) the Collateral Agent
will have Control of such Pledged Certificated Security.

(e) Regulated Subsidiaries. If the Collateral includes any capital stock of a
Regulated Subsidiary (other than a Regulated Subsidiary set forth on Schedule 3)
that is not represented by certificates, if and to the extent such capital stock
is represented by certificates after the Sixth ARCA Effective Date, the relevant
Lien Grantor shall promptly upon receipt thereof deliver such certificates to
the Collateral Agent. No Lien Grantor shall hold any capital stock of a
Regulated Subsidiary in a Securities Account.

(f) Perfection as to Uncertificated Securities. When such Lien Grantor, the
Collateral Agent and the issuer of any Pledged Uncertificated Security owned by
such Lien Grantor enter into an Issuer Control Agreement with respect thereto,
(i) the Transaction Lien on such Pledged Uncertificated Security will be
perfected, subject to no Liens, other than Permitted Liens, and (ii) the
Collateral Agent will have Control of such Pledged Uncertificated Security.

(g) Perfection as to Security Entitlements. So long as the Financial Asset
underlying any Security Entitlement owned by such Lien Grantor is credited to a
Controlled Securities Account, (i) the Transaction Lien on such Security
Entitlement will be perfected, subject to no Liens, other than Permitted Liens,
and (ii) the Collateral Agent will have Control of such Security Entitlement.

(h) Agreement as to Applicable Jurisdiction. In respect of all Security
Entitlements owned by such Lien Grantor, and all Securities Accounts to which
the related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.

(i) Delivery of Pledged Certificates. All Pledged Certificates, when delivered
to the Collateral Agent, will be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Collateral Agent.

(j) Foreign Subsidiaries. A Lien Grantor will not be obligated to comply with
the provisions of this Section at any time with respect to any voting Equity
Interest in a Foreign Subsidiary if and to the extent (but only to the extent)
that such voting Equity Interest is excluded from the Transaction Liens at such
time pursuant to clause (B) of the proviso at the end of Section 18(a) and/or
the comparable provisions of one or more Security Agreement Supplements.

 

16



--------------------------------------------------------------------------------

Section 23. Controlled Deposit Accounts. Each Lien Grantor represents, warrants
and covenants as follows:

(a) All cash owned by such Lien Grantor and held in such Lien Grantor’s Deposit
Accounts will be periodically transferred (in accordance with such Lien
Grantor’s past practice, or more frequently as such Lien Grantor may reasonably
determine) to one or more Controlled Deposit Accounts, provided that this
Section 7(a) shall not apply to any cash held in a RUS Pledged Deposit Account
that is required to be so held pursuant to the RUS Grant and Security Agreement
or to any cash held in a Notes Escrow Account to the extent constituting Notes
Escrowed Proceeds; provided further that the Deposit Account into which the
“basis proceeds” in connection with the Spinoff are deposited shall not be
required to be a Controlled Deposit Account until the date that is 60 days
following the Sixth ARCA Effective Date (or such later date as agreed by the
Collateral Agent in its discretion). Each Controlled Deposit Account will be
operated as provided in Section 25.

(b) In respect of each Controlled Deposit Account, the Depository Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.

(c) So long as the Collateral Agent has Control of a Controlled Deposit Account,
the Transaction Lien on such Controlled Deposit Account will be perfected,
subject to no Liens, except for (i) the Depository Bank’s right to deduct its
normal operating charges and any uncollected funds previously credited thereto
or as otherwise provided under applicable law and (ii) inchoate tax liens.

Section 24. Cash Collateral Accounts. (a) If and when required for purposes
hereof, the Collateral Agent will establish with respect to each Lien Grantor an
account (its “Cash Collateral Account”), in the name and under the exclusive
control of the Collateral Agent, into which all amounts owned by such Lien
Grantor that are to be deposited therein pursuant to the Loan Documents shall be
deposited from time to time. Each Cash Collateral Account will be operated as
provided in this Section and Section 25.

(b) The Collateral Agent shall deposit the following amounts, as and when
received by it, in the Borrower’s Cash Collateral Account:

(i) each amount required by Section 2.04(j) of the Credit Agreement to be
deposited therein to cover outstanding LC Reimbursement Obligations and any
amounts deposited under Section 2.04(c) of the Credit Agreement; and

(ii) each amount realized or otherwise received by the Collateral Agent with
respect to assets of the Borrower upon any exercise of remedies pursuant to any
Security Document.

 

17



--------------------------------------------------------------------------------

(c) The Collateral Agent shall deposit in the Cash Collateral Account of each
Lien Grantor (other than the Borrower) each amount realized or otherwise
received by the Collateral Agent with respect to assets of such Lien Grantor
upon any exercise of remedies pursuant to any Security Document.

(d) The Collateral Agent shall maintain such records and/or establish such
sub-accounts as shall be required to enable it to identify the amounts held in
each Cash Collateral Account from time to time pursuant to each clause of
subsection (b) and subsection (c) above, as applicable.

(e) Unless (x) an Event of Default shall have occurred and be continuing and the
Required Lenders shall have instructed the Collateral Agent to stop withdrawing
amounts from the Cash Collateral Accounts pursuant to this subsection or (y) the
maturity of the Loans shall have been accelerated pursuant to Article 7 of the
Credit Agreement, any amount deposited pursuant to Section 2.04(j) of the Credit
Agreement to cover outstanding LC Reimbursement Obligations shall be withdrawn
and applied to pay such LC Reimbursement Obligations as they become due;
provided that such amount (to the extent not theretofore so applied) shall be
withdrawn and returned to the Borrower if and when permitted by said Section
2.04(j).

Section 25. Operation of Collateral Accounts. (a) [Reserved]

(b) Funds held in any Collateral Account may, until withdrawn, be invested and
reinvested in such Cash Equivalents as the relevant Lien Grantor shall determine
in its sole discretion; provided that, if (i) an Event of Default of the type
described in paragraph (a), (b), (h) or (i) of Article 7 of the Credit Agreement
shall have occurred and be continuing, or (ii) any other Event of Default shall
have occurred and be continuing and an Enforcement Notice is in effect, the
Collateral Agent may select such Cash Equivalents.

(c) With respect to each Collateral Account (except a Cash Collateral Account,
as to which Section 24 applies), the Collateral Agent will instruct the relevant
Securities Intermediary or Depository Bank that the relevant Lien Grantor may
withdraw, or direct the disposition of, funds held therein unless and until the
Collateral Agent delivers a Notice of Exclusive Control to such Depository Bank
or Securities Intermediary, as the case may be; provided that the Collateral
Agent will not deliver a Notice of Exclusive Control unless an Event of Default
shall have occurred and be continuing; and provided further that, promptly
following any request therefor from the applicable Lien Grantor after such Event
of Default has been cured, waived, or otherwise ceases to exist, and so long as
no other Event of Default shall have occurred and be continuing, the Collateral
Agent shall deliver an Exclusive Control Termination Notice to the Depository
Bank or Securities Intermediary, as the case may be.

(d) If an Event of Default shall have occurred and be continuing, the Collateral
Agent may (i) retain, or instruct the relevant Securities Intermediary or
Depository Bank to retain, all cash and investments then held in any Collateral
Account, (ii) liquidate, or instruct the relevant Securities Intermediary or
Depository Bank to liquidate, any or all investments held therein and/or
(iii) withdraw any amounts held therein and apply such amounts as provided in
Section 29.

 

18



--------------------------------------------------------------------------------

(e) If immediately available cash on deposit in any Collateral Account is not
sufficient to make any distribution or withdrawal required or permitted to be
made pursuant hereto, the Collateral Agent will cause to be liquidated, as
promptly as practicable, such investments held in or credited to such Collateral
Account as shall be required to obtain sufficient cash to make such distribution
or withdrawal and, notwithstanding any other provision hereof, such distribution
or withdrawal shall not be made until such liquidation has taken place.

Section 26. Transfer of Record Ownership. At any time when an Event of Default
shall have occurred and be continuing, but subject to Section 12(e), the
Collateral Agent may (and to the extent that action by it is required, the
relevant Lien Grantor, if directed to do so by the Collateral Agent, will as
promptly as practicable) cause each of the Pledged Securities (or any portion
thereof specified in such direction) to be transferred of record into the name
of the Collateral Agent or its nominee. Each Lien Grantor will take any and all
actions reasonably requested by the Collateral Agent to facilitate compliance
with this Section. If the provisions of this Section are implemented,
Section 22(b) shall not thereafter apply to any Pledged Security that is
registered in the name of the Collateral Agent or its nominee. The Collateral
Agent will promptly give to the Borrower and the relevant Lien Grantor copies of
any notices and other communications received by the Collateral Agent with
respect to Pledged Securities registered in the name of the Collateral Agent or
its nominee.

Section 27. Right to Vote Securities. (a) Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have notified the Lien
Grantors that their rights under this Section 11 are being suspended, each Lien
Grantor will have the right to vote and to give consents, ratifications and
waivers with respect to any Pledged Security owned by it and the Financial Asset
underlying any Pledged Security Entitlement owned by it, and the Collateral
Agent will, upon receiving a written request from such Lien Grantor, deliver to
such Lien Grantor or as specified in such request such proxies, powers of
attorney, consents, ratifications and waivers in respect of any such Pledged
Security that is registered in the name of the Collateral Agent or its nominee
or any such Pledged Security Entitlement as to which the Collateral Agent or its
nominee is the Entitlement Holder, in each case as shall be specified in such
request and be in form and substance reasonably satisfactory to the Collateral
Agent. Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have notified the Lien Grantors that their rights under
this Section 11 are being suspended, the Collateral Agent will have no right to
take any action which the owner of a Pledged Partnership Interest or Pledged LLC
Interest is entitled to take with respect thereto, except the right to receive
payments and other distributions to the extent provided herein.

(b) Subject to Section 12(e), if an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Lien Grantors that
their rights under this Section 11 are being suspended, the Collateral Agent
will have the right to the

 

19



--------------------------------------------------------------------------------

extent permitted by law (and, in the case of a Pledged Partnership Interest or
Pledged LLC Interest, by the relevant partnership agreement, limited liability
company agreement, operating agreement or other governing document) to vote, to
give consents, ratifications and waivers and to take any other action with
respect to the Pledged Investment Property, the other Pledged Equity Interests
(if any) and the Financial Assets underlying the Pledged Security Entitlements,
with the same force and effect as if the Collateral Agent were the absolute and
sole owner thereof, and each Lien Grantor will take all such action as the
Collateral Agent may reasonably request from time to time to give effect to such
right; provided that the Collateral Agent shall have the right but not the
obligation, from time to time, during the continuation of an Event of Default,
to permit the Lien Grantors to exercise such rights.

(c) AFTER ANY AND ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED, (I) EACH LIEN
GRANTOR SHALL HAVE THE RIGHT TO EXERCISE THE VOTING, MANAGERIAL AND OTHER
CONSENSUAL RIGHTS AND POWERS THAT IT WOULD OTHERWISE BE ENTITLED TO EXERCISE
PURSUANT TO THE LOAN DOCUMENTS AND TO RECEIVE AND RETAIN THE PAYMENTS, PROCEEDS,
DIVIDENDS, DISTRIBUTIONS, MONIES, COMPENSATION, PROPERTY, ASSETS, INSTRUMENTS OR
RIGHTS THAT IT WOULD BE AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO THE LOAN
DOCUMENTS; AND (II) PROMPTLY FOLLOWING ANY REQUEST THEREFOR FROM ANY LIEN
GRANTOR AFTER SUCH CURE OR WAIVER, (A) THE COLLATERAL AGENT SHALL REPAY AND
DELIVER TO EACH LIEN GRANTOR ALL CASH AND MONIES THAT SUCH LIEN GRANTOR IS
ENTITLED TO RETAIN PURSUANT TO THE LOAN DOCUMENTS WHICH HAVE NOT BEEN APPLIED TO
THE REPAYMENT OF THE SECURED OBLIGATIONS AND (B) AS APPLICABLE, THE COLLATERAL
AGENT SHALL RESTORE THE RECORD OWNERSHIP OF ANY SUCH COLLATERAL TO EACH LIEN
GRANTOR.

Section 28. Remedies. (a) If an Event of Default shall have occurred and be
continuing and/or an Enforcement Notice is in effect, the Collateral Agent may
exercise (or cause its sub-agents to exercise) any or all of the remedies
available to it (or to such sub-agents) under the Security Documents.

(b) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing and/or an Enforcement Notice is in effect,
the Collateral Agent may exercise on behalf of the Secured Parties all the
rights of a secured party under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) with respect to any Collateral
and, in addition, the Collateral Agent may, without being required to give any
notice, except as herein provided or as may be required by mandatory provisions
of law, withdraw all cash held in the Collateral Accounts and apply such cash as
provided in Section 29 and, if there shall be no such cash or if such cash shall
be insufficient to pay all the Secured Obligations in full, sell, lease, license
or otherwise dispose of the Collateral or any part thereof. Notice of any such
sale or other disposition shall be given to the relevant Lien Grantor(s) as
required by Section 31.

 

20



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing and/or an Enforcement Notice is in effect:

(i) the Collateral Agent may license or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Pledged
intellectual property (including any Pledged Recordable Intellectual Property)
for such term or terms, on such conditions and in such manner as the Collateral
Agent shall in its reasonable discretion determine; provided that such licenses
or sublicenses do not conflict with any existing license of which the Collateral
Agent shall have received a copy;

(ii) the Collateral Agent may (without assuming any obligation or liability
thereunder), at any time and from time to time, in its sole and reasonable
discretion, enforce (and shall have the exclusive right to enforce) against any
licensee or sublicensee all rights and remedies of any Lien Grantor in, to and
under any of its Pledged intellectual property and take or refrain from taking
any action under any thereof, and each Lien Grantor releases the Collateral
Agent and each other Secured Party from liability for, and agrees to hold the
Collateral Agent and each other Secured Party free and harmless from and against
any claims and expenses arising out of, any lawful action so taken or omitted to
be taken with respect thereto, except for claims and expenses arising from the
Collateral Agent’s or such Secured Party’s gross negligence, bad faith or
willful misconduct; and

(iii) upon request by the Collateral Agent (which shall not be construed as
implying any limitation on its rights or powers), each Lien Grantor will execute
and deliver to the Collateral Agent a power of attorney, in form and substance
reasonably satisfactory to the Collateral Agent, for the implementation of any
sale, lease, license or other disposition of any of such Lien Grantor’s Pledged
intellectual property or any action related thereto. In connection with any such
disposition, but subject to any confidentiality restrictions imposed on such
Lien Grantor in any license or similar agreement, such Lien Grantor will supply
to the Collateral Agent its know-how and expertise relating to the relevant
intellectual property or the products or services made or rendered in connection
with such intellectual property, and its customer lists and other records
relating to such intellectual property and to the distribution of said products
or services.

(d) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing, each Lien Grantor will, if requested to
do so by the Collateral Agent, promptly notify (and such Lien Grantor authorizes
the Collateral Agent so to notify) each account debtor in respect of any of its
Accounts that such Accounts have been assigned to the Collateral Agent
hereunder, and that any payments due or to become due in respect of such
Accounts are to be made directly to the Collateral Agent or its designee.

(e) Notwithstanding any other provision hereof or of any other Security
Document, any enforcement of the Transaction Liens with respect to the shares of
capital stock of any Regulated Subsidiary or with respect to any Regulatory
Authorization shall be effected in accordance with the Communications Act, any
applicable state law governing telecommunications, the terms of any Governmental
Authorizations and any

 

21



--------------------------------------------------------------------------------

other applicable laws, rules and regulations. In particular, neither the
Collateral Agent nor any other Secured Party shall enforce any of the
Transaction Liens with respect to the shares of capital stock of any Regulated
Subsidiary or with respect to any Regulatory Authorization if such enforcement
would constitute or result in an assignment of such Regulatory Authorization or
a change of control of such Regulated Subsidiary as to which the prior approval
of such Governmental Authority is required (under then-current law), unless such
approval has been obtained; provided that if any approval of any Governmental
Authority is required for the enforcement of any Transaction Lien by the
Collateral Agent, promptly upon the relevant Lien Grantor’s receipt of notice
thereof, such Lien Grantor shall use its best efforts to obtain all such
approvals.

Section 29. Application of Proceeds. (a) If an Event of Default shall have
occurred and be continuing and/or an Enforcement Notice is in effect, the
Collateral Agent shall, in the discretion of the Collateral Agent, either hold
as collateral for the Secured Obligations or at any time apply in whole or in
part (i) any cash held in the Collateral Accounts and (ii) the proceeds of any
sale or other disposition of all or any part of the Collateral, in the following
order of priorities:

first, to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Collateral Agent, and
all expenses, liabilities and advances incurred or made by the Collateral Agent
in connection with the Security Documents, and any other amounts then due and
payable to the Collateral Agent pursuant to Section 30 or pursuant to
Section 9.03 of the Credit Agreement (other than contingent indemnification
obligations as to which no claim shall have been asserted);

second, to pay the unpaid principal of the Secured Obligations and any breakage,
termination or other payments due under Swap Agreements and Cash Management
Agreements (including without limitation, but only to the extent of, any cash
constituting, or proceeds of, Restricted Collateral, the Secured Bond
Obligations secured thereby), ratably (or provide for the payment thereof
pursuant to Section 29(b), including without limitation in respect of the
aggregate undrawn amount of all outstanding Letters of Credit or the obligations
to make payments under Swap Agreements that cannot be quantified at such time),
until payment in full of the principal of all such Secured Obligations shall
have been made (or so provided for);

third, to pay ratably all interest (including Post-Petition Interest) on the
Secured Obligations (including without limitation, but only to the extent of,
any cash constituting, or proceeds of, Restricted Collateral, the Secured Bond
Obligations secured thereby), payable under the Credit Agreement and the AC
Holdings Indenture, as applicable, until payment in full of all such interest
and fees shall have been made;

fourth, to pay all other Secured Obligations ratably (or provide for the payment
thereof pursuant to Section 29(b)), until payment in full of all such other
Secured Obligations shall have been made (or so provided for); and

finally, to pay to the relevant Lien Grantor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it;

 

22



--------------------------------------------------------------------------------

provided that Collateral owned by a Guarantor and any proceeds thereof shall be
applied pursuant to the foregoing clauses first, second, third and fourth only
to the extent permitted by the limitation in Section 2(h) of the Guarantee
Agreement. The Collateral Agent may make such distributions hereunder in cash or
in kind or, on a ratable basis, in any combination thereof.

(b) If at any time any portion of any monies collected or received by the
Collateral Agent would, but for the provisions of this Section 29(b), be payable
pursuant to Section 29(a) in respect of a Contingent Secured Obligation, the
Collateral Agent shall not apply any monies to pay such Contingent Secured
Obligation but instead shall request the holder thereof, at least 10 days before
each proposed distribution hereunder, to notify the Collateral Agent as to the
maximum amount of such Contingent Secured Obligation if then ascertainable
(e.g., in the case of a letter of credit, the maximum amount available for
subsequent drawings thereunder). If the holder of such Contingent Secured
Obligation does not notify the Collateral Agent of the maximum ascertainable
amount thereof at least two Business Days before such distribution, such holder
will not be entitled to share in such distribution. If such holder does so
notify the Collateral Agent as to the maximum ascertainable amount thereof, the
Collateral Agent will allocate to such holder a portion of the monies to be
distributed in such distribution, calculated as if such Contingent Secured
Obligation were outstanding in such maximum ascertainable amount. However, the
Collateral Agent will not apply such portion of such monies to pay such
Contingent Secured Obligation, but instead will hold such monies or invest such
monies in Cash Equivalents. All such monies and Cash Equivalents and all
proceeds thereof will constitute Collateral hereunder, but will be subject to
distribution in accordance with this Section 29(b) rather than Section 29(a).
The Collateral Agent will hold all such monies and Cash Equivalents and the net
proceeds thereof in trust until all or part of such Contingent Secured
Obligation becomes a Non-Contingent Secured Obligation, whereupon the Collateral
Agent at the request of the relevant Secured Party will apply the amount so held
in trust to pay such Non-Contingent Secured Obligation; provided that, if the
other Secured Obligations theretofore paid pursuant to the same clause of
Section 29(a) (i.e., clause second or fourth) were not paid in full, the
Collateral Agent will apply the amount so held in trust to pay the same
percentage of such Non-Contingent Secured Obligation as the percentage of such
other Secured Obligations theretofore paid pursuant to the same clause of
Section 29(a). If (i) the holder of such Contingent Secured Obligation shall
advise the Collateral Agent that no portion thereof remains in the category of a
Contingent Secured Obligation and (ii) the Collateral Agent still holds any
amount held in trust pursuant to this Section 29(b) in respect of such
Contingent Secured Obligation (after paying all amounts payable pursuant to the
preceding sentence with respect to any portions thereof that became
Non-Contingent Secured Obligations), such remaining amount will be applied by
the Collateral Agent in the order of priorities set forth in Section 29(a).

(c) In making the payments and allocations required by this Section, the
Collateral Agent may rely upon information supplied to it pursuant to
Section 33(c). All distributions made by the Collateral Agent pursuant to this
Section shall be final (except in the event of manifest error) and the
Collateral Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.

 

23



--------------------------------------------------------------------------------

Section 30. Fees and Expenses; Indemnification. Each of the Lien Grantors agrees
that Sections 2.16 and 9.03 of the Credit Agreement will apply, mutatis
mutandis, with respect to the execution, delivery and performance of this
Agreement, the Original Security Agreement and the other Security Documents
(including in connection with any payments hereunder or thereunder), including
without limitation any and all reasonable out-of-pocket expenses, including
transfer taxes and reasonable fees and expenses of counsel and other experts,
that the Collateral Agent may incur in connection with (x) the administration or
enforcement of the Security Documents, including such expenses as are incurred
to preserve the value of the Collateral or the validity, perfection, rank or
value of any Transaction Lien, (y) the collection, sale or other disposition of
any Collateral or (z) the exercise by the Collateral Agent of any of its rights
or powers under the Security Documents.

Section 31. Authority to Administer Collateral. Each Lien Grantor irrevocably
appoints the Collateral Agent its true and lawful attorney, with full power of
substitution, in the name of such Lien Grantor, any Secured Party or otherwise,
for the sole use and benefit of the Secured Parties, but at the Borrower’s
expense, to the extent permitted by law to exercise, at any time and from time
to time while an Event of Default shall have occurred and be continuing and/or
an Enforcement Notice is in effect, all or any of the following powers with
respect to all or any of such Lien Grantor’s Collateral:

(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

(b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(c) to sell, lease, license or otherwise dispose of the same or the proceeds or
avails thereof, as fully and effectually as if the Collateral Agent were the
absolute owner thereof, and

(d) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent will give the relevant Lien Grantor at least ten
days’ prior written notice of the time and place of any public sale thereof or
the time after which any private sale or other intended disposition thereof will
be made. Any such notice shall (i) contain the information specified in UCC
Section 9-613, (ii) be Authenticated and (iii) be sent to the parties required
to be notified pursuant to UCC Section 9-611(c); provided that, if the
Collateral Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of law under the UCC.

 

24



--------------------------------------------------------------------------------

Section 32. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Collateral Agent
will have no duty as to any Collateral in its possession or control or in the
possession or control of any sub-agent or bailee or any income therefrom or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. The Collateral Agent will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Collateral Agent in good faith, except to the extent that such
liability arises from the Collateral Agent’s gross negligence, bad faith or
willful misconduct or from the Collateral Agent’s breach of its obligations
under this Agreement or the Original Security Agreement.

Section 33. General Provisions Concerning the Collateral Agent.

(a) The provisions of Article 8 of the Credit Agreement shall inure to the
benefit of the Collateral Agent, and shall be binding upon all Lien Grantors and
all Secured Parties, in connection with this Agreement and the other Security
Documents. Without limiting the generality of the foregoing, (i) the Collateral
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default (or any default or event of default under the AC
Holdings Bonds) has occurred and is continuing and/or an Enforcement Notice is
in effect, (ii) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Security Documents that the
Collateral Agent is required in writing to exercise by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 of the Credit Agreement), and
(iii) except as expressly set forth in the Loan Documents, the Collateral Agent
shall not have any duty to disclose, and shall not be liable for any failure to
disclose, any information relating to the Borrower that is communicated to or
obtained by the bank serving as Collateral Agent or any of its Affiliates in any
capacity. The Collateral Agent shall not be responsible for the existence,
genuineness or value of any Collateral or for the validity, perfection, priority
or enforceability of any Transaction Lien, whether impaired by operation of law
or by reason of any action or omission to act on its part under the Security
Documents. The Collateral Agent shall be deemed not to have knowledge of any
Event of Default (or any default or event of default under the AC Holdings
Bonds) unless and until an Enforcement Notice is given to the Collateral Agent
by the Borrower or a Secured Party with respect thereto. Except for the
obligation of the Collateral Agent to make distributions in respect of the
Secured Bond Obligations under Section 13, none of the Lender Parties shall be
under any fiduciary, contractual or other duty to any holder of Secured Bond
Obligations or any trustee on any of their behalf.

 

25



--------------------------------------------------------------------------------

(b) Sub-Agents and Related Parties. The Collateral Agent may perform any of its
duties and exercise any of its rights and powers through one or more sub-agents
appointed by it. The Collateral Agent and any such sub-agent may perform any of
its duties and exercise any of its rights and powers through its Related
Parties. The exculpatory provisions of Section 32 and this Section shall apply
to any such sub-agent and to the Related Parties of the Collateral Agent and any
such sub-agent.

(c) Information as to Secured Obligations and Actions by Secured Parties. For
all purposes of the Security Documents, including determining the amounts of the
Secured Obligations and whether a Secured Obligation is a Contingent Secured
Obligation or not, or whether any action has been taken under any Secured
Agreement, the Collateral Agent will be entitled to rely on information from
(i) its own records for information as to the Lender Parties, their Secured
Obligations and actions taken by them, (ii) any Secured Party for information as
to its Secured Obligations and actions taken by it, to the extent that the
Collateral Agent has not obtained such information from its own records, and
(iii) the Borrower, to the extent that the Collateral Agent has not obtained
information from the foregoing sources.

(d) Refusal to Act. The Collateral Agent may refuse to act on any notice,
consent, direction or instruction from any Secured Parties or any agent, trustee
or similar representative thereof that, in the Collateral Agent’s good faith
opinion, (i) is contrary to law or the provisions of any Security Document,
(ii) may expose the Collateral Agent to liability (unless the Collateral Agent
shall have been indemnified, to its reasonable satisfaction, for such liability
by the Secured Parties that gave such notice, consent, direction or instruction)
or (iii) is unduly prejudicial to Secured Parties not joining in such notice,
consent, direction or instruction.

(e) Copies of Certain Notices. Within two Business Days after it receives or
sends any notice referred to in this subsection, the Collateral Agent shall send
to the Lenders and each Secured Party Requesting Notice copies of any
certificate designating additional obligations as Secured Obligations received
by the Collateral Agent pursuant to Section 36 and any notice given by the
Collateral Agent to any Lien Grantor, or received by it from any Lien Grantor,
pursuant to Section 28, 29, 31 or 34.

Section 34. Termination of Transaction Liens; Release of Collateral. (a) The
Transaction Liens granted by each Guarantor shall automatically terminate when
its Facility Guarantee is released pursuant to the Guarantee Agreement,
including upon a “Sale of such Guarantor” (as defined therein).

(b) The Transaction Liens granted by the Borrower shall automatically terminate
when all the Release Conditions are satisfied.

(c) Upon any sale or other transfer by any Lien Grantor of any Collateral that
is permitted under the Loan Documents, the Transaction Lien in such Collateral
shall be automatically released.

(d) At any time before the Transaction Liens granted by the Borrower terminate,
the Collateral Agent may, at the written request of the Borrower, (i) release
any Collateral (but not all or substantially all the Collateral) with the prior
written consent of the Required Lenders or (ii) release all or substantially all
the Collateral with the prior written consent of all Lenders.

 

26



--------------------------------------------------------------------------------

(e) Upon any termination of a Transaction Lien or release of Collateral pursuant
to this Section 18, the Collateral Agent will promptly (without the vote or
consent of any other Secured Party, in such capacity), at the expense of the
relevant Lien Grantor, execute and deliver to such Lien Grantor such documents,
and take such other actions, as such Lien Grantor shall reasonably request to
evidence the termination of such Transaction Lien or the release of such
Collateral, as the case may be. In connection with any such termination or
release, the Collateral Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any certificate of the Borrower or the
applicable Lien Grantor.

Section 35. Additional Guarantors and Lien Grantors. Any Subsidiary may become a
party hereto by signing and delivering to the Collateral Agent a Security
Agreement Supplement, whereupon such Subsidiary shall become a “Guarantor” and a
“Lien Grantor” as defined herein.

Section 36. Additional Secured Obligations. The Borrower may from time to time
designate its obligations under any Cash Management Agreement or Swap Agreement,
in each case with a Lender or an Affiliate of a Lender, as additional Facility
Obligations for purposes of the Loan Documents by delivering to the Collateral
Agent a certificate signed by a Financial Officer that (i) identifies such Cash
Management Agreement or Swap Agreement, specifying the name and address of the
other party thereto, the notional principal amount thereof and the expiration
date thereof, and (ii) states that the Borrower’s obligations thereunder are
designated as Facility Obligations for purposes of the Loan Documents.

Section 37. Notices. Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 9.01 of the Credit
Agreement, and in the case of any such notice, request or other communication to
a Lien Grantor other than the Borrower, shall be given to it in care of the
Borrower.

Section 38. No Implied Waivers; Remedies Not Exclusive. No failure by the
Collateral Agent or any Secured Party to exercise, and no delay in exercising
and no course of dealing with respect to, any right or remedy under any Security
Document shall operate as a waiver thereof; nor shall any single or partial
exercise by the Collateral Agent or any Secured Party of any right or remedy
under any Loan Document preclude any other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies specified in the
Loan Documents are cumulative and are not exclusive of any other rights or
remedies provided by law.

Section 39. Successors and Assigns. This Agreement is for the benefit of the
Collateral Agent and the Secured Parties. If all or any part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred
to a

 

27



--------------------------------------------------------------------------------

permitted assignee, the transferor’s rights hereunder, to the extent applicable
to the obligation so transferred, shall be automatically transferred with such
obligation. This Agreement shall be binding on the Lien Grantors and the
Collateral Agent and their respective successors and permitted assigns.

Section 40. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent, with
the consent of such Lenders as are required to consent thereto under
Section 9.02 of the Credit Agreement and the Borrower. No such waiver, amendment
or modification shall be binding upon any Lien Grantor, except with its written
consent.

Section 41. Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

Section 42. Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
SECURITY DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 43. Severability. If any provision of any Security Document is invalid
or unenforceable in any jurisdiction, then, to the fullest extent permitted by
law, (i) the other provisions of the Security Documents shall remain in full
force and effect in such jurisdiction and shall be liberally construed in favor
of the Collateral Agent and the Secured Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (ii) the
invalidity or unenforceability of such provision in such jurisdiction shall not
affect the validity or enforceability thereof in any other jurisdiction.

[Remainder of page intentionally blank]

 

28



--------------------------------------------------------------------------------

SCHEDULE 1

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY ORIGINAL LIEN GRANTORS

(as of the Sixth ARCA Effective Date)

 

* Denotes Guarantor.

 

Direct Wholly-Owned Subsidiaries of Windstream Services, LLC (100% ownership)

 

Subsidiary

  

Jurisdiction of

Incorporation

Windstream Holding of the Midwest, Inc. (f/k/a ALLTEL Communication Holdings of
the Midwest, Inc.)*    Nebraska Windstream Accucomm Telecommunications, LLC
(f/k/a Windstream Accucomm Telecommunications, Inc., f/k/a Accucomm
Telecommunications, Inc.)    Georgia Windstream Accucomm Networks, LLC (f/k/a
Windstream Accucomm Networks, Inc., f/k/a Accucomm Networks, Inc.)    Georgia
Windstream Kentucky East, LLC (f/k/a Windstream Kentucky East, Inc., f/k/a
Kentucky ALLTEL, Inc.)    Delaware Windstream Communications, LLC (f/k/a
Windstream Communications, Inc., f/k/a Alltel Holding Corporate Services, Inc.)
   Delaware Windstream Supply, LLC (f/k/a Windstream Supply, Inc., f/k/a ALLTEL
Communications Products, Inc.)*    Ohio Teleview, LLC (f/k/a Teleview, Inc.)*   
Georgia TriNet, LLC (f/k/a TriNet, Inc.)    Georgia Windstream Alabama, LLC
(f/k/a Windstream Alabama, Inc., f/k/a ALLTEL Alabama, Inc.) *    Alabama
Windstream Arkansas, LLC (f/k/a Windstream Arkansas, Inc., f/k/a ALLTEL
Arkansas, Inc.)*    Delaware Windstream North Carolina, LLC (f/k/a Windstream
North Carolina, Inc., f/k/a ALLTEL Carolina, Inc.)    North Carolina Windstream
Florida, LLC (f/k/a Windstream Florida, Inc., f/k/a ALLTEL Florida, Inc.)   
Florida Windstream Kentucky West, LLC (f/k/a Windstream Kentucky West, Inc.,
f/k/a ALLTEL Kentucky, Inc.)    Kentucky Windstream Mississippi, LLC (f/k/a
Windstream Mississippi, Inc., f/k/a ALLTEL Mississippi, Inc.)    Mississippi
Windstream Missouri, LLC    Delaware Oklahoma Windstream, LLC (f/k/a Oklahoma
Windstream, Inc., f/k/a Oklahoma ALLTEL, Inc.)*    Oklahoma Windstream New York,
Inc. (f/k/a ALLTEL New York, Inc.)    New York

 

S-1-1



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Incorporation

Windstream Ohio, LLC (f/k/a Windstream Ohio, Inc., f/k/a ALLTEL Ohio, Inc.)   
Ohio Windstream Oklahoma, LLC (f/k/a Windstream Oklahoma, Inc., f/k/a ALLTEL
Oklahoma, Inc.)*    Delaware Windstream Pennsylvania, LLC (f/k/a Windstream
Pennsylvania, Inc., f/k/a ALLTEL Pennsylvania, Inc.)    Pennsylvania Windstream
South Carolina, LLC (f/k/a Windstream South Carolina, Inc., f/k/a ALLTEL South
Carolina, Inc.)*    South Carolina Windstream Western Reserve, LLC (f/k/a
Windstream Western Reserve, Inc., f/k/a The Western Reserve Telephone Company)
   Ohio Windstream Standard, LLC (f/k/a Windstream Standard, Inc., f/k/a
Standard Telephone Company)    Georgia Windstream Georgia Telephone, LLC (f/k/a
Windstream Georgia Telephone Inc., f/k/a Georgia Telephone Corporation)   
Georgia Windstream Georgia Communications, LLC (f/k/a Windstream Georgia
Communications Corp., f/k/a ALLTEL Georgia Communications Corp.)    Georgia
Georgia Windstream, LLC (f/k/a Georgia Windstream, Inc., f/k/a Georgia ALLTEL
Telecom, Inc.)    Michigan Windstream Georgia, LLC (f/k/a Windstream Georgia,
Inc., f/k/a ALLTEL Georgia, Inc.)    Georgia Texas Windstream, LLC (f/k/a Texas
Windstream, Inc., f/k/a Texas ALLTEL, Inc.)*    Texas Windstream Sugar Land, LLC
(f/k/a Windstream Sugar Land, Inc., f/k/a Sugar Land Telephone Company)*   
Texas Windstream Iowa Communications, LLC*    Delaware Valor Telecommunications
of Texas, LLC*    Delaware Windstream Southwest Long Distance, LLC*    Delaware
Southwest Enhanced Network Services, LLC*    Delaware Windstream Lexcom
Communications, LLC    North Carolina Windstream Kerrville Long Distance, LLC*
   Texas Windstream Communications Kerrville, LLC*    Texas Windstream
Communications Telecom, LLC*    Texas BOB, LLC    Illinois D&E Communications,
LLC*    Delaware Equity Leasing, Inc.*    Nevada PAETEC Holding, LLC    Delaware
Progress Place Realty Holding Company, LLC*    North Carolina WaveTel NC License
Corporation    Delaware

 

S-1-2



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Incorporation

Windstream CTC Internet Services, Inc.*    North Carolina Windstream
Intellectual Property Services, Inc.*    Delaware Windstream KDL, LLC   
Kentucky Windstream Leasing, LLC*    Delaware Windstream NuVox, LLC    Delaware
Windstream NuVox Arkansas, LLC*    Delaware Windstream NuVox Illinois, LLC*   
Delaware Windstream NuVox Indiana, LLC*    Delaware Windstream NuVox Kansas,
LLC*    Delaware Windstream Missouri, LLC    Delaware Windstream NuVox Ohio, LLC
   Delaware Windstream NuVox Oklahoma, LLC*    Delaware Windstream NTI, LLC   
Wisconsin Windstream Norlight, LLC    Kentucky Windstream Hosted Solutions, LLC*
   Delaware Windstream Finance Corp.*    Delaware

 

Indirect Wholly-Owned Subsidiaries of Windstream Services, LLC

 

Subsidiary

  

Direct Parent Company

(100% ownership)

  

Subsidiary Jurisdiction of
Incorporation

Windstream Systems of the Midwest, Inc. (f/k/a ALLTEL Systems of the Midwest,
Inc.)    Windstream Holding of the Midwest, Inc.    Nebraska Windstream of the
Midwest, Inc. (f/k/a ALLTEL Communications of the Midwest, Inc.)    Windstream
Holding of the Midwest, Inc.    Nebraska Windstream Network Services of the
Midwest, Inc. (f/k/a ALLTEL Network Services of the Midwest, Inc.)*   
Windstream Holding of the Midwest, Inc.    Nebraska Windstream Nebraska, Inc.
(f/k/a Alltel Nebraska, Inc.)    Windstream Holding of the Midwest, Inc.   
Delaware Windstream Lexcom Entertainment, LLC*    Windstream Lexcom
Communications, LLC    North Carolina Windstream Lexcom Long Distance, LLC*   
Windstream Lexcom Communications, LLC    North Carolina Windstream Lexcom
Wireless, LLC*    Windstream Lexcom Communications, LLC    North Carolina

 

S-1-3



--------------------------------------------------------------------------------

Indirect Wholly-Owned Subsidiaries of Windstream Services, LLC

 

Subsidiary

  

Direct Parent Company

(100% ownership)

  

Subsidiary Jurisdiction of
Incorporation

Norlight Telecommunications of Virginia, LLC*    Windstream NTI, LLC    Virginia
Cinergy Communications Company of Virginia, LLC*    Windstream Norlight, LLC   
Virginia Hosted Solutions Charlotte, LLC*    Windstream Hosted Solutions, LLC   
Delaware Hosted Solutions Raleigh, LLC*    Windstream Hosted Solutions, LLC   
Delaware Windstream D&E, Inc.    D&E Communications, LLC    Pennsylvania D&E
Wireless, Inc.    D&E Communications, LLC    Pennsylvania D&E Networks, Inc.*   
D&E Communications, LLC    Pennsylvania Windstream D&E Systems, LLC    D&E
Communications, LLC    Delaware Conestoga Enterprises, Inc.*    D&E
Communications, LLC    Pennsylvania D&E Management Services, Inc.*    Windstream
D&E, Inc.    Nevada PCS Licenses, Inc.*    D&E Wireless, Inc.    Nevada
Infocore, Inc.    Conestoga Enterprises, Inc.    Pennsylvania Windstream
Conestoga, Inc.    Conestoga Enterprises, Inc.    Pennsylvania Conestoga
Wireless Company    Conestoga Enterprises, Inc.    Pennsylvania Windstream
Buffalo Valley, Inc.    Conestoga Enterprises, Inc.    Pennsylvania Conestoga
Management Services, Inc.*    Windstream Conestoga, Inc.    Delaware Buffalo
Valley Management Services, Inc.*    Windstream Buffalo Valley, Inc.    Delaware
Heart of the Lakes Cable Systems, Inc.*    Windstream Iowa Communications, LLC
   Minnesota IWA Services, LLC*    Windstream Iowa Communications, LLC    Iowa
Windstream Baker Solutions, Inc.*    Windstream Iowa Communications, LLC    Iowa
Iowa Telecom Technologies, LLC*    Windstream Iowa Communications, LLC    Iowa
Iowa Telecom Data Services, L.C.*    Windstream Iowa Communications, LLC    Iowa
Windstream Lakedale, Inc.*    Windstream Iowa Communications, LLC    Minnesota
Windstream Montezuma, LLC*    Windstream Iowa Communications, LLC    Iowa

 

S-1-4



--------------------------------------------------------------------------------

Indirect Wholly-Owned Subsidiaries of Windstream Services, LLC

 

Subsidiary

  

Direct Parent Company

(100% ownership)

  

Subsidiary Jurisdiction of
Incorporation

WIN Sales & Leasing, Inc.*    Windstream Iowa Communications, LLC    Minnesota
Windstream Iowa-Comm, LLC*    Windstream Iowa Communications, LLC    Iowa
Windstream Lakedale Link, Inc.*    Windstream Iowa Communications, LLC   
Minnesota Windstream NorthStar, LLC*    Windstream Iowa Communications, LLC   
Minnesota Windstream EN-TEL, LLC*    Windstream Iowa Communications, LLC   
Minnesota Windstream SHAL Networks, Inc.*    Windstream Iowa Communications, LLC
   Minnesota Windstream SHAL, LLC*    Windstream Iowa Communications, LLC   
Minnesota Windstream Direct, LLC*    Windstream Iowa Communications, LLC   
Minnesota Windstream IT-Comm, LLC    Windstream Iowa-Comm, LLC    Iowa
Birmingham Data Link, LLC    Windstream KDL, LLC    Alabama Windstream KDL-VA,
LLC*    Windstream KDL, LLC    Virginia KDL Holdings, LLC*    Windstream KDL,
LLC    Delaware Nashville Data Link, LLC    Windstream KDL, LLC    Tennessee
MPX, Inc.    PAETEC Holding, LLC    Delaware PAETEC, LLC    PAETEC Holding, LLC
   Delaware Allworx Corp.    PAETEC Holding, LLC    Delaware PaeTec
Communications of Virginia, LLC    PAETEC, LLC    Virginia PaeTec
Communications, LLC    PAETEC, LLC    Delaware PAETEC Realty, LLC    PAETEC, LLC
   New York Windstream Cavalier, LLC    PAETEC, LLC    Delaware XETA
Technologies, Inc.    PAETEC, LLC    Oklahoma RevChain Solutions, LLC (this
entity has a foreign presence as RevChain Solutions, LLC Sucursal Columbia)   
PAETEC, LLC    Delaware US LEC Communications, LLC    PAETEC, LLC    North
Carolina McLeodUSA Telecommunications Services, L.L.C.    PAETEC, LLC    Iowa

 

S-1-5



--------------------------------------------------------------------------------

Indirect Wholly-Owned Subsidiaries of Windstream Services, LLC

 

Subsidiary

  

Direct Parent Company

(100% ownership)

  

Subsidiary Jurisdiction of
Incorporation

McLeodUSA Information Services, LLC    PAETEC, LLC    Delaware US LEC of
Florida, LLC    PAETEC, LLC    North Carolina US LEC of Georgia, LLC    PAETEC,
LLC    Delaware US LEC of South Carolina, LLC    PAETEC, LLC    Delaware US LEC
of Tennessee, LLC    PAETEC, LLC    Delaware US LEC of Alabama, LLC    PAETEC,
LLC    North Carolina US LEC of Maryland, LLC    PAETEC, LLC    North Carolina
US LEC of North Carolina, LLC    PAETEC, LLC    North Carolina US LEC of
Pennsylvania, LLC    PAETEC, LLC    North Carolina US LEC of Virginia, LLC   
PAETEC, LLC    Delaware PAETEC iTel, L.L.C.    US LEC Communications, LLC   
North Carolina McLeodUSA Purchasing, L.L.C.    McLeodUSA Telecommunications
Services, L.L.C.    Iowa Cavalier Telephone, L.L.C.    Windstream Cavalier, LLC
   Virginia Talk America of Virginia, LLC    Windstream Cavalier, LLC   
Virginia Talk America, LLC    Windstream Cavalier, LLC    Delaware The Other
Phone Company, LLC    Windstream Cavalier, LLC    Florida Cavalier Services, LLC
   Windstream Cavalier, LLC    Delaware Cavalier IP TV, LLC    Windstream
Cavalier, LLC    Delaware SM Holdings, LLC (this entity has a foreign presence
as RPK (B.V.A.) Limited in the British Virgin Islands    Windstream Cavalier,
LLC    Delaware Intellifiber Networks, LLC    Windstream Cavalier, LLC   
Virginia Cavalier Telephone Mid-Atlantic, L.L.C.    Cavalier Telephone, L.L.C.
   Delaware LDMI Telecommunications, LLC    Talk America, LLC    Michigan
Network Telephone, LLC    Talk America, LLC    Florida

 

S-1-6



--------------------------------------------------------------------------------

SCHEDULE 2

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY ORIGINAL LIEN GRANTORS

(as of the Effective Date)

PART 1 — Securities

None.

PART 2 — Securities Accounts

The Original Lien Grantors own Security Entitlements with respect to Financial
Assets credited to the following Securities Accounts:9

None.

 

9  If any such Securities Account holds material long-term investments and is
not a trading account, more detailed information as to such investments could
appropriately be required to be disclosed in this Schedule.

 

S-2-1



--------------------------------------------------------------------------------

SCHEDULE 3

REGULATED SUBSIDIARIES

Each subsidiary listed in Schedule 1 that is not denoted as a Guarantor is
incorporated by reference into this Schedule 3.

 

S-3-1



--------------------------------------------------------------------------------

SCHEDULE 4

DESCRIPTION OF AIRCRAFT

One (1) Cessna model 560XL airframe bearing manufacturer’s serial number
560-5239 and U.S. Registration No. N626AT and two (2) Pratt & Whitney of Canada
model PW545A aircraft engines bearing manufacturer’s serial numbers PCE-DB0492
and PCE-DB0493 (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof).

One (1) 2004 Cessna model Citation XLS airframe bearing manufacturer’s serial
number 560-5531 and U.S. Registration No. N748W and two (2) Pratt & Whitney
model PW545B aircraft engines bearing manufacturer’s serial numbers DD0063 and
DD0062.

 

S-4-1



--------------------------------------------------------------------------------

EXHIBIT A

to Amended and Restated Security Agreement

SECURITY AGREEMENT SUPPLEMENT

SECURITY AGREEMENT SUPPLEMENT dated as of             ,         , between [NAME
OF LIEN GRANTOR] (the “Lien Grantor”) and JPMORGAN CHASE BANK, N.A., as
Collateral Agent (the “Collateral Agent”).

WHEREAS, Windstream Services, LLC (formerly known as Windstream Corporation, and
successor to ALLTEL Holding Corp.) (the “Borrower”), the Guarantors party
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent, are parties to the
Amended and Restated Security Agreement originally dated as of July 17, 2006 and
amended and restated as of April 24, 2015 (as heretofore amended and/or
supplemented, the “Security Agreement”) under which the Borrower and the
Guarantors secure certain of their respective obligations (the “Secured
Obligations”);

WHEREAS, [Name of Lien Grantor] [desires to become] [is] a party to the Security
Agreement as a Lien Grantor thereunder;1 and

WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 17 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Grant of Transaction Liens. (a) In order to secure its Secured Obligations,
the Lien Grantor grants to the Collateral Agent for the benefit of the Secured
Parties a continuing security interest in all of its right, title and interest
in the following property of the Lien Grantor, whether now owned or existing or
hereafter acquired or arising and regardless of where located (the “New
Collateral”):

[describe property being added to the Collateral]2

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

 

1  If the Lien Grantor is the Borrower, delete this recital.

2  If the Lien Grantor is not already a party to the Security Agreement, clauses
(i) through (xii) of, and the proviso to, Section 2(a) of the Security Agreement
(modified to replace references to “Original Lien Grantor” with the Lien
Grantor) may be appropriate.

 

A-1



--------------------------------------------------------------------------------

(c) The foregoing Transaction Liens are granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or transfer or in
any way affect or modify, any obligation or liability of the Lien Grantor with
respect to any of the New Collateral or any transaction in connection therewith
or constitute a “change of control” with respect to any Person for purposes of
the Communications Act of 1934, as amended, or any similar state law.

2. Delivery of Collateral. Concurrently with delivering this Security Agreement
Supplement to the Collateral Agent, the Lien Grantor is complying with the
provisions of Section 22 of the Security Agreement with respect to Investment
Property, in each case if and to the extent included in the New Collateral at
such time.

3. Party to Security Agreement. Upon executing and delivering this Security
Agreement Supplement to the Collateral Agent, the Lien Grantor will become a
party to the Security Agreement and will thereafter have all the rights and
obligations of a Lien Grantor thereunder and be bound by all the provisions
thereof as fully as if the Lien Grantor were one of the original parties
thereto.3 The Lien Grantor authorizes the Collateral Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of the Lien Grantor in such form
and in such offices as the Collateral Agent determines appropriate to perfect
the security interests of the Collateral Agent under this Security Agreement
Supplement. The Lien Grantor authorizes the Collateral Agent to use collateral
descriptions such as “all personal property” or “all assets”, in each case
“whether now owned or hereafter acquired”, words of similar import or any other
description the Collateral Agent, in its sole discretion, so chooses in any such
financing statements. The Lien Grantor agrees that a carbon, photographic,
photostatic or other reproduction of this Security Agreement Supplement or of a
financing statement is sufficient as a financing statement for filing and
recording purposes.

4. Representations and Warranties. (a) The Lien Grantor is duly organized,
validly existing and in good standing under the laws of [jurisdiction of
organization].

(a) The Lien Grantor has delivered a Perfection Certificate to the Collateral
Agent. The information set forth therein is correct and complete as of the date
hereof.

(b) The execution and delivery of this Security Agreement Supplement by the Lien
Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of its Organizational Documents, or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
it or result in the creation or imposition of any Lien (except a Transaction
Lien) on any of its assets.

 

3  Delete Section 3 if the Lien Grantor is already a party to the Security
Agreement.

 

A-2



--------------------------------------------------------------------------------

(c) The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Lien Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity.

(d) Each of the representations and warranties set forth in Sections 19 through
26 of the Security Agreement is true as applied to the Lien Grantor and the New
Collateral. For purposes of the foregoing sentence, references in said Sections
to a “Lien Grantor” shall be deemed to refer to the Lien Grantor, references to
Schedules to the Security Agreement shall be deemed to refer to the
corresponding Schedules to this Security Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Sixth ARCA Effective Date” shall be deemed to refer to the date on which
the Lien Grantor signs and delivers this Security Agreement Supplement.

5. [Compliance with Foreign Law. The Lien Grantor represents that it has taken,
and agrees that it will continue to take, all actions required under the laws
(including the conflict of laws rules) of its jurisdiction of organization to
ensure that the Transaction Liens on the New Collateral rank prior to all Liens
and rights of others therein.4]

6. Governing Law. This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

[NAME OF LIEN GRANTOR] By:

 

Name: Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:

 

Name: Title:

 

4  Include Section 5 if the Lien Grantor is organized under the laws of a
jurisdiction outside the United States.

 

A-3



--------------------------------------------------------------------------------

Schedule 1

to Security Agreement

Supplement

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY LIEN GRANTOR

 

Issuer

   Jurisdiction
of
Organization    Percentage
Owned    Number of
Shares or Units                           

 

A-4



--------------------------------------------------------------------------------

Schedule 2

to Security Agreement

Supplement

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY LIEN GRANTOR

PART 1 — Securities

 

Issuer

   Jurisdiction
of
Organization    Amount
Owned    Type of
Security                           

PART 2 — Securities Accounts

The Lien Grantor owns Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:1

 

Securities Intermediary

  

Account Number

        



 

 

1  If any such Securities Account holds material long-term investments and is
not a trading account, more detailed information as to such investments could
appropriately be required to be disclosed in this Schedule.

 

A-5



--------------------------------------------------------------------------------

Schedule 3

to Security Agreement

Supplement

REGULATED SUBSIDIARIES

 

A-6



--------------------------------------------------------------------------------

Schedule 4

to Security Agreement

Supplement

DESCRIPTION OF AIRCRAFT

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

to Amended and Restated Security Agreement

COPYRIGHT SECURITY AGREEMENT

(Copyrights, Copyright Registrations, Copyright

Applications and Copyright Licenses)

WHEREAS, [NAME OF LIEN GRANTOR], a                     corporation1 (herein
referred to as the “Lien Grantor”) owns, or in the case of licenses is a party
to, the Copyright Collateral (as defined below);

WHEREAS, Windstream Services, LLC (formerly known as Windstream Corporation, and
successor to ALLTEL Holding Corp.) (the “Borrower”), the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, are
parties to the Sixth Amended and Restated Credit Agreement originally dated as
of July 17, 2006 and amended and restated as of April 24, 2015 (as amended from
time to time, the “Credit Agreement”); and

WHEREAS, pursuant to the Amended and Restated Security Agreement originally
dated as of July 17, 2006 and amended and restated as of April 24, 2015 (as
amended and/or supplemented from time to time, the “Security Agreement”) among
the Borrower, the Guarantors party thereto and JPMorgan Chase Bank, N.A., as
Collateral Agent for the Secured Parties referred to therein (in such capacity,
together with its successors in such capacity, the “Grantee”), the Lien Grantor
has secured certain of its obligations (its “Secured Obligations”) by granting
to the Grantee for the benefit of such Secured Parties a continuing security
interest (the “Transaction Liens”) in personal property of the Lien Grantor,
including all right, title and interest of the Lien Grantor in, to and under the
Copyright Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure its Secured Obligations, a continuing security interest in all of the
Lien Grantor’s right, title and interest in, to and under the following to the
extent it constitutes Collateral (including giving effect to the proviso in
Section 2(a) thereof) (all of the following items or types of Collateral being
herein collectively referred to as the “Copyright Collateral”), whether now
owned or existing or hereafter acquired or arising:

(i) each Copyright owned by the Lien Grantor, including, without limitation,
each Copyright registration or application therefor referred to in Schedule 1
hereto;

(ii) each Copyright License to which the Lien Grantor is a party, including,
without limitation, each Copyright License identified in Schedule 1 hereto; and

(iii) all Proceeds of the foregoing.

 

1  Modify as needed if the Lien Grantor is not a corporation.

 

B-1



--------------------------------------------------------------------------------

The Lien Grantor irrevocably appoints the Grantee its true and lawful attorney,
with full power of substitution, in the name of the Lien Grantor, any Secured
Party or otherwise, for the sole use and benefit of the Secured Parties, but at
the Borrower’s expense, to the extent permitted by law to exercise, at any time
and from time to time while any Event of Default shall have occurred and be
continuing and/or an Enforcement Notice is in effect, all or any of the powers
provided for in Section 15 of the Security Agreement with respect to all or any
of the Copyright Collateral.

The foregoing security interest has been granted under the Security Agreement.
The Lien Grantor acknowledges and affirms that the rights and remedies of the
Grantee with respect to the security interest in the Copyright Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of a conflict between the Security Agreement and this
Copyright Security Agreement, the terms of the Security Agreement shall control.

Upon termination of the Transaction Liens in the Copyright Collateral pursuant
to the Security Agreement, the security interests granted hereby shall
automatically terminate and be released, and the Grantee will, at the expense of
the Lien Grantor, execute and deliver to the Lien Grantor such documents, and
take such other actions, as the Lien Grantor shall reasonably request to
evidence the termination of the security interests granted hereby.

Capitalized terms used but not defined herein but defined in the Security
Agreement are used herein with the respective meanings provided for therein.

IN WITNESS WHEREOF, the Lien Grantor has caused this Copyright Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
     day of             ,         .

 

[NAME OF LIEN GRANTOR] By:

 

Name: Title:

 

Acknowledged:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:

 

Name: Title:

 

B-2



--------------------------------------------------------------------------------

STATE OF                      ) ) ss.: COUNTY OF                      )

I,                     , a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that                     ,                      of
[NAME OF LIEN GRANTOR] (the “Company”), personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such
                    , appeared before me this day in person and acknowledged
that (s)he signed, executed and delivered the said instrument as her/his own
free and voluntary act and as the free and voluntary act of said Company, for
the uses and purposes therein set forth being duly authorized so to do.

GIVEN under my hand and Notarial Seal this      day of             ,         .

[Seal]

 

 

Signature of notary public My Commission expires                     

 

B-3



--------------------------------------------------------------------------------

Schedule 1

to Copyright

Security Agreement

[NAME OF LIEN GRANTOR]

COPYRIGHT REGISTRATIONS

 

Registration No.

  

Registration Date

  

Title

  

Expiration

Date

                          

COPYRIGHT APPLICATIONS

 

Case No.

  

Serial No.

  

Country

  

Date

  

Filing Title

                                   

COPYRIGHT LICENSES

 

Name of

Agreement

  

Parties

Licensor/Licensee

  

Date of

Agreement

  

Subject

Matter

                          

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

to Amended and Restated Security Agreement

PATENT SECURITY AGREEMENT

(Patents, Patent Applications and Patent Licenses)

WHEREAS, [NAME OF LIEN GRANTOR], a                      corporation1 (herein
referred to as the “Lien Grantor”) owns, or in the case of licenses is a party
to, the Patent Collateral (as defined below);

WHEREAS, Windstream Services, LLC (formerly known as Windstream Corporation, and
successor to ALLTEL Holding Corp.) (the “Borrower”), the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, are
parties to the Sixth Amended and Restated Credit Agreement originally dated as
of July 17, 2006 and amended and restated as of April 24, 2015 (as amended from
time to time, the “Credit Agreement”); and

WHEREAS, pursuant to the Amended and Restated Security Agreement originally
dated as of July 17, 2006 and amended and restated as of April 24, 2015 (as
amended and/or supplemented from time to time, the “Security Agreement”) among
the Borrower, the Guarantors party thereto and JPMorgan Chase Bank, N.A., as
Collateral Agent for the Secured Parties referred to therein (in such capacity,
together with its successors in such capacity, the “Grantee”), the Lien Grantor
has secured certain of its obligations (its “Secured Obligations”) by granting
to the Grantee for the benefit of such Secured Parties a continuing security
interest (the “Transaction Liens”) in personal property of the Lien Grantor,
including all right, title and interest of the Lien Grantor in, to and under the
Patent Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure its Secured Obligations, a continuing security interest in all of the
Lien Grantor’s right, title and interest in, to and under the following to the
extent it constitutes Collateral (including giving effect to the proviso in
Section 2(a) thereof) (all of the following items or types of Collateral being
herein collectively referred to as the “Patent Collateral”), whether now owned
or existing or hereafter acquired or arising:

(i) each Patent owned by the Lien Grantor, including, without limitation, each
Patent referred to in Schedule 1 hereto;

(ii) each Patent License to which the Lien Grantor is a party, including,
without limitation, each Patent License identified in Schedule 1 hereto; and

(iii) all Proceeds of the foregoing.

 

1  Modify as needed if the Lien Grantor is not a corporation.

 

C-1



--------------------------------------------------------------------------------

The Lien Grantor irrevocably appoints the Grantee its true and lawful attorney,
with full power of substitution, in the name of the Lien Grantor, any Secured
Party or otherwise, for the sole use and benefit of the Secured Parties, but at
the Borrower’s expense, to the extent permitted by law to exercise, at any time
and from time to time while any Event of Default shall have occurred and be
continuing and/or an Enforcement Notice is in effect, all or any of the powers
provided for in Section 15 of the Security Agreement with respect to all or any
of the Patent Collateral.

The foregoing security interest has been granted under the Security Agreement.
The Lien Grantor acknowledges and affirms that the rights and remedies of the
Grantee with respect to the security interest in the Patent Collateral granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of a conflict between the Security Agreement and this
Patent Security Agreement, the terms of the Security Agreement shall control.

Upon termination of the Transaction Liens in the Patent Collateral pursuant to
the Security Agreement, the security interests granted hereby shall
automatically terminate and be released, and the Grantee will, at the expense of
the Lien Grantor, execute and deliver to the Lien Grantor such documents, and
take such other actions, as the Lien Grantor shall reasonably request to
evidence the termination of the security interests granted hereby.

Capitalized terms used but not defined herein but defined in the Security
Agreement are used herein with the respective meanings provided for therein.

IN WITNESS WHEREOF, the Lien Grantor has caused this Patent Security Agreement
to be duly executed by its officer thereunto duly authorized as of the      day
of             ,     .

 

[NAME OF LIEN GRANTOR] By:

 

Name: Title:

 

Acknowledged:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:

 

Name: Title:

 

C-2



--------------------------------------------------------------------------------

STATE OF                      ) ) ss.: COUNTY OF                      )

I,                     , a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that                     ,                      of
[NAME OF LIEN GRANTOR] (the “Company”), personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such
                    , appeared before me this day in person and acknowledged
that (s)he signed, executed and delivered the said instrument as her/his own
free and voluntary act and as the free and voluntary act of said Company, for
the uses and purposes therein set forth being duly authorized so to do.

GIVEN under my hand and Notarial Seal this      day of             ,         .

[Seal]

 

 

Signature of notary public My Commission expires                     

 

C-3



--------------------------------------------------------------------------------

Schedule 1

to Patent

Security Agreement

[NAME OF LIEN GRANTOR]

PATENTS AND DESIGN PATENTS

 

Patent No.

  

Issued

  

Expiration

  

Country

  

Title

                                   

PATENT APPLICATIONS

 

Case No.

  

Serial No.

  

Country

  

Date

  

Filing Title

                                   

PATENT LICENSES

 

Name of

Agreement

  

Parties

Licensor/Licensee

  

Date of

Agreement

  

Subject

Matter

                          

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

to Amended and Restated Security Agreement

TRADEMARK SECURITY AGREEMENT

(Trademarks, Trademark Registrations, Trademark

Applications and Trademark Licenses)

WHEREAS, [NAME OF LIEN GRANTOR], a                      corporation1 (herein
referred to as the “Lien Grantor”) owns, or in the case of licenses is a party
to, the Trademark Collateral (as defined below);

WHEREAS, Windstream Services, LLC (formerly known as Windstream Corporation, and
successor to ALLTEL Holding Corp.) (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, are
parties to the Sixth Amended and Restated Credit Agreement originally dated as
of July 17, 2006 and amended and restated as of April 24, 2015 (as amended from
time to time, the “Credit Agreement”); and

WHEREAS, pursuant to the Amended and Restated Security Agreement originally
dated as of July 17, 2006 and amended and restated as of April 24, 2015 (as
amended and/or supplemented from time to time, the “Security Agreement”) among
the Borrower, the Guarantors party thereto and JPMorgan Chase Bank, N.A., as
Collateral Agent for the Secured Parties referred to therein (in such capacity,
together with its successors in such capacity, the “Grantee”), the Lien Grantor
has secured certain of its obligations (its “Secured Obligations”) by granting
to the Grantee for the benefit of such Secured Parties a continuing security
interest (the “Transaction Liens”) in personal property of the Lien Grantor,
including all right, title and interest of the Lien Grantor in, to and under the
Trademark Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure its Secured Obligations, a continuing security interest in all of the
Lien Grantor’s right, title and interest in, to and under the following to the
extent it constitutes Collateral (including giving effect to the proviso in
Section 2(a) thereof) (all of the following items or types of Collateral being
herein collectively referred to as the “Trademark Collateral”), whether now
owned or existing or hereafter acquired or arising:

(i) each Trademark owned by the Lien Grantor, including, without limitation,
each Trademark registration and application referred to in Schedule 1 hereto,
and all of the goodwill of the business connected with the use of, or symbolized
by, each Trademark;

(ii) each Trademark License to which the Lien Grantor is a party, including,
without limitation, each Trademark License identified in

 

1  Modify as needed if the Lien Grantor is not a corporation.

 

D-1



--------------------------------------------------------------------------------

Schedule 1 hereto, and all of the goodwill of the business connected with the
use of, or symbolized by, each Trademark licensed pursuant thereto; and

(iii) all Proceeds of the foregoing.

The Lien Grantor irrevocably appoints the Grantee its true and lawful attorney,
with full power of substitution, in the name of the Lien Grantor, any Secured
Party or otherwise, for the sole use and benefit of the Secured Parties, but at
the Borrower’s expense, to the extent permitted by law to exercise, at any time
and from time to time while any Event of Default shall have occurred and be
continuing and/or an Enforcement Notice is in effect, all or any of the powers
provided for in Section 15 of the Security Agreement with respect to all or any
of the Trademark Collateral.

The foregoing security interest has been granted under the Security Agreement.
The Lien Grantor acknowledges and affirms that the rights and remedies of the
Grantee with respect to the security interest in the Trademark Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of a conflict between the Security Agreement and this
Trademark Security Agreement, the terms of the Security Agreement shall control.

Upon termination of the Transaction Liens in the Trademark Collateral pursuant
to the Security Agreement, the security interests granted hereby shall
automatically terminate and be released, and the Grantee will, at the expense of
the Lien Grantor, execute and deliver to the Lien Grantor such documents, and
take such other actions, as the Lien Grantor shall reasonably request to
evidence the termination of the security interests granted hereby.

Capitalized terms used but not defined herein but defined in the Security
Agreement are used herein with the respective meanings provided for therein.

IN WITNESS WHEREOF, the Lien Grantor has caused this Trademark Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
     day of             ,         .

 

[NAME OF LIEN GRANTOR] By:

 

Name: Title:

 

D-2



--------------------------------------------------------------------------------

Acknowledged:

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

By:

 

Name: Title:

 

D-3



--------------------------------------------------------------------------------

STATE OF                      ) ) ss.: COUNTY OF                      )

I,                     , a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that                     ,                      of
[NAME OF LIEN GRANTOR] (the “Company”), personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such
                    , appeared before me this day in person and acknowledged
that (s)he signed, executed and delivered the said instrument as her/his own
free and voluntary act and as the free and voluntary act of said Company, for
the uses and purposes therein set forth being duly authorized so to do.

GIVEN under my hand and Notarial Seal this      day of             ,         .

 

[Seal]

 

Signature of notary public My Commission expires                     

 

D-4



--------------------------------------------------------------------------------

Schedule 1

to Trademark

Security Agreement

[NAME OF LIEN GRANTOR]

U.S. TRADEMARK REGISTRATIONS

 

TRADEMARK

 

REG. NO.

 

REG. DATE

           

U.S. TRADEMARK APPLICATIONS

 

TRADEMARK

 

REG. NO.

 

REG. DATE

           

TRADEMARK LICENSES

 

Name of

Agreement

  

Parties

Licensor/Licensee

  

Date of

Agreement

  

Subject

Matter

                          

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

to Amended and Restated Security Agreement

PERFECTION CERTIFICATE

The undersigned is a duly authorized officer of [NAME OF LIEN GRANTOR] (the
“Lien Grantor”). With reference to the Amended and Restated Security Agreement
originally dated as of July 17, 2006 and amended and restated as of April 24,
2015 among Windstream Services, LLC (formerly known as Windstream Corporation,
and successor to ALLTEL Holding Corp.), the Guarantors party thereto and
JPMorgan Chase Bank, N.A., as Collateral Agent (terms defined therein being used
herein as therein defined), the undersigned certifies to the Collateral Agent
and each other Secured Party as follows:

 

  A. Information Required for Filings and Searches for Prior Filings.

1. Jurisdiction of Organization. The Lien Grantor is a corporation2 organized
under the laws of             .

2. Name. The exact legal name of the Lien Grantor as it appears in its
[certificate of incorporation] is as follows:

3. Prior Names. (a) Set forth below is each other legal name that the Lien
Grantor has had since its organization, together with the date of the relevant
change:

(b) Except as set forth in Schedule 1 hereto, the Lien Grantor has not changed
its structure3 in any way within the past five years.

(c) None of the Lien Grantor’s Collateral was acquired from another Person
within the past five years, except

(i) property sold to the Lien Grantor by another Person in the ordinary course
of such other Person’s business;

(ii) property with respect to which the Transaction Liens are to be perfected by
taking possession or control thereof;

 

2  Modify as needed if the Lien Grantor is not a corporation.

3  Changes in structure would include mergers and consolidations, as well as any
change in the Lien Grantor’s form of organization. If any such change has
occurred, include in Schedule      the information required by Part A of this
certificate as to each constituent party to a merger or consolidation and any
other predecessor organization.

 

E-1



--------------------------------------------------------------------------------

(iii) property acquired in transactions described in Schedule 2 hereto; and

(iv) other property having an aggregate fair market value not exceeding
$        .

4. Filing Office. In order to perfect the Transaction Liens granted by the Lien
Grantor, a duly completed financing statement on Form UCC-1, with the collateral
described as set forth on Schedule 3 hereto, should be on file in the office of
             in             5

 

  B. Additional Information Required for Lien Searches.

1. Current Locations. (a) The chief executive office of the Lien Grantor is
located at the following address:

 

Mailing Address

 

County

 

State

           

The Lien Grantor [does] [does not] have a place of business in another county of
the State listed above.

(b) The following are all places of business of the Lien Grantor not identified
above:

 

Mailing Address

 

County

 

State

           

(c) The following are all locations not identified above where the Lien Grantor
maintains any Inventory:

 

Mailing Address

 

County

 

State

           

(d) The following are the names and addresses of all Persons (other than the
Lien Grantor) that have possession of any of the Lien Grantor’s Inventory:

 

Mailing Address

 

County

 

State

           

 

5  Insert Lien Grantor’s “location” determined as provided in UCC Section 9-307.

 

E-2



--------------------------------------------------------------------------------

2. Prior Locations. (a) Set forth below is the information required by
paragraphs (a) and (b) of Part B–1 above with respect to each other location or
place of business maintained by the Lien Grantor at any time during the past
five years:

(b) Set forth below is the information required by paragraphs (c) and (d) of
Part B–1 above with respect to each other location or bailee where or with whom
any of the Lien Grantor’s Inventory has been lodged at any time during the past
four months:

 

  C. Search Reports.

Attached hereto as Schedule 4A is a true copy of a file search report from the
central UCC filing office in each jurisdiction identified in Part A–4 and Part B
above with respect to each name set forth in Part A–2 and Part A–3 above
(searches in local filing offices, if any, are not required). Attached hereto as
Schedule      is a true copy of each financing statement or other filing
identified in such file search reports.

 

  D. UCC Filings.

Attached hereto as Schedule 5A is a schedule setting forth filing information
with respect to the filings referred to in Part A–4 and Part B above. Attached
hereto as Schedule 5B is a true copy of each such filing. All filing fees and
taxes payable in connection with such filings will be paid by the Lien Grantor.

 

  E. Absence of Certain Property.

The Lien Grantor does not own any assets of material value which constitute
commercial tort claims, farm products, electronic chattel paper,
letter-of-credit rights which are not supporting obligations or as-extracted
collateral, as each of the foregoing terms is defined in the UCC.

IN WITNESS WHEREOF, I have hereunto set my hand this      day of             ,
        .

 

 

Name: Title:

 

E-3



--------------------------------------------------------------------------------

Schedule 3

to Perfection Certificate

DESCRIPTION OF COLLATERAL

All personal property.

 

E-4



--------------------------------------------------------------------------------

Schedule 5A to

Perfection Certificate

SCHEDULE OF FILINGS

AGAINST              ,

AS DEBTOR

 

Filing Office

 

File Number

 

Date of Filing9

           

 

9  Also indicate lapse date, if other than fifth anniversary.

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

to Amended and Restated Security Agreement

ISSUER CONTROL AGREEMENT

ISSUER CONTROL AGREEMENT dated as of             ,          among [NAME OF LIEN
GRANTOR] (the “Lien Grantor”), JPMORGAN CHASE BANK, N.A., as Collateral Agent
(the “Secured Party”), and [NAME OF ISSUER] (the “Issuer”). All references
herein to the “UCC” refer to the Uniform Commercial Code as in effect from time
to time in [Issuer’s jurisdiction of organization]. Capitalized terms used but
not defined herein shall have the meanings ascribed thereto in the Security
Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the Lien Grantor is the registered holder of [specify Pledged
Uncertificated Securities issued by the Issuer] issued by the Issuer (the
“Securities”);

WHEREAS, pursuant to the Amended and Restated Security Agreement originally
dated as of July 17, 2006 and amended and restated as of April 24, 2015 among
Windstream Services, LLC (formerly known as Windstream Corporation, and
successor to ALLTEL Holding Corp.), the Guarantors party thereto and JPMorgan
Chase Bank, N.A., as Collateral Agent (as such agreement may be amended and/or
supplemented from time to time, the “Security Agreement”), and subject to the
terms and provisions set forth therein, the Lien Grantor has granted to the
Secured Party a continuing security interest (the “Transaction Lien”) in all
right, title and interest of the Lien Grantor in, to and under the Securities,
whether now existing or hereafter arising; and

WHEREAS, the parties hereto are entering into this Agreement in order to perfect
the Transaction Lien on the Securities;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Nature of Securities. The Issuer confirms that (i) the Securities are
“uncertificated securities” (as defined in Section 8-102 of the UCC) and
(ii) the Lien Grantor is registered on the books of the Issuer as the registered
holder of the Securities.

Section 2. Instructions. The Issuer agrees to comply with any “instruction” (as
defined in Section 8-102 of the UCC) originated by the Secured Party and
relating to the Securities without further consent by the Lien Grantor or any
other person. The Lien Grantor consents to the foregoing agreement by the
Issuer.

Section 3. Waiver of Lien; Waiver of Set-off. To the extent permitted by
applicable law, the Issuer waives any security interest, lien or right of
set-off that it may now have or hereafter acquire in or with respect to the
Securities. The Issuer’s obligations in respect of the Securities will not be
subject to deduction, set-off or any other right in favor of any person other
than the Secured Party.



--------------------------------------------------------------------------------

Section 4. Choice of Law. This Agreement shall be governed by the laws of
[Issuer’s jurisdiction of incorporation].

Section 5. Conflict with Other Agreements. There is no agreement (except this
Agreement) between the Issuer and the Lien Grantor with respect to the
Securities [except for [identify any existing other agreements] (the “Existing
Other Agreements”)]. In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Issuer and the Lien Grantor with respect to the
Securities, whether now existing or hereafter entered into, the terms of this
Agreement shall prevail.

Section 6. Amendments. No amendment or modification of this Agreement or waiver
of any right hereunder shall be binding on any party hereto unless it is in
writing and is signed by all the parties hereto.

Section 7. Notice of Adverse Claims. Except for the claims and interests of the
Secured Party and the Lien Grantor in the Securities, the Issuer does not know
of any claim to, or interest in, the Securities. If any person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment,
attachment, execution or similar process) against the Securities, the Issuer
will promptly notify the Secured Party and the Lien Grantor thereof.

Section 8. Maintenance of Securities. In addition to, and not in lieu of, the
obligation of the Issuer to honor instructions as agreed in Section 2 hereof,
the Issuer agrees as follows:

(i) Lien Grantor Instructions; Notice of Exclusive Control. (A) So long as
(x) the Issuer has not received a Notice of Exclusive Control (as defined
below), or (y) if a Notice of Exclusive Control has been received, an Exclusive
Control Termination Notice has thereafter been delivered and no subsequent
Notice of Exclusive Control has been received, the Issuer may comply with
instructions of the Lien Grantor or any agent of the Lien Grantor in respect of
the Securities.

(B) After the Issuer receives a written notice from the Secured Party stating
that an Event of Default has occurred and is continuing, and instructing the
Issuer to comply with instructions originated by the Secured Party with respect
to the Securities without further consent by the Lien Grantor (a “Notice of
Exclusive Control”), and until the Issuer thereafter receives a written notice
from the Secured Party, substantially in the form of Exhibit A hereto, stating
that the Event of Default described in such Notice of Exclusive Control shall
have been cured or waived or otherwise ceased to exist (“Exclusive Control
Termination Notice”). the Issuer will cease complying with instructions of the
Lien Grantor or any of its agents.

(ii) Statements and Confirmations. During any period described in subsection
8(i)(B) above, the Issuer will promptly send copies of all statements

 

7



--------------------------------------------------------------------------------

and other correspondence concerning the Securities simultaneously to each of the
Lien Grantor and the Secured Party at their respective addresses specified in
Section 11 hereof.

Section 9. Representation and, Warranties of the Issuer. The Issuer makes the
following representations and warranties:

(i) This Agreement is a valid and binding agreement of the Issuer enforceable in
accordance with its terms, enforceable in accordance with its terms, except as
limited by (x) applicable bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally and (y) general principles of
equity.

(ii) The Issuer has not entered into any agreement with any other person
relating to the Securities pursuant to which it has agreed to comply with
instructions (as defined in Section 8-102 of the UCC) of such person. The Issuer
has not entered into any other agreement with the Lien Grantor or the Secured
Party purporting to limit or condition the obligation of the Issuer to comply
with instructions as agreed in Section 2 hereof.

Section 10. Successors. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns.

Section 11. Notices. Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, or (iii) ten days after being sent to (or,
if earlier, when received by) such party by certified or registered United
States mail, addressed to it at its address specified below, with first class or
airmail postage prepaid:

Lien Grantor:

Secured Party:

Issuer:

Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.

Section 12. Termination. The rights and powers granted herein to the Secured
Party (i) have been granted in order to perfect the Transaction Lien, (ii) are
powers coupled with an interest and (iii) will not be affected by any bankruptcy
of the Lien Grantor or any lapse of time. The obligations of the Issuer
hereunder shall continue in effect until the Secured Party notifies the Issuer
that the Transaction Lien on the Securities has been terminated or released
pursuant to the Security Agreement, unless this Agreement is otherwise
terminated by the Secured Party in its sole discretion.

 

8



--------------------------------------------------------------------------------

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

[NAME OF LIEN GRANTOR] By:

 

Name: Title:

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

By:

 

Name: Title:

 

[NAME OF ISSUER] By:

 

Name: Title:

 

9



--------------------------------------------------------------------------------

Exhibit A

[Letterhead of Secured Party]

[Date]

[Name and Address of Issuer]

 

Attention:

 

 

  Re: Notice of Exclusive Control

Ladies and Gentlemen:

As referenced in the Issuer Control Agreement dated as of             ,         
among [name of Lien Grantor], us and you (a copy of which is attached), we
notify you that that an Event of Default has occurred and is continuing, and we
will hereafter exercise exclusive control over [specify Pledged Uncertificated
Securities] registered in the name of [name of Lien Grantor] (the “Securities”).
You are instructed to comply with instructions originated by the undersigned
with respect to the Securities and not to accept any directions or instructions
with respect to the Securities from any other person unless otherwise ordered by
a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
[name of Lien Grantor].

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

By:

 

Name: Title:

 

cc: [name of Lien Grantor]

 

10



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

PARI PASSU INTERCREDITOR AGREEMENT

Among

WINDSTREAM SERVICES, LLC

(formerly known as Windstream Corporation,

and successor to ALLTEL Holding Corp.),

the other Grantors party hereto,

[            ],16

as Collateral Agent for the Pari Passu Secured Parties,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Authorized Representative for the Existing Secured
Parties

[            ]

as the Initial Additional Authorized Representative

and

each additional Authorized Representative from time to time party hereto

dated as of [    ], 20[    ]

 

16  This form assumes that a single Collateral Agent shall be appointed to hold
all Liens granted in favor of the Pari Passu Secured Parties under the Pari
Passu Security Documents. If the Collateral Agent is other than JPMorgan Chase
Bank, N.A., appropriate arrangements will be made with respect to Possessory
Collateral to ensure the continued perfection by possession of the Liens on the
Possessory Collateral. If instead of a single Collateral Agent, one or more
separate collateral agents with respect to one or more Series of Additional Pari
Passu Obligations are appointed, this form shall be modified solely to the
extent necessary to accommodate such structure.

 

D-1



--------------------------------------------------------------------------------

PARI PASSU INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among WINDSTREAM SERVICES, LLC, a Delaware limited liability
company (formerly known as Windstream Corporation, and successor to ALLTEL
Holding Corp.) (the “Borrower”), the other Grantors (as defined below) party
hereto, [            ], as collateral agent for the Pari Passu Secured Parties
(as defined below) (together with its successors in such capacity, the
“Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Authorized Representative for the Existing Secured Parties, [INSERT NAME AND
CAPACITY], as Authorized Representative for the Initial Additional Pari Passu
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Additional Authorized Representative”) and each
additional Authorized Representative from time to time party hereto for the
Additional Pari Passu Secured Parties of the Series with respect to which it is
acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Existing Secured Parties), the Initial Additional Authorized
Representative (for itself and on behalf of the Initial Additional Pari Passu
Secured Parties) and each additional Authorized Representative (for itself and
on behalf of the Additional Pari Passu Secured Parties of the applicable Series)
agree as follows:

ARTICLE 10

DEFINITIONS

SECTION 10.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional Pari Passu Documents” means, with respect to any Series of Pari
Passu Obligations, the notes, indentures, security documents and other operative
agreements evidencing or governing such Pari Passu Obligations, including the
Initial Additional Pari Passu Agreement and each other agreement entered into
for the purpose of securing any Series of Additional Pari Passu Obligations.

“Additional Pari Passu Obligations” means, with respect to any Series of
Additional Pari Passu Obligations, (a) all principal of, and interest
(including, without limitation, any Post-Petition Interest) payable with respect
to, such Additional Pari Passu Obligations, (b) all other amounts payable to the
related Additional Pari Passu Secured Parties under the related Additional Pari
Passu Documents and (c) any renewals of extensions of the foregoing.

“Additional Pari Passu Secured Party” means the holders of any Additional Pari
Passu Obligations and any Authorized Representative with respect thereto and
shall include the Initial Additional Pari Passu Secured Parties.

 

D-2



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A. and its successors and
assigns, in its capacity as administrative agent under the Credit Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Existing Secured
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Existing Secured Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Authorized Representative” means (i) in the case of any Existing Secured
Obligations or the Existing Secured Parties, the Administrative Agent, (ii) in
the case of the Initial Additional Pari Passu Obligations or the Initial
Additional Pari Passu Secured Parties, the Initial Additional Authorized
Representative and (iii) in the case of any Series of Additional Pari Passu
Obligations or Additional Pari Passu Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 11.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereof.

“Collateral” means all assets and properties subject to Liens created pursuant
to any Pari Passu Security Document to secure one or more Series of Pari Passu
Obligations.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereof.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of Pari Passu Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Sixth Amended and Restated Credit
Agreement originally dated as of July 17, 2006, as amended and restated as of
April 24, 2015 (and as further amended, restated, supplemented or otherwise
modified, Refinanced or replaced from time to time), among the Borrower, the
lenders from time to time party thereto, the Administrative Agent and the other
parties thereto.

“DIP Financing” has the meaning assigned to such term in Section 11.05(b).

 

D-3



--------------------------------------------------------------------------------

“DIP Financing Liens” has the meaning assigned to such term in Section 11.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 11.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of Pari
Passu Obligations, that such Series of Pari Passu Obligations is no longer
secured by such Shared Collateral pursuant to the terms of the applicable
Secured Credit Documents. The term “Discharged” shall have a corresponding
meaning.

“Discharge of Existing Secured Obligations” means, with respect to any Shared
Collateral, the Discharge of the Existing Secured Obligations with respect to
such Shared Collateral; provided that the Discharge of Existing Secured
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Existing Secured Obligations with additional Pari Passu
Obligations secured by such Shared Collateral under an Additional Pari Passu
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

“Event of Default” means an “Event of Default” as defined in any Secured Credit
Document.

“Existing Bond Secured Parties” means the holders from time to time of the
Existing Secured Bond Obligations.

“Existing Secured Bond Documents” means the notes, indentures, security
documents and other operative agreement evidencing or governing the Existing
Secured Bond Obligations.

“Existing Secured Bond Obligations” means the “Secured Bond Obligations” as
defined in the Security Agreement.

“Existing Secured Obligations” means the “Secured Obligations” as defined in the
Security Agreement. For the avoidance of doubt, the Existing Secured Bond
Obligations shall constitute Existing Secured Obligations only to the extent set
forth in the definition of “Secured Obligations” in the Security Agreement.

“Existing Secured Parties” means the “Secured Parties” as defined in the
Security Agreement.

“Grantors” means the Borrower and each Subsidiary of the Borrower which has
granted a security interest pursuant to any Pari Passu Security Document to
secure any Series of Pari Passu Obligations. The Grantors existing on the date
hereof are set forth in Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 10.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph to this Agreement.

 

D-4



--------------------------------------------------------------------------------

“Initial Additional Pari Passu Documents” means that certain [[Indenture] dated
as of [            ], 20[    ], among the Borrower, [the Guarantors identified
therein,] [            ], as [trustee], and [            ], as [paying agent,
registrar and transfer agent]] and any notes, security documents and other
operative agreements evidencing or governing such Indebtedness, including any
agreement entered into for the purpose of securing the Initial Additional Pari
Passu Obligations.

“Initial Additional Pari Passu Obligations” means the Additional Pari Passu
Obligations pursuant to the Initial Additional Pari Passu Documents.

“Initial Additional Pari Passu Secured Parties” means the holders of any Initial
Additional Pari Passu Obligations and the Initial Additional Authorized
Representative.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01.

“Joinder Agreement” means a supplement to this Agreement in the form of Annex II
hereof required to be delivered by an Authorized Representative to the
Collateral Agent pursuant to Section 14.13 hereof in order to establish an
additional Series of Additional Pari Passu Obligations and become Additional
Pari Passu Secured Parties hereunder.

“Lien” shall mean (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

D-5



--------------------------------------------------------------------------------

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
Pari Passu Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of Additional Pari Passu Obligations with respect
to such Shared Collateral.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 90 days
(throughout which 90 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional Pari Passu
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) the Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional Pari Passu Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Pari Passu
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional Pari Passu Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Pari Passu Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Pari Passu Obligations” means, collectively, (i) the Existing Secured
Obligations and (ii) each Series of Additional Pari Passu Obligations.

“Pari Passu Secured Parties” means (i) the Existing Secured Parties and (ii) the
Additional Pari Passu Secured Parties with respect to each Series of Additional
Pari Passu Obligations.

“Pari Passu Security Documents” means the Security Agreement, the other Security
Documents (as defined in the Credit Agreement) and each other agreement entered
into in favor of the Collateral Agent for the purpose of securing any Series of
Pari Passu Obligations.

 

D-6



--------------------------------------------------------------------------------

“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the Pari Passu Security Documents.

“Proceeds” has the meaning assigned to such term in Section 11.01 hereof.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part, whether pursuant to one or more agreements), including by adding or
replacing lenders, creditors, agents, the Borrower and/or the guarantors, and
including in each case, but not limited to, after the original instrument giving
rise to such indebtedness has been terminated and including, in each case,
through any credit agreement, indenture or other agreement. “Refinanced” and
“Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) the Existing Secured Bond Documents,
(iii) each Initial Additional Pari Passu Document and (iv) each Additional Pari
Passu Document.

“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.

“Senior Class Debt” shall have the meaning assigned to such term in Section
14.13.

“Senior Class Debt Parties” shall have the meaning assigned to such term in
Section 14.13.

“Senior Class Debt Representative” shall have the meaning assigned to such term
in Section 14.13.

“Senior Lien” means the Liens on the Collateral in favor of the Pari Passu
Secured Parties under the Pari Passu Security Documents.

“Series” means (a) with respect to the Pari Passu Secured Parties, each of
(i) the Existing Secured Parties (in their capacities as such), (ii) the Initial
Additional Pari Passu Secured Parties (in their capacity as such) and (iii) the
Additional Pari Passu Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Additional Pari Passu Secured Parties) and
(b) with respect to any Pari Passu Obligations, each of (i) the Existing Secured
Obligations, (ii) the Initial Additional Pari Passu Obligations and (iii) the
Additional Pari Passu Obligations incurred pursuant to any Additional Pari Passu

 

D-7



--------------------------------------------------------------------------------

Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional Pari Passu Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Pari Passu Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest at such time. If
more than two Series of Pari Passu Obligations are outstanding at any time and
the holders of less than all Series of Pari Passu Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of Pari Passu Obligations
that hold a valid security interest in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.

SECTION 10.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (c) the words “herein”, “hereof and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (e) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f) the
term “or” is not exclusive.

SECTION 10.03. Impairments. It is the intention of the Pari Passu Secured
Parties of each Series that the holders of Pari Passu Obligations of such Series
(and not the Pari Passu Secured Parties of any other Series) bear the risk of
(a) any determination by a court of competent jurisdiction that (x) any of the
Pari Passu Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Pari
Passu Obligations), (y) any of the Pari Passu Obligations of such Series do not
have an enforceable security interest in any of the Collateral securing any
other Series of Pari Passu Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
Pari Passu Obligations) on a basis ranking prior to the security interest of
such Series of Pari Passu Obligations but junior to the security interest of any
other Series of Pari Passu Obligations or (b) the existence of any Collateral
for any other Series of Pari Passu Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (a) or (b) with respect
to any Series of Pari Passu Obligations, an “Impairment” of such Series). In the
event of any Impairment with respect to any Series of Pari Passu Obligations,
the results of such Impairment shall be borne solely by the holders of such
Series of Pari Passu Obligations, and the rights of the holders of such

 

D-8



--------------------------------------------------------------------------------

Series of Pari Passu Obligations (including, without limitation, the right to
receive distributions in respect of such Series of Pari Passu Obligations
pursuant to Section 11.01) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such Pari Passu Obligations subject to such Impairment.
Additionally, in the event the Pari Passu Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such Pari Passu
Obligations or the Pari Passu Documents governing such Pari Passu Obligations
shall refer to such obligations or such documents as so modified.

ARTICLE 11

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 11.01. Priority of Claims. (a) Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of Pari Passu Obligations granted on the Shared Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the Secured Credit Documents or any
defect or deficiencies in the Liens securing the Pari Passu Obligations of any
Series or any other circumstance whatsoever (but, in each case, subject to
Section 10.03), each Pari Passu Secured Party hereby agrees that the Liens
securing each Series of Pari Passu Obligations on any Shared Collateral shall be
of equal priority and, with respect to that portion of the Shared Collateral
securing the Existing Secured Bond Obligations pursuant to any Pari Passu
Security Document, the Liens securing each Series of Pari Passu Obligations
shall be of equal priority.

(b) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 10.03), if an Event of Default
has occurred and is continuing and (i) the Collateral Agent or any Pari Passu
Secured Party is taking action to enforce rights in respect of any Shared
Collateral (an “Enforcement Action”), (ii) any distribution is made to the
Collateral Agent or any Pari Passu Secured Party in respect of any Shared
Collateral in any Bankruptcy Case of the Borrower or any other Grantor (a
“Bankruptcy Distribution”) or (iii) the Collateral Agent or any Pari Passu
Secured Party receives any payment in respect of Pari Passu Obligations pursuant
to any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral (an “Other Intercreditor Payment”), then the proceeds of
(A) any such Enforcement Action, (B) any such Bankruptcy Distribution and/or
(C) any such Other Intercreditor Payment (subject, in the case of each of
clauses (A), (B) and (C), to the sentence immediately following) (all proceeds
described in the preceding clauses (A), (B) and (C), and all proceeds thereof
being collectively referred to as “Proceeds”), shall be applied (i) FIRST, to
the payment of all amounts owing to the Collateral Agent (in its capacity as
such) pursuant to the terms of any Secured Credit Document, (ii) SECOND, subject
to Section 10.03, to the payment in full of the Pari Passu Obligations of each
Series, but in the case of the Existing Secured Bond Obligations only to the
extent secured by such Shared Collateral on a ratable basis in accordance with
the terms of the applicable Secured Credit Documents and (iii) THIRD, after
payment of all Pari Passu Obligations, to the Borrower and the other Grantors or
their successors or assigns, as their interests may appear, or to whosoever may
be lawfully entitled to receive the same, or as

 

D-9



--------------------------------------------------------------------------------

a court of competent jurisdiction may direct. Notwithstanding the foregoing,
with respect to any Shared Collateral for which a third party (other than a Pari
Passu Secured Party) has a lien or security interest that is junior in priority
to the security interest of any Series of Pari Passu Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of Pari Passu Obligations (such third
party an “Intervening Creditor”), the value of any Shared Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of Pari Passu Obligations with respect to which such Impairment
exists.

(c) It is acknowledged that the Pari Passu Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01 or
the provisions of this Agreement defining the relative rights of the Pari Passu
Secured Parties of any Series.

(d) Notwithstanding anything in this Agreement or any other Pari Passu Security
Documents to the contrary, Collateral consisting of cash collateral pledged to
secure Existing Secured Obligations consisting of LC Reimbursement Obligations
or otherwise held in the Cash Collateral Account pursuant to Section 2.04(j) of
the Credit Agreement (or any equivalent successor provision) shall be applied as
specified in such Section of the Credit Agreement and will not constitute Shared
Collateral.

SECTION 11.02. Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens. (a) With respect to any Shared Collateral, (i) only the
Collateral Agent shall act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), and then only on the instructions of the Applicable
Authorized Representative, (ii) the Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other Pari Passu Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other Pari Passu Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
the Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any Pari Passu Security Document, applicable law or otherwise, it
being agreed that only the Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable Pari
Passu Security Documents, shall be entitled to take any such actions or exercise
any such remedies with respect to Shared Collateral. Notwithstanding the equal
priority of the Liens, the Collateral Agent (acting on the instructions of the
Applicable Authorized Representative) may deal with the Shared Collateral as if
such Applicable Authorized Representative had a senior Lien on such Collateral.
No Non-Controlling Authorized Representative or Non-Controlling Secured Party
will contest,

 

D-10



--------------------------------------------------------------------------------

protest or object to any foreclosure proceeding or action brought by the
Collateral Agent, Applicable Authorized Representative or Controlling Secured
Party or any other exercise by the Collateral Agent, Applicable Authorized
Representative or Controlling Secured Party of any rights and remedies relating
to the Shared Collateral, or to cause the Collateral Agent to do so. The
foregoing shall not be construed to limit the rights and priorities of any Pari
Passu Secured Party, Collateral Agent or Authorized Representative with respect
to any collateral not constituting Shared Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any collateral for the benefit of any Series of Pari Passu Obligations
other than pursuant to the Pari Passu Security Documents (except (i) for funds
deposited for the discharge or defeasance of any Additional Pari Passu Agreement
and (ii) pursuant to Section 2.04(j) of the Credit Agreement (or any equivalent
successor provision)), and by executing this Agreement (or a Joinder Agreement),
each Authorized Representative and the Series of Pari Passu Secured Parties for
which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other Pari Passu Security Documents applicable to it.

SECTION 11.03. No Interference; Payment Over. (a) Each of the Pari Passu Secured
Parties agrees that (i) it will not (and hereby waives any right to) challenge,
question or contest, or support any other Person in challenging, questioning or
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding) (x) the perfection, priority, validity, attachment or enforceability
any Lien held by or on behalf of any of the Pari Passu Secured Parties in all or
any part of the Collateral, (y) the validity or enforceability of any Pari Passu
Obligations of any Series or any Pari Passu Security Document or (z) the
validity or enforceability of the priorities, rights or duties established by,
or any other provision of, this Agreement; (ii) it will not take or cause to be
taken any action the purpose or intent of which is, or could be, to interfere,
hinder or delay, in any manner, whether by judicial proceedings or otherwise,
any sale, transfer or other disposition of the Shared Collateral by the
Collateral Agent, (iii) except as provided in Section 11.02, it shall have no
right to (A) direct the Collateral Agent or any other Pari Passu Secured Party
to exercise any right, remedy or power with respect to any Shared Collateral
(including pursuant to any intercreditor agreement) or (B) consent to the
exercise by the Collateral Agent or any other Pari Passu Secured Party of any
right, remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Collateral Agent or any other Pari Passu
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Collateral Agent, any Applicable Authorized Representative or
any other Pari Passu Secured Party shall be liable for any action taken or
omitted to be taken by the Collateral Agent, such Applicable Authorized
Representative or other Pari Passu Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Collateral Agent, any Authorized
Representative or any other Pari Passu Secured Party to enforce this Agreement.

 

D-11



--------------------------------------------------------------------------------

(b) Each Pari Passu Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any Pari Passu Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of the Pari Passu Obligations, then it shall
hold such Shared Collateral, proceeds or payment in trust for the other Pari
Passu Secured Parties and promptly transfer such Shared Collateral, proceeds or
payment, as the case may be, to the Collateral Agent, to be distributed in
accordance with the provisions of Section 11.01 hereof.

SECTION 11.04. Automatic Release of Liens; Amendments to Pari Passu Security
Documents. (a) If, at any time the Collateral Agent, acting in accordance with
this Agreement and the applicable Secured Credit Documents, forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the Collateral Agent
for the benefit of each Series of Pari Passu Secured Parties upon such Shared
Collateral will automatically be released and discharged; provided that any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 11.01 hereof.

(b) Each Pari Passu Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any Pari Passu
Security Document, so long as the Collateral Agent receives a certificate of the
Borrower stating that such amendment is permitted by the terms of each then
extant Secured Credit Document. Additionally, each Pari Passu Secured Party
agrees that the Collateral Agent may enter into any amendment (and, upon request
by the Collateral Agent, each Authorized Representative shall sign a consent to
such amendment) to any Pari Passu Security Document solely as such Pari Passu
Security Document relates to a particular Series of Pari Passu Obligations so
long as (x) such amendment is in accordance with the Secured Credit Document
pursuant to which such Series of Pari Passu Obligations was incurred and
(y) such amendment does not adversely affect the Pari Passu Secured Parties of
any other Series.

(c) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any Pari Passu Security
Document provided for in this Section.

SECTION 11.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against the Borrower or any of its Subsidiaries

(b) If the Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as debtor(s)-in
possession, move for approval of financing (“DIP Financing”) to be provided by
one or more

 

D-12



--------------------------------------------------------------------------------

lenders (the “DIP Lenders”) under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law or the use of cash collateral
under Section 363 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, each Pari Passu Secured Party agrees that it will raise no
objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless any Controlling Secured Party, or an
Authorized Representative of any Controlling Secured Party, shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Secured Party will subordinate its Liens
with respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any Pari Passu Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the Pari Passu Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the Pari Passu Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral (or portion thereof, in the
case of the Existing Bond Secured Parties) pledged to the DIP Lenders, including
proceeds thereof arising after the commencement of such proceeding, with the
same priority vis-a-vis all the other Pari Passu Secured Parties (other than any
Liens of the Pari Passu Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the Pari Passu
Secured Parties of each Series (but in the case of the Existing Bond Secured
Parties, only to the extent required pursuant to the Existing Secured Bond
Documents) are granted Liens on any additional collateral pledged to any Pari
Passu Secured Parties as adequate protection or otherwise in connection with
such DIP Financing or use of cash collateral, with the same priority vis-a-vis
the Pari Passu Secured Parties as set forth in this Agreement, (C) if any amount
of such DIP Financing or cash collateral is applied to repay any of the Pari
Passu Obligations, such amount is applied pursuant to Section 11.01 of this
Agreement, and (D) if any Pari Passu Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 11.01 of this Agreement; provided
that the Pari Passu Secured Parties of each Series shall have a right to object
to the grant of a Lien to secure the DIP Financing over any Collateral subject
to Liens in favor of the Pari Passu Secured Parties of such Series or its
Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the Pari Passu Secured Parties receiving adequate
protection shall not object to any other Pari Passu Secured Party receiving
adequate protection comparable to any adequate protection granted to such Pari
Passu Secured Parties in connection with a DIP Financing or use of cash
collateral.

SECTION 11.06. Reinstatement. In the event that any of the Pari Passu
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the United Stated Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article 2 shall be fully
applicable thereto until all such Pari Passu Obligations shall again have been
paid in full in cash.

 

D-13



--------------------------------------------------------------------------------

SECTION 11.07. Insurance. As between the Pari Passu Secured Parties, the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

SECTION 11.08. Refinancings. The Pari Passu Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of any Pari Passu Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

SECTION 11.09. Collateral Agent as Gratuitous Bailee for Perfection. (a) The
Collateral Agent agrees to hold any Shared Collateral constituting Possessory
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for the benefit of each other
Pari Passu Secured Party and any assignee solely for the purpose of perfecting
the security interest granted in such Possessory Collateral, if any, pursuant to
the applicable Pari Passu Security Documents, in each case, subject to the terms
and conditions of this Section 11.09. Pending delivery to the Collateral Agent,
each other Authorized Representative agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other Pari Passu Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable Pari Passu
Security Documents, in each case, subject to the terms and conditions of this
Section 11.09.

(b) The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 11.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee for the benefit of each other Pari Passu Secured Party for purposes of
perfecting the Lien held by such Pari Passu Secured Parties therein.

ARTICLE 12

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

SECTION 12.01. Determinations with Respect to Amounts of Liens and Obligations.
Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any Pari
Passu Obligations of any Series, or the Shared Collateral subject to any Lien
securing the Pari Passu Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment,

 

D-14



--------------------------------------------------------------------------------

determine, including by reliance upon a certificate of the Borrower. The
Collateral Agent and each Authorized Representative may rely conclusively, and
shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any Pari Passu Secured Party or any other person as a result of
such determination.

ARTICLE 13

THE COLLATERAL AGENT

SECTION 13.01. Appointment and Authority. (a) Each of the Pari Passu Secured
Parties hereby irrevocably appoints [                    ] to act on its behalf
as the Collateral Agent hereunder and under each of the other Pari Passu
Security Documents and authorizes the Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms hereof or thereof, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any Grantor to secure any
of the Pari Passu Obligations, together with such powers and discretion as are
reasonably incidental thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the Pari Passu Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the Pari Passu Security Documents, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the Pari Passu Obligations held by them.
Without limiting the foregoing, each Non-Controlling Secured Party agrees that
none of the Collateral Agent, the Applicable Authorized Representative or any
other Pari Passu Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Shared Collateral (or any other Collateral
securing any of the Pari Passu Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any Pari Passu Obligations), in any manner that would maximize the
return to the Non-Controlling Secured Parties, notwithstanding that the order
and timing of any such realization, sale, disposition or liquidation may affect
the amount of proceeds actually received by the Non-Controlling Secured Parties
from such realization, sale, disposition or liquidation. Each of the Pari Passu
Secured Parties waives any claim it may now or hereafter have against the
Collateral Agent or the Authorized Representative of any other Series of Pari
Passu Obligations or any other Pari Passu Secured Party of any other Series
arising out of (i) any actions which the Collateral Agent, any Authorized
Representative or any Pari Passu Secured Party takes or omits to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the Pari Passu Obligations from any account debtor, guarantor or any other
party) in accordance with this Agreement or the Pari Passu Security Documents or
any other agreement related thereto or to the collection of the Pari Passu
Obligations or the valuation, use, protection or release of any security for the
Pari Passu Obligations, (ii) any election by any Applicable Authorized
Representative or any holders of Pari Passu Obligations, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code or (iii) subject to Section 11.05, any

 

D-15



--------------------------------------------------------------------------------

borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law by, the Borrower or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Collateral Agent shall not accept any Shared Collateral in full or partial
satisfaction of any Pari Passu Obligations pursuant to Section 9-620 of the
Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of Pari Passu Obligations for
whom such Collateral constitutes Shared Collateral.

(c) Each Authorized Representative acknowledges and agrees that upon execution
and delivery of a Joinder Agreement substantially in the form of Annex II by an
additional Senior Class Debt Representative, the Collateral Agent and each
Grantor in accordance with Section 14.13, the Collateral Agent will continue to
act in its capacity as Collateral Agent in respect of the then existing
Authorized Representatives and such additional Authorized Representative.

SECTION 13.02. Rights as a Pari Passu Secured Party. (a) The Person serving as
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Pari Passu Secured Party under any Series of Pari Passu
Obligations that it holds as any other Pari Passu Secured Party of such Series
and may exercise the same as though it were not the Collateral Agent, and the
term “Pari Passu Secured Party” or “Pari Passu Secured Parties” or (as
applicable) “Existing Secured Party”, “Existing Secured Parties”, “Additional
Pari Passu Secured Party” or “Additional Pari Passu Secured Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Collateral Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Collateral Agent
hereunder and without any duty to account therefor to any other Pari Passu
Secured Party.

SECTION 13.03. Exculpatory Provisions. The Collateral Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Pari Passu Security Documents. Without limiting the generality of the foregoing,
the Collateral Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Pari Passu Security Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
Pari Passu Security Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Pari Passu
Security Documents, have any duty to disclose, and shall not be liable for

 

D-16



--------------------------------------------------------------------------------

the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Collateral Agent or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an Responsible Officer stating that such action is
permitted by the terms of this Agreement. The Collateral Agent shall be deemed
not to have knowledge of any Event of Default under any Series of Pari Passu
Obligations unless and until written notice describing such Event Default is
given to the Collateral Agent by the Authorized Representative of such Pari
Passu Obligations or the Borrower; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Pari Passu Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Pari
Passu Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the Pari
Passu Security Documents, (v) the value or the sufficiency of any Collateral for
any Series of Pari Passu Obligations, or (vi) the satisfaction of any condition
set forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Collateral Agent.

SECTION 13.04. Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may be
counsel for the Borrower or any of its Subsidiaries), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

SECTION 13.05. Delegation of Duties. The Collateral Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Pari Passu Security Document by or through one or more sub-agents
appointed by the Collateral Agent. The Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Collateral Agent and any such sub-agent.

 

D-17



--------------------------------------------------------------------------------

SECTION 13.06. Resignation of Collateral Agent. The Collateral Agent may at any
time give notice of its resignation as Collateral Agent under this Agreement and
the other Pari Passu Security Documents to each Authorized Representative and
the Borrower. Upon receipt of any such notice of resignation, the Applicable
Authorized Representative shall have the right, in consultation with the
Borrower, to appoint a successor. If no such successor shall have been so
appointed by the Applicable Authorized Representative and shall have accepted
such appointment within 30 days after the retiring Collateral Agent gives notice
of its resignation, the retiring Collateral Agent may then, on behalf of the
Pari Passu Secured Parties, appoint a successor Collateral Agent which shall be
a bank with an office in New York, New York or an Affiliate of any such bank;
provided that if the Collateral Agent shall notify the Borrower and each
Authorized Representative that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Pari
Passu Security Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Pari Passu Secured Parties under
any of the Pari Passu Security Documents, the retiring Collateral Agent shall
continue to hold such collateral security solely for purposes of maintaining the
perfection of the security interests of the Pari Passu Secured Parties therein
until such time as a successor Collateral Agent is appointed but with no
obligation to take any further action at the request of the Applicable
Authorized Representative or any other Pari Passu Secured Parties) and (b) all
payments, communications and determinations provided to be made by, to or
through the Collateral Agent shall instead be made by or to each Authorized
Representative directly, until such time as the Applicable Authorized
Representative appoints a successor Collateral Agent as provided for above in
this Section. Upon the acceptance of a successor’s appointment as Collateral
Agent hereunder and under the Pari Passu Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Collateral Agent, and the retiring
Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Pari Passu Security Documents (if not already
discharged therefrom as provided above in this Section). After the retiring
Collateral Agent’s resignation hereunder, the provisions of this Article and
Article 9 of the Credit Agreement and the equivalent provision of any Additional
Pari Passu Agreement shall continue in effect for the benefit of such retiring
or retired Collateral Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting as Collateral Agent. Upon any notice of
resignation of the Collateral Agent hereunder and under the other Pari Passu
Security Documents, the Borrower agrees to use commercially reasonable efforts
to transfer (and maintain the validity and priority of) the Liens in favor of
the retiring Collateral Agent under the Pari Passu Security Documents to the
successor Collateral Agent.

SECTION 13.07. Non-Reliance on Collateral Agent and Other Pari Passu Secured
Parties. Each Pari Passu Secured Party acknowledges that it has, independently
and without reliance upon the Collateral Agent, any Authorized Representative or
any other Pari Passu Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each Pari Passu Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other Pari Passu Secured

 

D-18



--------------------------------------------------------------------------------

Party or any of their Affiliates and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Secured Credit Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 13.08. Collateral and Guaranty Matters. Each of the Pari Passu Secured
Parties irrevocably authorizes the Collateral Agent, at its option and in its
discretion:

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Pari Passu Security Document in accordance with Section 11.04 or
upon receipt of a written request from the Borrower stating that the release of
such Lien is permitted by the terms of each then extant Secured Credit Document;

(b) to release any Grantor from its obligations under the Pari Passu Security
Documents upon receipt of a written request from the Borrower stating that such
release is permitted by the terms of each then extant Secured Credit Document.

ARTICLE 14

MISCELLANEOUS

SECTION 14.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Collateral Agent, to it at [            ]

(b) if to the Authorized Representative for the Existing Secured Parties, to it
at [            ];

(c) if to the Initial Additional Authorized Representative, to it at
[            ];

(d) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 14.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 14.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

 

D-19



--------------------------------------------------------------------------------

SECTION 14.02. Waivers; Amendment; Joinder Agreements. (a) No failure or delay
on the part of any party hereto in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and the Collateral Agent (and with respect to any such
termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of the Borrower or any other Grantor, with the consent of the
Borrower).

(c) Notwithstanding the foregoing, without the consent of any Pari Passu Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 14.13 of this
Agreement and upon such execution and delivery, such Authorized Representative
and the Additional Pari Passu Secured Parties and Additional Pari Passu
Obligations of the Series for which such Authorized Representative is acting
shall be subject to the terms hereof and the terms of the other Pari Passu
Security Documents applicable thereto.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or Pari Passu Secured Party, the Collateral Agent may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional Pari Passu Obligations in compliance
with the Credit Agreement.

SECTION 14.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Pari Passu Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 14.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 14.05. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

D-20



--------------------------------------------------------------------------------

SECTION 14.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 14.07. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York.

SECTION 14.08. Submission to Jurisdiction Waivers; Consent to Service of
Process. The Collateral Agent and each Authorized Representative, on behalf of
itself and the Pari Passu Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
arising out of or relating to this Agreement and the Pari Passu Security
Documents, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the United States District Court for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives, to the fullest extent permitted by law, any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient forum and
agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Pari Passu Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
Pari Passu Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent permitted by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 14.08 any indirect, consequential or punitive damages (as opposed to
direct or actual damages).

SECTION 14.09. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

D-21



--------------------------------------------------------------------------------

SECTION 14.10. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 14.11. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Pari
Passu Security Documents or Additional Pari Passu Agreements the provisions of
this Agreement shall control.

SECTION 14.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Pari Passu Secured Parties in relation to one another.
None of the Borrower, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Sections 11.04,
11.05, 11.08, 11.09 or Article 14) is intended to or will amend, waive or
otherwise modify the provisions of the Credit Agreement or any Additional Pari
Passu Documents), and none of the Borrower or any other Grantor may rely on the
terms hereof (other than Sections 11.04, 11.05, 11.08, 11.09 or Article 14).
Nothing in this Agreement is intended to or shall impair the obligations of any
Grantor, which are absolute and unconditional, to pay the Pari Passu Obligations
as and when the same shall become due and payable in accordance with their
terms.

SECTION 14.13. Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the Credit Agreement and the Additional Pari
Passu Documents, the Borrower may incur Additional Pari Passu Obligations. Any
such additional class or series of Additional Pari Passu Obligations (the
“Senior Class Debt”) may be secured by a Lien and may be Guaranteed by the
Grantors on a senior basis, in each case under and pursuant to the Pari Passu
Documents, if and subject to the condition that the Authorized Representative of
any such Senior Class Debt (each, a “Senior Class Debt Representative”), acting
on behalf of the holders of such Senior Class Debt (such Authorized
Representative and holders in respect of any Senior Class Debt being referred to
as the “Senior Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (iv) of the
immediately succeeding paragraph.

In order for a Senior Class Debt Representative to become a party to this
Agreement,

(i) such Senior Class Debt Representative, the Collateral Agent and each Grantor
shall have executed and delivered an instrument substantially in the form of
Annex II (with such changes as may be reasonably approved by the Collateral
Agent and such Senior Class Representative) pursuant to which such Senior Class
Debt Representative becomes an Authorized Representative hereunder, and the
Senior Class Debt in respect of which such Senior Class Debt Representative is
the Representative and the related Senior Class Debt Parties become subject
hereto and bound hereby;

 

D-22



--------------------------------------------------------------------------------

(ii) the Borrower shall have delivered to the Collateral Agent true and complete
copies of each of the Additional Pari Passu Documents relating to such Senior
Class Debt, certified as being true, correct and complete by a Responsible
Officer;

(iii) all filings, recordations and/or amendments or supplements to the Pari
Passu Security Documents necessary or desirable in the reasonable judgment of
the Collateral Agent to confirm and perfect the Liens securing the relevant
obligations relating to such Senior Class Debt shall have been made, executed
and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of the Collateral Agent), and all fees and taxes in
connection therewith shall have been paid (or acceptable provisions to make such
payments have been taken in the reasonable judgment of the Collateral Agent);
and

(iv) the Additional Pari Passu Documents, as applicable, relating to such Senior
Class Debt shall provide, in a manner reasonably satisfactory to the Collateral
Agent, that each Senior Class Debt Party with respect to such Senior Class Debt
will be subject to and bound by the provisions of this Agreement in its capacity
as a holder of such Senior Class Debt.

SECTION 14.14. Integration. This Agreement together with the other Secured
Credit Documents and the Pari Passu Security Documents represents the agreement
of each of the Grantors and the Pari Passu Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Collateral Agent, any or any other Pari Passu
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the Pari Passu
Security Documents.

SECTION 14.15. Further Assurances. Each Grantor will do or cause to be done all
acts and things that may be required, or that the Collateral Agent may
reasonably request, to assure and confirm that the Collateral Agent holds, for
the benefit of the holders of Pari Passu Obligations, duly created and
enforceable and perfected Liens on the Collateral, in each case as contemplated
by (and to the extent required by) the Secured Credit Documents.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[                    ],

as Collateral Agent,

By:

 

Name: Title:

 

D-23



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as Authorized Representative for the Existing
Secured Parties,

By:

 

Name: Title:

 

WINDSTREAM SERVICES, LLC By:

 

Name: Title:

 

THE GRANTORS LISTED ON ANNEX I HERETO,

By:

 

Name: Title:

 

[                    ],

as Initial Additional Authorized Representative

By:

 

Name: Title:

 

D-24



--------------------------------------------------------------------------------

ANNEX I

Grantors

[                    ]

 

D-I-1



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Pari Passu Intercreditor Agreement”), among Windstream Services,
LLC, a Delaware corporation (“the Borrower”), certain subsidiaries of the
Borrower (each a “Grantor”), [                    ], as Collateral Agent for the
Pari Passu Secured Parties under the Pari Passu Security Documents (in such
capacity, the “Collateral Agent”), JPMorgan Chase Bank, N.A., as Authorized
Representative for the Existing Secured Parties, [                    ], as
Initial Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.

B. As a condition to the ability of the Borrower or any Grantor to incur
Additional Pari Passu Obligations and to secure such Senior Class Debt with the
Senior Lien, in each case under and pursuant to the Pari Passu Security
Documents, the Senior Class Debt Representative in respect of such Senior Class
Debt is required to become an Authorized Representative under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Pari Passu Intercreditor Agreement.
Section 14.13 of the Pari Passu Intercreditor Agreement provides that such
Senior Class Debt Representative may become an Authorized Representative under,
and such Senior Class Debt and such Senior Class Debt Parties may become subject
to and bound by, the Pari Passu Intercreditor Agreement, pursuant to the
execution and delivery by the Senior Class Representative of an instrument in
the form of this Supplement and the satisfaction of the other conditions set
forth in Section 14.13 of the Pari Passu Intercreditor Agreement. The
undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Representative Supplement in accordance with the requirements of
the Pari Passu Intercreditor Agreement.

Accordingly, the Collateral Agent and the New Representative agree as follows:

SECTION 1. In accordance with Section 14.13 of the Pari Passu Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Pari Passu Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as an Authorized Representative, and the New Representative, on
behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Pari Passu Intercreditor Agreement applicable to it
as an Authorized Representative and to the Senior Class Debt Parties that it
represents as Additional Pari Passu Secured Parties. Each reference to a
“Authorized Representative” in the Pari Passu Intercreditor Agreement shall be
deemed to include the New Representative. The Pari Passu Intercreditor Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Collateral
Agent and the other Pari Passu Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by

 

D-II-1



--------------------------------------------------------------------------------

it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with the terms of such Agreement and (iii) the Additional Pari
Passu Documents relating to such Senior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the Pari Passu Intercreditor Agreement as Additional Pari Passu Secured
Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Collateral Agent shall have received a counterpart of this
Representative Supplement that bears the signature of the New Representative.
Delivery of an executed signature page to this Representative Supplement by
facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Pari Passu Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Pari Passu Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14.01 of the Pari Passu Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Agent.

IN WITNESS WHEREOF, the New Representative and the Collateral Agent have duly
executed this Representative Supplement to the Pari Passu Intercreditor
Agreement as of the day and year first above written.

 

D-II-2



--------------------------------------------------------------------------------

[NAME OF NEW REPRESENTATIVE], as [                    ] for the holders of
[                    ], By:

 

Name: Title: Address for notices:

 

 

attention of:

 

Telecopy:

 

 

D-II-3



--------------------------------------------------------------------------------

Acknowledged by:

 

[                    ],

as Collateral Agent,

By:

 

Name: Title:

 

WINDSTREAM SERVICES, LLC By:

 

Name: Title:

 

THE GRANTORS LISTED ON SCHEDULE I HERETO,

By:

 

Name: Title:

 

D-II-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF RECOGNITION AGREEMENT

[See attached]



--------------------------------------------------------------------------------

RECOGNITION AGREEMENT

This Recognition Agreement (this “Agreement”) dated as of April 24, 2015, is
entered into by and among CSL NATIONAL, LP, a Delaware limited partnership
(“CS&L”), and THE OTHER LANDLORD ENTITIES SET FORTH ON THE SIGNATURE PAGE HERETO
(together with CS&L, collectively, “Landlord”), WINDSTREAM HOLDINGS, INC., a
Delaware corporation (“Tenant”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Collateral Agent (“Administrative Agent”) on behalf of the Lenders (as
hereinafter defined).

RECITALS

WHEREAS, Landlord and Tenant entered into that certain Master Lease, dated as of
the date hereof (as the same may be amended or restated from time to time, the
“Lease”) pursuant to which Landlord granted to Tenant a leasehold estate in and
to the Leased Property.

WHEREAS, Windstream Services, LLC, a Delaware limited liability company (f/k/a
Windstream Corporation) (“Windstream Services”) is a subsidiary of Tenant.

WHEREAS, pursuant to the terms of that certain Sixth Amended and Restated Credit
Agreement, dated as of the date hereof, by and among Windstream Services, the
lenders party thereto (together with their successors and/or assigns, the
“Lenders”), Administrative Agent, and the documentation agents referred to
therein (as the same may be amended, restated, modified, renewed or replaced
from time to time, the “Credit Agreement”) and the other documents executed in
connection therewith, the Lenders agreed to make certain loan proceeds available
to Windstream Services.

WHEREAS, Administrative Agent, acting on behalf of the Lenders, has requested
that Tenant agree to certain matters and Landlord provide certain rights to
Administrative Agent with respect to the Lease as more particularly described
herein.

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Lease.

AGREEMENTS

NOW, THEREFORE, the parties agree as follows:

1. Loan Documents.

 

  a. Tenant, upon being requested to do so by Landlord, shall with reasonable
promptness cause Windstream Services to provide Landlord with a copy of the
Credit Agreement. If requested to do so by Landlord, Tenant shall thereafter
also cause Windstream Services to provide to Landlord from time to time with a
copy of each written amendment or other modification or supplement to such
agreement.



--------------------------------------------------------------------------------

  b. Administrative Agent acknowledges that (i) it does not and will not have a
lien on all or any portion of the Leased Property and (ii) any liens granted to
Administrative Agent with respect to Tenant’s Property shall be subject to the
terms of the Lease, including without limitation, Sections 6.2 (Tenant’s
Property) and 11.1 (Liens) thereof.

 

  c. Administrative Agent acknowledges that pursuant to the Lease, (i) Tenant
shall have the right to receive all rents, profits and charges arising from the
Primary Intended Use of the Leased Property or any sublease of the Leased
Property, including but not limited to: (A) contract charges and tariffed rates
to third parties on a wholesale basis, (B) rents collected from Pole Agreements,
and (C) payments from customer or carriers for dark or dim fiber services, and
(ii) notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default that is monetary in nature, Landlord shall
have the right to receive all rents, profits and charges arising from any
sublease of the Leased Property (including, but not limited to, any rights
granted pursuant to a dark fiber agreement, a dim fiber agreement or a
collocation agreement) subject to applicable law, and apply such rents, profits
and charges to Rent as set forth in Section 22.3 of the Lease. Landlord
acknowledges and agrees that (x) Tenant (and Tenant’s Subsidiaries) may charge
contract and/or tariff rates to other carriers in such amounts as Tenant deems
appropriate (subject to Legal Requirements) in performing its obligations under
the Communication Regulations (including Tenant’s collocation obligations) and
that Landlord has no rights to the amounts that Tenant collects from such
carriers in connection therewith during the Term, and (y) any right of Landlord
to any such rents, profits and charges arising from any sublease of the Leased
Property upon an Event of Default shall be subject to the rights of the
Administrative Agent pursuant to this Agreement (including the right to notice
and opportunity to cure defaults).

2. Default Notice. Landlord, upon providing Tenant any notice of: (i) default
under the Lease or (ii) a termination of the Lease, shall at the same time
provide a copy of such notice to Administrative Agent. No such notice by
Landlord to Tenant shall be deemed to have been duly given unless and until a
copy thereof has been sent to Administrative Agent in accordance with the notice
provisions set forth in Section 14 hereof. From and after such notice has been
sent to Administrative Agent, Administrative Agent shall have the same period,
after the giving of such notice, as is given Tenant after the giving of such
notice to Tenant, plus in each instance, the additional periods of time
specified in Sections 3 and 4 hereof to remedy, commence remedying or cause to
be remedied the defaults or acts or omissions which are specified in any such
notice. Landlord shall accept such performance by or at the instigation of
Administrative Agent as if the same had been done by Tenant. Tenant authorizes
Administrative Agent to take any such action at Administrative Agent’s option
and does hereby authorize entry upon the Leased Property by Administrative Agent
for such purpose.

3. Notice to Administrative Agent. If an Event of Default shall occur which
entitles Landlord to terminate the Lease, Landlord shall have no right to
terminate the Lease on account of such Event of Default unless, following the
expiration of the period of time given Tenant to cure such Event of Default or
the act or omission which gave rise to such Event of Default, Landlord shall
notify Administrative Agent of Landlord’s intent to so terminate at least thirty
(30)

 

2



--------------------------------------------------------------------------------

days in advance of the proposed effective date of such termination if such Event
of Default is capable of being cured by the payment of money, and at least
ninety (90) days in advance of the proposed effective date of such termination
if such Event of Default is not capable of being cured by the payment of money
(“Termination Notice”). The provisions of this Section 3 shall apply if, during
such thirty (30) or ninety (90) day (as the case may be) Termination Notice
period, Administrative Agent shall:

a. notify Landlord of Administrative Agent’s desire to nullify such Termination
Notice;

b. pay or cause to be paid all Rent, Additional Charges, and other payments
(i) then due and in arrears as specified in the Termination Notice and
(ii) which may become due during such thirty (30) or ninety (90) day (as the
case may be) period (as the same may become due);

c. comply or in good faith, with reasonable diligence and continuity, commence
to comply with all nonmonetary requirements of the Lease then in default and
reasonably susceptible of being complied with by Administrative Agent; and

d. during such thirty (30) or ninety (90) day period, Administrative Agent shall
respond, with reasonable diligence, to requests for information from Landlord as
to Administrative Agent’s (and Lenders’) intent to pay such Rent and other
charges and comply with the Lease.

4. Procedure on Default. If Landlord shall elect to terminate the Lease by
reason of any Event of Default that has occurred and is continuing, and
Administrative Agent shall have proceeded in the manner provided for by
Section 3 hereof, the specified date for the termination of the Lease as fixed
by Landlord in its Termination Notice shall be extended for a period of six
(6) months; provided that Administrative Agent shall, during such six-month
period (i) pay or cause to be paid the Rent, Additional Charges and other
monetary obligations of Tenant under the Lease as the same become due, and
continue its good faith efforts to perform or cause to be performed all of
Tenant’s other obligations under the Lease, excepting past nonmonetary
obligations then in default and not reasonably susceptible of being cured by
Administrative Agent and (ii) if not enjoined or stayed pursuant to a bankruptcy
or insolvency proceeding or other judicial order, commence and diligently pursue
its remedies against Windstream Services and/or its affiliates under the Credit
Agreement and the other documents executed in connection therewith and
diligently prosecute the same to completion. Nothing in this Section 4, however,
shall be construed to extend the Lease beyond the original term thereof as
extended by any options to extend the term of the Lease properly exercised by
Tenant in accordance with Section 1.4 of the Lease. If the Event of Default
shall be cured pursuant to the terms and within the time periods allowed in
Section 3 hereof and this Section 4, the Lease shall continue in full force and
effect as if Tenant had not defaulted under the Lease.

5. New Lease. In the event of the termination of the Lease other than due to a
default as to which Administrative Agent had the opportunity to, but did not,
cure such default as set forth in Sections 3 and 4 above, Landlord shall provide
Administrative Agent with written notice that the Lease has been terminated
(“Notice of Termination”), together with a statement of all sums which would at
that time be due under the Lease but for such termination, and of all other
defaults, if any, then known to Landlord. Provided that no Permitted Leasehold
Mortgage that complies with the terms set forth in Section 17.1 of the Lease is
then in effect, Landlord agrees to enter into a new lease (“New Lease”) of the
Leased Property then subject to the terms

 

3



--------------------------------------------------------------------------------

of the Lease with the Administrative Agent or its designee (in each case if a
Discretionary COC Transferee) for the remainder of the term of the Lease,
effective as of the date of termination, at the rent and additional rent, and
upon the terms, covenants and conditions (including all options to renew but
excluding requirements which have already been fulfilled) of the Lease,
provided:

 

  a. Administrative Agent or its designee shall make a binding, written,
irrevocable commitment to Landlord for such New Lease within thirty (30) days
after the date that Administrative Agent receives Landlord’s Notice of
Termination of this Lease given pursuant to this Section 5;

 

  b. Administrative Agent or its designee shall pay or cause to be paid to
Landlord at the time of the execution and delivery of such New Lease, any and
all sums which would at the time of execution and delivery thereof be due
pursuant to the Lease but for such termination and, in addition thereto, all
reasonable expenses, including reasonable attorney’s fees, which Landlord shall
have incurred by reason of such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and

 

  c. Administrative Agent or its designee shall agree to remedy any of Tenant’s
defaults of which Administrative Agent was notified by Landlord’s Notice of
Termination (or in any subsequent notice) and which can be cured through the
payment of money or are reasonably susceptible of being cured by Administrative
Agent or its designee.

6. Administrative Agent Need Not Cure Specified Defaults. Nothing herein
contained shall require Administrative Agent as a condition to its exercise of
the right hereunder to cure any default of Tenant not reasonably susceptible of
being cured by Administrative Agent or its designee (including but not limited
to the defaults referred to in clauses (b) (as related to agreements with the
Administrative Agent and/or the Lenders), (c), (d), (e), (f) (if the levy or
attachment is (A) in favor of the Administrative Agent and/or the Lenders, or
(B) would be extinguished upon a New Lease being provided to the Administrative
Agent or its designee), (l) (as related to the Indebtedness to the Lenders or
that that would be extinguished upon a New Lease being provided to the
Administrative Agent or its designee), of Section 16.1 of the Lease and any
other sections of the Lease which may impose conditions of default not
susceptible to being cured by Administrative Agent or its designee) in order to
comply with the provisions of Sections 3 and 4 hereof, or as a condition of
entering into the New Lease provided for by Section 5 hereof.

7. Insurance. The Administrative Agent may be added as an additional insured to
any and all insurance policies required to be carried by Tenant under the Lease
on the condition that the insurance proceeds are to be applied in the manner
specified in the Lease.

8. Arbitration; Legal Proceedings. Landlord shall give prompt notice to
Administrative Agent of any arbitration or legal proceedings between Landlord
and Tenant involving obligations or rights under the Lease.

9. Limitation of Liability. Notwithstanding any other provision hereof to the
contrary, (i) each of Landlord and Tenant hereby agree that it shall not assert,
and hereby waives, any claim against any Indemnitee (as defined in the Credit
Agreement), on any theory of liability,

 

4



--------------------------------------------------------------------------------

for damages arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Lease or the
Propco Transactions (as defined in the Credit Agreement), and
(ii) Administrative Agent, for itself and on behalf of the Lenders, agrees that
Landlord’s liability to Administrative Agent and the Lenders hereunder howsoever
arising shall be limited to and enforceable only against Landlord’s interest in
the Leased Property, and no recourse against Landlord shall be had against any
other assets of Landlord whatsoever.

10. Sale Procedure.

 

  a. Administrative Agent shall have the right to select the highest Qualified
Communications Assets Bid on behalf of Tenant solely under the circumstances and
pursuant to the terms expressly set forth in Section 36.2(c)(ii) of the Lease.

 

  b. If Tenant’s obligation to transfer the Communication Assets to a Successor
Tenant is triggered as a result of a Non-Renewal Event, the delivery of a Lease
Termination Notice or a Final Lease Expiration as described in Section 36.1(a)
of the Lease, Tenant shall notify Administrative Agent no later than five
(5) Business Days after the occurrence of such event and such notice shall
include in bold-faced capitalized font the following: THIS NOTICE REQUIRES A
RESPONSE WITHIN TEN (10) BUSINESS DAYS. No later than ten (10) Business Days
after Administrative Agent’s receipt of Tenant’s notice, Administrative Agent
shall deliver notice (the “Required Credit Agreement Agent Notice”) to Landlord
and Tenant which specifies whether a Credit Agreement Agent Trigger Event exists
and the Administrative Agent’s best estimate of the Credit Agreement Payoff
Amount. If the Administrative Agent fails to deliver the Required Credit
Agreement Notice within such ten (10) Business Day period, either Tenant or
Landlord may deliver a second notice to Administrative Agent which notice shall
include in bold-faced capitalized font the following: THIS IS A SECOND NOTICE.
YOUR RESPONSE IS REQUIRED WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS
SECOND NOTICE. Notwithstanding anything to the contrary contained herein or in
the Lease, but subject to the terms of Section 10(a) above, if Administrative
Agent fails to deliver the Required Credit Agreement Agent Notice within five
(5) Business Days after receipt of the second notice from either Landlord or
Tenant, Administrative Agent shall be deemed to have waived its right to make
any determinations and agreements on behalf of Tenant under Article XXXVI of the
Lease (including, without limitation, the selection of the highest Qualified
Communications Assets Bid).

11. Tenant and Landlord Agreements.

 

  a. Tenant hereby consents to the agreements made by Landlord in this
Agreement.

 

  b. Tenant hereby consents to the rights of the Administrative Agent and the
Lenders pursuant to this Agreement.

 

5



--------------------------------------------------------------------------------

  c. Tenant shall provide written notice to Administrative Agent of any
amendment or modification to the Lease, and if requested to do so by
Administrative Agent, Tenant shall provide to the Administrative Agent from time
to time a copy of each written amendment or other modification or supplement to
the Lease.

 

  d. Notwithstanding anything to the contrary contained in the Lease, so long as
the Credit Agreement remains outstanding, Tenant hereby waives its right to
enter into a Permitted Leasehold Mortgage without the prior written consent of
Administrative Agent and Landlord hereby acknowledges that Landlord shall not
recognize any Permitted Leasehold Mortgage or Permitted Leasehold Mortgagee
without prior written notice from Tenant that Administrative Agent has consented
to such Permitted Leasehold Mortgage.

12. Recognition/Non-Disturbance. Landlord shall, and shall cause any holder of a
Facility Mortgage, to acknowledge and agree to recognize the rights of the
Administrative Agent and the Lenders pursuant to this Agreement. In the event
that Landlord grants any Facility Mortgage, Landlord shall cause the holder of
such Facility Mortgage to deliver a Subordination, Non-Disturbance and
Attornment Agreement that (i) runs in favor of Tenant and parties in possession
claiming through Tenant or its affiliates, including Windstream Services and the
Administrative Agent or its designee pursuant to this Agreement and (ii) is
substantially in the form of Exhibit C to the Lease or such other forms as is
reasonably acceptable to Tenant, Administrative Agent and the Lenders.

13. Representation. Each of Landlord and Tenant (a) represents that (i) a
complete copy of the Lease has been delivered to the Administrative Agent,
(ii) the Lease is unmodified and in full force and effect, (iii) no Event of
Default has occurred under the Lease, and (iv) no Rent or Additional Charges
payable thereunder are due but remain unpaid, and (b) agrees to deliver to the
Administrative Agent an Officer’s Certificate in accordance with the terms set
forth in Section 23.1(a) of the Lease upon not less than ten (10) Business Days’
prior written request of Administrative Agent, but in no event shall Landlord or
Tenant be required to deliver an Officer’s Certificate to Administrative Agent
more than two (2) times in any calendar year.

14. Notices. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service or by an overnight express service to the following address:

 

To Landlord:

c/o Communications Sales & Leasing, Inc.

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, AR 72211

Attention: Controller

 

6



--------------------------------------------------------------------------------

With copies to:

c/o Communications Sales & Leasing, Inc.

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, AR 72211

Attention: General Counsel

To Tenant:

Windstream Holdings, Inc.

4001 Rodney Parham Road

Little Rock, AR 72212

Attention: Chief Financial Officer

With copies to:

Windstream Holdings, Inc.

4001 Rodney Parham Road

Mailstop: B1F03-71A

Little Rock, AR 72212

Attention: Legal Department

To Administrative Agent:

JPMorgan Chase Bank, N.A.

Floor 3

500 Stanton Christiana Road, Ops 2

Newark, DE 19713

Attention of George D. Ionas

Telecopy No. 302-634-3301

email: george.d.ionas@jpmorgan.com

 

copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10179

Attention of Timothy D. Lee

Telecopy No. 212-270-5100

email: timothy.d.lee@jpmorgan.com

With a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: Kenneth Steinberg, Esq.

15. Further Assurances; Entire Agreement. Each party shall execute, acknowledge
and deliver, upon the reasonable request of the other party, any and all
agreements or other instruments that may reasonably be required for carrying out
the purposes and intent of this Agreement in strict accordance with the terms
and conditions hereof. This Agreement constitutes the entire and final agreement
of the parties with respect to the subject matter hereof, and may not be changed
or modified except by an agreement in writing signed by the parties.

 

7



--------------------------------------------------------------------------------

16. Successors and Assigns; Landlord Transfers. This Agreement shall bind each
party’s successors and assigns. Without limiting the generality of the
foregoing, Landlord agrees that any assignment agreement delivered pursuant to
Section 18.1 of the Lease shall include an agreement by the buyer to perform all
of the obligations, terms, covenants and conditions of this Agreement binding on
Landlord as well as those pursuant to the Lease from and after the effective
date of the purchase of the Leased Property by such buyer.

17. General Terms.

 

  a. This Agreement shall be governed by and construed under the laws of the
State of New York, except to the extent preempted by federal law, in which case
federal law shall control.

 

  b. Each party to this Agreement has substantial experience with the subject
matter of this Agreement and has each fully participated in the negotiation and
drafting of this Agreement and has been advised by counsel of its choice with
respect to the subject matter hereof. Accordingly, this Agreement shall be
construed without regard to the rule that ambiguities in a document are to be
construed against the drafter.

 

  c. The Recitals to this Agreement are incorporated as a part of this
Agreement. The captions and headings of various sections of this Agreement are
for convenience only and are not to be considered as defining or limiting in any
way the scope or intent of the provisions of this Agreement.

 

  d. This Agreement may be signed in multiple counterparts with the same effect
as if all signatories had executed the same instrument.

 

  e. This Agreement may be amended by an instrument executed and delivered by
the parties hereto.

18. No Third Party Beneficiaries. The parties hereto acknowledge and agree that
there are no third party beneficiaries of this Agreement for all purposes.

19. Termination. Upon the full satisfaction of the Obligations (as defined in
the Credit Agreement), this Agreement and the rights granted to Administrative
Agent hereunder shall automatically terminate.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

LANDLORD: CSL NATIONAL, LP, By:

 

Name: Title: CSL ALABAMA SYSTEM, LLC CSL ARKANSAS SYSTEM, LLC CSL FLORIDA
SYSTEM, LLC CSL GEORGIA SYSTEM, LLC CSL IOWA SYSTEM, LLC CSL KENTUCKY SYSTEM,
LLC CSL MISSISSIPPI SYSTEM, LLC CSL MISSOURI SYSTEM, LLC CSL NEW MEXICO SYSTEM,
LLC CSL OHIO SYSTEM, LLC CSL OKLAHOMA SYSTEM, LLC CSL TEXAS SYSTEM, LLC CSL
REALTY, LLC CSL GEORGIA REALTY, LLC CSL NORTH CAROLINA SYSTEM, LP CSL NORTH
CAROLINA REALTY, LP CSL TENNESSEE REALTY, LLC By:

 

Name: Title: TENANT: WINDSTREAM HOLDINGS, INC., By:

 

Name: Title:



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A. By:

 

Name: Title:

 

D-II-10



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Sixth Amended and Restated Credit Agreement
originally dated as of July 17, 2006, as amended and restated as of April 24,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Windstream Services, LLC (formerly known as
Windstream Corporation), each lender from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent, and Bank of
America, N.A. and [            ], as Co-Documentation Agents.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title: Date:                 , 20[    ]

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Sixth Amended and Restated Credit Agreement
originally dated as of July 17, 2006, as amended and restated as of April 24,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Windstream Services, LLC (formerly known as
Windstream Corporation), each lender from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent, and Bank of
America, N.A. and [            ], as Co-Documentation Agents.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:                 , 20[    ]

 

F-2-1



--------------------------------------------------------------------------------

EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Sixth Amended and Restated Credit Agreement
originally dated as of July 17, 2006, as amended and restated as of April 24,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Windstream Services, LLC (formerly known as
Windstream Corporation), each lender from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent, and Bank of
America, N.A. and [            ], as Co-Documentation Agents.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By: Name: Title: Date:                 , 20[    ]

 

F-3-1



--------------------------------------------------------------------------------

EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Sixth Amended and Restated Credit Agreement
originally dated as of July 17, 2006, as amended and restated as of April 24,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Windstream Services, LLC (formerly known as
Windstream Corporation), each lender from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent, and Bank of
America, N.A. and [            ], as Co-Documentation Agents.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or Form W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By: Name: Title: Date:                 , 20[    ]

 

F-4-1